Exhibit 10.4

AMENDED, RESTATED AND CONSOLIDATED LOAN AGREEMENT

Dated as of January 26, 2012

Among

CEDAR REALTY TRUST PARTNERSHIP, L.P.

as Borrower

THE LENDERS FROM TIME TO TIME PARTY HERETO

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent

KEYBANC CAPITAL MARKETS,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Co-Lead Arranger and Co-Lead Book Manager

BANK OF AMERICA, N.A.,

as Syndication Agent

and

MANUFACTURERS AND TRADERS TRUST COMPANY and REGIONS BANK,

as Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

September 30,       

Page

 

1. DEFINITIONS

       2   

1.1 Defined Terms

       2   

1.2 Other Interpretive Provisions

       35   

1.3 Accounting Terms

       36   

1.4 Rounding

       36   

1.5 Times of Day

       36   

1.6 Letter of Credit Amounts

       36   

2. LOAN PROVISIONS

       37   

2.1 General Loan Provisions

       37   

2.1.1 Loans

       37   

2.1.2 Procedures and Limits

       39   

2.1.3 Funding Procedures

       39   

2.2 Term of Loan

       40   

2.2.1 Revolving Facility

       40   

2.2.2 Term Facility

       41   

2.2.3 Termination/Reduction of Revolving Commitments

       42   

2.3 Interest Rate and Payment Terms

       43   

2.3.1 Borrower’s Options

       43   

2.3.2 Selection To Be Made

       43   

2.3.3 Notice

       44   

2.3.4 If No Notice

       44   

2.3.5 Telephonic Notice

       44   

2.3.6 Limits On Options

       44   

2.3.7 Payment and Calculation of Interest

       44   

2.3.8 Mandatory Principal Payments

       45   

2.3.9 Prepayment

       45   

2.3.10 Maturity

       45   

2.3.11 Method of Payment; Date of Credit; Administrative Agent’s Clawback

       45   

2.3.12 Billings

       47   

2.3.13 Default Rate

       47   

2.3.14 Late Charges

       48   

2.3.15 Breakage Fee

       48   

2.3.16 Borrower Information

       48   

2.4 Loan Fees

       49   

2.4.1 Loan Fees

       49   

2.4.2 Unused Fee

       49   

2.4.3 Payment of Fees Generally

       49   

2.5 [Reserved]

       49   

2.6 Additional Provisions Related to Interest Rate Selection

       49   

2.6.1 Increased Costs. If any Change in Law shall:

       49   

 

i



--------------------------------------------------------------------------------

 

September 30,       

Page

 

2.6.2 Capital Requirements

       50   

2.6.3 Illegality

       50   

2.6.4 Availability

       50   

2.6.5 Base Rate Advances

       51   

2.6.6 Delay in Requests

       51   

2.6.7 Mitigation

       51   

2.6.8 Survival

       52   

2.6.9 Taxes

       52   

2.7 Letters of Credit

       52   

2.7.1 The Letter of Credit Commitment

       52   

2.7.2 Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit

       54   

2.7.3 Drawings and Reimbursements; Funding of Participations

       56   

2.7.4 Repayment of Participations

       58   

2.7.5 Obligations Absolute

       58   

2.7.6 Role of L/C Issuer

       59   

2.7.7 Cash Collateral

       60   

2.7.8 Applicability of ISP

       60   

2.7.9 Letter of Credit Fees

       60   

2.7.10 Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer

       61   

2.7.11 Conflict with Issuer Documents

       61   

2.7.12 Letters of Credit Issued for Borrower Subsidiaries

       61   

2.7.13 Amount

       61   

2.8 Taxes

       61   

2.8.1 Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes

       61   

2.8.2 Payment of Other Taxes by the Borrower

       62   

2.8.3 Tax Indemnifications

       62   

2.8.4 Evidence of Payments

       63   

2.8.5 Status of Lenders; Tax Documentation

       63   

2.8.6 Treatment of Certain Refunds

       65   

3. SECURITY FOR THE LOAN; LOAN AND SECURITY DOCUMENTS

       66   

3.1 Security

       66   

3.1.1 Mortgage/Deed of Trust and Security Agreement

       66   

3.1.2 Collateral Assignment of Leases and Rents

       67   

3.1.3 Collateral Assignment of Contracts

       67   

3.1.4 Guaranties

       68   

3.1.5 Environmental Compliance and Indemnification Agreement

       68   

3.1.6 Ownership Interest and Inter-Company Loan Pledge

       68   

3.1.7 Additional Documents

       68   

3.2 Loan Documents and Security Documents

       68   

3.3 Removal of Individual Property as a Borrowing Base Property - Borrower

       69   

3.3.1 Borrowing Base Compliance

       69   

3.3.2 Financial Covenant Compliance

       69   

3.3.3 No Default Upon Release

       69   

 

ii



--------------------------------------------------------------------------------

 

September 30,       

Page

 

3.3.4 No Default Prior to Release

       69   

3.3.5 [Reserved]

       69   

3.3.6 Payment of Fees

       69   

3.3.7 Theater Parcel

       70   

3.4 Removal of Individual Property as a Borrowing Base Property - Administrative
Agent

       70   

3.4.1 Removal Criteria

       70   

3.4.2 [Reserved]

       70   

3.4.3 Release by Administrative Agent

       70   

3.5 Additional Borrowing Base Property

       71   

4. CONTINUING AUTHORITY OF AUTHORIZED OFFICERS

       72   

5. CONDITIONS PRECEDENT

       72   

5.1 Closing Loan and Funding Initial Loan Advance

       72   

5.1.1 Satisfactory Loan Documents

       72   

5.1.2 Financial Information; No Material Change

       72   

5.1.3 Representations and Warranties Accurate

       73   

5.1.4 Validity and Sufficiency of Security Documents

       73   

5.1.5 Litigation

       73   

5.1.6 Formation Documents and Entity Agreements

       74   

5.1.7 Compliance With Laws

       74   

5.1.8 Compliance With Financial Covenants

       74   

5.1.9 Borrowing Base Property Due Diligence

       74   

5.1.10 Condition of Property

       74   

5.1.11 Insurance

       74   

5.1.12 Third Party Consents and Agreements

       74   

5.1.13 Legal and other Opinions

       75   

5.1.14 No Default

       75   

5.2 Conditions to all Credit Extensions

       75   

5.2.1 Financial Covenant Compliance

       75   

5.2.2 No Default

       76   

5.2.3 Loan Notice

       76   

6. REPRESENTATIONS AND WARRANTIES

       76   

6.1 Formation

       76   

6.2 Proceedings; Enforceability

       76   

6.3 Conflicts

       76   

6.4 Ownership and Taxpayer Identification Numbers

       77   

6.5 Litigation

       77   

6.6 Information

       77   

6.7 Taxes

       77   

6.8 Financial Information

       77   

6.9 Control Provisions

       78   

6.10 Formation Documents

       78   

6.11 Bankruptcy Filings

       78   

6.12 Investment Company

       78   

 

iii



--------------------------------------------------------------------------------

 

September 30,       

Page

 

6.13 [Reserved]

       78   

6.14 Borrowing Base Properties

       78   

6.14.1 Licenses and Permits

       78   

6.14.2 Ownership

       78   

6.14.3 Environmental Matters

       79   

6.14.4 Leases

       79   

6.14.5 Ground Lease

       80   

6.15 Margin Regulations; Use of Proceeds

       80   

6.16 Insurance

       80   

6.17 Deferred Compensation and ERISA

       80   

6.18 [Reserved]

       80   

6.19 No Default

       81   

6.20 Governmental Authorizations; Other Consents

       81   

6.21 Qualification as a REIT

       81   

6.22 Compliance with Laws

       81   

6.23 Property Matters

       81   

6.23.1 Major Leases

       81   

6.23.2 Borrowing Base Properties

       81   

6.23.3 Flood Hazard

       81   

6.24 Solvency

       81   

6.25 Regarding Representations and Warranties

       82   

7. AFFIRMATIVE COVENANTS

       82   

7.1 Notices

       82   

7.2 Financial Statements; Reports; Officer’s Certificates

       83   

7.2.1 Annual Statements

       83   

7.2.2 Periodic Statements

       83   

7.2.3 Borrowing Base Property Reports

       84   

7.2.4 SEC Reports

       84   

7.2.5 Compliance Certificates

       84   

7.2.6 Data Requested

       85   

7.2.7 Tax Returns

       85   

7.2.8 Lease Notices

       85   

7.2.9 Ground Lessor Interest Notices

       85   

7.2.10 Entity Notices

       85   

7.2.11 Property Acquisition or Sale

       85   

7.2.12 Property Finance

       85   

7.2.13 Notice of Litigation

       85   

7.3 Existence

       86   

7.4 Payment of Taxes

       87   

7.5 Insurance; Casualty, Taking

       87   

7.5.1 General Insurance Requirements

       87   

7.5.2 Excess Insurance Coverage

       87   

7.5.3 Payment of Premiums

       87   

7.5.4 Notice of Damage

       87   

7.6 Inspection

       88   

7.7 Loan Documents

       88   

 

iv



--------------------------------------------------------------------------------

 

September 30,       

Page

 

7.8 Further Assurances

       88   

7.9 Books and Records

       88   

7.10 Business and Operations

       89   

7.11 Title

       89   

7.12 Estoppel

       89   

7.13 ERISA

       89   

7.14 [Reserved]

       90   

7.15 Costs and Expenses

       90   

7.16 Appraisals

       90   

7.16.1 Appraisal

       90   

7.16.2 Costs of Appraisal

       90   

7.17 Indemnification

       91   

7.18 Leasing Matters

       91   

7.18.1 Administrative Agent’s Approval Required

       91   

7.18.2 Borrower’s Requests

       91   

7.18.3 Response

       91   

7.18.4 Intentionally Omitted

       92   

7.18.5 Preliminary Submission

       92   

7.19 Interest Coverage Ratio

       93   

7.20 Leverage Ratio

       93   

7.21 Fixed Charge Ratio

       93   

7.22 Net Worth

       93   

7.23 Borrowing Base Property Covenants

       94   

7.23.1 Occupancy Ratio

       94   

7.23.2 Retail Center

       94   

7.23.3 Business Strategy

       94   

7.23.4 Estoppels and SNDA Agreements

       94   

7.23.5 Title Insurance

       94   

7.24 Variable Rate Debt

       94   

7.25 Replacement Documentation

       94   

7.26 Maintenance of REIT Status

       94   

7.27 The Lenders’ Consultants

       95   

7.27.1 Right to Employ

       95   

7.27.2 Functions

       95   

7.27.3 Payment

       95   

7.27.4 Access

       95   

7.27.5 No Liability

       95   

7.28 Payment of Obligations

       95   

7.29 Compliance with Laws

       95   

7.30 SNDA and Estoppels for Existing Borrowing Base Properties

       95   

8. NEGATIVE COVENANTS

       96   

8.1 No Changes to the Borrower and other Loan Parties

       96   

8.2 Restrictions on Liens

       96   

8.2.1 Administrative Agent’s Liens

       96   

8.2.2 Permitted Debt

       96   

8.2.3 Tax Liens

       96   

 

v



--------------------------------------------------------------------------------

 

September 30,       

Page

 

8.2.4 Judgment Liens

       97   

8.2.5 Personal Property Liens

       97   

8.2.6 L/C Issuer Liens

       97   

8.2.7 Easements, etc.

       97   

8.2.8 Title Matters

       97   

8.3 Consolidations, Mergers, Sales of Assets, Issuance and Sale of Equity

       97   

8.3.1 Transfers

       98   

8.3.2 Non-Loan Parties

       98   

8.3.3 Loan Parties

       98   

8.3.4 Borrowing Base Properties

       98   

8.3.5 Leases

       98   

8.3.6 Property Transfers

       98   

8.3.7 Ordinary Course

       98   

8.3.8 With Consent

       98   

8.3.9 Permitted Investments

       98   

8.3.10 Equity Issuances

       99   

8.3.11 Merger of Loan Parties

       99   

8.3.12 Cedar-Riverview

       99   

8.3.13 Cedar-Revere

       99   

8.4 Restrictions on Debt

       99   

8.4.1 Debt under this Agreement

       99   

8.4.2 [Reserved]

       99   

8.4.3 Individual Property Debt

       99   

8.4.4 Nonrecourse Debt

       99   

8.4.5 Ordinary Course

       99   

8.4.6 Capital Leases

       100   

8.4.7 Cross-Collateralized Debt

       100   

8.4.8 Other Unsecured Debt

       100   

8.4.9 Other Debt

       100   

8.5 Other Business

       100   

8.6 Change of Control

       100   

8.7 Forgiveness of Debt

       100   

8.8 Affiliate Transactions

       100   

8.9 ERISA

       100   

8.10 Bankruptcy Filings

       100   

8.11 Investment Company

       100   

8.12 [Reserved]

       100   

8.13 Use of Proceeds

       101   

8.14 Distributions

       101   

8.15 Restrictions on Investments

       101   

8.16 Negative Pledges, Etc.

       101   

8.17 Other Covenants

       101   

8.18 Swap Contracts

       101   

9. SPECIAL PROVISIONS

       102   

9.1 Legal Requirements

       102   

9.2 Limited Recourse Provisions

       102   

 

vi



--------------------------------------------------------------------------------

 

September 30,       

Page

 

9.2.1 Borrower Fully Liable

       102   

9.2.2 Certain Non-Recourse

       102   

9.2.3 Additional Matters

       103   

9.3 Payment of Obligations

       103   

10. EVENTS OF DEFAULT

       103   

10.1 Default and Events of Default

       103   

10.1.1 Failure to Pay the Loan

       103   

10.1.2 Failure to Make Other Payments

       103   

10.1.3 Security Documents and Other Loan Documents

       104   

10.1.4 Default under Other Agreements

       104   

10.1.5 Representations and Warranties

       104   

10.1.6 Affirmative Covenants

       104   

10.1.7 Negative Covenants

       105   

10.1.8 Financial Status and Insolvency

       105   

10.1.9 Loan Documents

       105   

10.1.10 Judgments

       105   

10.1.11 ERISA

       105   

10.1.12 Change of Control

       106   

10.1.13 Indictment; Forfeiture

       106   

10.1.14 Generally

       106   

10.2 Grace Periods and Notice

       106   

10.2.1 No Notice or Grace Period

       106   

10.2.2 Nonpayment of Interest

       107   

10.2.3 Other Monetary Defaults

       107   

10.2.4 Nonmonetary Defaults Capable of Cure

       107   

10.2.5 Borrowing Base Property Defaults

       107   

11. REMEDIES

       107   

11.1 Remedies

       107   

11.1.1 Accelerate Debt

       107   

11.1.2 Collateralize Letters of Credit

       107   

11.1.3 Pursue Remedies

       107   

11.2 Distribution of Liquidation Proceeds

       108   

11.3 Power of Attorney

       108   

12. SECURITY INTEREST AND SET-OFF

       109   

12.1 Security Interest

       109   

12.2 Set-Off/Sharing of Payments

       109   

12.3 Right to Freeze

       110   

12.4 Additional Rights

       110   

13. THE ADMINISTRATIVE AGENT AND THE LENDERS

       110   

13.1 Rights, Duties and Immunities of the Administrative Agent

       110   

13.1.1 Appointment of Administrative Agent

       110   

13.1.2 No Other Duties, Etc.

       110   

13.1.3 Delegation of Duties

       110   

 

vii



--------------------------------------------------------------------------------

 

                 

Page

      13.1.4    Exculpatory Provisions      111       

13.1.5

   Reliance by Administrative Agent      112       

13.1.6

   Notice of Default      112       

13.1.7

   Lenders’ Credit Decisions      112       

13.1.8

   Administrative Agent’s Reimbursement and Indemnification      112       

13.1.9

   Administrative Agent in its Individual Capacity      113       

13.1.10

   Successor Administrative Agent      113       

13.1.11

   Administrative Agent May File Proofs of Claim      114       

13.1.12

   Collateral and Guaranty Matters      115     

13.2

 

Respecting Loans and Payments

     115       

13.2.1

   Adjustments      116       

13.2.2

   Setoff      116       

13.2.3

   Distribution by the Administrative Agent      116       

13.2.4

   Defaulting Lender      116       

13.2.5

   Holders      117     

13.3

 

Assignments by Lenders

     117       

13.3.1

   Successors and Assigns Generally      117       

13.3.2

   Assignments by Lenders      118       

13.3.3

   Register      120       

13.3.4

   Participations      120       

13.3.5

   Limitations upon Participant Rights      121       

13.3.6

   Certain Pledges      121       

13.3.7

   Resignation as L/C Issuer after Assignment      121     

13.4

 

Administrative Matters

     122       

13.4.1

   Amendment, Waiver, Consent, Etc.      122       

13.4.2

   Deemed Consent or Approval      123   

14.

 

CASUALTY AND TAKING

     124     

14.1

 

Casualty or Taking; Obligation To Repair

     124     

14.2

 

Adjustment of Claims

     124     

14.3

 

Payment and Application of Insurance Proceeds and Condemnation Awards

     124       

14.3.1

  

Insurance Proceeds

     124       

14.3.2

  

Release of Funds

     124       

14.3.3

  

Conditions

     124     

14.4

 

Conditions To Release of Insurance Proceeds

     125     

14.5

 

Consultants

     126     

14.6

 

Final Payments

     126     

14.7

 

Lease Provisions

     126     

14.8

 

No Default

     126   

15.

 

GENERAL PROVISIONS

     126     

15.1

 

Notices

     126     

15.2

 

Interest Rate Limitation

     129     

15.3

 

[Reserved]

     129     

15.4

 

[Reserved]

     129     

15.5

 

Parties Bound

     129     

15.6

 

Governing Law; Consent to Jurisdiction; Mutual Waiver of Jury Trial

     129   

 

viii



--------------------------------------------------------------------------------

 

                  Page       15.6.1    GOVERNING LAW      130       

15.6.2

   SUBMISSION TO JURISDICTION      130       

15.6.3

   WAIVER OF VENUE      131       

15.6.4

   SERVICE OF PROCESS      131       

15.6.5

   WAIVER OF JURY TRIAL      131     

15.7

 

Survival

     131     

15.8

 

Cumulative Rights

     131     

15.9

 

Expenses; Indemnity; Damage Waiver

     132       

15.9.1

   Costs and Expenses      132       

15.9.2

   Indemnification by the Borrower      132       

15.9.3

   Reimbursement by Lenders      133       

15.9.4

   Waiver of Consequential Damages, Etc.      133       

15.9.5

   Payments      133       

15.9.6

   Survival      134     

15.10

 

Regarding Consents

     134     

15.11

 

Obligations Absolute

     134     

15.12

 

Table of Contents, Title and Headings

     134     

15.13

 

Counterparts

     134     

15.14

 

Satisfaction of Commitment Letter

     134     

15.15

 

Time Of the Essence

     134     

15.16

 

No Oral Change

     134     

15.17

 

Monthly Statements

     135     

15.18

 

No Advisory or Fiduciary Responsibility

     135     

15.19

 

USA PATRIOT Act

     135     

15.20

 

Treatment of Certain Information; Confidentiality

     136     

15.21

 

Amendment, Restatement and Consolidation

     136   

 

ix



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1(a)

   Lenders’ Commitment

Schedule 1.1(b)

   Existing Letters of Credit

Schedule 3.3.7

   Theater Parcel Description

Schedule 4

   Authorized Officers

Schedule 5.1.11

   Required Property, Hazard and Other Insurance

Schedule 6.4

   Ownership Interests and Taxpayer Identification Numbers

Schedule 6.14.2

   Borrowing Base Properties

Schedule 6.14.5

   Ground Leases

Schedule 6.23.1

   Major Leases

Schedule 8.3.6

   Designated Properties

Schedule 15.1

   Notices

 

x



--------------------------------------------------------------------------------

EXHIBITS

 

September 30, September 30,

Exhibit A

     —        Form of Loan Notice

Exhibit B

     —        Form of Note

Exhibit C

     —        Form of Compliance Certificate

Exhibit D

     —        Form of Assignment and Assumption

Exhibit E

     —        Form of Estoppel Certificate

Exhibit F

     —        Form of Closing Compliance Certificate

Exhibit G

     —        Form of Guaranty Agreement

Exhibit H

     —        Form of Environmental Indemnity Agreement

Exhibit I

     —        Form of Pledge and Security Agreement

Exhibit J

     —        Form of Cash Flow Projections

Exhibit K

     —        Form of Mortgage / Deed of Trust

Exhibit L

     —        Form of Assignment of Leases and Rents

Exhibit M

     —        Form of Collateral Assignment of Contracts

Exhibit N

     —        Form of Consent

 

xi



--------------------------------------------------------------------------------

THIS AMENDED, RESTATED AND CONSOLIDATED LOAN AGREEMENT AMENDS, RESTATES AND
CONSOLIDATES IN THEIR ENTIRETY (1) THAT CERTAIN AMENDED AND RESTATED LOAN
AGREEMENT DATED AS OF NOVEMBER 10, 2009 AMONGST CEDAR REALTY TRUST PARTNERSHIP,
L.P. FORMERLY KNOWN AS CEDAR SHOPPING CENTERS PARTNERSHIP, L.P., THE LENDERS
PARTY THERETO, AND BANK OF AMERICA, N.A., AS ADMNISTRATIVE AGENT (THE “EXISTING
BAML AGREEMENT”), AND (2) THAT CERTAIN AMENDED AND RESTATED LOAN AGREEMENT DATED
OCTOBER 17, 2008 AMONGST CEDAR REALTY TRUST PARTNERSHIP, L.P. FORMERLY KNOWN AS
CEDAR SHOPPING CENTERS PARTNERSHIP, L.P., THE LENDERS PARTY THERETO AND KEYBANK
NATIONAL ASSOCIATION, AS AGENT, AS AMENDED BY FIRST AMENDMENT TO LOAN AGREEMENT
DATED AS OF APRIL 9, 2010 (THE “EXISTING KEYBANK AGREEMENT”).

AMENDED, RESTATED AND CONSOLIDATED LOAN AGREEMENT

This agreement (this “Loan Agreement” or “Agreement”) is made and entered into
as of January 26, 2012, by and between CEDAR REALTY TRUST PARTNERSHIP, L.P., a
Delaware limited partnership (the “Borrower”), KEYBANK NATIONAL ASSOCIATION
(“KeyBank”) and the several banks and other financial institutions as are, or
may from time to time become parties to this Agreement (each a “Lender” and
collectively, the “Lenders”), KEYBANK NATIONAL ASSOCIATION, as administrative
agent for the Lenders (the “Administrative Agent”), KEYBANC CAPITAL MARKETS and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED as Co-Lead Arranger and
Co-Lead Book Manager, BANK OF AMERICA, N.A., as Syndication Agent, and
MANUFACTURERS AND TRADERS TRUST COMPANY and REGIONS BANK, as Co-Documentation
Agents.

WITNESSETH:

WHEREAS, the Borrower has entered into the Existing BAML Facility and the
Existing KeyBank Facility, and has requested that the Lenders amend, restate and
consolidate the Existing BAML Facility and the Existing KeyBank Facility into
one Amended, Restated and Consolidated Loan Agreement as set forth herein and
provide to the Borrower the Revolving Facility and the Term Facility;

WHEREAS, the Lenders have so agreed to amend, restate and consolidate the
Existing BAML Facility and the Existing KeyBank Facility as provided herein and
provide for both the Revolving Facility and the Term Facility on and subject to
the terms and conditions set forth herein;

WHEREAS, each and every lender party to the Existing BAML Facility has become a
Lender under this Agreement or has been paid in full all principal, interest,
fees and other amounts owing to it under the Existing BAML Facility;

WHEREAS, each and every lender party to the Existing KeyBank Facility has become
a Lender under this Agreement or has been paid in full all principal, interest,
fees and other amounts owing to it under the Existing KeyBank Facility; and

 

1



--------------------------------------------------------------------------------

WHEREAS, Bank of America, N.A., by its execution hereof, has resigned as
Administrative Agent under the Existing BAML Facility, and the Lenders, by their
execution hereof, have appointed KeyBank National Association, as successor
Administrative Agent under the Existing BAML facility;

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. DEFINITIONS.

1.1 Defined Terms.

As used in this Loan Agreement, the following terms shall have the meanings
specified below unless the context otherwise requires:

“Act” shall have the meaning set forth in Section 15.19.

“Additional Collateral Request” shall have the meaning set forth in Section 3.5.

“Adjusted Appraised Value” shall mean 65% of the Aggregate Appraised Value of
the Collateral Properties.

“Adjusted Capitalized Value” shall mean with respect to any Borrowing Base
Property that has suffered an Event of Loss, the most recent fiscal quarter
Adjusted Net Operating Income for such Borrowing Base Property, annualized,
capitalized at the Capitalization Rate.

“Adjusted FFO” shall mean, for CRT and its Consolidated Subsidiaries, net income
(loss) (computed in accordance with GAAP), excluding gains (or losses) from
(i) debt restructurings, (ii) sales of real property, and (iii) extraordinary
and/or nonrecurring items, plus real estate related depreciation and
amortization and after adjustments for unconsolidated partnerships and joint
ventures, as set forth in more detail under the definitions and interpretations
thereof relative to funds from operations promulgated by the National
Association of Real Estate Investment Trusts or its successor.

“Adjusted Net Operating Income” shall mean, for any period of determination, for
any Individual Property, the Pro Rata Share of (i) Net Operating Income, less
(ii) management fees (calculated as the greater of either three percent (3%) of
total revenue or actual management expenses incurred), to the extent not already
deducted from Net Operating Income, less (iii) allowances for capital
expenditures in the amount of $0.20 per annum per rentable square foot of
completed improvements.

“Administrative Agent” shall mean, KEYBANK NATIONAL ASSOCIATION, acting as agent
for the Lenders, together with its successors and assigns.

 

2



--------------------------------------------------------------------------------

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth in Section 15.1, or such other address
or account as the Administrative Agent may from time to time notify to the
Borrower and the Lenders

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” shall have the meaning set forth in Section 15.1(c).

“Aggregate Appraised Value” shall mean, with respect to any group of Collateral
Properties, the sum of the Appraised Values for such Collateral Properties.

“Agreement” shall have the meaning set forth in the Preamble.

“Anchor Tenant” means a tenant that meets any one of the following tests, as
reasonably determined by the Administrative Agent:

1. The tenant (or an Affiliate thereof) is national in nature, or publicly
traded on a major stock exchange;

2. The tenant (or an Affiliate thereof) holds an investment grade rating by
Standard & Poor’s Ratings Group, a division of McGraw-Hill Corporation, Moody’s
Investor Service, Inc. or another nationally recognized rating agency reasonably
acceptable to the Administrative Agent;

3. The tenant (or an Affiliate thereof) is one of the ten largest tenant of
properties owned by the Borrower or the Borrower Subsidiaries (calculated either
by reference to square footage or by annualized base rent); or

4. The tenant (or an Affiliate thereof) is either the first or second largest in
its subject competitive market by market share (either by general/global market
share, or specific market share in the subject Individual Property’s market).

“Applicable Margin” shall mean, for any day, with respect to any LIBO Rate
Advances or Base Rate Advances, as the case may be, the applicable rate per
annum set forth below under the caption “LIBO Rate Advances” or “Base Rate
Advances”:

 

September 30, September 30, September 30,

Level

    

Leverage Ratio

     LIBO Rate Advances
Applicable Margin     Base Rate Advances
Applicable Margin   1      ³ 60% but < 65%        3.00 %      2.00 %  2      ³
55% but < 60%        2.75 %      1.75 %  3      ³ 50% but < 55%        2.50 %   
  1.50 %  4      ³ 45% but < 50%        2.25 %      1.25 %  5      < 45%       
2.00 %      1.00 % 

 

3



--------------------------------------------------------------------------------

Each change in the applicable LIBO Rate Advances Applicable Margin or the Base
Rate Advances Applicable Margin, as the case may be, shall apply during the
period commencing on the date of the most recent Compliance Certificate
delivered to the Administrative Agent and ending on the date of receipt of the
next Compliance Certificate. If a Compliance Certificate is not delivered to the
Administrative Agent in accordance with the terms hereof, the Applicable Margin
shall be deemed to be based on Level 1 until the required Compliance Certificate
is delivered to the Administrative Agent. The provisions of this definition
shall be subject to Section 2.3.16.

“Appraisal” shall mean an MAI appraisal reflecting the “as is” (in the case of
Stabilized Assets) or “as stabilized” (in the case of Development Assets)
appraised market value of an Individual Property ordered by the Administrative
Agent (or by the Borrower in accordance with Section 7.16.1) in form and
substance reasonably acceptable to the Administrative Agent and the Required
Lenders and prepared by an appraiser reasonably acceptable to the Administrative
Agent.

“Appraised Value” shall mean, with respect to any Collateral Property, the “as
is” (for any Stabilized Asset) or “as stabilized” (for any Development Asset)
appraised market value for such Collateral Property set forth in an Appraisal.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Arranger” shall mean, collectively, KeyBanc Capital Markets and Merrill Lynch,
Pierce, Fenner & Smith Incorporated.

“Assignee Group” shall mean two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 13.3, and accepted by the Administrative Agent), in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

“Assignment of Leases and Rents” shall have the meaning set forth in
Section 3.1.2, as such agreements may be amended, restated, supplemented or
otherwise updated or modified from time to time.

“Authorized Officer” shall mean, with respect to any Loan Party, the Chief
Executive Officer, the Chief Financial Officer, the Chief Operating Officer, the
Vice President of Operations and their respective successors, it being
understood that one individual may hold the office of Chief Operating Officer
and Vice President of Operations.

“Auto-Extension Letter of Credit” shall have the meaning set forth in
Section 2.7.2(c).

 

4



--------------------------------------------------------------------------------

“Auto-Reinstatement Letter of Credit” shall have the meaning set forth in
Section 2.7.2(d).

“BOFA” shall mean Bank of America, N.A., a national banking association.

“Base Rate” shall mean for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus one half of 1% (0.50%), or (b) the
Prime Rate in effect for such day. “Prime Rate” shall mean the rate of interest
in effect for such day as publicly announced from time to time by KeyBank as its
“prime rate.” The “prime rate” is a rate set by KeyBank based upon various
factors including KeyBank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by KeyBank shall take effect at the opening of business
on the day specified in the public announcement of such change.

“Base Rate Advance” shall mean any principal amount outstanding under this
Agreement which pursuant to this Agreement bears interest at the Base Rate
Accrual Rate.

“Base Rate Accrual Rate” shall mean the greater of (a) the Base Rate plus the
Applicable Margin or (b) the LIBO Rate (as specified in clause (b) of the
definition thereof) plus the Applicable Margin for the corresponding LIBO Rate
Advance had such advance been a LIBO Rate Advance.

“Book Value” shall mean the value of such property or asset, as determined in
accordance with GAAP.

“Borrower” shall have the meaning set forth in the Preamble.

“Borrower Materials” shall have the meaning set forth in Section 7.2.13.

“Borrower Reduction Date” shall have the meaning set forth in Section 2.2.2.(b).

“Borrower Subsidiaries” shall mean, individually and collectively, all of the
Subsidiaries of the Borrower and/or CRT.

“Borrower Termination Date” shall have the meaning set forth in
Section 2.2.2.(a).

“Borrowing Base Property” and “Borrowing Base Properties” shall mean, the
Individual Properties initially listed in Schedule 6.14.2(i) hereto, plus any
Individual Property which subsequently becomes a Borrowing Base Property in
accordance with Section 3.5, hereof, but excluding (i) any Borrowing Base
Property which is determined by the Administrative Agent to no longer be a
Borrowing Base Property in accordance with Section 3.4, hereof, or (ii) any
Borrowing Base Property which is released as Collateral in accordance with
Section 3.3 hereof.

“Borrowing Base Property Owner” and “Borrowing Base Property Owners” shall mean,
from time to time, the Wholly-Owned Subsidiary or Subsidiaries of the Borrower
or CRT which is or are the owner or owners of the fee simple interest in, or the
approved ground lessee of, a Borrowing Base Property or the Borrowing Base
Properties.

 

5



--------------------------------------------------------------------------------

“Borrowing Base Property Requirements” shall mean the requirements, with respect
to any Individual Property, set forth below:

(a) The Individual Property satisfies all Eligibility Criteria.

(b) The Borrower (or applicable Loan Party) has executed all Security Documents
in connection with such Individual Property, including, without limitation, the
Security Documents set forth in Section 3.1.1 through and including
Section 3.1.7 hereof.

(c) The Individual Property is owned in fee simple or ground leased pursuant to
a Ground Lease by a Wholly-Owned Subsidiary of the Borrower, except as otherwise
approved by the Administrative Agent and the Required Lenders.

(d) The Administrative Agent shall have received and completed a satisfactory
review of such due diligence as the Administrative Agent and the Required
Lenders may reasonably require (with the Borrower delivering such diligence to
the Administrative Agent for delivery to the Lenders) with respect to any
Individual Property (with the Administrative Agent agreeing to use reasonable
efforts to utilize any due diligence previously submitted by the Borrower and
received by the Administrative Agent pursuant to the Existing BAML Facility or
the Existing KeyBank Facility), including, without limitation:

(i) A mortgagee’s title insurance policy naming the Administrative Agent, on
behalf of the Lenders, as the first mortgagee, which meets the Administrative
Agent’s title insurance requirements furnished to the Borrower to the reasonable
satisfaction of the Administrative Agent and the Administrative Agent’s counsel;
and (2) such other evidence of the perfection of its security interests as the
Administrative Agent and the Administrative Agent’s counsel may reasonably
require;

(ii) A current, as built survey of the Individual Property containing a
certification thereon, or on a separate surveyor’s certificate, of a land
surveyor reasonably acceptable to the Administrative Agent which meets the
Administrative Agent’s customary survey requirements furnished to the Borrower
from time to time to the reasonable satisfaction of the Administrative Agent and
the Administrative Agent’s counsel;

(iii) If the Individual Property (or any portion thereof) is ground leased by
the Borrowing Base Property Owner, a copy of the Ground Lease. Further, in the
event that the ground lessor of the Individual Property (or any portion thereof)
is (x) an Affiliate of any Loan Party, the said ground lessor shall join in the
Mortgage to include within the Collateral the fee interest in the said
Individual Property or (y) not an Affiliate of any Loan Party, the
Administrative Agent (at its option) shall receive an Estoppel Certificate in
the form of Exhibit E annexed hereto from the ground lessor or in the form
required by the ground lease provided such form is reasonably acceptable to the
Administrative Agent;

(iv) With respect to any Individual Property with one or more tenants subject to
a Major Lease to be added as a Borrowing Base Property, the Borrower has
obtained an executed estoppel certificate and an executed subordination,
nondisturbance and attornment agreement from each such tenant, subject to
Section 7.30 with respect to Existing Borrowing Base Properties;

 

6



--------------------------------------------------------------------------------

(v) Copies of all Major Leases and, to the extent requested by the
Administrative Agent, copies of other Leases;

(vi) A copy of the property management agreement with respect to the Individual
Property, if any, and, if requested by the Administrative Agent, a consent by
the property manager to the collateral assignment of the property management
agreement to the Administrative Agent, on behalf of the Lenders;

(vii) A copy of any reciprocal easement agreements with respect to the
Individual Property and, only if there are material financial obligations of a
recurring and defined nature payable by the owner of the Borrowing Base Property
thereunder, if requested by the Administrative Agent, an estoppel certificate
from all of the parties thereto in form and substance reasonably acceptable to
the Administrative Agent;

(viii) Evidence of existence of all Licenses and Permits to evidence compliance
with Laws with respect to the use and operation of the Individual Property;

(ix) Evidence of insurance complying with the requirements of Schedule 5.1.11
hereto;

(x) A current Appraisal; provided that Appraisals that are less than six
(6) months old shall be acceptable;

(xi) A current environmental Phase I Site Assessment performed by a firm
reasonably acceptable to the Administrative Agent within six (6) months of
submission to the Administrative Agent (or within six (6) months of when such
Individual Property became a Borrowing Base Property whether under this
Agreement or the Existing BAML Facility or the Existing KeyBank Facility), which
indicates the property is free from recognized hazardous materials or substances
apparent from the inspection, or affected by such environmental matters as may
be reasonably acceptable to the Administrative Agent and the Required Lenders;

(xii) A current structural report performed by an engineering firm reasonably
acceptable to the Administrative Agent within six (6) months of submission to
the Administrative Agent (or within six (6) months of when such Individual
Property became a Borrowing Base Property under this Agreement, the Existing
BAML Facility or the Existing KeyBank Facility) relative to any improvements on
the Individual Property, such report to be reasonably acceptable to the
Administrative Agent and the Required Lenders;

(xiii) Five (5) years of Cash Flow Projections for the Individual Property; and

(xiv) Such other real estate documents (including, without limitation, flood
hazard determinations and evidence of flood insurance to the extent required)
reasonably deemed appropriate for commercially reasonable underwriting by the
Administrative Agent in respect of the Borrowing Base Property.

(e) Additionally, for any Individual Property classified as a Development Asset,
the Borrower shall be deemed to have provided the following, each of which shall
be deemed to have been approved by the Lenders:

 

7



--------------------------------------------------------------------------------

(i) The Construction Budget;

(ii) the Operating Pro Forma for the subject property;

(iii) An executive summary describing the Development Asset, along with the
Borrower’s investment plan for such property; and

(iv) Copies of the site plan for the Individual Property, along with copies of
all material agreements and contracts related to the development of the property
currently in effect for such property.

“Borrowing Base Value” shall mean, as of the most recent Compliance Certificate
or Borrowing Base Property report, as applicable, delivered to the
Administrative Agent, the sum of (a) for Borrowing Base Properties that are
Stabilized Assets, the lesser of (i) Adjusted Appraised Value of all such
Borrowing Base Properties, or (ii) the Implied Loan Amount for all such
Borrowing Base Properties, plus (b) for Borrowing Base Properties that are
Development Assets, the aggregate of the least of, calculated separately for
each Development Asset, (i) the Adjusted Appraised Value of such Development
Asset, or (ii) 65% of the total costs for such Development Asset, as set forth
on the Construction Budget for such Development Asset, or (iii) the Implied Loan
Amount for such Development Asset. Notwithstanding the above, the Borrowing Base
Value for any Borrowing Base Property as to which an Event of Loss has occurred
shall be equal to the Adjusted Capitalized Value for a period of time equal to
the lesser of (x) twelve months from the Event of Loss or (y) the determination
that such Borrowing Base Property is not, or ceases to be, a Restoration
Property. Notwithstanding the foregoing, (i) commencing with the Closing Date
and continuing until December 31, 2012, Borrowing Base Value derived from
Development Assets shall at no time during such period exceed twenty-five
percent (25%) of the total Borrowing Base Value; (ii) commencing January 1, 2013
and continuing until December 31, 2013, Borrowing Base Value derived from
Development Assets shall at no time during such period exceed twenty percent
(20%) of the total Borrowing Base Value; and (iii) commencing January 1, 2014
and continuing until the Maturity Date, Borrowing Base Value derived from
Development Assets shall at no time during such period exceed fifteen percent
(15%) of the total Borrowing Base Value.

“Breakage Fee” shall have the meaning set forth in Section 2.3.15.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or the state where the Administrative Agent’s
Office is located and, if such day relates to any LIBO Rate Advance, shall mean
any such day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank eurodollar market. Further, payments shall be due
on the first Business Day of each calendar month

“Calculation Date” shall mean the last day of each calendar quarter commencing
with December 31, 2011.

“Calculation Period” shall mean for each Calculation Date, the just completed
calendar quarter (inclusive of the applicable Calculation Date).

 

8



--------------------------------------------------------------------------------

“Capital Stock” shall mean (i) with respect to any Person that is a corporation,
any and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, including without
limitation, each class or series of common stock and preferred stock of such
Person and (ii) with respect to any Person that is not a corporation, any and
all investment units, partnership, membership or other equity interests of such
Person.

“Capitalization Rate” shall be equal to eight percent (8%).

“Cash Collateral” shall have the meaning set forth in Section 2.7.7.

“Cash Collateralize” shall have the meaning set forth in Section 2.7.7.

“Cash Flow Projections” shall mean a detailed schedule of all cash Distributions
projected to be made to the Borrower from the Borrower Subsidiaries, as detailed
on the model delivered to the Administrative Agent prior to the Closing Date
(attached hereto as Exhibit J), and subject to change as shall be detailed in
the respective Officer’s Certificate to be provided to the Administrative Agent
as set forth herein.

“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines and
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change of Control” shall mean the occurrence of any of the following:

(a) The acquisition by any Person, or “group” (within the meaning of Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended) of
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934, as amended), directly or indirectly, of 50% or more of the
outstanding shares of voting stock of CRT, other than short term acquisitions
necessary in connection with the ultimate sale or other offerings of equity
interests otherwise permitted hereunder;

(b) During any period of twelve (12) consecutive calendar months, individuals:

(1) Who were directors of CRT on the first day of such period; or

(2) Whose election or nomination for election to the board of directors of CRT
was recommended or approved by at least a majority of the directors then still
in office who were directors of CRT on the first day of such period, or whose
election or nomination for election was so approved,

 

9



--------------------------------------------------------------------------------

shall cease to constitute a majority of the board of directors of CRT; or

(c) CRT shall cease to be the sole general partner of Borrower; or

(d) CRT shall cease to own a minimum of 50% of the beneficial ownership interest
in the Borrower, or

(e) With respect to any Borrowing Base Property Owner, the transfer of any
ownership interest therein such that such Borrowing Base Property Owner is not a
Wholly-Owned Subsidiary of the Borrower or CRT.

“Closing Compliance Certificate” shall have the meaning set forth in
Section 5.1.2(b).

“Closing Date” shall have the meaning set forth in Section 5.1.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.
Section references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

“Collateral” shall have the meaning set forth in Section 3.1.

“Collateral Assignment of Contract” shall have the meaning set forth in
Section 3.1.3, as such agreements may be amended, restated, supplemented or
otherwise updated or modified from time to time.

“Collateral Property” and “Collateral Properties” shall mean any Borrowing Base
Property or Borrowing Base Properties and other Individual Properties which
(i) were a Borrowing Base Property, (ii) were no longer deemed such under
Section 3.4.1, and (iii) for which the Release Conditions have not been
satisfied, as described in Section 3.4.3.

“Collateral Release Request” shall have the meaning set forth in Section 3.3.

“Combined EBITDA” shall mean the sum of the Pro Rata Share of EBITDA for each
Consolidated CRT Entity and each Unconsolidated CRT Entity.

“Commitment” shall mean, with respect to each Lender, the aggregate amount of
such Lender’s Revolving Commitment and Term Commitment.

“Commitment Letter” shall mean that certain commitment letter, dated as of
November 7, 2011, by and among the Borrower and KeyBank.

“Commitment Percentage” shall mean with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Total Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loan

 

10



--------------------------------------------------------------------------------

Advances and the obligation of the L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 11.2 or if the Total Commitments have
expired, then the Commitment Percentage of each Lender shall be determined based
on the Commitment Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments. The initial Commitment Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 1.1(a) or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

“Compliance Certificate” shall mean a compliance certificate in the form of
Exhibit C.

“Consent” shall have the meaning set forth in Section 3.1.6.

“Consolidated” or “Consolidating” shall mean consolidated or consolidating as
defined in accordance with GAAP.

“Consolidated CRT Entity” or “Consolidated CRT Entities” shall mean, singly and
collectively, the Borrower, CRT, and any Subsidiary of the Borrower or CRT that
is Consolidated.

“Construction Budget” means with respect to an Individual Property to be
developed or renovated, a pro forma construction budget detailing the total
development costs of the project to the time at which said project becomes a
Stabilized Asset, including the interest reserve and contingencies, together
with a development schedule detailing start date, schedule of draws/payment of
project costs and a completion date, as well as projected timeline of issuance
of Licenses and Permits, if not previously issued.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Cost to Repair” shall have the meaning set forth in Section 14.3.1.

“Credit Extension” shall mean each of the following: (a) a Loan Advance and
(b) an L/C Credit Extension.

“CRT” shall mean Cedar Realty Trust, Inc., a Maryland corporation.

“Debt” shall mean, with respect to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money, (ii) all indebtedness of such
Person for the deferred purchase price of property or services (other than
property and services purchased, and expense accruals and deferred compensation
items arising, in the ordinary course of business), (iii) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments
(other than performance, surety and appeal bonds arising in the ordinary course
of business), (iv) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (v) all obligations of such Person under leases which
have been, or should

 

11



--------------------------------------------------------------------------------

be, in accordance with generally accepted accounting principles, recorded as
capital leases, to the extent required to be so recorded, (vi) all
reimbursement, payment or similar obligations of such Person, contingent or
otherwise, under acceptance, letter of credit or similar facilities (other than
letters of credit in support of trade obligations or in connection with workers’
compensation, unemployment insurance, old-age pensions and other social security
benefits in the ordinary course of business), (vii) any Guarantee of any
indebtedness or other obligation of any Person, either directly or indirectly,
of indebtedness described in clauses (i) through (vi), and (viii) all Debt
referred to in clauses (i) through (vii) above secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien, security interest or other charge or encumbrance upon or
in property (including, without limitation, accounts and contract rights) owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Debt. For the purposes of the calculation of the Financial
Covenants, Debt of any entity in which a Person owns an ownership interest shall
be calculated on its Pro Rata Share of such Debt, unless such Person has
delivered a guaranty or other indemnity in connection with such Debt creating a
greater proportionate liability, in which event, such greater liability shall
apply.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” shall have the meaning set forth in Section 10.1.

“Default Rate” shall mean (a) when used with respect to Borrower Obligations
other than Letter of Credit Fees, an interest rate equal to (i) the Base Rate
plus (ii) the Applicable Margin, if any, applicable to Base Rate Advances plus
(iii) four percent (4.0%) per annum; provided, however, that with respect to a
LIBO Rate Advance, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Margin) otherwise applicable to such
Loan plus four percent (4.0%) per annum and (b) when used with respect to Letter
of Credit Fees, a rate equal to the Applicable Margin plus four percent
(4.0%) per annum.

“Defaulting Lender” shall mean Lender that (a) has failed to (i) fund all or any
portion of its Loans or participation in L/C Obligations within two (2) Business
Days of the date such Loans or participations were required to be funded
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in L/C Obligations) within two (2) Business Days of
the date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or

 

12



--------------------------------------------------------------------------------

public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a governmental authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender upon delivery of written notice of such
determination to the Borrower and each Lender.

“Designated Property(ies)” shall mean the Individual Properties listed on
Schedule 8.3.6.

“Development Assets” shall mean Individual Properties as to which construction
of the associated or contemplated improvements has commenced (either new
construction or substantial renovation) but has not yet been completed such that
a certificate of occupancy (or the local equivalent) for a substantial portion
of the intended improvements has not yet been issued or, for any completed
project, until one hundred eighty (180) days after completion. Further, with
respect to the existing Borrowing Base Properties that are Development Assets
Borrower is deemed to have provided to Agent the documentation necessary to meet
the following criteria:

(a) That Borrower shall have satisfied the Equity Requirement;

(b) That there are then in effect leases for such property evidencing a minimum
fifty percent (50%) Occupancy Ratio, inclusive of that occupied by the Anchor
Tenant;

(c) the proposed construction of such Borrowing Base Property (or the renovation
or expansion thereof) is scheduled for substantial completion at least ninety
(90) days prior to the Revolving Facility Initial Maturity Date, or if the
Revolving Facility has been extended, the Revolving Facility Extended Maturity
Date;

(d) Upon completion of the Development Asset, the ratio of Pro Forma Annual Net
Operating Income (based on executed leases and letters of intent then in place)
to Projected Debt Service for the Development Asset shall be no less than 1.0 to
1.0; and

 

13



--------------------------------------------------------------------------------

(e) That such property has been fully-approved and entitled for development and
construction by all necessary state and local authorities.

Notwithstanding any other provision of this Agreement, the only Development
Assets which may be accepted as Borrowing Base Properties hereunder are the
following Existing Borrowing Base Properties: (1) Northside Commons Shopping
Center, (2) Units 1, 2, 3, 3A, 4 and 5 of The Trexlertown Plaza Shopping Center
and (3) Brickyard Plaza Shopping Center.

“Distribution” shall mean, with respect to any Person, that such Person has paid
a dividend or returned any equity capital to its stockholders, members or
partners or made any other distribution, payment or delivery of property (other
than common stock or partnership or membership interests of such Person) or cash
to its stockholders, members or partners as such, or redeemed, retired,
purchased or otherwise acquired, directly or indirectly, for a consideration any
shares of any class of its capital stock or any membership or partnership
interests (or any options or warrants issued by such Person with respect to its
capital stock or membership or partnership interests), or shall have permitted
any of its Subsidiaries to purchase or otherwise acquire for a consideration any
shares of any class of the capital stock or any membership or partnership
interests of such Person (or any options or warrants issued by such Person with
respect to its capital stock or membership or partnership interests). Without
limiting the foregoing, “Distributions” with respect to any Person shall also
include all payments made by such Person with respect to any stock appreciation
rights, plans, equity incentive or achievement plans or any similar plans.

“Dollars” shall mean lawful money of the United States.

“Drawdown Date” shall have the meaning set forth in Section 2.1.2(a).

“EBITDA” shall mean for any Person the sum of (i) net income (or loss), plus
(ii) actual interest paid or payable respecting all Debt to the extent included
as an expense in the calculation of net income (or loss), plus (iii) total Tax
Expenses to the extent included as an expense in the calculation of net income
(or loss), plus (iv) total depreciation and amortization expense, to the extent
included as an expense in the calculation of net income (or loss), plus
(v) losses from extraordinary items, nonrecurring items, asset sales, write-ups
or forgiveness of debt, to the extent included as an expense in the calculation
of net income, minus (vi) gains from extraordinary items, nonrecurring items,
asset sales, write-ups or forgiveness of debt, to the extent included as income
in the calculation of net income, minus (vii) allowances for capital
expenditures in the amount of $0.20 per annum per rentable square foot of
improvements, adjusted (viii) for the elimination of straight line rents, all of
the foregoing as determined in accordance with GAAP, as appropriate, minus
(ix) to the extent not deducted in calculating net income (or loss), Ground
Lease Payments. Without limiting the generality of the foregoing, in determining
EBITDA, net income shall include as income, Rent Loss Proceeds.

“Eligibility Criteria” shall mean the following criteria which must be satisfied
in a manner acceptable to the Administrative Agent for each Borrowing Base
Property:

 

14



--------------------------------------------------------------------------------

(a) The Borrowing Base Property is a to be constructed, renovated, expanded or
completed retail center located within the contiguous United States within one
of CRT’s then current core markets, and being owned by a Borrowing Base Property
Owner;

(b) The Borrowing Base Property is of a scope and of an asset quality consistent
with CRT’s other grocery-anchored properties or such other retail center-related
assets as is approved by the Administrative Agent;

(c) The Borrower provides reasonably acceptable historical operating and leasing
information;

(d) The Borrower provides a certification as to the absence of any material
environmental issues;

(e) The Borrower provides certification as to the absence of any material
structural issues; and

(f) No security interests, liens or other encumbrances shall exist on the
Borrowing Base Property upon its inclusion as a Borrowing Base Property, other
than Permitted Liens.

“Eligible Assignee” shall mean any Person that meets the requirements to be an
assignee under Section 13.3.2 (including the requirements or limitations set
forth in Sections 13.3.2(c), (e) and (f)), subject to such consents, if any, as
may be required under Section 13.3.2(c).

“Environmental Indemnity Agreement” shall have the meaning set forth in
Section 3.1.5, as such agreements may be amended, restated, supplemented or
otherwise updated or modified from time to time.

“Environmental Legal Requirements” shall have the meaning set forth in the
Environmental Indemnity Agreement.

“Equity Requirement” means, with respect to each Borrowing Base Property Owner
that owns a Development Asset, an upfront equity investment to be made and
maintained at all times in such Borrowing Base Property Owner equal to
thirty-five percent (35%) of the total development costs reflected in the
Construction Budget submitted by the Borrower in connection with the approval of
such Borrowing Base Property which Equity Requirement may be funded by Loans
advanced under this Agreement with respect to other Borrowing Base Properties.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with either Borrower or a Loan Party would be deemed to be a
“single employer” (i) within the meaning of Section 414(b), (c), (m) or (o) of
the Code or (ii) as a result of either Borrower or a Loan Party being or having
been a general partner of such Person.

 

15



--------------------------------------------------------------------------------

“Event of Default” shall have the meaning set forth in Section 10.1.

“Event of Loss” shall mean, with respect to any Collateral Property, any of the
following: (a) any loss or destruction of, or damage to, such Collateral
Property; or (b) any actual condemnation, seizure or taking, by exercise of the
power of eminent domain or otherwise, of such Collateral Property, or
confiscation of such Collateral Property or the requisition of such Collateral
Property by a Governmental Agency or any Person having the power of eminent
domain, or any voluntary transfer of such Collateral Property or any portion
thereof in lieu of any such condemnation, seizure or taking.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall gross or net income (however denominated), and franchise
taxes or similar taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable Lending Office is located or with
which it has a present of former connection (other than any such connection
resulting from its having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or any other Loan
Document), (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with Sections 2.8.5(b)(i),
(d) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 13.2.4), any United States withholding tax
that (i) is required to be imposed on amounts payable to such Foreign Lender
pursuant to the Laws in force at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office) or (ii) is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with clause (ii) of Section 2.8.5(b), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Sections 2.8.5(b) or (c) , (e) any tax attributable to a failure or inability to
comply with Section 2.8.5(c), and (f) any U.S. federal withholding taxes imposed
under FATCA.

“Existing BAML Agreement” shall have the meaning set forth in the introduction
to this Agreement.

“Existing BAML Facility” shall mean the revolving credit facility provided to
the Borrower by various lenders and Bank of America, N.A., as administrative
agent, pursuant to that certain Amended and Restated Loan Agreement dated as of
November 10, 2009, and various documents and instruments executed in connection
therewith.

“Existing Borrowing Base Properties” shall mean the Individual Properties that
are qualified as Borrowing Base Properties under the Existing BAML Facility and
the Existing KeyBank Facility as of the Closing Date.

 

16



--------------------------------------------------------------------------------

“Existing KeyBank Agreement” shall have the meaning set forth in the
introduction to this Agreement.

“Existing KeyBank Facility” shall mean the revolving credit facility provided to
the Borrower by various lenders and KeyBank National Association, as
administrative agent, pursuant to that certain Amended and Restated Loan
Agreement dated as of October 17, 2008, as amended by First Amendment to Loan
Agreement dated as of April 9, 2010, and various documents and instruments
executed in connection therewith.

“Existing Letter of Credit” shall mean those certain letters of credit listed on
Schedule 1.1(b) issued by KeyBank under the Existing KeyBank Facility or BOFA
under the Existing BAML Facility, each of which shall be deemed to have been
issued under the terms of this Agreement.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions in effect on the next preceding Business Day as
so published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to KeyBank on such day on such transactions as
determined by the Administrative Agent.

“Fee Letter” shall mean that certain fee letter, dated as of January 26, 2012,
by and among the Borrower and KeyBank.

“Financial Covenants” shall mean those covenants of the Borrower set forth in
Sections 7.19, 7.20, 7.21, 7.22 and 7.24.

“Fiscal Year” shall mean each twelve month period commencing on January 1 and
ending on December 31.

“Fixed Charges” shall mean the aggregate of the Pro Rata Share of all
(a) Interest Expenses (excluding any interest expenses required to be
capitalized under GAAP), (b) regularly scheduled principal amortization payments
(other than any final “balloon” payments due at maturity) on all Debt of the
Consolidated CRT Entities and the Unconsolidated CRT Entities, and (c) preferred
dividend payments or required Distributions (other than Distributions by the
Borrower to holders of operating partnership units and Distributions by CRT to
common equity holders) paid or payable by the Consolidated CRT Entities and the
Unconsolidated CRT Entities, and (d) Tax Expenses for the Consolidated CRT
Entities and the Unconsolidated CRT Entities, all of the foregoing as determined
in accordance with GAAP.

 

17



--------------------------------------------------------------------------------

“Fixed Charge Ratio” shall mean, for each Calculation Period, the ratio of
(a) Combined EBITDA to (b) Fixed Charges.

“Foreign Lender” shall mean any Lender that is not a United States person within
the meaning of Section 7701(a)(30) of the Code.

“Formation Documents” shall mean, singly and collectively, the partnership
agreements, joint venture agreements, limited partnership agreements, limited
liability company or operating agreements and certificates of limited
partnership and certificates of formation, articles (or certificate) of
incorporation and by-laws and any similar agreement, document or instrument of
any Person, as amended subject to the terms and provisions hereof.

“Fund” shall mean any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funding Evidence” shall mean, in connection with the Borrower raising the funds
necessary to make any Mandatory Principal Payment to be made pursuant to
Section 2.3.8, evidence in connection with (i) the sale of any asset, that the
Borrower has entered into a sales agreement, letter of intent, or listed the
asset for sale with a recognized broker or (ii) the financing or refinancing of
an asset, that the Borrower has obtained a commitment for such financing or
submitted a loan application to a recognized financial institution, the proceeds
of which together with such other funds as are available to the Borrower will be
sufficient to make the required payment.

“GAAP” shall mean generally accepted accounting principles in the United States
of America.

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Ground Leases” shall mean, from time to time, any ground lease relative to an
Individual Property and with respect to “Ground Leases” covering Borrowing Base
Properties, for which the Administrative Agent has given its prior written
approval.

“Ground Lease Payments” shall mean the sum of the Pro Rata Share of (i) payments
made by the Consolidated CRT Entities under Ground Leases and (ii) payments made
under Ground Leases by Unconsolidated CRT Entities. Ground Lease Payments shall
not include the payments made by Cedar-South Philadelphia I, LLC under that
certain ground lease dated as of October 31, 2003 by and between SPSP
Corporation, Passyunk Supermarket, Inc., and Twenty Fourth Street Passyunk
Partners, L.P., as landlord, and Cedar-South Philadelphia I, LLC, as tenant.

 

18



--------------------------------------------------------------------------------

“Guarantee” shall mean, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Debt or other obligation
of the payment or performance of such Debt or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Debt or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Debt or other obligation of the payment or performance thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), or (b) any Lien on any assets of such Person securing any Debt or other
obligation of any other Person, whether or not such Debt or other obligation is
assumed by such Person (or any right, contingent or otherwise, of any holder of
such Debt to obtain any such Lien). The amount of any Guarantee shall be deemed
to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Guaranty” shall have the meaning set forth in Section 3.1.4, as such agreements
may be amended, restated, supplemented or otherwise updated or modified from
time to time.

“Guarantor” or “Guarantors” shall mean CRT and those certain single-purpose
Subsidiaries of the Borrower that have entered into a Guaranty, including
without limitation, each Borrowing Base Property Owner and each Wholly-Owned
Subsidiary of the Borrower or CRT which owns a direct or indirect ownership
interest in a Borrowing Base Property Owner.

“Hazardous Materials” shall mean and include asbestos, mold, flammable
materials, explosives, radioactive substances, polychlorinated biphenyls,
radioactive substances, other carcinogens, oil and other petroleum products,
pollutants or contaminants that could be a detriment to the environment, and any
other hazardous or toxic materials, wastes, or substances which are defined,
determined or identified as such in any past, present or future federal, state
or local laws, rules, codes or regulations, or any judicial or administrative
interpretation of such laws, rules, codes or regulations.

“Honor Date” shall have the meaning set forth in Section 2.7.3(a).

“Implied Debt Service” shall mean the greater of (a) the annual amount of
principal and interest payable on a hypothetical loan in an amount equal to the
Implied Loan Amount, based upon a thirty (30) year direct reduction monthly
amortization schedule and a per annum interest rate equal to the actual blended
interest rate for the Loan, or (b) an annual debt service constant of seven and
ninety eight-one hundredths percent (7.98%) on such hypothetical loan amount.

 

19



--------------------------------------------------------------------------------

“Implied Debt Service Coverage Ratio” shall mean as of each Calculation Date,
the ratio of (i) the aggregate of (a) Adjusted Net Operating Income for all
Stabilized Assets for the most recent fiscal quarter, annualized, plus (b) Pro
Forma Annual Net Operating Income upon completion for all Development Assets, to
(ii) Implied Debt Service; such calculation and results to be as verified by the
Administrative Agent.

“Implied Loan Amount” shall mean a principal amount which would generate as of
any Calculation Date an Implied Debt Service Coverage Ratio of 1.35 to 1.00,
which Implied Loan Amount may be revised by the Administrative Agent after the
Closing Date or as of the most recent Compliance Certificate or Borrowing Base
Property report, as applicable, delivered to the Administrative Agent, to
reflect additions, removals and other adjustments to the Borrowing Base
Properties since the Closing Date or the most recent Compliance Certificate or
Borrowing Base Property report, as applicable, delivered to the Administrative
Agent.

“Increase Effective Date” shall have the meaning set forth in Section 2.1.1(c).

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning set forth in Section 15.9.2.

“Individual Property” and “Individual Properties” shall mean, from time to time,
all real estate property owned or ground leased by any Consolidated CRT Entity
or any Unconsolidated CRT Entity, together with all improvements, fixtures,
equipment, and personalty relating to such property.

“Insurance/Taking Release Conditions” shall mean, as to any Event of Loss, the
following conditions: (a) the Cost to Repair is less than or equal to Five
Hundred Thousand Dollars ($500,000); (b) no Event of Default shall have occurred
and be continuing; (c) the Borrowing Base Property and the use thereof after the
Repair Work will be in compliance with, and permitted under, all applicable
Laws; and (d) such Event of Loss does not materially impair access to the
Borrowing Base Property.

“Information” shall have the meaning set forth in Section 15.20.

“Interest Coverage Ratio” shall mean the ratio of (a) a CRT’s Combined EBITDA
for the immediately preceding calendar quarter to (b) all Pro Rata Interest
Expense paid or payable respecting all Debt by the Consolidated CRT Entities and
the Unconsolidated CRT Entities for such period (excluding in each instance any
interest expenses required to be capitalized under GAAP).

“Interest Expense” shall mean the sum of the Pro Rata Share of the aggregate
actual interest expense (whether expensed or capitalized) paid or payable
respecting all Debt by the Consolidated CRT Entities and the Unconsolidated CRT
Entities.

“Interest Period” shall mean, as to each LIBO Rate Advance, the period
commencing on the date such LIBO Rate Advance is disbursed or converted to or
continued as a LIBO Rate Advance and ending either one week or on the
numerically corresponding day in the first, second, third or sixth month
thereafter, as selected by the Borrower in its Loan Notice; provided that:

 

20



--------------------------------------------------------------------------------

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” shall mean the acquisition of any real property or tangible
personal property or of any stock or other security, any loan, advance, bank
deposit, money market fund, contribution to capital, extension of credit (except
for accounts receivable arising in the ordinary course of business and payable
in accordance with customary terms), or purchase or commitment or option to
purchase or otherwise acquire real estate or tangible personal property or stock
or other securities of any party or any part of the business or assets
comprising such business, or any part thereof.

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Borrower Subsidiary) or in favor
the L/C Issuer and relating to any such Letter of Credit.

“Joinder Agreement” shall have the meaning set forth in Section 2.1.1(d).

“KeyBank” shall mean KEYBANK NATIONAL ASSOCIATION and its successors and
assigns.

“Knowledge” or “knowledge” shall mean, with respect to any Loan Party, the
actual knowledge of any Authorized Officer of such Loan Party. Notwithstanding
the foregoing, such named parties and their successors are not parties to this
Agreement and shall have no liability for a breach of any representation,
warranty, covenant or agreement deemed to be made to their actual knowledge.

“Land Assets” shall mean Individual Properties constituting raw or undeveloped
land as to which construction of contemplated improvements has not commenced or
which does not generate rental revenues under a Ground Lease.

“Late Charge” shall have the meaning set forth in Section 2.3.14.

 

21



--------------------------------------------------------------------------------

“Laws” shall mean, collectively, all Federal, state and local statutes,
treaties, rules, guidelines, regulations, ordinances, codes and administrative
or judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case having
the force of law.

“L/C Advance” shall mean, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Commitment
Percentage.

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Loan Advance.

“L/C Credit Extension” shall mean, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.

“L/C Draw” shall mean a payment made by the Administrative Agent pursuant to a
Letter of Credit which was presented to the Administrative Agent for a draw of
proceeds thereunder.

“L/C Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (b) the aggregate
amount of all L/C Draws that have not yet been reimbursed by or on behalf of the
Borrower, or repaid through a Loan Advance, at such time.

“L/C Issuer” shall mean KeyBank in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder, with each of
KeyBank and BOFA having the same rights and privileges as the L/C Issuer with
respect to the respective Existing Letters of Credit. It is understood and
agreed that BOFA shall have no obligation to renew any Existing Letter of Credit
or to issue any new Letter of Credit.

“L/C Obligations” shall mean, as of any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 2.7.13. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lease” shall mean any lease relative to all or any portion of a Borrowing Base
Property.

“Lenders” shall have the meaning set forth in the Preamble.

“Lenders’ Consultant” shall have the meaning set forth in Section 27.1.

“Lending Office” shall mean, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.

 

22



--------------------------------------------------------------------------------

“Letter of Credit” shall mean any standby letter of credit issued hereunder and
shall include the Existing Letters of Credit.

“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” shall mean the day that is seven days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

“Letter of Credit Fee” shall have the meaning set forth in Section 2.7.9.

“Letter of Credit Sublimit” shall mean an amount equal to $15,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Total
Revolving Commitments.

“Leverage Ratio” shall mean the quotient (expressed as a percentage) resulting
from dividing (i) the aggregate of all Debt of the Consolidated CRT Entities and
the Unconsolidated CRT Entities by (ii) the Total Asset Value.

“LIBO Rate” shall mean:

(a) For any Interest Period with respect to a LIBO Rate Advance, the rate per
annum equal to (A) the British Bankers Association LIBOR Rate as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) (“BBA
LIBOR”), at approximately 11:00 a.m., London time, two (2) Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period or (B) if such published rate is not available at such time for
any reason, the rate determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the LIBO Rate Advance being made,
continued or converted by KeyBank and with a term equivalent to such Interest
Period would be offered to major banks, including KeyBank, in the London
interbank Eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

(b) For any interest rate calculation with respect to a Base Rate Advance, the
rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London time
on the date of determination (provided that if such day is not a London Business
Day, the next preceding London Business Day) for Dollar deposits being delivered
in the London interbank market for a term of one month commencing that day or
(ii) if such published rate is not available at such time for any reason, the
rate determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the subject Base Rate Advance being made, continued or
converted by KeyBank and with a term equal to one month would be offered to
major banks, including KeyBank, in the London interbank Eurodollar market at
their request at the date and time of determination.

 

23



--------------------------------------------------------------------------------

“LIBO Rate Advance” shall mean any principal outstanding under this Agreement
which pursuant to this Agreement bears interest at the LIBO Rate plus the
Applicable Margin.

“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer,
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and mechanic’s, materialmen’s and other similar liens and
encumbrances.

“Licenses and Permits” shall mean all licenses, permits, authorizations and
agreements issued by or agreed to by any governmental authority or by a private
party, and including, but not limited to, building permits, occupancy permits
and such special permits, variances and other relief as may be required pursuant
to Laws which may be applicable to any Collateral Property.

“Line Fee” shall have the meaning set forth in Section 2.4.2.

“Line Percentage” shall mean (i) 0.25% per annum, to the extent the Total
Revolving Outstandings are greater than or equal to fifty percent (50%) of the
Total Revolving Commitments and (ii) 0.35% per annum, to the extent the Total
Revolving Outstandings are less than fifty percent (50%) of the Total Revolving
Commitments.

“Liquidation Proceeds” shall mean amounts received by the Administrative Agent
and/or the Lenders in the exercise of the rights and remedies under the Loan
Documents (including, but not limited to, all rents, profits and other proceeds
received by the Administrative Agent and/or the Lenders from the liquidation of,
or exercising rights upon the occurrence of an Event of Default relative to, any
Collateral, but not including any amount bid at a foreclosure sale or on behalf
of the Administrative Agent or otherwise credited to the Borrower in, any
deed-in-lieu of foreclosure or similar transaction).

“Loan” shall mean, individually or collectively, as the context so requires, for
either the Revolving Facility or the Term Facility, any extension of credit by a
Lender to the Borrower under Article 2 in the form of a Base Rate Advance or a
LIBO Rate Advance.

“Loan Advance” or “Loan Advances” shall mean any advance of any proceeds of the
Revolving Facility or the Term Facility, as the case may be.

“Loan Agreement” shall have the meaning set forth in the Preamble.

“Loan Documents” shall have the meaning set forth in Section 3.2.

“Loan Notice” shall have the meaning set forth in Section 2.1.2(b).

“Loan Party” and “Loan Parties” shall mean, singly and collectively, the
Borrower, the Guarantors and each Borrowing Base Property Owner, and any
Subsidiary and Affiliate of any of the foregoing which is party to any of the
Loan Documents.

 

24



--------------------------------------------------------------------------------

“Major Event of Loss” shall mean, with respect to any Borrowing Base Property,
both (1) any of the following: (a) any loss or destruction of, or damage to,
such Borrowing Base Property such that either (x) the repairs and restoration
thereof cannot be completed, in the judgment of the Lenders’ Consultant and if
there is no Lenders’ Consultant, an independent architect or engineer retained
by the Borrower, within six (6) months after the occurrence of such loss, damage
or destruction or (y) rendering more than fifty percent (50%) of the Borrowing
Base Property unusable for the purposes conducted thereon immediately prior to
such loss, destruction or damage, as determined by the applicable Lenders’
Consultant and if there is no Lenders’ Consultant, an independent architect or
engineer retained by the Borrower; or (b) any actual condemnation, seizure or
taking, by exercise of the power of eminent domain or otherwise, of such
Borrowing Base Property, or confiscation of such Borrowing Base Property or the
requisition of such Borrowing Base Property by a Governmental Agency or any
Person having the power of eminent domain, or any voluntary transfer of such
Borrowing Base Property or any portion thereof in lieu of any such condemnation,
seizure or taking, rendering more than fifty percent (50%) of the leaseable area
of such Borrowing Base Property unusable for the purposes conducted thereon
immediately prior to action, as determined by the Lenders’ Consultant and if
there is no Lenders’ Consultant, an independent architect or engineer retained
by the Borrower, and (2) the Administrative Agent does not elect under
Section 14.3.3 to make Net Proceeds with respect to such Event of Loss available
for Repair Work.

“Major Lease” shall mean (i) any Lease for space in any Borrowing Base Property
(x) in excess of 25,000 rentable square feet, or (y) in excess of 15,000
rentable square feet and in excess of ten percent (10%) of the rentable square
footage of such Borrowing Base Property, or (ii) any Lease with a tenant who is
a tenant in more than one Borrowing Base Property and who leases 25,000 or more
rentable square feet, in the aggregate, in all Borrowing Base Properties.

“Mandatory Principal Payment” shall have the meaning set forth in Section 2.3.8.

“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, assets, operations or financial or other condition of any of the
Borrower, CRT, or, taken as a whole, the Loan Parties, (ii) the ability of any
of the Borrower, CRT, or, taken as a whole, the Loan Parties to perform any
material Obligations or to pay any Obligations which it is or they are obligated
to pay in accordance with the terms hereof or of any other Loan Document,
(iii) the rights of, or benefits available to, the Administrative Agent and/or
any of the Lenders under any Loan Document or (iv) any Lien given to
Administrative Agent and/or any of the Lenders on any material portion of the
Collateral or the priority of any such Lien.

“Maturity Date” shall be either of the Revolving Facility Maturity Date or the
Term Facility Maturity Date, as the context of this Agreement requires.

“Maximum Loan Amount” shall have the meaning set forth in Section 2.1.1(a).

“Maximum Rate” shall have the meaning set forth in Section 15.2.

“Mortgage” shall have the meaning set forth in Section 3.1.1(a), as such
agreements may be amended, restated, supplemented or otherwise updated or
modified from time to time.

“Net Operating Income” shall mean, for any period of determination, (i) net
operating income generated by an Individual Property for such period (i.e.,
gross operating income, inclusive of any rent loss insurance, less expenses
(including Ground Lease Payments and

 

25



--------------------------------------------------------------------------------

exclusive of debt service, capital expenditures and vacancy allowances and
before depreciation and amortization)), determined in accordance with GAAP, as
generated by, through or under Leases, and (ii) all other income arising from
direct operations of or licenses or operating agreements for any part of the
Individual Property determined on a GAAP basis. For purposes hereof, all rental
income shall be adjusted for straight line rents. Borrower shall provide the
Administrative Agent with all information and materials required by the
Administrative Agent necessary for the determination of Net Operating Income. If
any Leases are scheduled to expire during such period of determination, no rents
or other amounts payable under such Leases with respect to any portion of such
period occurring after such scheduled expiration date shall be included in the
determination of Net Operating Income for such period. If any Leases are
scheduled to commence (and rent and occupancy pursuant thereto are also
scheduled to commence) during such period of determination, the rents and other
amounts payable under such Leases with respect to any period occurring after the
scheduled commencement date shall be included in the determination of Net
Operating Income for such period.

“Net Proceeds” shall mean (i) the net amount of all insurance proceeds received
under any insurance policies other than Rent Loss Proceeds as a result of the
occurrence of an Event of Loss described in clause (a) of the definition of
Event of Loss with respect to any Collateral Property, after deduction of the
reasonable costs and expenses (including, but not limited to reasonable counsel
fees), if any, in collecting the same, or (ii) the net amount of all awards and
payments received with respect to the occurrence of an Event of Loss described
in clause (b) of the definition of Event of Loss, after deduction of the
reasonable costs and expenses (including, but not limited to reasonable counsel
fees), if any, in collecting the same, whichever the case may be.

“Net Worth” shall mean (a) the sum of (i) total CRT shareholders’ equity in the
Borrower and (ii) the limited partners’ interest in the Borrower (both
controlling and non-controlling interests) as of the Calculation Date appearing
on the consolidated financial statements of CRT as determined in accordance with
GAAP, plus (b) depreciation and amortization provided after September 30, 2011
through the Calculation Date on a cumulative basis.

“Non-Extension Notice Date” shall have the meaning set forth in
Section 2.7.2(c).

“Non-Reinstatement Deadline” shall have the meaning set forth in
Section 2.7.2(d).

“Non-Retail Assets” shall mean Individual Properties that generate more than
fifteen percent (15%) of base rental revenues from non-retail tenants.

“Note” shall mean, collectively, the various promissory notes payable to each
Lender in the form of Exhibit B.

“Obligations” shall mean without limitation, all and each of the following,
whether now existing or hereafter arising:

(a) Any and all direct and indirect liabilities, debts, and obligations of the
Borrower or any Loan Party to the Administrative Agent or any Lender under or
arising out of the Loan Documents, each of every kind, nature, and description.

 

26



--------------------------------------------------------------------------------

(b) Each obligation to repay any loan, advance, indebtedness, note, obligation,
overdraft, or amount now or hereafter owing by the Borrower or any Loan Party to
the Administrative Agent or any Lender (including all future advances whether or
not made pursuant to a commitment by the Administrative Agent or any Lender)
under or arising out of the Loan Documents, whether or not any of such are
liquidated, unliquidated, primary, secondary, secured, unsecured, direct,
indirect, absolute, contingent, or of any other type, nature, or description, or
by reason of any cause of action which the Administrative Agent or any Lender
may hold against the Borrower or any Loan Party including, without limitation,
any obligation arising under any Swap Contract with the Administrative Agent or
any Lender.

(c) All notes and other obligations of the Borrower or any Loan Party now or
hereafter assigned to or held by the Administrative Agent or any Lender under or
arising out of the Loan Documents, each of every kind, nature, and description.

(d) All interest, fees, and charges and other amounts which may be charged by
the Administrative Agent or any Lender to the Borrower or any Loan Party and/or
which may be due from the Borrower or any Loan Party to the Administrative Agent
or any Lender from time to time under or arising out of the Loan Documents.

(e) All costs and expenses incurred or paid by the Administrative Agent or any
Lender in respect of any agreement between the Borrower or any Loan Party and
the Administrative Agent or any Lender or instrument furnished by the Borrower
or any Loan Party to the Administrative Agent or any Lender (including, without
limitation, costs of collection, attorneys’ reasonable fees, and all court and
litigation costs and expenses) in connection with the Loan.

(f) Any and all covenants of the Borrower or any Loan Party to or with the
Administrative Agent or any Lender and any and all obligations of the Borrower
or any Loan Party to act or to refrain from acting in accordance with any
agreement between the Borrower or any Loan Party and the Administrative Agent or
any Lender or instrument furnished by the Borrower or any Loan Party to the
Administrative Agent or any Lender in connection with the Loan.

“Occupancy Ratio” shall mean with respect to any Borrowing Base Property, the
ratio as determined by the Administrative Agent of the rentable square footage
thereof as to which tenants are paying rent, to the total rentable square
footage thereof. Notwithstanding the foregoing, for purposes of determining
compliance with Section 7.23.1 of this Agreement, the Occupancy Ratio for any
Borrowing Base Property as to which an Event of Loss has occurred shall be equal
to the greater of (i) the actual Occupancy Ratio with respect thereto or
(ii) the Occupancy Ratio immediately prior to the said Event of Loss for a
period equal to the lesser of (x) six (6) months from the occurrence of the
Event of Loss or (y) the determination that the subject Borrowing Base Property
is not, or ceases to be, a Restoration Property.

“Officer’s Certificate” shall mean a certificate delivered to the Administrative
Agent by the Borrower, a Borrower Subsidiary, or a Guarantor, as the case may be
respectively, which is signed by an Authorized Officer.

 

27



--------------------------------------------------------------------------------

“Operating Pro Forma” shall mean, for each Development Asset, a projection of
Net Operating Income and cash flows for the five year period commencing as of
the date on which such Development Asset becomes a Stabilized Asset.

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” shall mean (i) with respect to the Loan on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of the Loan occurring on such date; and
(ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

“Participant” shall have the meaning set forth in Section 13.3.4.

“Participant Register” shall have the meaning set forth in Section 13.3.4.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Permitted Debt” shall have the meaning set forth in Section 8.4.

“Permitted Distributions” shall mean (a) so long as no Event of Default exists
and is continuing, or would be created thereby, any Distributions (including the
repurchase or redemption of stock of CRT or partnership interests in the
Borrower) by the Borrower and CRT, (i) in any amount, provided that such
Distributions, when added to Distributions for each of the last three calendar
quarters, to the extent not included in the determination of Adjusted FFO, shall
not exceed ninety-five (95%) percent of Adjusted FFO for the just completed four
calendar quarters (with the initial test to be for the quarter ending
December 31, 2011); provided that any Distributions by the Borrower or CRT shall
be permitted as are necessary for CRT to maintain REIT status including any
Distributions that are greater than the amounts set forth in this subclause
(a)(i), (ii) concerning the issuance of operating partnership units or stock in
return for equity interests in connection with any Permitted Investment, or
(iii) in connection with the repurchase or redemption of preferred stock of CRT
utilizing the proceeds of new issued preferred or common equity on equal or more
favorable terms, or (b) at any time after and during the continuance of any
Event of Default, such Distributions as are necessary for CRT to maintain REIT
status (measured on a quarterly basis), all of the foregoing tested by the
Borrower on each Calculation Date, such calculation and results to be as
verified by the Administrative Agent.

“Permitted Liens” shall have the meaning set forth in Section 8.2.

“Permitted Investments” shall mean the following:

 

28



--------------------------------------------------------------------------------

(a) The Pro Rata Share of Investments in Development Assets (valued at
undepreciated Book Value) which, in the aggregate, do not exceed twenty percent
(20%) of Total Asset Value;

(b) The Pro Rata Share of Investments in Land Assets which, in the aggregate,
valued at undepreciated Book Value do not exceed seven and one-half percent
(7.5%) of Total Asset Value;

(c) Investments in Unconsolidated CRT Entities including, without limitation,
the purchase of all or any portion of any interests held by persons that are not
Wholly-Owned Subsidiaries of the Borrower;

(d) The Pro Rata Share of Investments in Non-Retail Assets which, in the
aggregate, do not exceed five percent (5%) of Total Asset Value; and

(e) Investments in Swap Contracts.

Notwithstanding anything in this Agreement to the contrary, the total Permitted
Investments described in Sections (a), (b), and (d) above shall not, in the
aggregate, exceed twenty-five percent (25%) of the Total Asset Value.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean any multiemployer or single-employer plan as defined in
Section 4001 of ERISA, which is maintained or contributed to by (or to which
there is an obligation to contribute of) any Loan Party or any ERISA Affiliate,
including each such Plan for the five year period immediately following the
latest date on which such Loan Party or an ERISA Affiliate maintained,
contributed to or had an obligation to contribute to such Plan.

“Platform” shall have the meaning set forth in Section 7.2.13.

“Pledge and Security Agreement” shall have the meaning set forth in
Section 3.1.6, as such agreements may be amended, restated, supplemented or
otherwise updated or modified from time to time.

“Preliminary Approval” shall mean the following:

(a) Delivery by the Borrower to the Administrative Agent and the Lenders of the
following with respect to any Individual Property proposed to be a Borrowing
Base Property, each such item to the reasonable satisfaction of the
Administrative Agent and the Lenders:

(i) A physical description;

(ii) A current rent roll and a leasing status report for the Individual Property
(for those properties classified as Development Assets, the Borrower shall only
be required to deliver a leasing prospect report), along with operating
statements;

 

29



--------------------------------------------------------------------------------

(iii) To the extent then available in Borrower’s files, the following: a survey,
environmental reports, copies of existing title insurance policies or a title
commitment, and copies of all title exceptions, engineering reports and similar
information; and

(iv) The Borrower’s certification that to its knowledge the proposed Borrowing
Base Property presently satisfies (or is anticipated to satisfy upon the grant
of such Collateral) the Eligibility Criteria set forth in subsections (a), (d),
(e) and (f), of the definition of Eligibility Criteria.

(b) Administrative Agent and the Required Lenders shall, within ten
(10) Business Days after delivery of all items described in subsection (a),
above, grant or deny the preliminary approval for the proposed Borrowing Base
Property.

“Pro Forma Annual Net Operating Income” shall mean, for each Development Asset,
the projected Pro Rata Share of (i) Net Operating Income less (ii) management
fees (calculated as the greater of either 3% of total revenue or actual
management expenses incurred), to the extent not already deducted from Net
Operating Income, less (iii) allowances for capital expenditures in the amount
of $0.20 per annum per rentable square foot of completed improvements to be
achieved upon completion of the Development Asset, based on the Operating Pro
Forma delivered by the Borrower to the Administrative Agent, as such Operating
Pro Forma shall be updated from time.

“Projected Debt Service” shall mean, as to any Development Asset, the annual
interest payments which would be made on a loan in an amount equal the total
amount anticipated to be advanced with respect to the subject Development Asset,
with interest accruing at an assumed rate equal to the weighted average of the
interest rates then in effect under the Loan.

“Pro Rata Share” shall mean a calculation based on the percentage of the Capital
Stock of or other equity interest in any Person owned, directly or indirectly,
by the Borrower and/or CRT.

“Public Lender” shall have the meaning set forth in Section 7.2.13.

“Register” shall have the meaning set forth in Section 13.3.3.

“REIT” shall mean a “real estate investment trust” as such term is defined in
Section 856 of the Code.

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.

“Release Conditions” shall have the meaning set forth in Section 3.3.

“Rent Loss Proceeds” shall mean the proceeds received under any rent loss or
business interruption insurance policies.

“Repair Work” shall have the meaning set forth in Section 14.1.

 

30



--------------------------------------------------------------------------------

“Reportable Event” shall mean an event described in Section 4043(b) of ERISA
with respect to a Plan other than those events as to which the 30-day notice
period is waived under subsection .13, .14, .16, .18, .19 or .20 of PBGC
Regulation Section 2615, or as otherwise now or hereafter defined in ERISA.

“Required Lenders” shall mean, as of any date of determination, Lenders having
more than 66 2/3% of the Total Commitments or, if the Commitment of each Lender
to make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 11, Lenders holding in the aggregate at
least 66 2/3% of the Obligations (including the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations);
provided that the Commitment of, and the portion of the Obligations held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Restoration Property” shall mean any Collateral Property as to which an Event
of Loss has occurred and as to which the Net Proceeds are being made available
in accordance with the terms and provisions of Article 14 for Repair Work
relative to the subject Collateral Property and such Repair Work can be
completed in six (6) months, as determined by the Administrative Agent in its
reasonable discretion.

“Revolving Commitment” shall mean the amount set forth on Schedule 1.1(a) hereto
as the amount of such Lender’s commitment to make Loans under the Revolving
Facility, as may be amended from time to time by the Administrative Agent as
provided in Section 2.1.1(d) and/or Article 13.

“Revolving Facility” shall mean that certain senior secured revolving loan
facility provided by Lenders to the Borrower in an amount equal to $225,000,000
in accordance with the terms and conditions herein, as such amount may be
adjusted pursuant to the terms of this Agreement.

“Revolving Facility Extended Maturity Date” shall have the meaning set forth in
Section 2.2.1.

“Revolving Facility Extension Fee” shall have the meaning set forth in
Section 2.2.1(e).

“Revolving Facility Extended Term” shall have the meaning set forth in
Section 2.2.1.

“Revolving Facility Initial Maturity Date” shall have the meaning set forth in
Section 2.2.1.

“Revolving Facility Initial Term” shall have the meaning set forth in
Section 2.2.1.

“Revolving Facility Maturity” shall mean the Revolving Facility Initial Maturity
Date, or, if extended pursuant to the terms hereof, the Revolving Facility
Extended Maturity Date, or, in any instance, upon acceleration of the Revolving
Facility Loans, if such Revolving Facility Loans have been accelerated by the
Lenders upon an Event of Default.

“Revolving Facility Maturity Date” shall have the meaning set forth in
Section 2.2.1.

 

31



--------------------------------------------------------------------------------

“Security Documents” shall have the meaning set forth in Section 3.2.

“Stabilized Asset” shall mean an Individual Property that is neither a
Development Asset nor a Land Asset.

“State” shall mean the State or Commonwealth in which the subject of such
reference or any part thereof is located.

“Statement” shall have the meaning set forth in Section 15.17.

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.

“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any confirmations
relating to the foregoing transactions and any Master Agreements related
thereto, including, without limitation, any form of master agreement published
by the International Swaps and Derivatives Association, Inc., any International
Foreign Exchange Master Agreement, or any other master agreement (any such
master agreement, together with any related schedules, a “Master Agreement”).

“Swap Termination Value” shall mean, with respect to the Borrower or a Borrower
Subsidiary, in respect of any one or more Swap Contracts, after taking into
account the effect of any legally enforceable netting agreement relating to such
Swap Contracts, for any date on or after the date such Swap Contracts have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s) to be payable by the Borrower or such Subsidiary.

“Tax Expenses” shall mean tax expense (if any) attributable to income and
franchise taxes based on or measured by income, whether paid or accrued.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

32



--------------------------------------------------------------------------------

“Term Commitment” shall mean the amount set forth on Schedule 1.1(a) hereto as
the amount of such Lender’s commitment to make a Loan under the Term Facility,
as may be amended from time to time by the Administrative Agent as provided in
Section 2.1.1(d).

“Term Facility” shall mean that certain senior secured term loan facility made
by Lenders to the Borrower in the amount of $75,000,000 in accordance with the
terms and conditions herein, as such amount may be adjusted pursuant to the
terms of this Agreement.

“Term Facility Extended Maturity Date” shall have the meaning set forth in
Section 2.2.2.

“Term Facility Extended Term” shall have the meaning set forth in Section 2.2.2.

“Term Facility Extension Fee” shall have the meaning set forth in
Section 2.2.2(e).

“Term Facility Initial Maturity Date” shall have the meaning set forth in
Section 2.2.2.

“Term Facility Initial Term” shall have the meaning set forth in Section 2.2.2.

“Term Facility Maturity” shall mean the Term Facility Initial Maturity Date, or,
if extended pursuant to the terms hereof, the Term Facility Extended Maturity
Date, or, in any instance, upon acceleration of the Term Facility Loans, if such
Term Facility Loans have been accelerated by the Lenders upon an Event of
Default.

“Term Facility Maturity Date” shall have the meaning set forth in Section 2.2.2.

“Total Asset Value” shall mean the aggregate of:

(a) For all Individual Properties (which are neither Individual Properties
acquired within the prior ninety (90) days from the Calculation Date,
Development Assets, nor Land Assets but shall include any Individual Properties
currently held for sale), the Pro Rata Share of the Calculation Period’s
aggregate Adjusted Net Operating Income for all such Individual Properties,
annualized, capitalized at a rate of 8.00%; plus

(b) For Land Assets, and for all Individual Properties which were acquired
within the prior ninety (90) days from the Calculation Date, the Pro Rata Share
of the undepreciated Book Value as of the Calculation Date; plus

(c) For Development Assets, at the Borrower’s option, either the Pro Rata Share
of the undepreciated Book Value as of the Calculation Date or the Pro Rata Share
of the Calculations Period’s aggregate Adjusted Net Operating Income for such
Development Asset, annualized, capitalized at a rate of 8.00%; plus

(d) For all unrestricted cash and cash equivalent investments, restricted cash
held by a qualified intermediary, and escrows owned by the Consolidated CRT
Entities and the Unconsolidated CRT Entities, the Pro Rata Share of the Book
Value as of the Calculation Date of such assets; plus

 

33



--------------------------------------------------------------------------------

(e) Deposits corresponding to outstanding Letters of Credit.

The Pro Rata Share of Development Assets completed within the prior ninety
(90) days from a Calculation Date will be valued as set forth in (c) above for a
maximum of one hundred eighty (180) days from completion (and continuing until
end of such Calculation Period) and based on Adjusted Net Operating Income under
subsection (a) above thereafter.

“Total Commitment” shall mean the sum of the Commitments of the Lenders, as in
effect from time to time. On the Closing Date the Total Commitment equals
$300,000,000, consisting of the $225,000,000 Total Revolving Commitments and
$75,000,000 Total Term Commitments.

“Total Outstandings” shall mean the aggregate Outstanding Amount.

“Total Revolving Commitments” shall mean the aggregate Revolving Commitments of
the Lenders from time to time.

“Total Revolving Outstandings” shall mean the aggregate outstanding Loans under
the Revolving Facility and L/C Obligations.

“Total Term Commitments” shall mean the aggregate Term Commitments of the
Lenders from time to time.

“Treasury Rate” shall mean, as of the date of any calculation or determination,
the latest published rate for United States Treasury Notes or Bills (but the
rate on Bills issued on a discounted basis shall be converted to a bond
equivalent) as published weekly in the Federal Reserve Statistical Release
H.15(519) of Selected Interest Rates in an amount which approximates (as
determined by Administrative Agent) the amount (i) approximately comparable to
the portion of the Loan to which the Treasury Rate applies for the Interest
Period, or (ii) in the case of a prepayment, the amount prepaid and with a
maturity closest to the original maturity of the installment which is prepaid in
whole or in part.

“Type” shall mean, with respect to any Loan, its character as a Base Rate
Advance or a LIBO Rate Advance.

“UCC” or the “Uniform Commercial Code” shall mean the Uniform Commercial Code in
effect in the State of New York, provided, that as same relates to a Collateral
Property, the UCC shall mean the Uniform Commercial Code as adopted in such
jurisdiction.

“Unconsolidated CRT Entity” or “Unconsolidated CRT Entities” shall mean each
Person as to which the Borrower and/or CRT own, directly or indirectly, any
Capital Stock, but which is not a Consolidated Subsidiary.

“United States” and “U.S.” shall each mean the United States of America.

“Unreimbursed Amount” shall have the meaning set forth in Section 2.7.3(a).

“Variable Rate Indebtedness” shall mean any Debt that bears interest at a
variable rate without the benefit of an interest rate hedge or other interest
rate protection agreement. For the avoidance of doubt, Variable Rate
Indebtedness shall not include the notional amount of caps which protect against
an upward movement of the LIBO Rate up to 300 basis points.

 

34



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” shall mean, with respect to any Person, any other
Person as to which one-hundred (100%) percent of the Capital Stock thereof is
owned, directly or indirectly, by such Person; provided for purposes of this
definition Cedar Riverview, LP, Hamilton FC Associates, L.P., Limerick HC Realty
Partners, L.P., and (provided Borrower or a Borrower Subsidiary becomes the
general partner thereof) CF Pottsgrove Associates, L.P., shall be deemed to be a
Wholly-Owned Subsidiary of the Borrower.

1.2 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Formation Document) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns subject to restrictions on assignments as
set forth in this Agreement, (iii) the words “herein,” “hereof’ and “hereunder,”
and words of similar import when used in any Loan Document, shall be construed
to refer to such Loan Document in its entirety and not to any particular
provision thereof, (iv) all references in a Loan Document to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, the Loan Document in which such references
appear, (v) any reference to any Law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such Law and any
reference to any Law or regulation shall, unless otherwise specified, refer to
such Law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

35



--------------------------------------------------------------------------------

1.3 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the financial statements required by
Section 7.2.1, except as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

1.4 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number). For example
purposes only, in calculating the Fixed Charge Ratio, the calculation shall
initially result in three numbers right of the decimal point. If the last number
is four or less, the total number shall be rounded down. If the last number is 5
or more, the total number shall be rounded up.

1.5 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.6 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

36



--------------------------------------------------------------------------------

2. LOAN PROVISIONS.

2.1 General Loan Provisions.

2.1.1 Loans.

(a) Subject to all of the terms and conditions hereof, the Lenders hereby agree
to make revolving Loan Advances to the Borrower in under the Revolving Facility
between the date hereof and the Maturity Date; provided, that the (i) Total
Outstandings shall at no time exceed the lesser of (A) the Total Commitment or
(B) the Borrowing Base Value; (the lesser of (A) or (B) being the “Maximum Loan
Amount”), and (ii) the Total Revolving Outstandings shall not exceed the Total
Revolving Commitments. Loan Advances made under the Revolving Facility only may
be repaid and reborrowed in accordance with the provisions of this Agreement.

(b) Subject to all of the terms and conditions hereof, each Lender hereby agrees
to make a Loan Advance to the Borrower under the Term Facility on the date
hereof in an amount equal to such Lender’s Term Commitment. The Term Facility
may not be reborrowed under any circumstances, and, subject to the provisions of
Section 2.1.1(d) below, shall be fully advanced upon the execution and delivery
of the Loan Documents.

(c) The obligations of the Lenders hereunder are several and independent and not
joint. No Lender shall become obligated to advance more than its Commitment
Percentage of a respective Loan including, without limitation, as a result of
the failure of any Lender to fulfill its obligations hereunder.

(d) Provided no Default or Event of Default shall then be in existence, the
Borrower shall have the right, on one or more occasions prior to the Maturity
Date, to elect to increase the Total Commitment; provided, however, that (i) the
amount of each such increase shall not be less than Ten Million Dollars
($10,000,000) and (ii) the aggregate amount of all such increases shall not
cause the Total Commitment to exceed Five Hundred Million Dollars
($500,000,000). Any such increase in the Total Commitment shall be allocated to
the Revolving Facility and/or the Term Facility in such amounts as the Borrower
may request. Such right may be exercised by the Borrower by written notice to
the Administrative Agent, which election shall designate the requested increase
in the Total Commitment and to which of the Revolving Facility and/or the Term
Facility such request is being made. At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten (10) Business Days from the date of delivery of such notice to
the Lenders), and each Lender shall endeavor to respond as promptly as possible
within such time period. Each Lender shall notify the Administrative Agent
within such time period whether or not it agrees to increase its Commitment

 

37



--------------------------------------------------------------------------------

(which decision shall be in its sole discretion) and, if so, whether by an
amount equal to, greater than, or less than its Commitment Percentage of such
requested increase. Any Lender not responding within such time period shall be
deemed to have declined to increase its Commitment. The Administrative Agent
shall notify the Borrower and each Lender of the Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase and
subject to the approval of the Administrative Agent and the L/C Issuer (which
approvals shall not be unreasonably withheld, conditioned or delayed), the
Borrower may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement (each a “Joinder Agreement”) in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
If the Total Commitment is increased in accordance with this Section, the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of each Lender’s increased
Commitments among the Term Facility and the Revolving Facility, and if such
increase is not pro rata among the Revolving Facility and the Term Facility, the
new or increased Commitments issued in connection with such increase, and the
existing Revolving Commitments and Term Commitments of the Lenders, shall be
adjusted (but any existing Commitment of a Lender will not be increased unless
such Lender has elected to increase its Commitment) so as to at all times
provide that each Lender shall have a pro rata Commitment in each of the
Revolving Facility and the Term Facility. The Administrative Agent shall
promptly notify the Borrower and the Lenders of the final allocation of such
increase (with such increase being pro rata among existing Lenders choosing to
increase their Commitments) and the Increase Effective Date. As a condition
precedent to such increase, the Borrower shall deliver to the Administrative
Agent a certificate of the Borrower dated as of the Increase Effective Date
signed by an Authorized Officer of the Borrower (i) certifying and attaching the
resolutions adopted by the Borrower approving or consenting to such increase,
and (ii) certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Article 6 and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.1.1(c), the representations and warranties
contained in Section 6.8 shall be deemed to refer to the most recent statements
furnished to the Administrative Agent, and (B) no Default or Event of Default
exists. The Borrower shall prepay amounts of the Loan outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 2.3.15) to the extent necessary to keep the outstanding Loan ratable
with any revised Commitment Percentages arising from any non-ratable increase in
the Commitments under this Section, with the amount of any increase in the Term
Facility being funded on such Increase Effective Date. This Section shall
supersede any provisions in Sections 12.2 or 13.4.1 to the contrary.

 

38



--------------------------------------------------------------------------------

2.1.2 Procedures and Limits. The parties hereto agree that, subject to the
provisions of Section 2.1.1(d), the proceeds of the Term Facility shall be
funded in full on the Closing Date, subject to the Borrower’s satisfaction in
full of any conditions to such funding provided for herein. As to the Revolving
Facility, until the Maturity Date, the Lenders shall, subject to the compliance
with all of the other terms, conditions and provisions of this Agreement and the
absence of any Default or Event of Default at the time of such disbursement,
make disbursements to the Borrower of Loan Advances in installments in
accordance with the following:

(a) Written Requests. Loan Advances shall be made, at the Borrower’s written
request to Administrative Agent, for the Revolving Facility, on the basis of
written requests, made in accordance with the method and procedures described in
Section 2.1.3 below; and Administrative Agent shall act upon such requests
within three (3) Business Days following the receipt of a written request from
Borrower for a LIBOR Rate Advance and within one (1) Business Day following the
receipt of a written request from Borrower for a Base Rate Advance, which action
may include, without limitation, funding the requested Loan Advance or
specifying the basis for not funding and, when applicable, requesting additional
information and supporting documentation. The date on which any Loan Advance is
funded (or Letter of Credit is issued) is herein called a “Drawdown Date.”

(b) Requisitions, Certifications. Each request for a Loan Advance shall be in
writing and in the form attached hereto as Exhibit A (a “Loan Notice”). Each
such request shall specify (i) the amount of the Loan Advance requested,
(ii) the purpose of the Loan Advance requested, (iii) the Total Outstandings
(including the funding of the Loan Advance being requested), (iv) the
then-aggregate remaining amount which may be funded under this Agreement,
(v) calculations evidencing the Borrower’s continued compliance with the
Financial Covenants, as satisfied by the Closing Compliance Certificate, or once
delivered, the most recent Compliance Certificate delivered by the Borrower,
(vi) the requested interest rate option, (vii) the Interest Period (if
applicable), and (vii) if the purpose of the Loan Advance is to fund project
costs with respect to a Development Asset, such supporting invoices and other
documentation as the Administrative Agent may reasonably require evidencing the
project costs incurred or to be paid supporting such Loan Advance. Each request
for a Loan Advance hereunder shall be for (a) a minimum amount as required by
Section 2.3.6, (b) an amount not to exceed (x) the Maximum Loan Amount less
(y) the Total Outstandings (after giving effect to such Loan Advance), and
(c) an amount not to exceed (x) the Total Revolving Commitments, less (y) the
Total Revolving Outstandings (after giving effect to such Loan Advance).

2.1.3 Funding Procedures. Following receipt of a Loan Notice, the Administrative
Agent shall promptly notify each Lender of the Drawdown Date and of the amount
of its Commitment Percentage of the applicable Loans. In the case of a Loan
Advance, each Lender shall make the amount of its Commitment Percentage of such
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified as the Drawdown Date in the applicable Loan Notice. Upon satisfaction
of the applicable

 

39



--------------------------------------------------------------------------------

conditions set forth in Section 5.2 (and, if such Loan Advance is the initial
credit extension, Section 5.1), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of KeyBank with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to the
Administrative Agent by the Borrower; provided, however, that if, on the date
the Loan Notice with respect to such Loan Advance is given by the Borrower,
there are L/C Borrowings outstanding, then the proceeds of such Loan Advance,
first, shall be applied to the payment in full of any such L/C Borrowings, and
second, shall be made available to the Borrower as provided above.

2.2 Term of Loan.

2.2.1 Revolving Facility. The Revolving Facility shall be for a term
(the “Revolving Facility Initial Term”) commencing on the date hereof and ending
on January 26, 2015 (the “Revolving Facility Initial Maturity Date”) or such
earlier date as the Revolving Facility is accelerated pursuant to the terms of
this Agreement upon an Event of Default. The Revolving Facility Initial Term may
be extended for one year (the “Revolving Facility Extended Term”) until
January 26, 2016 (the “Revolving Facility Extended Maturity Date”) upon
satisfaction of the following conditions (hereinafter, the Revolving Facility
Initial Maturity Date and the Revolving Facility Extended Maturity Date may be
referred to herein sometimes as the “Revolving Facility Maturity Date” as may be
applicable):

(a) No Default. No Default or Event of Default shall exist on the date of the
Borrower’s written notice for an extension as provided for in clause (b) below
and on the Revolving Facility Initial Maturity Date.

(b) Notice From Borrower. The Borrower shall have given the Administrative Agent
(and the Administrative Agent shall give prompt notice thereof to the Lenders)
written notice of the Borrower’s request to exercise its extension right at
least sixty (60) days, but no more than ninety (90) days, before the Revolving
Facility Initial Maturity Date.

(c) Covenant Compliance. No breach of any covenants imposed upon the Borrower or
the Guarantors shall exist including, without limitation, the Financial
Covenants.

(d) Conditions Satisfied. All of the conditions set forth in Sections 5.1 of
this Agreement, to the extent applicable, and Section 5.2 of this Agreement
shall continue to be satisfied.

(e) Extension Fee. The Borrower shall have paid to the Administrative Agent an
extension fee (the “Revolving Facility Extension Fee”) for the pro rata benefit
of the Lenders of twenty basis points (0.20%) of the Total Revolving
Commitments, such Extension Fee to be payable at least five (5) days prior to
the Revolving Facility Initial Maturity Date, with any such fee paid being
promptly refunded if the Administrative Agent determines that the conditions of
the requested extension have not been satisfied and the Revolving Facility
Initial Maturity Date is not so extended.

 

40



--------------------------------------------------------------------------------

(f) Appraisals. The Administrative Agent shall have obtained an Appraisal (which
may be an existing Appraisal if performed not more than twelve (12) months prior
to the Revolving Facility Initial Maturity Date) on each Borrowing Base
Property.

(g) Additional Documents. The Borrower and the Guarantors shall have executed
and delivered to the Administrative Agent such agreements and documents as the
Administrative Agent may reasonably require incident to the extension.

Within thirty (30) days following receipt by the Administrative Agent of the
Borrower’s written notice under Section 2.2.1(b) requesting the respective
extension accompanied by those of the items described above which are then
available, the Administrative Agent shall notify the Borrower in writing if all
of the conditions precedent to the extension, other than payment of the
Revolving Facility Extension Fee, have been satisfied, or if further
information, certificates or work are required. If the Administrative Agent
determines that the conditions to extension have been satisfied, other than
payment of the Revolving Facility Extension Fee, the Administrative Agent shall
so notify the Borrower and the Lenders and upon the Administrative Agent’s
receipt of the Revolving Facility Extension Fee not later than five (5) days
prior to the Revolving Facility Initial Maturity Date, the term of the Revolving
Facility shall be extended until the Revolving Facility Extended Maturity Date.

2.2.2 Term Facility. The Term Facility shall be for a term (the “Term Facility
Initial Term”) commencing on the date hereof and ending on January 26, 2016 (the
“Term Facility Initial Maturity Date”) or such earlier date as the Term Facility
is accelerated pursuant to the terms of this Agreement upon an Event of Default.
The Term Facility Initial Term may be extended for one year (the “Term Facility
Extended Term”) until January 26, 2017 (the “Term Facility Extended Maturity
Date”) upon satisfaction of the following conditions (hereinafter, the Term
Facility Initial Maturity Date and the Term Facility Extended Maturity Date may
be referred to herein sometimes as the “Term Facility Maturity Date” as may be
applicable):

(a) No Default. No Default or Event of Default shall exist on the date of the
Borrower’s written notice for an extension as provided for in clause (b) below
and on the Term Facility Initial Maturity Date.

(b) Notice From Borrower. The Borrower shall have given the Administrative Agent
(and the Administrative Agent shall give prompt notice thereof to the Lenders)
written notice of the Borrower’s request to exercise its extension right at
least sixty (60) days, but no more than ninety (90) days, before the Term
Facility Initial Maturity Date.

 

41



--------------------------------------------------------------------------------

(c) Covenant Compliance. No breach of any covenants imposed upon the Borrower or
the Guarantors shall exist including, without limitation, the Financial
Covenants.

(d) Conditions Satisfied. All of the conditions set forth in Sections 5.1 of
this Agreement, to the extent applicable, and Section 5.2 of this Agreement
shall continue to be satisfied.

(e) Extension Fee. The Borrower shall have paid to the Administrative Agent an
extension fee (the “Term Facility Extension Fee”) for the pro rata benefit of
the Lenders of twenty basis points (0.20%) of the outstanding principal balance
of the Term Facility, such Extension Fee to be payable at least five (5) days
prior to the Term Facility Initial Maturity Date, with any such fee paid being
promptly refunded if the Administrative Agent determines that the conditions of
the requested extension have not been satisfied and the Term Facility Initial
Maturity Date is not so extended.

(f) Appraisals. The Administrative Agent shall have obtained an Appraisal (which
may be an existing Appraisal if performed not more than twelve (12) months prior
to the Term Facility Initial Maturity Date) on each Borrowing Base Property.

(g) Additional Documents. The Borrower and the Guarantors shall have executed
and delivered to the Administrative Agent such agreements and documents as the
Administrative Agent may reasonably require incident to the extension.

Within thirty (30) days following receipt by the Administrative Agent of the
Borrower’s written notice under Section 2.2.2(b) above requesting the respective
extension accompanied by those of the items described above which are then
available, the Administrative Agent shall notify the Borrower in writing if all
of the conditions precedent to the extension, other than payment of the Term
Facility Extension Fee, have been satisfied, or if further information,
certificates or work are required. If the Administrative Agent determines that
the conditions to extension have been satisfied, other than payment of the Term
Facility Extension Fee, the Administrative Agent shall so notify the Borrower
and the Lenders and upon the Administrative Agent’s receipt of the Term Facility
Extension Fee not later than five (5) days prior to the Term Facility Initial
Maturity Date, the term of the Term Facility shall be extended until the Term
Facility Extended Maturity Date.

2.2.3 Termination/Reduction of Revolving Commitments.

(a) The Borrower shall have the right to terminate this Agreement prior to the
originally scheduled Maturity Date by providing the Administrative Agent with
ten (10) days’ written notice of the Borrower’s intention to terminate this
Agreement (the date of such termination being the “Borrower Termination Date”).
In the event that the Borrower provides such written notice to the
Administrative Agent, (i) as of the date of the notice, the Lenders shall have
no further obligation to make or issue, and the Borrower shall

 

42



--------------------------------------------------------------------------------

have no further right to receive or request, any Credit Extension hereunder, and
(ii) the Borrower shall be obligated on the Borrower Termination Date to (x) pay
in full all accrued interest, principal and other charges due with respect to
the Loan, including, without limitation, any Breakage Fees due on account of
such payment and (y) either (1) provide Administrative Agent with cash
collateral equal to one hundred three percent (103%) of the outstanding amount
of all outstanding Letters of Credit from a source other than the proceeds of
the Loan or (2) return all outstanding Letters of Credit to the Administrative
Agent. If such cash collateral is posted, such funds shall be held in an
interest bearing account at the Administrative Agent, shall be pledged to secure
the Obligations, and shall be refunded on a dollar for dollar basis to the
Borrower upon the return to the Administrative Agent, or the expiration, of each
Letter of Credit.

(b) The Borrower shall have the right to reduce the Total Revolving Commitments
to an amount not less than $150,000,000 prior to the originally scheduled
Revolving Facility Maturity Date by providing the Administrative Agent with ten
(10) days’ written notice of the Borrower’s intention to reduce the Total
Revolving Commitments (the date of such reduction being the “Borrower Reduction
Date”). In the event that the Borrower provides such written notice to the
Administrative Agent, (i) as of the date of the notice, the Lenders shall have
no further obligation to make or issue, and the Borrower shall have no further
right to receive or request, any Loans or any Letters of Credit such that the
Total Revolving Outstandings, would exceed such reduced Total Revolving
Commitments, and (ii) the Borrower shall be obligated on the Borrower Reduction
Date to pay in full the excess of outstanding principal balance of the Total
Revolving Outstandings over the reduced Total Revolving Commitments, including,
without limitation, any Breakage Fees due on account of such payment. In order
to effect such reduced Total Revolving Commitment, the Administrative Agent
shall reduce the Lenders’ Revolving Commitments on a pro rata basis.

2.3 Interest Rate and Payment Terms. The Loan shall be payable as to interest
and principal in accordance with the provisions of this Agreement. This
Agreement also provides for interest at a Default Rate, Late Charges and
prepayment rights and fees. All payments for the account of Lenders shall be
applied to the respective accounts of the Lenders in accordance with each
Lender’s Commitment Percentage of the Loan. Any and all interest rate selection
and conversion provisions in this Agreement are to be administered by the
Administrative Agent and to be allocated on a pro rata basis to the portion of
the balance held by each Lender based upon such Lender’s Commitment Percentage.

2.3.1 Borrower’s Options. Principal amounts outstanding under the Loan shall
bear interest at the following rates, at Borrower’s selection, subject to the
conditions and limitations provided for in this Agreement: (i) the Base Rate
Accrual Rate or (ii) LIBO Rate plus the Applicable Margin. Borrower’s right to
select pricing options shall cease upon the occurrence and during the
continuation of any Event of Default.

2.3.2 Selection To Be Made. Borrower shall select, and thereafter may change the
selection of, the applicable interest rate, from the alternatives otherwise
provided for in this Agreement, by giving Administrative Agent a Loan Notice (in
accordance with the requirements of Section 2.3.3, below): (i) three
(3) Business Days

 

43



--------------------------------------------------------------------------------

prior to each Loan Advance, (ii) three (3) Business Days prior to the end of
each Interest Period applicable to a LIBO Rate Advance which shall be continued
as a LIBO Rate Advance, or (iii) three (3) Business Days prior to any Business
Day on which Borrower desires to convert an outstanding Base Rate Advance to a
LIBO Rate Advance.

2.3.3 Notice. Each Loan Advance, each conversion of Loans from one Type to the
other, and each continuation of a LIBO Rate Advance shall be made upon the
Authorized Officer’s irrevocable notice to the Administrative Agent, which may
be given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) with respect to a LIBO Rate Advance, three
(3) Business Days prior to, or (ii) with respect to a Base Rate Advance, the
requested date of any Loan Advance, conversion or continuation. Each telephonic
notice pursuant to this Section 2.3.3 must be confirmed promptly by delivery to
the Administrative Agent of a written Loan Notice, appropriately completed and
signed by an Authorized Officer of the Borrower.

2.3.4 If No Notice. If the Borrower fails to select an interest rate option in
accordance with the foregoing prior to a Loan Advance, or at least three
(3) Business Days prior to the last day of the applicable Interest Period of an
outstanding LIBO Rate Advance, or if a LIBO Rate Advance is not available, any
new Loan Advance made shall be deemed to be a Base Rate Advance, and on the last
day of the applicable Interest Period all outstanding principal amounts of the
applicable LIBO Rate Advance shall be deemed converted to a Base Rate Advance.

2.3.5 Telephonic Notice. Without any way limiting the Borrower’s obligation to
confirm in writing any telephonic notice, the Administrative Agent may act
without liability upon the basis of telephonic notice believed by the
Administrative Agent in good faith to be from the Borrower prior to receipt of
written confirmation. In each case the Borrower hereby waives the right to
dispute the Administrative Agent’s record of the terms of such telephonic Loan
Notice in the absence of manifest error.

2.3.6 Limits On Options. Each LIBO Rate Advance shall be in a minimum amount of
$100,000 or a whole multiple of $100,000 in excess thereof and each Base Rate
Advance shall be in a minimum amount of $100,000 or a whole multiple of $100,000
in excess thereof. At no time shall there be outstanding a total of more than
ten (10) LIBO Rate Advances outstanding at any time.

2.3.7 Payment and Calculation of Interest. All interest shall be payable in
arrears commencing February 1, 2012 and on the first Business Day of each month
thereafter until the principal together with all interest and other charges
payable with respect to the Loan shall be fully paid. All computations of
interest for Base Rate Advances shall be made on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year). Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.3.11, bear interest for one day. Interest hereunder shall be due
and payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding, under any Debtor Relief
Law.

 

44



--------------------------------------------------------------------------------

2.3.8 Mandatory Principal Payments. If, on any day, the Total Outstandings
exceed the Maximum Loan Amount, or the Total Revolving Outstandings exceed the
Total Revolving Commitments, then the Borrower shall make a principal payment to
the Administrative Agent, for the ratable benefit of the Lenders, in the amount
of either such excess, including any amounts required to be paid under
Section 2.3.15 in immediately available funds within ten (10) Business Days of
demand from the Administrative Agent (a “Mandatory Principal Payment”);
provided, however, that if during such ten (10) Business Day period, the
Borrower delivers to the Administrative Agent Funding Evidence, such ten
(10) Business Day period shall be extended for such additional time as the
Administrative Agent determines, in its reasonable discretion, to be required by
the Borrower to make the Mandatory Principal Payment but in no event shall such
period exceed a maximum of sixty (60) days from the date that the Mandatory
Principal Payment would otherwise be due hereunder.

2.3.9 Prepayment. Any Loan or any portion thereof may be prepaid in full or in
part at any time upon two (2) Business Days prior written notice to the
Administrative Agent without premium or penalty with respect to Base Rate
Advances and, with respect to LIBO Rate Advances, subject to payment of any
applicable Breakage Fee. Any amounts prepaid under the Revolving Facility may be
reborrowed subject to the terms hereof.

2.3.10 Maturity. At either of the Revolving Facility Maturity or the Term
Facility Maturity, as applicable, all accrued interest, principal and other
charges due with respect to the respective facility shall be due and payable in
full and the principal balance and such other charges, including unpaid
interest, shall, at the option of the Administrative Agent, continue to bear
interest thereafter at the Default Rate until so paid.

2.3.11 Method of Payment; Date of Credit; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Commitment Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

45



--------------------------------------------------------------------------------

(b)(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any LIBO Rate Advance (or, in the case of any Base Rate
Advance, prior to 12:00 noon on the date of such Loan Advance) that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Loan Advance, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.1 (or, in the case of
a Base Rate Advance, that such Lender has made such share available in
accordance with and at the time required by Section 2.1) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable Loan
Advance available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Advances. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Loan Advance to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Loan Advance and the Borrower
shall have no further obligation with respect thereto under this
Section 2.3.11(b)(i) in respect of such Lender’s share of the Loan Advance; it
being understood that such amount advanced by such Lender shall constitute a
Loan for all purposes hereunder. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder, stating that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact

 

46



--------------------------------------------------------------------------------

made such payment, then each of the Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan Advance to be made by such Lender as
provided in the foregoing provisions of this Section 2, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Section 5 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan Advance in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan Advance in any particular place or manner.

2.3.12 Billings. The Administrative Agent may submit monthly billings reflecting
payments due; however, any changes in the interest rate which occur between the
date of billing and the due date may be reflected in the billing for a
subsequent month. Neither the failure of the Administrative Agent to submit a
billing nor any error in any such billing shall excuse the Borrower from the
obligation to make full payment of all the Borrower’s payment obligations when
due.

2.3.13 Default Rate.

(a) If any Event of Default has occurred and is continuing pursuant to
Section 10.1.1, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(b) In the sole discretion of the Administrative Agent or upon the request of
the Required Lenders, while any other Event of Default exists, the Borrower
shall pay interest on the principal amount of all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

47



--------------------------------------------------------------------------------

(c) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

2.3.14 Late Charges. The Borrower shall pay a late charge (herein, the “Late
Charge”) equal to five percent (5%) of the amount of any interest which is not
paid within ten (10) days of the due date thereof. Late charges are: (a) payable
in addition to, and not in limitation of, the Default Rate, (b) intended to
compensate the Administrative Agent and the Lenders for administrative and
processing costs incident to late payments, (c) are not interest, and (d) shall
not be subject to refund or rebate or credited against any other amount due.

2.3.15 Breakage Fee. The Borrower shall pay to the Administrative Agent, for the
ratable benefit of the Lenders, immediately upon request and notwithstanding
contrary provisions contained in any of the Loan Documents, such amounts as
shall, in the conclusive judgment of the Administrative Agent (in the absence of
manifest error), compensate the Administrative Agent and the Lenders for the
loss, cost or expense which it may reasonably incur as a result of (i) any
payment or prepayment, under any circumstances whatsoever, whether voluntary or
involuntary, of all or any portion of a LIBO Rate Advance on a date other than
the last day of the applicable Interest Period of a LIBO Rate Advance, (ii) the
conversion, for any reason whatsoever, whether voluntary or involuntary, of any
LIBO Rate Advance to a Base Rate Advance on a date other than the last day of
the applicable Interest Period, (iii) the failure of all or a portion of a Loan
Advance which was to have borne interest at the LIBO Rate pursuant to the
request of the Borrower to be made under the Loan Agreement (except as a result
of any act or omission of Lender), or (iv) the failure of the Borrower to borrow
in accordance with any request submitted by it for a LIBO Rate Advance. Such
amounts payable by the Borrower shall be equal to any administrative costs
actually incurred plus any amounts required to compensate for any loss, cost or
expense incurred by reason of the liquidation or redeployment of deposits or
other funds acquired by the Administrative Agent or any Lender to fund or
maintain a LIBO Rate Advance (herein, collectively, the “Breakage Fee”). A
certificate from a Lender provided to the Borrower by the Administrative Agent
setting forth the calculation and amount of its Breakage Fee shall be conclusive
absent manifest error.

2.3.16 Borrower Information. The parties understand that the applicable interest
rate for the Borrower’s Obligations and certain fees set forth herein may be
determined and/or adjusted from time to time based upon certain financial ratios
and/or other information to be provided or certified to the Lenders by Borrower
(the “Borrower Information”). If it is subsequently determined that any such
Borrower Information was incorrect (for whatever reason, including without
limitation because of a subsequent restatement of earnings by the Borrower) at
the time it was delivered to the Agent, and if the applicable interest rate or
fees calculated for any period were different than they should have been had the
correct information been timely provided, then, such interest rate and such fees
for such period shall be automatically recalculated using correct Borrower
Information. The Agent shall promptly notify Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Agent, for the account of
each Lender, within

 

48



--------------------------------------------------------------------------------

five (5) Business Days of receipt of such written notice. Borrower shall receive
a credit or refund of any overpayment promptly after such determination. Any
recalculation of interest or fees required by this provision shall survive the
termination of this Agreement, and this provision shall not in any way limit any
of the Agent’s, the L/C Issuer’s, or any Lender’s other rights under this
Agreement

2.4 Loan Fees.

2.4.1 Loan Fees. The Borrower shall pay the Administrative Agent for the account
of the parties specified therein the various fees in accordance with the Fee
Letter.

2.4.2 Unused Fee. The Borrower agrees to pay an unused line fee (the “Line Fee”)
to the Administrative Agent, for the pro rata benefit of the Lenders. The amount
of the Line Fee on any given day shall equal the Line Percentage multiplied by
the amount on such day by which the Total Revolving Commitments exceed the Total
Revolving Outstandings. The Line Fee shall be payable to the Administrative
Agent quarterly in arrears on the first day of each calendar quarter for the
immediately preceding calendar quarter or portion thereof, with a final payment
on the Maturity Date and the first and last payments to be prorated based upon
the partial calendar quarters to which they apply.

2.4.3 Payment of Fees Generally. All fees payable hereunder shall be paid on the
dates due, in immediately available funds, to the Administrative Agent for
distribution, in the case of facility fees and participation fees, to the
Lenders. Except as otherwise provided herein or in the Fee Letter, fees paid
under this Agreement shall not be refundable under any circumstances.

2.5 [Reserved].

2.6 Additional Provisions Related to Interest Rate Selection.

2.6.1 Increased Costs. If any Change in Law shall:

(a) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBO Rate) or the L/C Issuer;

(b) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any LIBO Rate Advance made by it, or change the basis of taxation
of payments to such Lender or the L/C Issuer in respect thereof; or

(c) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or LIBO Rate Advances
made by such Lender or any Letter of Credit or participation therein;

 

49



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Advance (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, promptly upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered. A
certificate from a Lender provided to the Borrower by the Administrative Agent
setting forth such amounts together with calculations thereof shall be
conclusive absent manifest error.

2.6.2 Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time (and
in any event within twenty (20) days) the Borrower will pay to such Lender or
the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered. A certificate from a Lender
provided to the Borrower by the Administrative Agent setting forth such amounts
together with calculations thereof shall be conclusive absent manifest error.

2.6.3 Illegality. Notwithstanding any other provision of this Agreement, if any
Change in Law shall make it unlawful, or any central bank or Governmental
Authority shall assert by directive, guideline or otherwise, that it is
unlawful, for any Lender to make or maintain LIBO Rate Advances or to continue
to fund or maintain LIBO Rate Advances, and such Lender, without cost or
expense, cannot hold or administer its Commitment from an office where
maintaining and funding LIBO Rate Advances can be accomplished, then, on written
notice thereof and demand by the Administrative Agent to the Borrower, (a) the
obligation of the Administrative Agent to make LIBO Rate Advances and to convert
or continue any Loan as LIBO Rate Advances shall terminate and (b) at the end of
the applicable Interest Period, the Borrower shall convert all principal
outstanding under this Agreement into Base Rate Advances.

2.6.4 Availability. If, before or after the Borrower has selected to take or
maintain a LIBO Rate Advance, but before the Interest Period with respect
thereto commences, the Administrative Agent notifies the Borrower that:

 

50



--------------------------------------------------------------------------------

(a) Dollar deposits in the amount and for the maturity requested are not
available to the Lenders in the London interbank market at the rate specified in
the definition of LIBO Rate set forth above, or

(b) Reasonable means do not exist for the Administrative Agent to determine the
LIBO Rate for the amounts and maturity requested,

then the principal which would have been a LIBO Rate Advance shall be a Base
Rate Advance.

2.6.5 Base Rate Advances. Each Base Rate Advance shall continue as a Base Rate
Advance until the Revolving Facility Maturity, unless sooner converted, in whole
or in part, to a LIBO Rate Advance, subject to the limitations and conditions
set forth in this Agreement.

2.6.6 Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrower of the change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

2.6.7 Mitigation.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under this Section 2.6, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 2.8, then
such Lender or the L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Sections 2.8 or 2.6.1, 2.6.2, as the case may be, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under Sections
2.6.1 or 2.6.2, or if the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.8, the Borrower may replace such Lender in accordance with
Section 13.2.4.

 

51



--------------------------------------------------------------------------------

2.6.8 Survival. All of the Borrower’s obligations under this Section 2.6 shall
survive termination of the Total Commitments, repayment of all other Obligations
hereunder and resignation of the Administrative Agent.

2.6.9 Taxes. Notwithstanding anything herein to the contrary, no additional
amounts shall be payable by Borrower under this Section 2.6 with respect to
Taxes on any amounts payable under the Loan Documents, which shall be governed
by the provisions of Section 2.8 hereof.

2.7 Letters of Credit.

2.7.1 The Letter of Credit Commitment.

(a) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.7, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or Borrower Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with
Section 2.7.2 below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower, Borrower Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Outstandings shall not exceed the
Total Revolving Commitments, (y) the aggregate Outstanding Amount of the Loans
of any Lender made under the Revolving Facility, plus such Lender’s Commitment
Percentage of the Outstanding Amount of all L/C Obligations, shall not exceed
such Lender’s Revolving Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

(b) The L/C Issuer shall not issue any Letter of Credit, if:

 

52



--------------------------------------------------------------------------------

(i) subject to Section 2.7.2(c), the expiry date of such requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Required Lenders have approved such expiry date; or

(ii) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date, subject to Section 2.7.7.

(c) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Legal Requirement applicable to the L/C Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

(ii) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer;

(iii) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $25,000;

(iv) such Letter of Credit is to be denominated in a currency other than
Dollars;

(v) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(vi) any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender, subject
to the provisions of Section 13.2.4.

(d) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

53



--------------------------------------------------------------------------------

(e) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article 13 with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article 13
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

2.7.2 Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(a) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by an Authorized Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. (Eastern Time) at least two
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the L/C Issuer: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may reasonably
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the L/C Issuer
may reasonably require. Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.

 

54



--------------------------------------------------------------------------------

(b) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will provide the Administrative Agent with a copy thereof. Unless the L/C Issuer
has received written notice from any Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Section 5.2 shall not then be satisfied, then, subject
to the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or the applicable
Borrower Subsidiary or enter into the applicable amendment, as the case may be,
in each case in accordance with the L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Commitment Percentage times the
amount of such Letter of Credit.

(c) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date
unless all the Lenders have approved such later expiry date, subject to
Section 2.7.7; provided, however, that the L/C Issuer shall not permit any such
extension if (A) the L/C Issuer has determined that it would not be permitted,
or would have no obligation, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.7.1 or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
five Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or the Borrower that
one or more of the applicable conditions specified in Section 5.2 are not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.

(d) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer to permit
such reinstatement. Once an Auto-Reinstatement Letter of Credit has been

 

55



--------------------------------------------------------------------------------

issued, except as provided in the following sentence, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to reinstate all
or a portion of the stated amount thereof in accordance with the provisions of
such Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 5.2 are not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.

(e) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

2.7.3 Drawings and Reimbursements; Funding of Participations.

(a) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. (Eastern Time)
on the date of any payment by the L/C Issuer under a Letter of Credit (each such
date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Commitment Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Base Rate Advance to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.1 for the principal amount of the Loan, but
subject to the amount of the unutilized portion of the Total Commitment and the
conditions set forth in Section 5.2. Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.7.3(a) may be given by telephone
if immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

56



--------------------------------------------------------------------------------

(b) Each Lender shall upon any notice pursuant to Section 2.7.3(a) make funds
available to the Administrative Agent for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Commitment Percentage of
the Unreimbursed Amount not later than 1:00 p.m. (Eastern Time) on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.7.3(c), each Lender that so makes funds available
shall be deemed to have made a Base Rate Advance to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the L/C Issuer.

(c) With respect to any Unreimbursed Amount that is not fully refinanced by a
Loan Advance because the conditions set forth in Section 5.2 cannot be satisfied
or for any other reason, the Borrower shall be deemed to have incurred from the
L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not
so refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.7.3(b) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.7.

(d) Until each Lender funds its Commitment Percentage of any Loan Advance or L/C
Advance pursuant to this Section 2.7.3 to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Commitment Percentage of such amount shall be solely for the account of the L/C
Issuer.

(e) Each Lender’s obligation to make Loan Advances or L/C Advances to reimburse
the L/C Issuer for amounts drawn under Letters of Credit, as contemplated by
this Section 2.7.3, shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the L/C
Issuer, the Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Loan Advances pursuant to this
Section 2.7.3 is subject to the conditions set forth in Section 5.2. No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(f) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.7.3 by the time specified in
Section 2.7.3(b), the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal

 

57



--------------------------------------------------------------------------------

to the greater of the Federal Funds Rate and a rate determined by the L/C Issuer
in accordance with banking industry rules on interbank compensation. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

2.7.4 Repayment of Participations.

(a) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.7.3, if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Commitment Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(b) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.7.3(a) is required to be returned under any of
the provisions of this Agreement (including pursuant to any settlement entered
into by the L/C Issuer in its discretion), each Lender shall pay to the
Administrative Agent for the account of the L/C Issuer its Commitment Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

2.7.5 Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(a) Any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(b) The existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Borrower Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

58



--------------------------------------------------------------------------------

(c) Any draft, demand, certificate or other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit;

(d) Any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(e) Any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Borrower Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will, immediately after discovery thereof, notify the L/C Issuer. The
Borrower shall be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless such notice is given as aforesaid.

2.7.6 Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Affiliates nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Affiliates
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
or responsible for any of the matters described in clauses (a) through (e) of
Section 2.7.5 provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to

 

59



--------------------------------------------------------------------------------

the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

2.7.7 Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations. For purposes of this
Agreement, “Cash Collateralize” means to pledge and deposit with or deliver to
the Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances (the “Cash
Collateral”) pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders). Derivatives of such term have corresponding meanings. The
Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, a security interest in all such Cash Collateral and all
proceeds of the foregoing. Cash Collateral shall be maintained in blocked,
non-interest bearing deposit accounts at KeyBank.

2.7.8 Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each standby Letter of Credit.

2.7.9 Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Commitment Percentage an
annual Letter of Credit fee (the “Letter of Credit Fee”) for each standby Letter
of Credit equal to the Applicable Margin for LIBO Rate Advances times the
maximum stated amount available to be drawn under such Letter of Credit. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 2.7.13. Letter of Credit Fees shall be (i) computed on a quarterly
basis in arrears and (ii) due and payable on the first Business Day after the
end of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit and on the Letter of
Credit Expiration Date. The first and last payments of such Letter of Credit fee
are to be prorated based upon the partial calendar quarters to which they apply.
If there is any change in the Applicable Margin for LIBO Rate Advances during
any quarter, the

 

60



--------------------------------------------------------------------------------

daily amount available to be drawn under each standby Letter of Credit shall be
computed and multiplied by the Applicable Margin for LIBO Rate Advances
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.

2.7.10 Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, equal to the greater of
(i) one eighth of one percent (.125%) per annum, computed on the maximum stated
amount of such Letter of Credit or (ii) $500. Such fronting fee shall be due and
payable at such time as the Letter of Credit is issued. For purposes of
computing the maximum stated amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 2.7.13. In addition, the Borrower shall pay directly to the L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

2.7.11 Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.7.12 Letters of Credit Issued for Borrower Subsidiaries. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Borrower Subsidiary, the Borrower
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Borrower Subsidiaries inures to
the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Borrower Subsidiaries.

2.7.13 Amount. Unless otherwise specified herein, the amount of a Letter of
Credit at any time shall be deemed to be the stated amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

2.8 Taxes.

2.8.1 Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

 

61



--------------------------------------------------------------------------------

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall, to the extent permitted by
applicable Laws, be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrower or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to Section 2.8.5 below.

(b) If the Borrower or the Administrative Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to Section 2.8.5 below (unless the Administrative Agent
is not a “United States person” within the meaning of Section 7701(a)(30) of the
Code, in which case Borrower shall withhold or make such deductions as are
determined by the Borrower to be required based on the information and
documentation it has received pursuant to Section 2.8.5 below), (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code (unless the
Administrative Agent is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code, in which case Borrower shall timely pay the
full amount withheld and deducted to the relevant Governmental Authority in
accordance with the Code), and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Borrower shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

2.8.2 Payment of Other Taxes by the Borrower. Without limiting the provisions of
Section 2.7.1 above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

2.8.3 Tax Indemnifications.

(a) Without limiting the provisions of Sections 2.8.1 or 2.8.2 above, the
Borrower shall, and does hereby, indemnify the Administrative Agent, each Lender
and the L/C Issuer, and shall make payment in respect thereof within 20 days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) withheld or deducted by
the Borrower or the Administrative Agent or paid by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The Borrower shall also, and
does

 

62



--------------------------------------------------------------------------------

hereby, indemnify the Administrative Agent, and shall make payment in respect
thereof within twenty (20) days after written demand therefor, for any amount
which a Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (b) of this subsection. A certificate
as to the amount of any such payment or liability delivered to the Borrower by a
Lender or the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.

(b) Without limiting the provisions of Sections 2.8.1 or 2.8.2 above, each
Lender and the L/C Issuer shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within twenty
(20) days after written demand therefor, against any and all Taxes and any and
all related losses, claims, liabilities, penalties, interest and expenses
(including the fees, charges and disbursements of any counsel for the Borrower
or the Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to the Borrower
or the Administrative Agent pursuant to Section 2.8.5. Each Lender and the L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or the L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (b). The agreements in this clause
(b) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

2.8.4 Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or the
Administrative Agent to a Governmental Authority as provided in this
Section 2.8, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Law to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

2.8.5 Status of Lenders; Tax Documentation.

(a) Each Lender shall deliver to the Borrower and to the Administrative Agent,
at the time or times prescribed by applicable Laws or when reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case

 

63



--------------------------------------------------------------------------------

may be, to determine (A) whether or not payments made hereunder or under any
other Loan Document are subject to Taxes, (B) if applicable, the required rate
of withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.

(b) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

(i) Any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

(ii) Each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

(A) Executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(B) Executed originals of Internal Revenue Service Form W-8ECI,

(C) Executed originals of Internal Revenue Service Form W-8IMY and all required
supporting documentation,

(D) In the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or

 

64



--------------------------------------------------------------------------------

(E) Executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(c) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.8.5(c), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(d) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

2.8.6 Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all

 

65



--------------------------------------------------------------------------------

reasonable out-of-pocket expenses actually incurred by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or the L/C Issuer, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
L/C Issuer in the event the Administrative Agent, such Lender or the L/C Issuer
is required to repay such refund to such Governmental Authority. This Section
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

3. SECURITY FOR THE LOAN; LOAN AND SECURITY DOCUMENTS.

3.1 Security. The Loan together with interest thereon and all other charges and
amounts payable by, and all other obligations of, the Borrower to the
Administrative Agent and/or each of the Lenders, whenever incurred, direct or
indirect, absolute or contingent, arising under or with respect to this
Agreement, the Security Documents, or any other Loan Document, together with all
other Obligations, shall be secured by the following collateral (the
“Collateral”) which the Borrower agrees to provide and maintain, or cause to be
provided and maintained (whether provided for each in separate agreements or
combined with various other agreements):

3.1.1 Mortgage/Deed of Trust and Security Agreement.

(a) A first priority mortgage/deed of trust/deed to secure debt (as applicable)
and security agreement (individually and collectively, the “Mortgage”) in the
form of Exhibit K granted by each Borrowing Base Property Owner to the
Administrative Agent or a trustee on behalf of the Administrative Agent, as
applicable, for the ratable benefit of the Lenders, on (i) each Collateral
Property, (ii) all land, improvements, furniture, fixtures, equipment, and other
assets (including, without limitation, property management agreements,
contracts, contract rights, accounts, Licenses and Permits and general
intangibles), including all after-acquired property, owned, or in which each
Borrowing Base Property Owner has or obtains any interest, in connection with
each Collateral Property; (iii) all insurance proceeds and other proceeds
therefrom, and (iv) all other assets of each Borrowing Base Property Owner,
whether now owned or hereafter acquired and related to each Collateral Property.

(b) Each Mortgage shall secure the payment and performance of the Obligations.

(c) At the option of the Administrative Agent, each Mortgage shall be either
(x) a first priority mortgage/deed of trust (as applicable) and security
agreement granted by the applicable Borrowing Base Property Owner to the
Administrative Agent or a trustee on behalf of the Administrative Agent, as
applicable, on behalf of the Lenders, or (y) an amendment, restatement and
consolidation of a first priority mortgage/deed of trust (as applicable) and
security agreement acquired by the Administrative Agent, for the ratable benefit
of the Lenders, with proceeds of a Loan Advance.

 

66



--------------------------------------------------------------------------------

(d) In the event that in connection with the granting of any Mortgage on a
Borrowing Base Property, the Administrative Agent, for the ratable benefit of
the Lenders, purchases by assignment an existing mortgage loan or loans on such
Borrowing Base Property, the Borrower represents, warrants, covenants and agrees
as follows:

(i) The request for the Administrative Agent to purchase by assignment such loan
or loan shall constitute a representation and warranty by the Borrower that
(A) all signatures by the Borrower, any Borrower Subsidiary and, to the best of
the Borrower’s knowledge, all other Persons on the assigned promissory note,
mortgage, and all other documents, instruments, and agreements executed in
connection therewith are genuine, (B) such documents, together with any other
documents or instruments supplied by the Borrower to the Administrative Agent,
sets forth the entire agreement with respect to the loan arrangement evidenced
thereby, and (C) the applicable Borrowing Base Property Owner is absolutely and
unconditionally indebted under said documents and does not have any offsets,
defenses, or counterclaims thereunder, or otherwise against the lender
thereunder, or any predecessor in interest to such lender;

(ii) The Borrower waives, on its own behalf and on behalf of CRT and the Loan
Parties, any offsets, defenses or counterclaims that exist or may have existed
with respect to such assigned loan arrangement and assigned documents; and

(iii) The Borrower shall cause to be delivered to the Administrative Agent such
documents, instruments and agreements as the Administrative Agent shall
reasonably require in order to evidence and effectuate such assignment and the
terms and conditions hereof.

3.1.2 Collateral Assignment of Leases and Rents. A first priority collateral
assignment of leases and rents (individually and collectively, the “Assignment
of Leases and Rents”) granted by each Borrowing Base Property Owner to the
Administrative Agent, for the ratable benefit of the Lenders, with respect to
all Leases of each Collateral Property and all income and profits to be derived
from the operation and leasing of each Collateral Property in substantially the
form of Exhibit L.

3.1.3 Collateral Assignment of Contracts. A first priority collateral assignment
and security agreement granted by each Borrowing Base Property Owner to the
Administrative Agent, for the ratable benefit of the Lenders, with respect to
all Licenses and Permits and all contracts, agreements and warranties now owned
or hereafter acquired by each Collateral Property Owner and related in any
manner to each Collateral Property in substantially the form of Exhibit M
(individually and collectively, the “Collateral Assignment of Contract”).

 

67



--------------------------------------------------------------------------------

3.1.4 Guaranties. The unconditional, continuing guaranty (individually and
collectively the “Guaranty”) from each Guarantor, pursuant to which each
Guarantor shall guaranty the prompt, punctual, and faithful payment of the Loan
and the performance of all Borrower’s other Obligations to the Administrative
Agent and each of the Lenders under the Loan Documents in substantially the form
of Exhibit G, which shall include each Borrowing Base Property Owner and each
direct owner of the equity in a Borrowing Base Property Owner (other than the
Borrower).

3.1.5 Environmental Compliance and Indemnification Agreement. A compliance and
indemnification agreement with respect to environmental matters (individually
and collectively the “Environmental Indemnity Agreement”) from the Borrower, CRT
and each Guarantor in favor of the Administrative Agent and each of the Lenders
in substantially the form of Exhibit H.

3.1.6 Ownership Interest and Inter-Company Loan Pledge. A first priority pledge
granted by the Borrower (or any Affiliate of the Borrower who directly owns
equity in a Borrowing Base Property Owner) to the Administrative Agent, for the
ratable benefit of the Lenders, with respect to (i) the one-hundred
(100%) percent ownership interest in each Borrowing Base Property Owner and
(ii) any inter-company obligations from time to time due from any Borrowing Base
Property Owner to the Borrower (or such Affiliate) to secure the Obligations
pursuant to the terms and conditions of (A) a Pledge and Security Agreement from
the Borrower (or Affiliate, as applicable) with respect to each Borrowing Base
Property Owner in substantially the form of Exhibit I (individually and
collectively the “Pledge and Security Agreement”) and (B) a Consent from each
Borrowing Base Property Owner in substantially the form of Exhibit N
(individually and collectively, the “Consent”).

3.1.7 Additional Documents. Any other documents, instruments and agreements from
time to time reasonably required by the Administrative Agent in order to provide
a first priority lien on the Collateral.

3.2 Loan Documents and Security Documents. The Loan shall be made, evidenced,
administered, secured and governed by all of the terms, conditions and
provisions of the following loan documents (the “Loan Documents”), each as the
same may be hereafter modified or amended, consisting of: (i) this Loan
Agreement; (ii) the Notes; (iii) the various documents and agreements referenced
in Section 3.1 above, and (iv) any other documents, instruments, or agreements
heretofore or hereafter executed to further evidence or secure the Loan.

The Loan Documents, referenced in Sections 3.1.1 through and including 3.1.7,
together with any such other Loan Documents as may be executed in accordance
with Section 3.5, below, as to any Collateral Property, are sometimes referred
to herein, singly and collectively as the “Security Documents”.

 

68



--------------------------------------------------------------------------------

3.3 Removal of Individual Property as a Borrowing Base Property—Borrower. From
time to time during the term of this Agreement following (i) Borrower’s written
request (“Collateral Release Request”) and (ii) satisfaction of the Release
Conditions, the Administrative Agent shall, in each case to the extent
applicable, release such Borrowing Base Property from the Lien held by the
Administrative Agent, for the ratable benefit of the Lenders, release the
subject Borrowing Base Property Owner from the Guaranty, terminate the
assignments made by such Borrowing Base Property Owner pursuant to the documents
set forth in Sections 3.1.2 and 3.1.3, release the Environmental Indemnity
(subject to the terms thereof) delivered pursuant to Section 3.1.5, and release
its Lien upon the ownership interest in such Borrowing Base Property Owner and
its manager or general partner which was pledged by the Borrower as Collateral
pursuant to Section 3.1.6, and thereafter, to the extent such Borrowing Base
Property Owner does not own any other Borrowing Base Property, such Borrowing
Base Property Owner shall no longer be a Loan Party for the purposes of this
Agreement; provided, however, any such release by the Administrative Agent shall
not be deemed to terminate or release such Borrowing Base Property Owner from
any obligation or liability under any Loan Document which specifically by its
terms survives the said release or the payment in full of the Obligations. The
“Release Conditions” are the following:

3.3.1 Borrowing Base Compliance. After giving effect to the release of the
Borrowing Base Property, the Total Outstandings will be less than or equal to
the Maximum Loan Amount.

3.3.2 Financial Covenant Compliance. Upon release of the Lien on the subject
Borrowing Base Property, the Financial Covenants shall remain satisfied (or be
satisfied if the release cures a Default which resulted from the Financial
Covenants not being satisfied).

3.3.3 No Default Upon Release. No Default shall exist under this Agreement or
the other Loan Documents at the time of any such release, except for any Default
which is cured or remedied by the removal of such Individual Property from being
a Borrowing Base Property.

3.3.4 No Default Prior to Release. No Event of Default shall exist under this
Agreement or the other Loan Documents at the time of the Collateral Release
Request or at the time of any such release, except for any Event of Default
which is cured or remedied by the removal of such Individual Property from being
a Borrowing Base Property.

3.3.5 [Reserved].

3.3.6 Payment of Fees. The Borrower shall pay or reimburse the Administrative
Agent for all appraisal fees, title insurance and recording costs, reasonable
legal fees and expenses and other reasonable costs and expenses incurred by
Administrative Agent in connection with the release.

Any failure of any removal and release requested by the Borrower to meet all of
the Release Conditions shall be deemed a rejection of the proposed Collateral
Release Request and, subject to the other terms and conditions hereof as to
whether any Individual Property is a Borrowing Base Property, such Borrowing
Base Property shall remain a Borrowing Base Property hereunder and shall be
included within the Collateral.

 

69



--------------------------------------------------------------------------------

At the request of the Borrower, the Administrative Agent shall use reasonable
efforts to cooperate in the assignment of the Security Documents to a new lender
with respect to any Borrowing Base Property being released, subject to the
execution of assignment documentation acceptable to the Administrative Agent.

3.3.7 Theater Parcel. Notwithstanding the foregoing provisions of this
Section 3.3, the Administrative Agent and the Lenders acknowledge and agree that
provided no Event of Default is then in existence, the Administrative Agent
shall, upon the written request of the Borrower and without requiring Borrower
to satisfy any of the Release Conditions, release the portion of the Individual
Property owned by Cedar-Riverview, L.P., as described on Schedule 3.3.7, from
the lien of the Security Documents, and consent to the execution and recording
of a customary reciprocal or other easement agreement with respect such
property, provided, however, the foregoing provisions of this Section 3.3.7
shall not apply in the event that such portion of such Individual Property has
been accepted by the Lenders as a Borrowing Base Property.

3.4 Removal of Individual Property as a Borrowing Base Property—Administrative
Agent.

3.4.1 Removal Criteria. An Individual Property shall no longer be deemed to be a
Borrowing Base Property upon the determination by the Administrative Agent of
the occurrence of any of the following:

(a) A Major Event of Loss occurs as to a Borrowing Base Property;

(b) A Borrowing Base Property as to which an Event of Loss occurs is not, or
ceases to be, a Restoration Property, or upon completion of the Repair Work,
will not meet all of the Borrowing Base Property Requirements; or

(c) The Required Lenders have instructed the Administrative Agent to remove a
Borrowing Base Property if a tenant or tenants which have Leases in such
Borrowing Base Property are subject to bankruptcy or insolvency proceedings and
are not paying rent as required under such Leases or have filed a motion to
reject such Lease, or have not assumed such Lease within sixty (60) days (or
such longer period granted by the applicable bankruptcy court, not to exceed one
hundred eighty (180) days) after such tenant’s bankruptcy filing.

3.4.2 [Reserved].

3.4.3 Release by Administrative Agent. With respect to any Individual Property
determined by the Administrative Agent to no longer be deemed a Borrowing Base
Property in accordance with this Section 3.4, if requested by the Borrower and
the Release Conditions are satisfied with respect thereto, the Administrative
Agent shall, in each case to the extent applicable, release such Individual
Property from the Lien held by the Administrative Agent, release the subject
Borrowing Base Property Owner from the Guaranty, terminate the assignments made
by such Borrowing Base Property Owner pursuant to Sections 3.1.2 and 3.1.3 and
release its Lien upon the ownership interest in such Borrowing Base Property
Owner and its manager or general partner which was

 

70



--------------------------------------------------------------------------------

pledged by the Borrower as Collateral pursuant to Section 3.1.6, and thereafter,
to the extent such Borrowing Base Property Owner does not own any other
Borrowing Base Property, such Borrowing Base Property Owner shall no longer be a
Loan Party for the purposes of this Agreement; provided, however, any such
release by the Administrative Agent shall not be deemed to terminate or release
such Borrowing Base Property Owner from any obligation or liability under any
Loan Document which specifically by its terms survives the said release or the
payment in full of the Obligations. However, if the said Release Conditions are
not satisfied with respect to such Individual Property, although such Individual
Property shall no longer be a Borrowing Base Property, the Individual Property
shall not be released from the Lien held by the Administrative Agent (shall
continue to be a Collateral Property) and there shall be no release of the
Collateral relating to such Individual Property or the subject Borrowing Base
Property Owner, until such time as the Release Conditions are satisfied with
respect thereto.

3.5 Additional Borrowing Base Property. From time to time during the term of
this Agreement following the Borrower’s written request (“Additional Collateral
Request”), the Required Lenders shall authorize the Administrative Agent to
accept one or more Individual Properties as Borrowing Base Properties upon the
satisfaction of the following conditions, in a manner reasonably acceptable to
the Administrative Agent and the Required Lenders:

(a) If sought by the Borrower, the Borrower shall have obtained Preliminary
Approval for the addition of such Individual Property.

(b) The Borrower (or applicable Loan Party) shall have satisfied all of the
Borrowing Base Property Requirements as to such Individual Property.

(c) The Borrower and the applicable Loan Parties shall have executed and
delivered the documents set forth in Section 3.1.

(d) The Borrower shall pay or reimburse the Administrative Agent for all
appraisal fees, title insurance and recording costs, reasonable legal fees and
expenses and other costs and expenses incurred by Administrative Agent in
connection with the additional Borrowing Base Property.

(e) The Borrower, the subject Borrowing Base Property Owner, and the subject
Individual Property shall have satisfied all applicable conditions precedent set
forth in Article 5 prior to the inclusion of the Individual Property as a
Borrowing Base Property.

The Administrative Agent shall give the Borrower prompt written notice of the
decision of the Lenders with respect to the admission or rejection of any
Individual Property as a Borrowing Base Property. To the extent that an
Individual Property does not meet the requirements set forth above, the Borrower
may nevertheless request that such Individual Property be included as a
Borrowing Base Property and the Required Lenders may, in their sole and absolute
discretion, agree to the acceptance of such Individual Property as an additional
Borrowing Base Property.

 

71



--------------------------------------------------------------------------------

4. CONTINUING AUTHORITY OF AUTHORIZED OFFICERS.

The Administrative Agent and each of the Lenders are authorized to rely upon the
continuing authority of the Authorized Officers with respect to all matters
pertaining to the Loan and the Loan Documents including, but not limited to, the
selection of interest rates, the submission of requests for Loan Advances or
Letters of Credit and certificates with regard thereto. Such authorization may
be changed only upon written notice to Administrative Agent accompanied by
evidence, reasonably satisfactory to Administrative Agent, of the authority of
such Authorized Officer giving such notice and such notice shall be effective
not sooner than five (5) Business Days following receipt thereof by
Administrative Agent. The Authorized Officers as of the Closing Date are as set
forth on Schedule 4.

5. CONDITIONS PRECEDENT.

5.1 Closing Loan and Funding Initial Loan Advance. It shall be a condition
precedent of Lenders’ obligation to close the Loan and to fund the Term Facility
or the initial proceeds of the Revolving Facility that each of the following
conditions precedent be satisfied in full, unless specifically waived in writing
by all of the Lenders at or prior to the date of this Agreement (the “Closing
Date”):

5.1.1 Satisfactory Loan Documents. On the Closing Date, each of the Loan
Documents shall be satisfactory in form, content and manner of execution and
delivery to the Administrative Agent and the Administrative Agent’s counsel and
all Loan Documents shall be in full force and effect.

5.1.2 Financial Information; No Material Change.

(a) No change shall have occurred in the financial condition, business, affairs,
operations or control of Borrower and/or the Loan Parties, since the date of
their respective financial statements most recently delivered to Administrative
Agent or any of the Lenders, which change has had or could reasonably be
expected to have a Material Adverse Effect; and Borrower and the other Loan
Parties shall have furnished Administrative Agent such other financial
information, and certifications as reasonably requested by the Administrative
Agent.

(b) The Borrower shall have provided to the Administrative Agent such
certificates and other evidence as the Administrative Agent may reasonably
require to evidence that the Borrower, CRT and each of the Borrowing Base
Property Owners (both before and after giving effect to the Loan) is solvent,
has assets having a fair value in excess of the amount required to pay such
Person’s probable liabilities and existing Debts as such become absolute and
mature, and has adequate capital for the conduct of such Person’s business and
the ability to pay such Person’s Debts from time to time incurred in connection
therewith as such Debts mature, including the Closing Compliance Certificate
(the “Closing Compliance Certificate”) set forth as Exhibit F hereto or in such
other form reasonably acceptable to the Administrative Agent.

 

72



--------------------------------------------------------------------------------

5.1.3 Representations and Warranties Accurate. All representations and
warranties made by or on behalf of any of the Borrower and the other Loan
Parties, or any of them, to the Administrative Agent or any of the Lenders shall
be true, accurate and complete in all material respects and shall not omit any
material fact necessary to make the same not materially misleading.

5.1.4 Validity and Sufficiency of Security Documents. The Security Documents
shall create a valid and perfected lien in and to the Collateral and each of the
Security Documents and related UCC filings will be filed to the satisfaction of
the Administrative Agent and the Administrative Agent’s counsel, including,
without limitation, as follows:

(a) The Borrower, the other Loan Parties, and any other Persons executing Loan
Documents on the Closing Date shall have delivered to the Administrative Agent
with respect to the Security Documents or, in the case of UCC-1 financing
statements, delivery of such financing statements in proper form for recording,
and shall have taken all such other actions as may be necessary or, in the
reasonable opinion of the Administrative Agent, desirable to perfect the Liens
and security interests intended to be created by the Security Documents in the
Collateral covered thereby; provided that, notwithstanding the foregoing, the
recordation of the Security Documents and UCC filings, including, without
limitation, the Mortgage, the Assignment of Leases, and the fixture filings,
shall not be a condition precedent hereunder if the Administrative Agent has
received gap title insurance acceptable to the Administrative Agent; and

(b) On or prior to the Closing Date, the Administrative Agent shall have
received the results of a UCC, tax lien and judgment search as may be reasonably
requested by the Administrative Agent with respect to the Borrower and any other
Loan Parties, and the results of such search shall indicate there are no
judgments which the Administrative Agent shall reasonably determine in good
faith could reasonably be expected to have a Material Adverse Effect or Liens
not permitted under the Loan Documents or to be satisfied with the proceeds of
the initial Loan Advance or otherwise permitted by the Administrative Agent.

5.1.5 Litigation. On the Closing Date, there shall not be any actions, suits or
proceedings at law or in equity or by or before any governmental instrumentality
or other agency or regulatory authority by any entity (private or governmental)
pending or, to the best of the Borrower’s knowledge, threatened with respect to
the Loan, the transactions contemplated in the Loan Documents, or the Borrower,
any other Loan Party, or any other Borrower Subsidiary, which are not fully
covered (subject to deductibles) by an insurance policy issued by a reputable
and financially viable insurance company, or, to the extent not so covered,
which the Administrative Agent shall reasonably determine in good faith could
reasonably be expected to have a Material Adverse Effect.

 

73



--------------------------------------------------------------------------------

5.1.6 Formation Documents and Entity Agreements. On the Closing Date, the
Administrative Agent shall have received a certificate of an Authorized Officer
of each Loan Party (or the manager or general partner of such Loan Party, as
applicable) certifying as to (a) resolutions of such Loan Party authorizing and
approving the transactions contemplated by the Loan Documents, and the execution
and delivery thereof by such Loan Party in respect of the documents to which it
is a party on its own behalf, or as a general partner or manager of such Loan
Party, in respect of any of the Loan Documents, (b) signatures and incumbency of
all Authorized Officers of such Loan Party (or the manager or general partner of
such Loan Party, as applicable) executing documentation on behalf of such entity
or on behalf of such Loan Party, in connection with the transactions
contemplated by the Loan Documents, (c) the Formation Documents of such Loan
Party having been duly executed, delivered and filed (to the extent required by
applicable Laws) and remaining in full force and effect and unmodified except as
stated therein as of the date of such certificate (and annexing copies thereof)
and (d) the good standing certificates of such Loan Party for (i) its state of
formation and (ii) such other good standing certificates where the conduct of
such Loan Party’s business and ownership of its assets requires such
qualification unless the failure to be so qualified could not reasonably be
expected to have a Material Adverse Effect on such Loan Party.

5.1.7 Compliance With Laws. The Administrative Agent shall have received and
approved evidence that there are no Laws which prohibit or adversely limit the
capacity or authority of the Borrower or any Loan Party to enter into the Loan
Documents and perform the obligations of such Person with respect thereto.

5.1.8 Compliance With Financial Covenants. The Lenders shall have received from
the Administrative Agent the Closing Compliance Certificate or other evidence
reflecting the Borrower’s compliance with the Financial Covenants and the terms
and conditions hereof after giving effect to this Agreement and the other Loan
Documents.

5.1.9 Borrowing Base Property Due Diligence. The Administrative Agent shall have
received and completed a review of such due diligence as the Administrative
Agent may reasonably require with respect to any Borrowing Base Property,
consistent with customary commercial lending practices for properties of a
similar nature including, without limitation, satisfaction of the Borrowing Base
Property Requirements.

5.1.10 Condition of Property. There shall have been no material unrepaired or
unrestored damage or destruction by fire or otherwise to any of the real or
tangible personal property comprising or intended to comprise the Borrowing Base
Properties.

5.1.11 Insurance. The Borrower shall have provided to the Administrative Agent
with respect to each Borrowing Base Property, the Borrower, each other Loan
Party and the Collateral evidence of: (i) insurance coverage which meets the
property, hazard, and other insurance requirements set forth on Schedule 5.1.11
of this Loan Agreement to the satisfaction of Administrative Agent; and
(ii) payment of the premiums for such insurance in accordance with the
requirements set forth in Section 7.5.3.

5.1.12 Third Party Consents and Agreements. The Administrative Agent shall have
received such third party consents and agreements, if any, as the Administrative
Agent may reasonably require with respect to the entering into the Loan
Documents and the performance of the obligations thereunder.

 

74



--------------------------------------------------------------------------------

5.1.13 Legal and other Opinions. The Administrative Agent shall have received
and approved legal opinion letters from counsel representing the Borrower and
the other Loan Parties which meet Administrative Agent’s legal opinion
requirements and covering such matters incident to the transactions contemplated
herein as the Administrative Agent may request.

5.1.14 No Default. There shall not be any Default under any of the Loan
Documents.

Notwithstanding anything to the contrary contained in this Agreement, with
respect to any Existing Borrowing Base Property, the Administrative Agent and
the Lenders hereby agree that the only closing requirements with respect to such
Existing Borrowing Base Properties shall be receipt of (a) an amendment,
restatement or amendment and restatement of the first priority Mortgage of such
Existing Borrowing Base Properties, (b) an amendment, restatement or amendment
and restatement of the first priority Collateral Assignment of Leases and Rents
granted by each Borrowing Base Property Owner to the Administrative Agent,
(c) an amendment, restatement or amendment and restatement of the Environmental
Indemnification Agreement applicable to each Borrowing Base Property, (d) an
amendment, restatement or amendment and restatement, with respect to the
Guaranty, the Collateral Assignment of Contract, the Pledge and Security
Agreement and the Consent with respect to each Existing Borrowing Base Property,
(e) satisfactory legal opinion letters from counsel representing the Borrower
and the other Loan Parties with respect to such Existing Borrowing Base
Properties, (f) a title policy “bring down” endorsement with respect to each
existing title policy naming the Administrative Agent as insured with respect to
each Existing Borrowing Base Property, (g) to the extent requested by the
Administrative Agent, updated flood hazard searches and, if such Borrowing Base
Property is in a flood zone, flood hazard insurance, (h) to the extent
necessary, amendments to existing UCC financing statements, (i) the other
documentation set forth on the closing agenda provided by the Administrative
Agent, and (j) such other documentation, to the extent not previously delivered
and in the possession of the Administrative Agent, required under the definition
of Borrowing Base Property Requirements, subject to Section 7.30; it being
understood that upon execution of this Agreement, each Lender agrees that the
Borrowing Base Property Requirements for each Existing Borrowing Base Property
have been satisfied.

5.2 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Credit Extension (other than a Loan Notice requesting only a conversion of
Loans to the other Type, or a continuation of LIBO Rate Advances) is subject to
the following conditions precedent:

5.2.1 Financial Covenant Compliance. The Borrower shall be in compliance, on a
pro forma basis after giving effect to such Credit Extension, with the Financial
Covenants, as satisfied by the Closing Compliance Certificate, or once
delivered, the most recent Compliance Certificate delivered by the Borrower.

 

75



--------------------------------------------------------------------------------

5.2.2 No Default. No Default or Event of Default shall exist, or would result
from such proposed Credit Extension or from the application of the proceeds
thereof

5.2.3 Loan Notice. The Administrative Agent and, if applicable, the L/C Issuer
shall have received a Loan Notice in accordance with the requirements hereof.

Each request for a Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of LIBO Rate Advances)
submitted by the Borrower shall be deemed to be a certification that the
conditions specified in Sections 5.2.1, 5.2.2 and 5.2.3 have been satisfied on
and as of the date of the applicable Credit Extension.

6. REPRESENTATIONS AND WARRANTIES.

To induce the Lenders to enter into this Agreement and to make each Loan
Advance, to issue each Letter of Credit and to otherwise complete all of the
transactions contemplated hereby, the Borrower represents and warrants to the
Administrative Agent and each Lender that:

6.1 Formation. Each Loan Party has been duly formed and is validly existing and
in good standing as a corporation, partnership or limited liability company, as
the case may be, under the laws of the State of its formation. Each Loan Party
has the requisite corporate, partnership or company power and authority, as
applicable, to own its assets and conduct its businesses as currently conducted
and owned, and to enter into and perform its obligations under each Loan
Document to which it is a party. Each Loan Party is in good standing and
authorized to do business in each jurisdiction where the ownership of its assets
and/or the conduct of its business requires such qualification except where the
failure to be so qualified could not reasonably be expected to have a Material
Adverse Effect.

6.2 Proceedings; Enforceability. Each Loan Party has taken all requisite
corporate, partnership or limited liability company action, as applicable, to
authorize the execution, delivery and performance by such Loan Party of the Loan
Documents to which it is a party. Each Loan Document which is required to be
executed and delivered on or prior to the date on which this representation and
warranty is being made has been duly authorized, executed and delivered and
constitutes the legal, valid and binding obligation of each Loan Party thereto,
enforceable against each such Loan Party in accordance with its respective terms
except to the extent that the enforceability thereof may be limited by
applicable Debtor Relief Laws and to general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

6.3 Conflicts. Neither the execution, delivery and performance of the Loan
Documents by the Loan Parties nor compliance by any Loan Party with the terms
and provisions thereof (including, without limitation, the granting of Liens
pursuant to the Security Documents), (a) will contravene any provision of any
Law or any order, writ, injunction or decree of any court or Governmental
Authority having jurisdiction over the Borrower, the Property or any Loan Party,
(b) will conflict with or result in any breach of any of the terms, covenants,
conditions of, or constitute a default under, or result in the creation or
imposition (or the obligation to create or impose) of any Lien (except pursuant
to the Security Documents) upon any of the property or

 

76



--------------------------------------------------------------------------------

assets of any Loan Party pursuant to the terms of any indenture, mortgage, deed
of trust, credit agreement or loan agreement or any other agreement, contract or
instrument to which any Loan Party is a party or by which it or any of its
properties or assets is bound or to which it may be subject, or (c) will violate
any provision of any Formation Document of any Loan Party.

6.4 Ownership and Taxpayer Identification Numbers. All of the partners, owners,
stockholders, and members, respectively and as may be applicable, of each Loan
Party (other than the Borrower and CRT) are listed in Schedule 6.4 (as such may
be updated from time to time). Set forth on Schedule 6.4 (as such may be updated
from time to time) is the exact correct and legal name, tax identification
number(s) and state of incorporation or organization of the Borrower, CRT and
each other Loan Party and whether such Loan Party owns a Borrowing Base
Property. Each Borrowing Base Property Owner is a Wholly-Owned Subsidiary of the
Borrower.

6.5 Litigation. There are no actions, suits or proceedings at law or in equity
or by or before any Governmental Authority or other agency or regulatory
authority by any entity (private or governmental) pending or, to the best of
each Loan Party’s knowledge, threatened with respect to the Loan, the
transactions contemplated in the Loan Documents, any Loan Party, the Collateral
or any Borrower Subsidiary, which are not fully covered (subject to deductibles)
by an insurance policy issued by a reputable and financially viable insurance
company, or, to the extent not so covered, could (a) materially adversely affect
a Borrowing Base Property or (b) have or reasonably be expected to have a
Material Adverse Effect.

6.6 Information. All factual information furnished by or on behalf of the
Borrower or any Loan Party to the Administrative Agent and/or any of the Lenders
(including, without limitation, all information contained in the Loan Documents)
for purposes of or in connection with this Agreement, the other Loan Documents
or any transaction contemplated herein or therein is, and all other such factual
information hereafter furnished by or on behalf of the Borrower or any Loan
Party to the Administrative Agent and/or any of the Lenders will be, true and
accurate in all material respects on the date as of which such information is
dated or certified and not incomplete by omitting to state any fact necessary to
make such information not misleading in any material respect at such time in
light of the circumstances under which such information was provided. There is
no material fact presently known to the Borrower which has not been disclosed to
the Administrative Agent, and thereupon disclosed by the Administrative Agent to
the Lenders, which could reasonably be expected to have a Material Adverse
Effect.

6.7 Taxes. All Loan Parties have made all required tax filings and are not
delinquent in the payment of any federal, state and local taxes, assessments,
impositions or other governmental charges applicable to them and/or their
respective assets, except to the extent same are being contested in a manner
which complies with the requirements of Section 8.2.4.

6.8 Financial Information. The Consolidated financial statements of CRT and the
consolidating financial statements of the Borrower and each Borrower Subsidiary
delivered to the Administrative Agent (and which statements the Administrative
Agent has delivered to the Lenders) present fairly the (a) financial condition
of CRT and its Subsidiaries and the Borrower and the Borrower Subsidiaries, as
applicable, as of the dates of such statements and (b) results of operations for
the periods covered thereby. Since the dates of the relevant financial
statements,

 

77



--------------------------------------------------------------------------------

no change has occurred which could reasonably be expected to have a Material
Adverse Effect. All financial statements of CRT, the Borrower, the Borrower
Subsidiaries, or any other Loan Party hereafter furnished to the Administrative
Agent or any of the Lenders shall be true, accurate and complete in all material
respects and shall fairly present the financial condition of CRT, the Borrower,
the Borrower Subsidiaries and/or respective Loan Party, as applicable, as of the
date thereof.

6.9 Control Provisions. The Borrower controls, directly or indirectly, and
without the requirement for consent of any other Person (other than CRT), the
management of each Borrowing Base Property Owner, subject to the rights of those
minority or other equity interest holders as the Administrative Agent may
approve.

6.10 Formation Documents. The Borrower has delivered or caused to be delivered
to the Administrative Agent true and complete copies of all Formation Documents
of the Loan Parties, and all amendments thereto.

6.11 Bankruptcy Filings. No Loan Party is contemplating either a filing of a
petition under any Debtor Relief Laws or the liquidation of all or a major
portion of its assets or property, and the Borrower has no knowledge of any
Person contemplating the filing of any such petition against any Loan Party.

6.12 Investment Company. No Loan Party is an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.

6.13 [Reserved].

6.14 Borrowing Base Properties.

6.14.1 Licenses and Permits. The Borrowing Base Property Owners possess such
Licenses and Permits issued by the appropriate federal, state, or local
regulatory agencies or bodies necessary to own and operate each Borrowing Base
Property, except where the failure to possess any such License or Permit could
not reasonably be expected to have a Material Adverse Effect. The Borrowing Base
Property Owners are in material compliance with the terms and conditions of all
such Licenses and Permits, except where the failure so to comply could not,
singly or in the aggregate, reasonably be expected to have a Material Adverse
Effect. All of the Licenses and Permits are valid and in full force and effect,
except where the invalidity of such Licenses and Permits or the failure of such
Licenses and Permits to be in full force and effect could not reasonably be
expected to have a Material Adverse Effect. Neither the Borrower nor any of the
Borrowing Base Property Owners has received any written notice of proceedings
relating to the revocation or modification of any such Licenses and Permits
which, singly or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, could reasonably be expected to result in a Material Adverse
Effect.

6.14.2 Ownership. (a) The Borrowing Base Property Owners have either (i) fee
simple title to the Borrowing Base Properties or (ii) a leasehold estate
interest in the Borrowing Base Properties, as set forth in Schedule 6.14.2 (as
such may be updated

 

78



--------------------------------------------------------------------------------

from time to time), which such schedule (as it may be updated from time to time)
also sets forth the current appraised value of each such Borrowing Base
Property; (b) the interest of the Borrowing Base Property Owners in the
Borrowing Base Properties are not subject to any Liens except for those in favor
of the Administrative Agent for the ratable benefit of the Lenders securing the
repayment of Obligations and other Permitted Liens, (c) neither the Borrower,
CRT, nor any of the Borrowing Base Property Owners has received written notice
of the assertion of any material valid claim by anyone adverse to any Loan
Party’s ownership, or leasehold rights in and to any Borrowing Base Property
(except as may be disclosed in any update from time to time in accordance with
Section 6.25) and (d) no Person has an option or right of first refusal to
purchase all or part of any Borrowing Base Property or any interest therein
which has not been waived (except as disclosed in Schedule 6.14.2 or in any
update from time to time in accordance with Section 6.25).

6.14.3 Environmental Matters. Except to the extent (i) the failure of the
following to be true could not reasonably be expected to have a Material Adverse
Effect or (ii) disclosed in writing to the Lenders prior to the Individual
Property becoming a Borrowing Base Property either pursuant to an Environmental
Report (as defined in the applicable Environmental Indemnity Agreement) or in
the S-11 registration statement filed by the Borrower on October 23, 2003 (it
being understood that any such disclosure is limited to the facts known at the
time such Individual Property became a Borrowing Base Property and does not
include any new information or any change in facts regarding such disclosure
that occurs at a later date), (a) each Borrowing Base Property is free of any
Hazardous Materials in violation of any Environmental Laws applicable to such
property; (b) none of the Borrowing Base Property Owners nor any Loan Party has
received any written notice of a claim under or pursuant to any Environmental
Legal Requirements applicable to a Borrowing Base Property or under common law
pertaining to Hazardous Materials on or originating from any Borrowing Base
Property (except as may be disclosed in any update from time to time in
accordance with Section 6.25) and (c) none of the Borrowing Base Property Owners
or any Loan Party has received any written notice from any Governmental
Authority claiming any material violation of any Environmental Legal
Requirements that is uncured or unremediated (except as may be disclosed in any
update from time to time in accordance with Section 6.25) .

6.14.4 Leases. Except to the extent the failure of the following to be true
would not result in a Material Adverse Effect, (a) with respect to the Borrowing
Base Properties, each Major Lease is in full force and effect (except as may be
disclosed in any update from time to time in accordance with Section 6.25),
(b) to the Borrower’s knowledge, none of the Borrowing Base Property Owners is
in default after notice and the expiration of all applicable cure periods in the
performance of any material obligation under any Major Lease and the Borrower
has no knowledge of any circumstances which, with the passage of time or the
giving of notice, or both, would constitute an event of default by any party
under any of the Major Leases (except as may be disclosed in any update from
time to time in accordance with Section 6.25), (c) to the Borrower’s knowledge,
no tenant is in default after notice and the expiration of all applicable cure
periods in the performance of any material obligation under any Major Lease
(except as may be disclosed in any update from time to time in accordance with
Section 6.25), (d) to

 

79



--------------------------------------------------------------------------------

the Borrower’s knowledge, there are no actions, voluntary or involuntary,
pending against any tenant under a Major Lease under any Debtor Relief Laws
(except as may be disclosed in any update from time to time in accordance with
Section 6.25), and (e) none of the Major Leases and none of the rents or other
amounts payable thereunder has been assigned, pledged or encumbered by any of
the Borrowing Base Property Owners or any other Person, except with respect to
the Lien in favor of the Administrative Agent on behalf of the Lenders securing
the repayment of Obligations.

6.14.5 Ground Lease. Except to the extent the failure of the following to be
true would not result in a Material Adverse Effect, (a) each Ground Lease with
respect to a Borrowing Base Property is valid, binding and in full force and
effect as against the applicable Borrowing Base Property Owners and, to the
Borrower’s knowledge, the other party thereto, (b) none of Borrowing Base
Property Owner’s interest in the Ground Leases is subject to any pledge, lien,
assignment, license or other agreement granting to any third party any interest
therein, (c) no payments under any Ground Lease with respect to a Borrowing Base
Property are delinquent, and to the knowledge of the Borrower, there does not
exist under any of the Ground Leases any default after notice and expiration of
all applicable cure periods in the performance of any material obligation under
a Ground Lease, and (d) the identity of each ground lessor under a Ground Lease
with respect to a Borrowing Base Property and whether each such ground lessor is
an Affiliate of any Loan Party are set forth in Schedule 6.14.5 (as such may be
updated from time to time).

6.15 Margin Regulations; Use of Proceeds. The Loan Parties are not engaged and
will not engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System of
the United States), or extending credit for the purpose of purchasing or
carrying margin stock. The proceeds of the Loan shall be used solely and
exclusively as provided in Section 8.13. No portion of the proceeds of the Loan
shall be used directly or indirectly, and whether immediately, incidentally or
ultimately (a) to purchase or carry any margin stock or to extend credit to
others for the purpose thereof or to repay or refund indebtedness previously
incurred for such purpose, or (b) for any purpose which would violate or in
inconsistent with the provisions of regulations of the Board of Governors of the
Federal Reserve System including, without limitation, Regulations T, U and X
thereof.

6.16 Insurance. The Collateral Properties are insured by insurers of recognized
financial responsibility against such losses and risks in compliance with the
requirements of Schedule 5.5.1 hereto.

6.17 Deferred Compensation and ERISA. Neither the Borrower nor any other Loan
Party or any ERISA Affiliate, has any employee pension benefit plan (as defined
in Section 3(2) of ERISA) subject to Title IV of ERISA nor maintains any
employee welfare benefit plan (as defined in Section 3(l) of ERISA) that
primarily provide for health and welfare benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA).

6.18 [Reserved].

 

80



--------------------------------------------------------------------------------

6.19 No Default . There is no Default on the part of the Borrower or any of the
other Loan Parties under this Agreement or any of the other Loan Documents and
no event has occurred and is continuing which could constitute a Default under
any Loan Document.

6.20 Governmental Authorizations; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person that has not been obtained or
delivered is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document.

6.21 Qualification as a REIT. CRT qualified as a REIT under the provisions of
the Code, as applicable, for its fiscal year ended December 31, 2010, and has
remained qualified from December 31, 2010 through the date hereof. All
appropriate federal income tax returns for the fiscal years through December 31,
2010 have been filed by CRT with the IRS and no previously filed return has been
examined and reported on by the IRS. CRT has not incurred any liability for
excise taxes pursuant to Section 4981 of the Code. CRT is organized in
conformity with the requirements for qualification as a REIT pursuant to
Sections 856 through 860 of the Code, and CRT’s proposed method of operation
consistent with CRT’s business and the business activities contemplated by this
Agreement will enable it to meet the requirements for qualification and taxation
as a REIT under the Code.

6.22 Compliance with Laws. Each Loan Party is in compliance in all material
respects with the requirements of all Laws applicable to it or to its
properties, except in such instances in which (a) such requirement of Law is
being contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

6.23 Property Matters.

6.23.1 Major Leases. Set forth on Schedule 6.23.1 is a list of all Major Lease
locations and the tenants party to Leases at such Major Lease locations (as
updated from time to time).

6.23.2 Borrowing Base Properties. Set forth on Schedule 6.4 is a list of each
Borrowing Base Property with detail indicating the owner of each Borrowing Base
Property and the location of each Borrowing Base Property.

6.23.3 Flood Hazard. Except to the extent covered by flood insurance required by
Schedule 5.1.11, if any, no Borrowing Base Property is located in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.

6.24 Solvency. After giving effect to the transactions contemplated hereby,
(a) each of the Loan Parties is solvent and is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, and (b) the fair saleable value of each Loan Party’s
assets, measured on a going concern basis, exceeds all probable liabilities,
including those to be incurred pursuant to this Agreement. After giving effect
to the transactions contemplated hereby, none of the Loan Parties (i) has
unreasonably small capital in

 

81



--------------------------------------------------------------------------------

relation to the business in which it is or proposes to be engaged or (ii) has
incurred, or believes that it will incur debts beyond its ability to pay such
debts as they become due; provided that nothing contained in subclause (i) shall
require any equity holder to make any capital contribution to comply with such
subclause (i). In executing the Loan Documents and consummating the transactions
contemplated hereby, none of the Loan Parties intends to hinder, delay or
defraud either present or future creditors or other Persons to which one or more
of the Loan Parties is or will become indebted.

6.25 Regarding Representations and Warranties. Each request by any Borrower for
a Loan Advance and/or the issuance of a Letter of Credit: (i) shall constitute
an affirmation by Borrower that the foregoing representations and warranties
remain true and correct as of the date of such request (except (i) to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 6.25, the
representations and warranties contained in Section 6.8 shall be deemed to refer
to the most recent statements furnished pursuant to Section 7.2.1 and
Section 7.2.2; and except as to the representations and warranties in Sections
6.4, 6.7, 6.9, and 6.14 which may be modified only to reflect events occurring
after the date hereof as specifically disclosed in writing to Administrative
Agent prior to or simultaneously with such written request) and, unless
Administrative Agent is notified to the contrary prior to the disbursement of
the requested Loan Advance or the issuance of the requested Letter of Credit,
will be so on the date of such Loan Advance or issuance of such Letter of
Credit, and (ii) shall constitute the representation and warranty of Borrower to
Administrative Agent and each of the Lenders that the information set forth in
each such request is true and correct in all material respects and omits no
material fact necessary to make the same not misleading, provided that to the
extent any representation or warranty made by the Borrower in this Agreement or
any other Loan Document shall be incorrect or misleading in any material respect
with respect to one or more Borrowing Base Properties such that the
affirmations, representations and warranties required by this Section 6.25
cannot be made, the Borrower may remove a Borrowing Base Property pursuant to
the terms of Section 3.3 (with a resulting decrease in the Borrowing Base Value)
so that the affirmations, representations and warranties required by this
Section 6.25 may be made. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by each Loan
Party shall be deemed to have been relied upon by the Administrative Agent and
each of the Lenders notwithstanding any investigation heretofore or hereafter
made by the Administrative Agent and/or any of the Lenders or on its behalf.

7. AFFIRMATIVE COVENANTS.

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall cause, with respect to
Sections 7.3 through 7.13, inclusive and Sections 7.18, 7.28, 7.29 and 7.30,
each Loan Party to:

7.1 Notices. Within five (5) business days after obtaining actual knowledge
thereof, notify the Administrative Agent in writing (and the Administrative
Agent shall thereafter promptly notify the Lenders) of the following:
(a) occurrence of any act, event or condition which constitutes a Default or
Event of Default under any of the Loan Documents; and (b) any

 

82



--------------------------------------------------------------------------------

matter that has resulted or could reasonably be expected to result in a Material
Adverse Effect. Any notification delivered pursuant to clause (a) of this
Section 7.1 shall include a written statement of any remedial or curative
actions, if applicable, which the Borrower proposes to undertake and/or to cause
any of other Loan Parties to cure or remedy such Default or Event of Default.

7.2 Financial Statements; Reports; Officer’s Certificates. Furnish or cause to
be furnished to the Administrative Agent (and the Administrative Agent shall
thereafter promptly furnish copies of same to the Lenders) from time to time,
the following financial statements, reports, certificates, and other
information, all in form and manner of presentation reasonably acceptable to the
Administrative Agent:

7.2.1 Annual Statements. As soon as available and in any event no later than the
earlier of (a) to the extent applicable, five days following the date CRT is
required by the SEC to deliver its Form 10-K for each Fiscal Year and (b) ninety
(90) days after the close of each Fiscal Year, (i) the Consolidated statements
of financial condition of CRT, as at the end of such Fiscal Year and the related
Consolidated statement of income and retained earnings and statement of cash
flows for such Fiscal Year, in each case, commencing with the Fiscal Year ending
December 31, 2011, setting forth comparative figures for the preceding fiscal
year and certified by Ernst & Young LLP or other independent registered public
accounting firm of recognized national standing reasonably acceptable to the
Administrative Agent, in an unqualified opinion which report and opinion shall
be prepared in accordance with generally accepted auditing standards and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, (ii) consolidating
income statements for the Borrower and each Borrower Subsidiary; such financial
statements to include and to be supplemented by such detail and supporting data
and schedules as the Administrative Agent may from time to time reasonably
determine and (iii) updated two-year Cash Flow Projection specifically
identifying, without limitation, (A) any changes to the Cash Flow Projection
provided in the immediately prior Officer’s Certificate and (B) any
Distributions projected during the next one-hundred and eighty (180) days.

7.2.2 Periodic Statements. As soon as available and in any event no later than
the earlier of (a) to the extent applicable, five days following the date CRT is
required by the SEC to deliver its Form 10-Q for each fiscal quarter, and
(b) forty-five (45) days after the close of each fiscal quarter (except for the
quarter ending on December 31), (i) the Consolidated statement of financial
condition of CRT, as at the end of such quarterly period, (ii) the related
Consolidated statement of income and retained earnings (for the current quarter
and on a year to date basis), and (iii) the Consolidated statement of cash flows
(on a year to date basis), in each case commencing with the fiscal quarter
ending September 30, 2011, setting forth comparative figures for the related
periods in the prior Fiscal Year, internally prepared in accordance with GAAP,
consistently applied, subject to normal year-end audit adjustments, all in form
and manner of presentation reasonably acceptable to the Administrative Agent,
such financial statements to include and to be supplemented by such detail and
supporting data and schedules as the Administrative Agent may from time to time
reasonably determine, together with consolidating income statements for the
Borrower and each Borrower Subsidiary.

 

83



--------------------------------------------------------------------------------

7.2.3 Borrowing Base Property Reports. Quarterly and annually, upon delivery of
each of the financial statements required pursuant to Sections 7.2.1 and 7.2.2,
above, the following financial statements for each of the Borrowing Base
Property Owners internally prepared by the Borrower and certified by the
Borrower to be true, accurate and complete in all material respects: (a) to the
extent not included in the deliveries under Sections 7.2.1 or 7.2.2, an
operating statement showing all calculation necessary to determine Adjusted Net
Operating Income and/or Pro Forma Annual Net Operating Income on a property by
property basis, including, without limitation, the results of operation for the
current quarter and on a year-to-date basis for the period just ended and,
annually, an operating statement for the year just ended; and (b) in the form
customarily used by the Borrower, a detailed, current rent roll of the subject
Borrowing Base Property, containing such details as the Administrative Agent may
reasonably request.

7.2.4 SEC Reports. Within five (5) days after being received, copies of all
correspondence from the SEC, other than routine non-substantive general
communications from the SEC.

7.2.5 Compliance Certificates. Quarterly and annually, upon delivery of each of
the financial statements required pursuant to Sections 7.2.1 and 7.2.2 above,
(a) a Compliance Certificate in form of Exhibit C, annexed hereto, together with
an Officer’s Certificate from the Borrower providing and otherwise certifying
(i) the compliance or non-compliance by the Borrower with the Financial
Covenants, including such supporting detail as is reasonably deemed necessary by
the Administrative Agent to verify the calculations incorporated therein, (ii) a
report containing, to the extent not included in the deliveries under Sections
7.2.1, 7.2.2, or 7.2.3 for all Individual Properties, a summary listing of all
Net Operating Income, revenues, rent roll, mortgage Debt, if any, the Borrower’s
ownership interest therein, and, in addition, for each Individual Property
acquired during the quarter just ended, the cost basis and the amount and terms
of any assumed Debt, (iii) a certification that the financial statements fairly
present in all material respects the Consolidated financial condition of CRT and
that no Default or Event of Default has occurred and is continuing, or if it is,
a statement as to the nature thereof; (iv) a listing of all filings by the
Borrower or CRT with the SEC, including, without limitation, full copies of
CRT’s 10-Q and 10-K filings; (v) Cash Flow Projections, as required under
Sections 7.2.1 and 7.2.2, specifically identifying, without limitation, (A) any
changes to the Cash Flow Projection provided in the immediately prior Officer’s
Certificate and (B) any Distributions projected during the next one-hundred and
eighty (180) days and (C) a consolidated Adjusted FFO; (vi) a list of any Major
Leases entered into during the most recent fiscal quarter and any existing
Leases that became Major Leases during the most recent fiscal quarter; and
(vii) any material change in accounting policies required by GAAP or financial
reporting practices by any Loan Party or their Subsidiaries.

 

84



--------------------------------------------------------------------------------

7.2.6 Data Requested. Within a reasonable period of time and from time to time,
such other financial data or information as the Administrative Agent may
reasonably request with respect to the Collateral Properties, the Borrower,
and/or the other Loan Parties including, but not limited to, rent rolls, aged
receivables, aged payables, leases, budgets, forecasts, reserves, cash flow
projections, deposit accounts, mortgage information, physical condition of the
Collateral Properties and pending lease proposals;

7.2.7 Tax Returns. Upon the Administrative Agent’s request, copies of all
federal and state tax returns of the Borrower and the other Loan Parties;

7.2.8 Lease Notices. Concurrently with the giving or receipt thereof, and within
ten (10) Business Days of receipt thereof, copies of all notices of default
given or received by any Loan Party with respect to any Major Lease.

7.2.9 Ground Lessor Interest Notices. Concurrently with the giving thereof, and
within five (5) Business Days of receipt thereof, copies of all material
notices, other than routine correspondence, given or received by any Loan Party
with respect to any Ground Lease with respect to a Borrowing Base Property.

7.2.10 Entity Notices. Concurrently with the issuance thereof, copies of all
material written notices (excluding routine correspondence) given to the
partners, owners, stockholders, and/or members, respectively, of the Borrower.

7.2.11 Property Acquisition or Sale. Within five (5) Business Days of receipt
thereof, copies of all notices in any way relating to a proposed sale or
acquisition of any Individual Property which the Borrower or any Borrower
Subsidiary intends to consummate.

7.2.12 Property Finance. Within five (5) Business Days of receipt thereof,
copies of all notices in any way relating to (a) a proposed finance or refinance
of any Individual Property which the Borrower or any Borrower Subsidiary intends
to consummate, (b) the occurrence of any monetary or material non-monetary
default or monetary or material non-monetary event of default under any Debt
which is recourse to the Borrower, or any other default or event of default
under any Debt which is recourse to the Borrower, the occurrence of which could
reasonably be expected to have a Material Adverse Effect, or (c) the occurrence
of any monetary or material non-monetary default or monetary or material
non-monetary event of default under any Debt in excess of $40,000,000 which is
secured by an Individual Property, or any other default or event of default
under any Debt in excess of $40,000,000 which is secured by an Individual
Property, the occurrence of which could reasonably be expected to have a
Material Adverse Effect.

7.2.13 Notice of Litigation. Within ten (10) Business Days after an Authorized
Officer obtains knowledge thereof, written notice of any pending or, to the best
of such Person’s knowledge, threatened action, suit or proceeding at law or in
equity or by or before any governmental instrumentality or other agency or
regulatory authority

 

85



--------------------------------------------------------------------------------

by any entity (private or governmental) relating in any way to the Loan, the
transactions contemplated in the Loan Documents (including, without limitation,
with regard to all Distributions), or the transactions contemplated in any
documentation executed in connection therewith, or the Borrower, any other Loan
Party, any other Borrower Subsidiary or any Borrowing Base Property, which is
not fully covered (subject to deductibles) by an insurance policy issued by a
reputable and financially viable insurance company, or, to the extent not so
covered, which could reasonably be expected to have a Material Adverse Effect or
a material adverse effect on a Borrowing Base Property.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, Syndtaks
or another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrower or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that so long as the Borrower or CRT is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arranger, the L/C Issuer
and the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 15.20); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arranger shall be entitled to treat and shall treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform that is not designated “Public Side Information.” Notwithstanding the
foregoing, (i) the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC” and (ii) no Public Lender shall be permitted to withhold,
condition or delay its approval or consent to any matter hereunder based solely
on such Public Lender’s failure or refusal to receive and/or review non-Public
Borrower Materials.

7.3 Existence. (a) Preserve, renew and keep in full force and effect (i) the
partnership, limited liability company or corporate existence, as applicable, of
each Loan Party and (ii) the material rights, licenses, permits and franchises
of each Loan Party, (b) comply with all Laws and other Laws applicable to it and
its assets, business and operations, the non-compliance with which could
reasonably be expected to have a Material Adverse Effect, (c) to the extent
applicable, at all times maintain, preserve and protect all material franchises
and trade names and all the remainder of its property used or useful in the
conduct of its business, and (d) keep and cause each Loan Party to keep, its
assets in good working order and repair, ordinary wear and tear and damage by
casualty or taking by condemnation excepted, and from time to time make, or
cause to be made, all reasonably necessary repairs, renewals, replacements,
betterments and improvements thereto.

 

86



--------------------------------------------------------------------------------

7.4 Payment of Taxes. Duly pay and discharge, before the same shall become
overdue, all taxes, assessments, impositions, and other governmental charges
payable by it or with respect to the Collateral Properties, to the extent that
same are not paid by the tenants under the respective Leases; provided, however,
the failure of any Loan Party to pay such taxes, assessments, impositions, or
other governmental charges shall not constitute a Default or Event of Default as
long as same are being contested in a manner which complies with the
requirements of Section 8.2.4.

7.5 Insurance; Casualty, Taking.

7.5.1 General Insurance Requirements. Maintain or cause the appropriate Person
to maintain in full force and effect the following insurance: (a) the Collateral
Properties shall be insured by insurers of recognized financial responsibility
against such losses and risks in compliance with the Major Leases and the
requirements set forth in Schedule 5.1.11 hereto, and (b) all other assets of
the Borrower and the Borrower Subsidiaries shall be insured with such insurance
as is reasonable and usual for Persons conducting business operations similar to
those of the Borrower and in compliance with the terms of any secured financing
with respect thereto.

7.5.2 Excess Insurance Coverage. Without limiting the generality of the
insurance requirements set forth herein, only if commercially available at
commercially reasonable rates (in an amount reasonably consistent with the
amount of such insurance generally obtained by companies engaging in real estate
business operations of a similar size and nature as that of the Borrower) either
(a) the insurance policies required hereunder shall not include any so called
“terrorist exclusion” or similar exclusion or exception to insurance coverage
relating to the acts of terrorist groups or individuals, or (b) excess or
blanket coverage with respect thereto shall be provided, which excess or blanket
coverage must be in an amount, from an insurer, and in accordance with terms and
conditions reasonably acceptable to the Administrative Agent.

7.5.3 Payment of Premiums. All insurance premiums shall be paid, at the
Borrower’s option either annually in advance or in installments when due, and
the Administrative Agent shall be provided with evidence of such payment of
insurance premiums (or evidence of the relevant installment payment) prior to
each renewal or replacement of such coverages.

7.5.4 Notice of Damage. In the event of any damage or destruction to any
Collateral Property by reason of fire or other hazard or casualty, the Borrower
shall give immediate written notice thereof to the Administrative Agent. If
there is any condemnation for public use of any Collateral Property the Borrower
shall give immediate written notice thereof to the Administrative Agent (and the
Administrative Agent shall thereafter promptly notify the Lenders). With respect
to any such condemnation, the Borrower shall make the Mandatory Principal
Payment, if any is

 

87



--------------------------------------------------------------------------------

required, set forth herein. Further, the Borrower shall upon the request of the
Administrative Agent provide to the Administrative Agent a report as to the
status of any insurance adjustment, condemnation claim, or restoration resulting
from any casualty or taking.

7.6 Inspection. Permit the Administrative Agent and the Lenders and its/their
agents, representatives and employees to inspect the Collateral Properties, and
any and all other assets of the Borrower or any of the Loan Parties, at
reasonable hours upon reasonable notice, subject to the rights of tenants
therein. The Borrower shall be responsible for the reasonable costs incurred by
the Administrative Agent of one such inspection of each Borrowing Base Property
or other asset per year, and all such inspections if an Event of Default is in
existence.

7.7 Loan Documents. Observe, perform and satisfy all the terms, provisions,
covenants and conditions to be performed by it under, and to pay when due all
costs, fees and expenses, and other Obligations to the extent required under,
the Loan Documents.

7.8 Further Assurances. Execute and deliver to the Administrative Agent such
documents, instruments, certificates, assignments and other writings, and do
such other acts, necessary or desirable in the reasonable judgment of the
Administrative Agent, to evidence, preserve and/or protect the Collateral at any
time securing or intended to secure the Obligations or for the better and more
effective carrying out of the intents and purposes of this Agreement and the
other Loan Documents.

7.9 Books and Records. Maintain and keep in accordance with GAAP (or such other
accounting basis reasonably acceptable to the Administrative Agent), proper and
accurate books, records and accounts reflecting all of the financial affairs of
the Borrower and such other Loan Parties and the Borrower Subsidiaries and all
items of income and expense in connection with their respective business and
operations and in connection with any services, equipment or furnishings
provided in connection with the operation of the business of the Borrower, the
other Loan Parties, and the Borrower Subsidiaries, whether such income or
expense is realized thereby or by any other Person. The Administrative Agent
shall have the right, not more than once each quarter (unless an Event of
Default shall have occurred and be continuing in which case as often as the
Administrative Agent shall reasonably determine), during normal business hours
and upon reasonable notice, to examine such books, records and accounts at the
office of the Person maintaining such books, records, correspondence, and
accounts and to make such copies or extracts thereof as the Administrative Agent
shall desire at the Administrative Agent’s cost and expense. The Borrower shall
give the Administrative Agent fifteen (15) Business Days’ notice of any change
in the location of its financial records from the address specified at the
beginning of this Agreement. The Administrative Agent may discuss the financial
and other affairs of the Borrower, the other Loan Parties, and Borrower
Subsidiaries with any of its partners, owners, and any accountants hired by the
Borrower, it being agreed that the Administrative Agent and each of the Lenders
shall use reasonable efforts not to divulge information obtained from such
examination to others except in connection with Laws and in connection with
administering the Loan, enforcing its rights and remedies under the Loan
Documents and in the conduct, operation and regulation of its banking and
lending business (which may include, without limitation, the transfer of the
Loan or of participation interests therein). Any assignee or transferee of the
Loan, co-lender, or any holder of a participation interest in the Loan shall
deal with such information in the same manner and in connection with any
subsequent transfer of its interest in the Loan or of further participation
interests therein.

 

88



--------------------------------------------------------------------------------

7.10 Business and Operations. (a) Continue to engage in the type of businesses,
acquisition, sale, financing, development and operation of retail properties and
usual and customary uses incidental to such retail activities presently
conducted by them as of the Closing Date, respectively, and (b) be qualified to
do business and in good standing under the Laws of each jurisdiction, and
otherwise to comply with all Laws, as and to the extent the same are required
for the ownership, maintenance, management and operation of the assets of such
Person except where the failure to be so qualified could not reasonably be
expected to have a Material Adverse Effect.

7.11 Title. (a) Warrant and defend (i) the title to each item of Collateral
owned by such Person and every part thereof, subject only to Permitted Liens,
(ii) the validity and priority of the Liens and security interests held by the
Administrative Agent pursuant to the Loan Documents, in each case against the
claims of all Persons whomsoever, and (iii) the title to and in the Collateral
Properties, and (b) the Borrower and the other Loan Parties shall be
responsible, jointly and severally, to reimburse the Administrative Agent and
the Lenders for any losses, costs, damages or expenses (including reasonable
attorneys’ fees and court costs) incurred by the Administrative Agent and/or any
of the Lenders if an interest in any item of Collateral, other than as permitted
hereunder, is claimed by another Person.

7.12 Estoppel. Within ten (10) Business Days after a request therefor from the
Administrative Agent, which request shall not be made by the Administrative
Agent more than once each Fiscal Year, furnish to the Administrative Agent a
statement, duly acknowledged and certified, setting forth (a) the amount then
owing by the Borrower in respect of the Obligations, (b) the date through which
interest on the Loan has been paid, (c) any offsets, counterclaims, credits or
defenses to the payment by any Loan Party to the Obligations of which the
Borrower has knowledge and (d) whether any written notice of Default from the
Administrative Agent to the Borrower or any of the other Loan Parties is then
outstanding and acknowledging that this Agreement and the other Loan Documents
are in full force and effect and unmodified, or if modified, giving the
particulars of such modification.

7.13 ERISA. As soon as possible and, in any event, within ten (10) days after
any Loan Party, Borrower Subsidiary, or any ERISA Affiliate knows of the
occurrence of any of the following which could reasonably be expected to have a
Material Adverse Effect, deliver to the Administrative Agent a certificate of an
executive officer of the Borrower setting forth details as to such occurrence
and the action, if any, that the applicable the Borrower or other Loan Party or
Borrower Subsidiary or such ERISA Affiliate is required or proposes to take,
together with any notices required or proposed to be given to or filed with or
by such the Borrower, Loan Party, the ERISA Affiliate, the PBGC, a Plan
participant or the Plan administrator with respect thereto: (a) that a
Reportable Event has occurred; (b) that any Plan has been deemed to be in “at
risk status” (as defined in Section 430(i)(4) of the Code without regard to
430(i)(4)(B) relating to the transition rule) (c) that the minimum required
contribution (as defined in Section 430(a) of the Code) to a Plan has not been
timely made; (d) that a Plan has been or may be terminated, reorganized,
partitioned or declared insolvent under Title IV of ERISA; (e) that proceedings
may be or have been instituted to terminate or appoint a trustee to administer a
Plan; (f) that a

 

89



--------------------------------------------------------------------------------

proceeding has been instituted pursuant to Section 515 of ERISA to collect a
delinquent contribution to a Plan; (g) that such the Borrower, Loan Party,
Borrower Subsidiary, or ERISA Affiliate will or may incur any liability
(including any indirect, contingent, or secondary liability) to or on account of
the termination of or withdrawal from a Plan under Section 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or with respect to a Plan under
Section 401(a)(29), 4971, 4975 or 4980 of the Code or Section 409 or 502(i) or
502(l) of ERISA; or (h) or that such the Borrower, the Loan Party or Borrower
Subsidiary may incur any material liability pursuant to any employee welfare
benefit plan (as defined in Section 3(l) of ERISA) that provides benefits to
retired employees or other former employees (other than as required by
Section 601 of ERISA) or any employee pension benefit plan (as defined in
Section 3(2) of ERISA). Upon the request of the Administrative Agent, the
Borrower shall (and shall cause the other Loan Parties, ERISA Affiliates and
Borrower Subsidiaries to) deliver to the Administrative Agent a complete copy of
the annual report (Form 5500) of each Plan required to be filed with the
Department of Labor. In addition to any certificates or notices delivered to the
Administrative Agent pursuant to the first sentence hereof, copies of any
material notices received by the Borrower, a Loan Party, a Borrower Subsidiary,
or any ERISA Affiliate with respect to any Plan shall be delivered to the
Administrative Agent no later than ten (10) days after the date such report has
been filed with the Internal Revenue Service, the Department of Labor, or the
PBGC or such notice has been received by the Borrower, Loan Party or Borrower
Subsidiary or ERISA Affiliate, as applicable.

7.14 [Reserved].

7.15 Costs and Expenses. Pay all costs and expenses as required by
Section 15.9.1.

7.16 Appraisals.

7.16.1 Appraisal. The Administrative Agent shall have the right at its option to
the extent that (a) the existing applicable appraisal is more than twelve
(12) months old or (b) in the Administrative Agent’s reasonable discretion, the
value of any Borrowing Base Property has been materially impacted, to order an
Appraisal of one or more of the Borrowing Base Properties prepared at the
Administrative Agent’s direction by an appraiser selected by the Administrative
Agent, after notice to the Borrower. An appraiser selected by the Administrative
Agent shall be an MAI member with an appropriate level of professional
experience appraising commercial properties in the respective area(s) of the
Borrowing Base Properties and otherwise qualified pursuant to provisions of
applicable Laws under and pursuant to which the Administrative Agent operates.
At any time, the Borrower shall have the right at its option and at its own
expense to direct that the Administrative Agent order an Appraisal of one or
more Borrowing Base Properties by an appraiser selected by the Borrower and
approved by the Administrative Agent, such approval not to be unreasonably
withheld, conditioned or delayed.

7.16.2 Costs of Appraisal. The Borrower shall pay for the costs of each
Appraisal and each updated Appraisal requested by the Administrative Agent only
(a) after the occurrence of an Event of Default, or (b) in connection with an
annual Appraisal to be ordered by the Administrative Agent for each Borrowing
Base Property, or (c) in connection with any request by the Borrower to extend
the Initial Maturity Date to the Extended Maturity Date, or (d) if, in the
Administrative Agent’s reasonable discretion, the value of any Borrowing Base
Property has been materially impacted.

 

90



--------------------------------------------------------------------------------

7.17 Indemnification. At all times, both before and after repayment of the Loan,
at its sole cost and expense defend, indemnify, exonerate and save harmless the
Administrative Agent and each of the Lenders and all those claiming by, through
or under the Administrative Agent and each of the Lenders as required by
Section 15.9.2.

7.18 Leasing Matters.

7.18.1 Administrative Agent’s Approval Required.

(a) Except as provided for herein, the Loan Parties may enter into, modify,
terminate, or amend any Lease for any Individual Property without the approval
of the Administrative Agent or the Lenders.

(b) Administrative Agent’s prior written approval, which shall not be
unreasonably withheld or delayed, shall be required in each instance as to the
entering into of any Major Lease.

(c) For any Major Lease requiring approval hereunder, the approval shall relate
to: (i) the economic and other material terms of the Major Lease; (ii) each
tenant under a proposed Major Lease; (iii) each guarantor of a tenant’s
obligations under a proposed Major Lease; (iv) any material modification or
amendment to the Major Lease, and (v) any optional termination, cancellation or
surrender of any Major Lease by the Loan Party thereto but not a termination
resulting from a default of the tenant thereunder.

7.18.2 Borrower’s Requests. Subject to Section 7.18.5, any request by Borrower
for an approval from Administrative Agent with respect to leasing matters shall
be sent to the Administrative Agent and shall be accompanied to the extent
available, by the following: (i) the proposed lease or amendment or modification
thereof complete with all applicable schedules and exhibits and a lease
abstract; (ii) a complete copy of any proposed guaranty; (iii) comprehensive
financial information with respect to the proposed tenant and, if applicable,
the proposed guarantor (as to new leases or amendments or modifications to
existing leases involving material economic changes); and (iv) an executive
summary of the terms and conditions of the proposed lease and, if applicable,
the proposed guaranty.

7.18.3 Response. The Administrative Agent shall act on requests from Borrower
for any approval required under Section 7.18.2 in a commercially reasonable
manner and shall use commercially reasonable efforts to respond to any such
request within ten (10) Business Days for approvals required under
Section 7.18.2, in each instance following Administrative Agent’s receipt
thereof with all required supporting information. Administrative Agent’s
response may consist of an approval or disapproval of the request, or a
conditional approval thereof subject to specified conditions, or a request for
further data or information, or any combination thereof, with any such response
including in each instance reasonable detail with respect to the basis for the

 

91



--------------------------------------------------------------------------------

disapproval or the additional information requested. Notwithstanding the
foregoing, any such Lease which is materially consistent with an Approved Lease
Term Sheet shall be deemed approved by the Administrative Agent hereunder. If
the Borrower submits to Administrative Agent a written request for approval with
respect to a proposed Lease and/or any such action with respect to a Lease and
includes the following in all capital, bolded, block letters on the first page
thereof:

“THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN TEN (10) BUSINESS DAYS OF
RECEIPT. FAILURE TO DO SO WILL BE DEEMED AN APPROVAL OF THE REQUEST.”

and if the foregoing legend is included by the Borrower in its communication,
the Administrative Agent shall be deemed to have approved or consented to such
proposed Lease and/or such action if the Administrative Agent shall fail to
object to such proposed Lease and/or such action within ten (10) Business Days
(without counting the day of receipt) of Agent’s receipt of such notice.

7.18.4 Intentionally Omitted.

7.18.5 Preliminary Submission.

.

(a) At Borrower’s option, after the preparation or execution of a term sheet or
letter of intent with any proposed tenant under a Major Lease requiring approval
herein, the Borrower may deliver to the Administrative Agent a preliminary
submission consisting of, to the extent available, (x) an executive summary or
abstract of the terms and conditions of the proposed lease and, if applicable,
the proposed guaranty and (y) comprehensive financial information with respect
to the proposed tenant and, if applicable, the proposed guarantor.
Administrative Agent shall act on requests from Borrower for any approval under
this section in a commercially reasonable manner and shall use commercially
reasonable efforts to respond to any such request within five (5) Business Days
following Administrative Agent’s receipt thereof. In the event that
Administrative Agent approves such summary material and financial information
for any Major Lease, the material shall be referred to herein as an “Approved
Lease Term Sheet”.

(b) Administrative Agent shall not withhold its approval of (x) the economic
terms of any lease which are not materially less favorable than the economic
terms established by an Approved Lease Term Sheet, or (y) the identity of the
tenant and each guarantor, and any terms or other substantive provisions,
reflected in an Approved Lease Term Sheet, unless there has been a material
adverse change in the financial condition of the tenant or any such guarantor
since the approval of such Approved Lease Term Sheet. If the Borrower submits to
Administrative Agent a written request for approval with respect to an Approved
Lease Term Sheet and includes the following in all capital, bolded, block
letters on the first page thereof:

“THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN TEN (10) BUSINESS DAYS OF
RECEIPT. FAILURE TO DO SO WILL BE DEEMED AN APPROVAL OF THE REQUEST.”

 

92



--------------------------------------------------------------------------------

and if the foregoing legend is included by the Borrower in its communication,
the Administrative Agent shall be deemed to have approved or consented to such
proposed Approved Lease Term Sheet if the Agent fail to object to such Approved
Lease Term Sheet within ten (10) Business Days (without counting the day of
receipt) of Administrative Agent’s receipt of such notice.

7.19 Interest Coverage Ratio. Maintain an Interest Coverage Ratio greater than
or equal to (a) commencing with the Closing Date and continuing until the end of
the quarter ending December 31, 2012, 1.75:1 and (b) commencing with the quarter
ending March 31, 2013 until the Maturity Date, 1.80:1. The Interest Coverage
Ratio covenant shall be tested by the Administrative Agent as of each
Calculation Date with results based upon the results for the most recent
Calculation Period, such calculation and results to be verified by the
Administrative Agent.

7.20 Leverage Ratio. Maintain a Leverage Ratio as determined as of each
Calculation Date of less than sixty-five percent (65%). The Leverage Ratio
covenant shall be tested by the Administrative Agent as of each Calculation
Date, such calculation and results to be verified by the Administrative Agent.

7.21 Fixed Charge Ratio. Maintain a Fixed Charge Ratio as determined as of each
Calculation Date as follows:

(a) Commencing with the Closing Date and continuing until the end of the quarter
ending December 31, 2012, not less than 1.25:1;

(b) Commencing with the quarter ending March 31, 2013 and continuing until the
end of the quarter ending December 31, 2013, not less than 1.30:1;

(c) Commencing with the quarter ending March 31, 2014 and continuing until the
end of the quarter ending December 31, 2014, not less than 1.35:1; and

(d) Commencing with the quarter ending March 31, 2015 and continuing until the
Maturity Date, not less than 1.40:1.

The Fixed Charge Ratio covenant shall be tested by the Administrative Agent as
of each Calculation Date with results based upon the results for the most recent
Calculation Period, such calculation and results to be verified by the
Administrative Agent.

7.22 Net Worth. Maintain a Net Worth as determined as of each Calculation Date
equal to or greater than the aggregate of (a) $439,676,000.00 plus
(b) seventy-five percent (75%) of the cumulative net cash proceeds received from
and the value of assets acquired (net of (i) underwriters’ discounts,
commissions and other reasonable out-of-pocket expenses of issuance actually
paid to any Person (other than a Loan Party or an Affiliate of any Loan Party)
and (ii) Debt incurred or assumed in connection therewith) through the issuance
of Capital Stock by CRT after September 30, 2011. The Net Worth covenant shall
be tested by the Administrative Agent as of each Calculation Date, such
calculation and results to be verified by the Administrative Agent.

 

93



--------------------------------------------------------------------------------

7.23 Borrowing Base Property Covenants.

7.23.1 Occupancy Ratio. Not permit the aggregate Occupancy Ratio for the
Borrowing Base Properties that are Stabilized Assets (determined on an aggregate
rentable square foot basis) to be less than eighty percent (80%).

7.23.2 Retail Center. Maintain each Borrowing Base Property at all times
(following completion thereof in the case of Development Assets) as a retail
center located in the United States owned by a Borrowing Base Property Owner.

7.23.3 Business Strategy. Maintain ownership of each Borrowing Base Property at
all times consistent with the Borrower’s business strategy, and each Borrowing
Base Property shall at all times be of an asset quality consistent with the
quality of Borrowing Base Properties owned by the Borrowing Base Property Owners
as of the date hereof.

7.23.4 Estoppels and SNDA Agreements. Within thirty (30) days subsequent to the
date that a Compliance Certificate is required to be delivered pursuant to
Section 7.2.5, use commercially reasonable efforts to obtain an executed
estoppel and subordination, non-disturbance and attornment agreement (to the
extent such Lease is not subordinated by its terms) from the tenant under any
Lease that became a Major Lease during the most recent fiscal quarter (but after
the Closing Date). To the extent such estoppel and/or subordination,
non-disturbance and attornment agreement cannot be obtained, provide the
Administrative Agent evidence of the matters or issues preventing such
agreements from being executed.

7.23.5 Title Insurance Within thirty (30) days subsequent to the date the title
insurance on a Borrowing Base Property is less than 65% of its Appraised Value
(as a result of a new Appraisal pursuant to Section 7.16), increase the amount
of title insurance such that the title insurance on such Borrowing Base Property
is equal to 65% of its Appraised Value.

7.24 Variable Rate Debt. Maintain an aggregate Pro Rata Share of the Debt
(including the Loan) of the Consolidated CRT Entities and the Unconsolidated CRT
Entities which is Variable Rate Indebtedness of not more than thirty-five
(35%) percent of the Total Asset Value.

7.25 Replacement Documentation. Upon receipt of an affidavit of an officer of
the Administrative Agent as to the loss, theft, destruction or mutilation of the
Note or any other security document which is not of public record, and, in the
case of any such loss, theft, destruction or mutilation, upon surrender and
cancellation of such Note or other security document, the Borrower will issue,
in lieu thereof, a replacement Note or other security document in the same
principal amount thereof and otherwise of like tenor.

7.26 Maintenance of REIT Status. CRT shall engage in such business activities,
and shall refrain from engaging in such activities, so as to continue to meet
the requirements for qualification and taxation as a REIT under the Code.

 

94



--------------------------------------------------------------------------------

7.27 The Lenders’ Consultants.

7.27.1 Right to Employ. The Borrower agrees that the Administrative Agent shall
have the right to employ on its behalf and on behalf of the Lenders, its own
personnel, or one or more engineers, architects, environmental advisors,
scientists, accountants, and attorneys to act as an advisor to the
Administrative Agent and the Lenders in connection with the Loan (each of which
shall be a “Lenders’ Consultant”).

7.27.2 Functions. The functions of a Lenders’ Consultant shall include, without
limitation: (i) inspection and physical review of any Collateral Property;
(ii) review and analysis of environmental matters; (iii) review and analysis of
financial and legal matters; and (iv) providing usual inspection and review
services in the event of the use of Net Proceeds for any Repair Work.

7.27.3 Payment. The reasonable costs and fees of the Lenders’ Consultants shall
be paid by the Loan Parties upon billing therefor and, if not so paid within
thirty (30) days, may be paid directly by the Lenders through a Loan Advance.

7.27.4 Access. The Loan Parties shall provide the Lenders’ Consultants with
reasonable access to all Collateral Properties.

7.27.5 No Liability. Neither the Administrative Agent nor any Lender shall have
liability to the Borrower, any Loan Party, or third party on account of:
(i) services performed by the Lenders’ Consultant; or (ii) any failure or
neglect by the Lenders’ Consultant to properly perform services. The Borrower
shall have no rights under or relating to any agreement, report, or similar
document prepared by the Lenders’ Consultant for the Administrative Agent or the
Lenders. No Lenders’ Consultant shall have liability to the Borrower, any Loan
Party, or third party on account of: (x) services performed by such Lenders’
Consultant; or (y) any failure or neglect by such Lenders’ Consultant to
properly perform services, except for its gross negligence or willful
misconduct.

7.28 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all lawful claims which, if unpaid, would by Law become a Lien upon its
property (other than Permitted Liens).

7.29 Compliance with Laws. Comply in all material respects with the requirements
of all Laws applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law is being contested in good faith
by appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

7.30 SNDA and Estoppels for Existing Borrowing Base Properties. Within one
hundred twenty (120) days subsequent to the Closing Date, use commercially
reasonable efforts to obtain executed estoppels and subordination,
non-disturbance and attornment agreements from each tenant of an Existing
Borrowing Base Property party to a Major Lease in existence as of the Closing
Date, to the extent not already obtained. To the extent such estoppels and/or
subordination, non-disturbance and attornment agreements cannot be obtained,
provide the Administrative Agent evidence of the matters or issues preventing
such agreements from being executed.

 

95



--------------------------------------------------------------------------------

8. NEGATIVE COVENANTS.

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any other
Loan Party to directly or indirectly:

8.1 No Changes to the Borrower and other Loan Parties. Without the prior written
consent of the Administrative Agent, such consent not be unreasonably withheld,
conditioned or delayed after not less than thirty (30) days’ prior written
notice (with reasonable particularity of the facts and circumstances attendant
thereto): (a) change its jurisdiction of organization, (b) change its
organizational structure or type, (c) change its legal name, or (d) change the
organizational number (if any) assigned by its jurisdiction of formation or its
federal employment identification number (if any).

8.2 Restrictions on Liens. Create, incur, assume or suffer to exist any Lien
upon or with respect to any property or assets (real or personal, tangible or
intangible, including, without limitation, the Borrowing Base Properties),
whether now owned or hereafter acquired, or sell any such property or assets
subject to an understanding or agreement, contingent or otherwise, to repurchase
such property or assets (including sales of accounts receivable with recourse)
or assign any right to receive income or permit the filing of any financing
statement under the UCC or any other similar notice of Lien under any similar
recording or notice statute, or grant rights with respect to, or otherwise
encumber or create a security interest in, such property or assets (including,
without limitation, any item of Collateral) or any portion thereof or any other
revenues therefrom or the proceeds payable upon the sale, transfer or other
disposition of such property or asset or any portion thereof, or permit or
suffer any such action to be taken, except the following (singly and
collectively, “Permitted Liens”):

8.2.1 Administrative Agent’s Liens. Liens created by the Loan Documents;

8.2.2 Permitted Debt. Liens to secure Permitted Debt, provided that (x) the
Borrower will be in compliance with the Financial Covenants considering the
consequences of the granting of any such Lien and (y) no such Lien shall be
secured by any Borrowing Base Property, the ownership interest in any Borrowing
Base Property Owner, or any other assets of any Borrowing Base Property Owner;

8.2.3 Tax Liens. Liens for taxes, assessments or other governmental charges not
yet delinquent or which are being diligently contested in good faith and by
appropriate proceedings, if (a) to the extent such contest concerns a Borrowing
Base Property, reasonable reserves in an amount not less than the tax,
assessment or governmental charge being so contested shall have been established
in a manner reasonably satisfactory to the Administrative Agent or deposited in
cash (or cash equivalents) with the Administrative Agent to be held during the
pendency of such contest, or such contested amount shall have been duly bonded
in accordance with

 

96



--------------------------------------------------------------------------------

applicable Law, (b) no imminent risk of sale, forfeiture or loss of any interest
in any Borrowing Base Property or the Collateral or any part thereof arises
during the pendency of such contest and (c) such contest could not reasonably be
expected to have a Material Adverse Effect;

8.2.4 Judgment Liens. Liens in respect of property or assets imposed by Law,
which do not secure Debt, such as judgment Liens (provided such judgment Liens
do not cause the occurrence of an Event of Default under Section 10.1),
carriers’, warehousemen’s, material men’s and mechanics’ liens and other similar
Liens arising in the ordinary course of business, (a) which, except for such
judgment Liens, do not in the aggregate materially detract from the value of any
property or assets or have, and could not reasonably be expected to have, a
Material Adverse Effect, (b) which, except for such judgment Liens, are being
contested in good faith by appropriate proceedings, which proceedings have the
effect of preventing the forfeiture or sale of the property or assets subject to
any such Lien, and (c) which as to any Borrowing Base Property do not have a
lien priority prior to the Lien in favor of the Administrative Agent, for the
benefit of the Lenders, with respect to the Obligations, including, without
limitation, any future Loan Advances;

8.2.5 Personal Property Liens. Liens relating to personal property financing
leases entered into in the ordinary course of business with respect to
equipment, fixtures, furniture, furnishings and similar assets; and

8.2.6 L/C Issuer Liens. Liens, if any, in favor of the L/C Issuer to cash
collateralize or otherwise secure the obligations of a Defaulting Lender to fund
risk participations hereunder.

8.2.7 Easements, etc. Liens in connection with easements, rights-of-way, zoning
restrictions and other similar encumbrances affecting real property which, in
the aggregate, do not impose material financial obligations on the Borrower or
any Loan Party, and which do not, in the aggregate, materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of such property or the Loan Party that owns such
property.

8.2.8 Title Matters. Liens and other matters of record noted on Schedule B-1 of
the loan title insurance policy approved by the Administrative Agent for each
Borrowing Base Property.

8.3 Consolidations, Mergers, Sales of Assets, Issuance and Sale of Equity.
(a) Dissolve, terminate or liquidate or, without the prior written consent of
the Administrative Agent, such consent not to be unreasonably withheld,
conditioned or delayed, consolidate with or merge with or into any other Person,
(b) issue, sell, lease, transfer or assign to any Persons or otherwise dispose
of (whether in one transaction or a series of transactions) any portion of its
assets (whether now owned or hereafter acquired), including, without limitation,
any securities, membership or partnership interests, or other interests of any
kind in any other Loan Party or Borrower Subsidiary, directly or indirectly
(whether by the issuance of rights of, options or warrants for, or securities
convertible into, any such security, membership or partnership

 

97



--------------------------------------------------------------------------------

interests or other interests of any kind), (c) permit another Person to merge
with or into it, (d) acquire all or substantially all the capital stock,
membership or partnership interests or assets of any other Person, or (e) take
any action which could have the effect, directly or indirectly, of diluting the
economic interest of any Loan Party in any other Loan Party or Borrower
Subsidiary; except the following:

8.3.1 Transfers. Transfers pursuant to the Security Documents and other
agreements in favor of the Administrative Agent for the ratable benefit of the
Lenders;

8.3.2 Non-Loan Parties. Any such dissolution, liquidation, or termination which
does not involve a Loan Party;

8.3.3 Loan Parties. With the prior written consent of the Administrative Agent
and the Required Lenders, such consent not to be unreasonably withheld or
delayed, any consolidation, merger, or issuance so long as the Borrower is the
surviving entity, provided that (a) the Borrower will be in compliance with the
Financial Covenants considering the consequences of such event, (b) no such
event shall cause a Change of Control, and (c) each Borrowing Base Property
Owner will continue to be a Wholly-Owned Subsidiary of the Borrower as of the
date hereof;

8.3.4 Borrowing Base Properties. Sales of any Borrowing Base Property, provided
the Release Conditions are satisfied with respect thereto;

8.3.5 Leases. Leases of all or any portion of any Borrowing Base Property which
either (a) are permitted by the terms of this Agreement without the
Administrative Agent’s consent or approval or (b) are approved as provided for
in this Loan Agreement;

8.3.6 Property Transfers. Sales, transfers, assignments or other dispositions of
other assets of the Borrower, any Loan Party or any Borrower Subsidiary which do
or do not constitute Collateral; provided that (a) the Borrower will be in
compliance with the Financial Covenants considering the consequences of any such
sale; and (b) other than in connection with the sale of the Designated
Properties, the aggregate amount of any such sales, transfers, or assignments of
such other assets shall not exceed ten percent (10%) of the Total Asset Value,
as verified by the Administrative Agent, unless prior written approval is
obtained from the Administrative Agent (not to be unreasonably withheld,
conditioned or delayed);

8.3.7 Ordinary Course. Sales or dispositions in the ordinary course of business
of worn, obsolete or damaged items of personal property or fixtures which are
suitably replaced;

8.3.8 With Consent. Transactions, whether outright or as security, for which the
Administrative Agent’s, the Required Lenders’ or the Lenders’, as applicable,
prior written consent has been obtained to the extent such approval is required
under this Agreement;

8.3.9 Permitted Investments. In connection with a Permitted Investment;

 

98



--------------------------------------------------------------------------------

8.3.10 Equity Issuances. The issuance or sale of equity interests in the
Borrower or CRT;

8.3.11 Merger of Loan Parties. Mergers of and between Loan Parties, provided
(a) the Borrower and CRT shall at all times remain surviving entities, (b) the
Administrative Agent receives ten (10) Business Days prior written notice of the
proposed merger, and (c) the Borrower agrees to take all such action and execute
all such documents as the Administrative Agent may reasonably require in order
to maintain the Administrative Agent’s priority and perfection in the
Collateral;

8.3.12 Cedar-Riverview. The sale, transfer, assignment, redemption or other
disposition of all or a portion of any preferred limited partnership interest in
Cedar-Riverview LP; or

8.3.13 Cedar-Revere. The creation of further condominium units in the Individual
Property owned by Cedar-Revere, LLC, and the performance of construction in
connection therewith, subject to the Administrative Agent’s reasonable approval
of the condominium documents creating such additional units and such normal and
customary due diligence as the Administrative Agent may reasonably require.

8.4 Restrictions on Debt. (a) Create, incur or assume any Debt, or make any
voluntary prepayments of any Debt in respect of which it is an obligor,
(b) enter into, acquiesce, suffer or permit any amendment, restatement or other
modification of the documentation evidencing and/or securing any Debt under
which it is an obligor or (c) increase the amount of any Debt existing as of the
Closing Date; except with respect to the following (singly and collectively,
“Permitted Debt”):

8.4.1 Debt under this Agreement. The Obligations;

8.4.2 [Reserved].

8.4.3 Individual Property Debt. Individual Property secured Debt of the
Borrower, CRT or any Borrower Subsidiary which is recourse to the Borrower or
CRT consistent with customary project finance market terms and conditions
(excluding the Obligations) in an amount not to exceed twenty five percent
(25%) of the Total Asset Value in the aggregate outstanding at any one time,
provided that the Borrower will be in compliance with the Financial Covenants
considering the consequences of the incurrence of such Debt;

8.4.4 Nonrecourse Debt. Individual Property secured Debt of the Borrower, CRT or
any Borrower Subsidiary which is nonrecourse to the Borrower (other than
recourse in connection with customary nonrecourse or “bad boy” carve out
provisions) or CRT, provided that the Borrower will be in compliance with the
Financial Covenants considering the consequences of the incurrence of such Debt;

8.4.5 Ordinary Course. Debt incurred in the ordinary course of business for the
purchase of goods or services which are payable, without interest, within ninety
(90) days of billing;

 

99



--------------------------------------------------------------------------------

8.4.6 Capital Leases. Debt under capital leases of the type described in
Section 8.2.5;

8.4.7 Cross-Collateralized Debt. Individual Property Debt incurred under
multi-property, cross-collateralized financings having an outstanding principal
balance not to exceed $45,000,000;

8.4.8 Other Unsecured Debt. Unsecured Debt of a type not contemplated by any of
the foregoing in an amount not to exceed $10,000,000 in the aggregate
outstanding at any time; and

8.4.9 Other Debt. Debt, whether secured or unsecured, of a type not contemplated
by any of the foregoing, for which Required Lenders’ prior written consent has
been obtained.

8.5 Other Business. Enter into any line of business or make any material change
in the nature of its business, purposes or operations, or undertake or
participate in activities other than the continuance of its present business
except as otherwise specifically permitted by this Agreement or the other Loan
Documents.

8.6 Change of Control. Permit or otherwise suffer to occur any Change of
Control.

8.7 Forgiveness of Debt. Voluntarily cancel or otherwise forgive or release any
Debt owed to it by any Person, except for adequate consideration and except for
settlement of lease obligations of tenants in the Borrower’s reasonable business
judgment.

8.8 Affiliate Transactions. Enter into, or be a party to, any transaction with
any Person which is an Affiliate of any Loan Party, except transactions
(a) involving the offering or sale of a Person’s equity interests on an arm’s
length basis, or (b) entered into in the ordinary course of business and on
terms which are no less favorable to such Loan Party or Borrower Subsidiary than
would be obtained in a comparable arm’s-length transaction with an unrelated
third party, provided that this Section 8.8 shall not apply to transactions
entirely between and among Loan Parties or entirely between and among Borrower
Subsidiaries that are not Loan Parties.

8.9 ERISA. Establish or be obligated to contribute to any Plan.

8.10 Bankruptcy Filings. With respect to any of the Loan Parties, file a
petition under any Debtor Relief Laws for the liquidation of all or a major
portion of its assets or property.

8.11 Investment Company. Become an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.

8.12 [Reserved].

 

100



--------------------------------------------------------------------------------

8.13 Use of Proceeds. Permit the proceeds of the Loan, or any other
accommodation at any time made hereunder, to be used for any purpose which
entails a violation of, or is inconsistent with, Regulation T, U or X of the
Board, or for any purpose other than to (a) repay certain existing indebtedness
of the Borrower, (b) provide working capital to the Borrower, CRT, and the
Borrower Subsidiaries, (c) provide funds for acquisitions, development, capital
expenditures, and refinancings of real estate properties by the Borrower, CRT,
and the Borrower Subsidiaries, (d) pay certain closing and transactional costs
as approved by the Administrative Agent and (e) for other lawful REIT purposes.

8.14 Distributions. Authorize, declare, or pay any Distributions on behalf of
the Borrower, except for Permitted Distributions.

8.15 Restrictions on Investments. Make or permit to exist or to remain
outstanding any Investment except which are in:

(a) marketable direct or guaranteed general obligations of the United States of
America which mature within one year from the date of purchase;

(b) (b) bank deposits, certificates of deposit and banker’s acceptances, or
other obligations in or of the Lenders or banks located within and chartered by
the United States of America or a state and having assets of over $500,000,000;

(c) the Borrower’s Subsidiaries (both Subsidiaries as of the date hereof and any
other Person that becomes a Borrower Subsidiary), subject in all instances to
the terms of this Agreement; and

(d) Permitted Investments.

8.16 Negative Pledges, Etc. Enter into any agreement subsequent to the Closing
Date (other than a Loan Document) which (a) prohibits the creation or assumption
of any Lien upon any of the Collateral, including, without limitation, any
hereafter acquired property, (b) specifically prohibits the amendment or other
modification of this Agreement or any other Loan Document, or (c) could
reasonably be expected to have a Material Adverse Effect.

8.17 Other Covenants. The Borrower hereby represents and warrants to the
Administrative Agent and the Lenders that no Collateral is in the possession of
any third party bailee (such as at a warehouse). In the event that the Borrower
and/or any of the other Loan Parties, after the date hereof, intends to store or
otherwise deliver any Collateral or other personal property in which the
Administrative Agent has been granted a security interest to such a bailee, then
the Borrower shall receive the prior written consent of the Administrative Agent
not to be unreasonably withheld or delayed and such bailee must acknowledge in
writing that the bailee is holding such Collateral or such other personal
property for the benefit of the Administrative Agent and the Lenders.

8.18 Swap Contracts. Not enter into any Swap Contract, unless (i) such Swap
Contract was entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party other than normal
setoff or netting rights;

 

101



--------------------------------------------------------------------------------

9. SPECIAL PROVISIONS.

9.1 Legal Requirements. The Borrower, any Borrower Subsidiary or any Loan Party
may contest in good faith any claim, demand, levy or assessment under any Laws
by any Person or entity if: (i) the contest is based upon a material question of
Law or fact raised by the Borrower in good faith; (ii) such Person properly
commences and thereafter diligently pursues the contest; (iii) the contest will
not materially impair the ability to ultimately comply with the contested Law
should the contest not be successful; (iv) if the contest concerns a Borrowing
Base Property or a Borrowing Base Property Owner, reasonable reserves in an
amount necessary to undertake and pay for such contest and any corrective or
remedial action then or thereafter reasonably likely to be necessary shall have
been established in a manner reasonably satisfactory to the Administrative Agent
or deposited in cash (or cash equivalents) with the Administrative Agent to be
held during the pendency of such contest, or such contested amount shall have
been duly bonded in accordance with applicable Law; (vi) no Event of Default
exists; (vii) if the contest relates to an Environmental Legal Requirement, the
conditions set forth in the Environmental Indemnity Agreement relating to such
contests shall be satisfied; (viii) no imminent risk of sale, forfeiture or loss
of any interest in any Borrowing Base Property or the Collateral or any part
thereof arises during the pendency of such contest; and (ix) such contest could
not reasonably be expected to have a Material Adverse Effect.

9.2 Limited Recourse Provisions.

9.2.1 Borrower Fully Liable. Borrower shall be fully liable for the Loan and the
Obligations of the Borrower to the Administrative Agent and each of the Lenders.

9.2.2 Certain Non-Recourse. This Agreement and all Loan Documents have been
executed by the undersigned in its capacity as an officer of CRT, as general
partner of the Borrower on behalf of the Borrower or the Loan Parties, and not
individually, and none of the trustees, officers, directors, members, limited
partners, or shareholders of the Borrower or CRT or any Loan Party shall be
bound or have any personal liability hereunder or thereunder except under any
Guaranty or other Loan Document signed by such Person, other than a signature in
a representative capacity. Under no circumstances shall any party be entitled to
seek recourse or commence any action against any of the trustees, officers,
directors, members, limited partners, or shareholders of the Borrower or CRT or
any such Person’s personal assets for the performance or payment of any
obligation hereunder. In all other Loan Documents, all parties shall not seek
recourse or commence any action against any of the trustees, officers,
directors, members, limited partners, or shareholders of Borrower or CRT or any
of such Person’s personal assets for the performance or payment of any
obligation hereunder or thereunder, except under any Guaranty or other Loan
Document signed by such Person, other than a signature in a representative
capacity.

 

102



--------------------------------------------------------------------------------

9.2.3 Additional Matters. Nothing contained in the foregoing non-recourse
provisions or elsewhere shall: (a) limit the right of the Administrative Agent
or any of the Lenders to obtain injunctive relief or to pursue equitable
remedies under any of the Loan Documents, excluding only any injunctive relief
ordering payment of obligations by any Person or entity for which personal
liability does not otherwise exist; or (b) limit the liability of any attorney,
law firm, accountant or other professional who or which renders or provides any
written opinion or certificate to the Administrative Agent or any of the Lenders
in connection with the Loan even though such Person or entity may be a limited
partner of the Borrower.

9.3 Payment of Obligations. Upon the return to the Administrative Agent, or the
expiration, of all of the Letters of Credit and the payment in full of the
Obligations, in immediately available funds, including, without limitation, all
unreimbursed costs and expenses of the Administrative Agent and of each Lender
for which the Borrower is responsible, and the termination of this Agreement,
the Administrative Agent shall release any security and other collateral
interests as provided for herein and under the other Loan Documents and shall
execute and deliver such documents and termination statements as the Borrower or
any other Loan Party reasonably requests to evidence such termination and
release. However, such release by the Administrative Agent shall not be deemed
to terminate or release any Person from any obligation or liability under the
Loan Documents which specifically by its terms survives the payment in full of
the Obligations.

10. EVENTS OF DEFAULT.

The following provisions deal with Defaults, Events of Default, notice, grace
and cure periods, and certain rights of the Administrative Agent and the Lenders
following an Event of Default.

10.1 Default and Events of Default. The term “Default” as used herein or in any
of the other Loan Documents shall mean any fact or circumstance which
constitutes, or upon the lapse of time, or giving of notice, or both, could
constitute, an Event of Default. The occurrence of any of the following events,
continuing uncured beyond any applicable grace, notice or cure period,
respectively, shall constitute an event of default (“Event of Default”). Upon
the occurrence of any Event of Default described in Section 10.1.8, any and all
Obligations shall become due and payable without any further act on the part of
the Administrative Agent. Upon the occurrence of any other Event of Default, the
Administrative Agent may, and upon the request of the Required Lenders shall,
declare that any and all Obligations shall become immediately due and payable.

10.1.1 Failure to Pay the Loan. The failure by the Borrower to pay when due any
principal of, interest on, or fees in respect of, any Loan, and the specific
grace period, if any, allowed for the default in question in Section 10.2 or
elsewhere in this Agreement shall have expired without such default having been
cured.

10.1.2 Failure to Make Other Payments. The failure by the Borrower to pay when
due (or upon demand, if payable on demand) any payment Obligation other than any
payment Obligation on account of the principal of, or interest on, or fees in
respect of, the Loan, and the specific grace period, if any, allowed for the
default in question in Section 10.2 or elsewhere in this Agreement shall have
expired without such default having been cured.

 

103



--------------------------------------------------------------------------------

10.1.3 Security Documents and Other Loan Documents. Any other default in the
performance of any term or provision of the Security Documents or of any of the
other Loan Documents, or a breach, or other failure to satisfy, any other term,
provision, condition or warranty under the Security Documents or any other Loan
Document, and the specific grace period, if any, allowed for the default in
question in Section 10.2 or elsewhere in this Agreement shall have expired
without such default having been cured.

10.1.4 Default under Other Agreements. (i) The Borrower, CRT or any other Loan
Party (A) fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any Debt
or Guarantee (including amounts owing to all creditors under any combined or
syndicated credit arrangement but excluding the Debt hereunder) such that as a
result thereof the aggregate outstanding principal amount of such Debt or
Guarantees with respect to which such a failure exists at any time shall exceed
$40,000,000, or (B) fails to observe or perform any other agreement or condition
relating to any such Debt or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is (1) to cause, or to permit the
holder or holders of such Debt or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice or passage of
time, or both, if required, in excess of $40,000,000 in the aggregate of the
outstanding principal amount of such Debt to be demanded or to become due or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise) at
any time, or (2) an offer to repurchase, prepay, defease or redeem in excess of
$40,000,000 of the outstanding principal amount of such Debt to be made at any
time, prior to its stated maturity, or (3) Guarantees securing in excess of
$40,000,000 of the outstanding principal amount of such Debt to become payable
at any time or (4) cash collateral in excess of $40,000,000 in respect thereof
to be demanded at any time; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower, CRT or any
Loan Party is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower, CRT or any other Loan Party is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by the Borrower, CRT or such
Loan Party as a result thereof is greater than $40,000,000 in the aggregate at
any time.

10.1.5 Representations and Warranties. If any representation or warranty made by
the Borrower or by any of the other Loan Parties in the Loan Documents was
untrue or misleading in any material respect as of the date made or deemed made,
including, without limitation, all representations and warranties made in
Article 6 herein.

10.1.6 Affirmative Covenants. The breach of any covenant contained in Article 7
herein, including, without limitation, the Financial Covenants.

 

104



--------------------------------------------------------------------------------

10.1.7 Negative Covenants. The breach of any covenant contained in Article 8
herein.

10.1.8 Financial Status and Insolvency. Any Loan Party shall: (i) admit in
writing its inability to pay its debts generally as they become due; (ii) file a
petition in bankruptcy or a petition to take advantage of any insolvency act;
(iii) make an assignment for the benefit of creditors; (iv) consent to, or
acquiesce in, the appointment of a receiver, liquidator or trustee of itself or
of the whole or any substantial part of its properties or assets; (v) file a
petition or answer seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under the Federal
Bankruptcy laws or any other applicable Law; (vi) have a court of competent
jurisdiction enter an order, judgment or decree appointing a receiver,
liquidator or trustee of a Loan Party, or of the whole or any substantial part
of the property or assets of a Loan Party, and such order, judgment or decree
shall remain unvacated or not set aside or unstayed for ninety (90) days;
(vii) have a petition filed against it seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under the
Federal Bankruptcy laws or any other applicable Law and such petition shall
remain undismissed for ninety (90) days; (viii) have, under the provisions of
any other Law for the relief or aid of debtors, any court of competent
jurisdiction assume custody or control of a Loan Party or of the whole or any
substantial part of its property or assets and such custody or control shall
remain unterminated or unstayed for ninety (90) days; or (ix) have an attachment
or execution levied against any substantial portion of the property of a Loan
Party or against any portion of the Collateral which is not discharged or
dissolved by a bond within sixty (60) days.

10.1.9 Loan Documents. Any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party contests in any manner the validity or
enforceability of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document.

10.1.10 Judgments. One or more judgments or decrees shall be entered against
Borrower or any Loan Party involving a liability (not paid or fully covered
(subject to deductibles) by a reputable and solvent insurance company) and such
judgments and decrees either shall be final and non-appealable or shall not be
vacated, discharged or stayed or bonded pending appeal for any period of sixty
(60) consecutive days, and the aggregate amount of all such judgments exceeds
(a) $5,000,000 for the Borrower or CRT and (b) $750,000 for any other Loan
Party.

10.1.11 ERISA. (a) If (i) any Plan shall be deemed to be in “at risk status” (as
defined in Section 430(i)(4) of the Code without regard to Section 430(i)(4)(B)
relating to the transition rule), (ii) any Plan shall have had or is likely to
have a trustee appointed to administer such Plan, (iii) any Plan is, shall have
been or is likely to be terminated or to be the subject of a distress
termination proceeding under ERISA, (iv) a minimum required contribution (as
defined in Section 430(a) of the Code) for a Plan has not been timely made,
(v) a Loan Party or any ERISA Affiliate has incurred or is likely to incur a

 

105



--------------------------------------------------------------------------------

liability to or on account of a Plan under Section 409, 502(i), 502(l), 515,
4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29), 4971,
4975 or 4980 of the Code, or (vi) a Loan Party has incurred or is likely to
incur liabilities pursuant to one or more employee welfare benefit plans (as
defined in Section 3(l) of ERISA) that primarily provide health and welfare
benefits to retired employees or other former employees (other than as required
by Section 601 of ERISA) and any of the foregoing could have a Material Adverse
Effect; (b) if there shall result from any event or events described in clauses
(a)(i), (a)(ii), (a)(iii), (a)(iv) or (a)(v) of this Section 10.1.11, the
imposition of a lien, the granting of a security interest, or a liability or a
material risk of incurring a liability which could have, or reasonably be
expected to have, a Material Adverse Effect; or (c) if any such lien, security
interest or liability is imposed or granted and, individually, and/or in the
aggregate, in the reasonable opinion of the Administrative Agent could have, or
reasonably be expected to have, a Material Adverse Effect.

10.1.12 Change of Control. If a Change of Control shall occur.

10.1.13 Indictment; Forfeiture. The indictment of, or institution of any legal
process or proceeding against, the Borrower or any other Loan Party under any
applicable Law where the relief, penalties, or remedies sought or available
include the forfeiture of any property of Borrower and/or any other such Loan
Party and/or the imposition of any stay or other order, the effect of which
could be to restrain in any material way the conduct by the Borrower and/or any
other such Loan Party of its business in the ordinary course.

10.1.14 Generally. A default by the Borrower in the performance of any term,
provision or condition of this Agreement to be performed by the Borrower, or a
breach, or other failure to satisfy, any other term provision, condition,
covenant or warranty under this Agreement and such default remains uncured
beyond any applicable specific grace period provided for in this Agreement,
including, without limitation, as set forth in Section 10.2 below.

10.2 Grace Periods and Notice. As to each of the foregoing events the following
provisions relating to grace periods and notice shall apply:

10.2.1 No Notice or Grace Period. There shall be no grace period and no notice
provision with respect to the payment of principal at maturity and/or in
connection with a Mandatory Principal Prepayment (except as provided in
Section 2.3.8) and no grace period and no notice provision with respect to
defaults related to the voluntary filing of bankruptcy or reorganization
proceedings or an assignment for the benefit of creditors, or subject to
Sections 10.2.4 and 10.2.5, with respect to a breach of warranty or
representation under Article 6, or (subject to Section 10.2.5) with respect to
the breach of any of the affirmative covenants set forth in Article 7 (unless a
grace or cure period is specifically provided for therein) or (subject to
Section 10.2.5) with respect to the breach of any of the negative covenants set
forth in Article 8.

 

106



--------------------------------------------------------------------------------

10.2.2 Nonpayment of Interest. As to the nonpayment of interest there shall be a
three (3) Business Day grace period without any requirement of notice from the
Administrative Agent.

10.2.3 Other Monetary Defaults. All other monetary defaults shall have a three
(3) Business Day grace period following notice from the Administrative Agent.

10.2.4 Nonmonetary Defaults Capable of Cure. As to non-monetary Defaults which
are reasonably capable of being cured or remedied, unless there is a specific
shorter or longer grace period provided for in this Loan Agreement or in another
Loan Document, there shall be a thirty (30) day grace period following such
Default; provided that if such Default would reasonably require more than thirty
(30) days to cure or remedy, such longer period as requested by the Borrower but
in no event longer than ninety (90) days following such Default and no extension
shall be granted if such Default has caused a Material Adverse Effect.

10.2.5 Borrowing Base Property Defaults. As to any non-monetary Defaults which
are capable of being cured or remedied by the removal of any Individual Property
or Individual Properties from being Borrowing Base Properties, there shall be a
thirty (30) day grace period following such Default for the Borrower to cure or
remedy such Default by removing such Individual Properties from being Borrowing
Base Properties, if required, or by removing such Borrowing Base Properties from
the Borrowing Base Value.

11. REMEDIES.

11.1 Remedies. Upon the occurrence and during the continuance of an Event of
Default, whether or not the Obligations evidenced by this Agreement and secured
by the Security Documents shall be due and payable or the Administrative Agent
shall have instituted any foreclosure or other action for the enforcement of the
Security Documents, the Administrative Agent may in its sole and absolute
discretion, and shall upon the direction of the Required Lenders, in addition to
any other remedies which the Administrative Agent may have hereunder or under
the other Loan Documents, or otherwise, and not in limitation thereof:

11.1.1 Accelerate Debt. Declare the Obligations immediately due and payable
(provided that in the case of a voluntary petition in bankruptcy filed by
Borrower or an involuntary petition in bankruptcy filed against Borrower (after
expiration of the grace period, if any, set forth in Section 10.1.8), such
acceleration shall be automatic).

11.1.2 Collateralize Letters of Credit. Require the Borrower to deposit into
accounts maintained with, and pledged to the Administrative Agent, cash proceeds
in an amount equal to one hundred three percent (103%) of the L/C Exposure,
which deposits shall secure the L/C Exposure.

11.1.3 Pursue Remedies. Pursue any and all remedies provided for hereunder,
under any one or more of the other Loan Documents, and/or otherwise.

 

107



--------------------------------------------------------------------------------

11.2 Distribution of Liquidation Proceeds. Subject to the terms and conditions
of this Agreement, the Administrative Agent shall distribute all Liquidation
Proceeds in the order and manner set forth below:

First: To the Administrative Agent, towards any fees and any expenses for which
the Administrative Agent is entitled to reimbursement under this Agreement or
the other Loan Documents not theretofore paid to the Administrative Agent.

Second: To all applicable Lenders in accordance with their proportional share
based upon their respective Commitment Percentages until all Lenders have been
reimbursed for all fees and expenses which such Lenders have previously paid to
the Administrative Agent and not theretofore paid to such Lenders.

Third: To all applicable Lenders in accordance with their proportional share
based upon their respective Commitment Percentages until all Lenders have been
paid in full all principal and interest due to such Lenders under the Loan, with
each Lender applying such proceeds for purposes of this Agreement first against
the outstanding principal balance due to such Lender under the Loan and then to
accrued and unpaid interest due under the Loan.

Fourth: To all applicable Lenders in accordance with their proportional share
based upon their respective Commitment Percentages until all Lenders have been
paid in full all other amounts due to such Lenders under the Loan including,
without limitation, (a) any costs and expenses incurred directly by such Lenders
to the extent such costs and expenses are reimbursable to such Lenders by the
Borrower under the Loan Documents, (b) payment of breakage, termination or other
payments, and any interest accrued thereon, due under any Swap Contract between
any Loan Party and any Lender, or any Affiliate of a Lender and (c) Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit, ratably among the Lenders (and, in the case of such
Swap Contracts, Affiliates of Lenders) and the L/C Issuer in proportion to the
respective amounts described in this clause Fourth held by them.

Fifth: To the Borrower or such third parties as may be entitled to claim
Liquidation Proceeds.

Subject to Section 2.7.7, amounts used to provide Cash Collateral for the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

11.3 Power of Attorney. For the purpose of exercising the rights granted by this
Article 11, as well as any and all other rights and remedies of Administrative
Agent under the Loan Documents, the Borrower hereby irrevocably constitutes and
appoints the Administrative Agent (or any agent designated by Administrative
Agent) its true and lawful attorney-in-fact,

 

108



--------------------------------------------------------------------------------

with full power of substitution, upon and following any Event of Default which
is continuing, to execute, acknowledge and deliver any instruments and to do and
perform any acts in the name and on behalf of the Borrower. In connection with
the foregoing power of attorney, the Borrower hereby grants unto the
Administrative Agent (acting through any of its officers) full power to do any
and all things necessary or appropriate in connection with the exercise of such
powers as fully and effectually as the Borrower might or could do, hereby
ratifying all that said attorney shall do or cause to be done by virtue of this
Agreement. The foregoing power of attorney shall not be affected by any
disability or incapacity suffered by the Borrower and shall survive the same.
All powers conferred upon the Administrative Agent by this Agreement, being
coupled with an interest, shall be irrevocable until this Agreement is
terminated by a written instrument executed by a duly authorized officer of the
Administrative Agent.

12. SECURITY INTEREST AND SET-OFF.

12.1 Security Interest. The Borrower hereby grants (and shall cause each other
Loan Party to grant) to the Administrative Agent and each of the Lenders, a
continuing lien, security interest and right of setoff (with setoff being
subject to Section 12.2) as security for all of the Obligations, upon and
against all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Administrative Agent or any of
the Lenders or any of their respective successors and assigns, or in transit to
any of them.

12.2 Set-Off/Sharing of Payments. If any Event of Default occurs, any such
deposits, balances or other sums credited by or due from Administrative Agent or
any of the Lenders, or from any of their respective Affiliates, to the Borrower
may to the fullest extent not prohibited by applicable Law at any time or from
time to time, without regard to the existence, sufficiency or adequacy of any
other collateral, and without notice or compliance with any other condition
precedent now or hereafter imposed by statute, rule of law or otherwise, all of
which are hereby waived, be set off, appropriated and applied by the
Administrative Agent against any or all of Loan Party’s Obligations irrespective
of whether demand shall have been made and although such obligations may be
unmatured, in the manner set forth herein. Within five (5) Business Days of
making any such set off, appropriation or application, the Administrative Agent
agrees to notify the Borrower thereof, provided the failure to give such notice
shall not affect the validity of such set off or appropriation or application.
ANY AND ALL RIGHTS TO REQUIRE THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER OR ANY GUARANTOR, ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED. Each of the Lenders agrees
with each other Lender that (a) if an amount to be set off is to be applied to
indebtedness of the Borrower to such Lender, other than the Obligations
evidenced by this Agreement due to such Lender, such amount shall be applied
ratably to such other indebtedness and to the Obligations evidenced by this
Agreement due to such Lender, and (b) if such Lender shall receive from the
Borrower, whether by voluntary payment, exercise of the right of setoff,
counterclaim, cross action, enforcement of the claim evidenced by this Agreement
due to such Lender by proceedings against the Borrower at law or in equity or by
proof thereof in bankruptcy, reorganization, liquidation, receivership or
similar proceedings, or otherwise, and shall retain and apply to the payment of
the Obligations due to

 

109



--------------------------------------------------------------------------------

such Lender any amount in excess of its ratable portion of the payments received
by all of the Lenders with respect to Obligations under this Agreement due to
all of the Lenders, such Lender will make such disposition and arrangements
(excluding any amounts received by the L/C Issuer to secure the obligations of a
Defaulting Lender to fund risk participations hereunder) with the other Lenders
with respect to such excess, either by way of distribution, pro tanto assignment
of claims, subrogation or otherwise as shall result in each Lender receiving in
respect of the Obligations its proportionate payment as contemplated by this
Agreement; provided that if all or any part of such excess payment is thereafter
recovered from such Lender, such disposition and arrangements shall be rescinded
and the amount restored to the extent of such recovery, but without interest.

12.3 Right to Freeze. The Administrative Agent and each of the Lenders shall
also have the right, at its option, upon the occurrence of any event which would
entitle the Administrative Agent and each of the Lenders to set off or debit as
set forth in Section 12.2, to freeze, block or segregate any such deposits,
balances and other sums so that Borrower may not access, control or draw upon
the same.

12.4 Additional Rights. The rights of the Administrative Agent, the Lenders and
each of their respective Affiliates under this Article 12 are in addition to,
and not in limitation of, other rights and remedies, including other rights of
set off, which the Administrative Agent or any of the Lenders may have.

13. THE ADMINISTRATIVE AGENT AND THE LENDERS.

13.1 Rights, Duties and Immunities of the Administrative Agent.

13.1.1 Appointment of Administrative Agent. Each of the Lenders and the L/C
Issuer hereby irrevocably appoints KeyBank to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Section 13.1 (other than Sections 13.1.10, and
as may be limited by Sections 13.2.4 and 13.3.2) are solely for the benefit of
the Administrative Agent, the Lenders and the L/C Issuer, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.

13.1.2 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Sole Book Manager or the Arranger shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.

13.1.3 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its

 

110



--------------------------------------------------------------------------------

duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

13.1.4 Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing (but subject to Section 13.1.4(b)), the
Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) (ii) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary), or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.2 and 13.4.1 or (ii) in the absence of
its own (or its officers’, directors’, employees’, agents’, attorneys in fact or
Affiliates’) gross negligence or willful misconduct.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set

 

111



--------------------------------------------------------------------------------

forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 5 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

13.1.5 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan Advance, or the issuance of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan Advance or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

13.1.6 Notice of Default. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower, a Lender or the L/C Issuer.

13.1.7 Lenders’ Credit Decisions. Each Lender and the L/C Issuer acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

13.1.8 Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent, ratably in proportion
to their respective Commitments, for (i) any amounts not reimbursed by the
Borrower for which the Administrative Agent is entitled to reimbursement by the
Borrower under this Loan Agreement or the other Loan Documents, (ii) any other
expenses incurred by the Administrative Agent on behalf of the Lenders in
connection with the preparation, execution, delivery, administration, amendment,
waiver and/or enforcement of this Loan Agreement and the other Loan Documents,
and (iii) any

 

112



--------------------------------------------------------------------------------

liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of this Loan Agreement or the other Loan Documents or
any other document delivered in connection therewith or any transaction
contemplated thereby, or the enforcement of any of the terms hereof or thereof,
provided that no Lender shall be liable for any of the foregoing to the extent
that they arise from the gross negligence or willful misconduct of the
Administrative Agent. If any indemnity furnished to the Administrative Agent for
any purpose shall, in the opinion of the Administrative Agent, be insufficient
or become impaired, the Administrative Agent may call for additional indemnity
and cease, or not commence, to do the action indemnified against until such
additional indemnity is furnished.

13.1.9 Administrative Agent in its Individual Capacity. The Person serving as
the Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower, CRT or any
Borrower Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

13.1.10 Successor Administrative Agent. The Administrative Agent may at any time
give notice of its resignation to the Lenders, the L/C Issuer and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with and, if such appointment is prior to the
occurrence and continuation of an Event of Default, with the prior approval of,
the Borrower, such approval not to be unreasonably withheld or delayed, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, at the direction and with the consent of the Borrower,
on behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each

 

113



--------------------------------------------------------------------------------

Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section and Section 15.9 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Any resignation by KeyBank as Administrative Agent pursuant to this Section
shall also constitute its resignation as L/C Issuer. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer, (b) the retiring L/C Issuer shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

13.1.11 Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loan, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.4, 2.7.9, 2.7.10 and 15.9) allowed in such judicial proceeding;
and

 

114



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.4
and 15.9.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

13.1.12 Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

(a) to release or assign any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the L/C Issuer shall have been made), (ii) that
is (1) sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document or (2) refinanced or to be refinanced
as permitted hereunder or under any other Loan Document, or (iii) subject to
Section 13.4.1, if approved, authorized or ratified in writing by the Required
Lenders;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.4.6; and

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary or an owner of a Borrowing Base Property as a
result of a transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
promptly confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 13.1.12.

13.2 Respecting Loans and Payments.

 

115



--------------------------------------------------------------------------------

13.2.1 Adjustments. If, after the Administrative Agent has paid each Lender’s
proportionate share of any payment received or applied by the Administrative
Agent in respect of the Loan and other Obligations, that payment is rescinded or
must otherwise be returned or paid over by the Administrative Agent, whether
pursuant to any Debtor Relief Law, sharing of payments clause of any loan
agreement or otherwise, such Lender shall, at the Administrative Agent’s
request, promptly return its proportionate share of such payment or application
to the Administrative Agent, together with such Lender’s proportionate share of
any interest or other amount required to be paid by the Administrative Agent
with respect to such payment or application.

13.2.2 Setoff. If any Lender (including the Administrative Agent), acting in its
individual capacity, shall exercise any right of setoff against a deposit
balance or other account of the Borrower held by such Lender on account of the
obligations of the Borrower under this Loan Agreement, such Lender shall remit
to the Administrative Agent all such sums received pursuant to the exercise of
such right of setoff, and the Administrative Agent shall apply all such sums for
the benefit of all of the Lenders hereunder in accordance with the terms of this
Loan Agreement.

13.2.3 Distribution by the Administrative Agent. If in the opinion of the
Administrative Agent distribution of any amount received by it in such capacity
hereunder or under any of the other Loan Documents might involve any liability,
it may refrain from making distribution until its right to make distribution
shall have been adjudicated by a court of competent jurisdiction or has been
resolved by the mutual consent of all Lenders. In addition, the Administrative
Agent may request full and complete indemnity, in form and substance
satisfactory to it, prior to making any such distribution. If a court of
competent jurisdiction shall adjudge that any amount received and distributed by
the Administrative Agent is to be repaid, each Person to whom any such
distribution shall have been made shall either repay to the Administrative Agent
its proportionate share of the amount so adjudged to be repaid or shall pay over
to the same in such manner and to such Persons as shall be determined by such
court.

13.2.4 Removal or Replacement of a Lender. If any Lender requests compensation
under Sections 2.6.1 or 2.6.2, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.8, or if any Lender is a Defaulting Lender,
then in addition to, and not in limitation of, the rights and remedies that may
be available to the Borrower at law or in equity, the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 13.3), all of its interests, rights and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

(a) The Administrative Agent shall be paid the assignment fee specified in
Section 13.3.2(d);

 

116



--------------------------------------------------------------------------------

(b) Such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 2.3.15) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts);

(c) In the case of any such assignment resulting from a claim for compensation
under Sections 2.6.1 or 2.6.2 or payments required to be made pursuant to
Section 2.8, such assignment will result in a reduction in such compensation or
payments thereafter; and

(d) Such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

13.2.5 Holders. The Administrative Agent may deem and treat the Lender
designated in the Register as the proportionate owner of such interest in the
Obligations for all purposes hereof unless and until a written notice of the
assignment, transfer or endorsement thereof, as the case may be, shall have been
filed with the Administrative Agent. Any request, authority or consent of any
Person or entity who, at the time of making such request or giving such
authority or consent, is the holder of any designated interest in the
Obligations shall be conclusive and binding on any subsequent holder, transferee
or endorsee, as the case may be, of such interest in the Obligations.

13.3 Assignments by Lenders.

13.3.1 Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 13.3.2, (ii) by way of participation
in accordance with the provisions of Section 13.3.4, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 13.3.6 (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 13.3.6 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the L/C Issuer
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

117



--------------------------------------------------------------------------------

13.3.2 Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this Section 13.3.2, participations in L/C Obligations) at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:

(a) Minimum Amounts.

(i) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(ii) in any case not described in Section 13.3.2(a)(i), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

(b) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned and shall consist of a pro rata share of each of the Revolving Facility
and the Term Facility.

(c) Required Consents. No consent shall be required for any assignment except to
the extent required by Section 13.3.2(a)(ii) and, in addition:

(i) the consent of the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender (other than a Defaulting Lender), an Affiliate of a Lender (other
than a Defaulting Lender) or an Approved Fund;

 

118



--------------------------------------------------------------------------------

(ii) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

(iii) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

(d) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(e) No Assignment to Borrower. No such assignment shall be made to CRT, the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

(f) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(g) No Assignment to Defaulting Lenders. No such assignment shall be made to a
Defaulting Lender.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.2.3, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.8, 2.6.1, 2.6.2, 2.3.15, and 15.9 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender; provided that such new Note shall be
dated the effective date of such Assignment and Acceptance and shall be
otherwise in the form of Exhibit B. To the extent a Lender has assigned all of
its Commitment and Loans, it covenants to return any outstanding Note to the
Borrower or to provide a lost note indemnity in lieu thereof. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

119



--------------------------------------------------------------------------------

13.3.3 Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

13.3.4 Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or CRT or the Borrower or any of the
Borrower’s or CRT’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 13.4.1 that affects such Participant. Subject to Section 13.3.5, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.8, 2.6.1, 2.6.2 and 2.3.15 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 13.3.2. To the
extent permitted by Law, each Participant also shall be entitled to the benefits
of Section 12.2 as though it were a Lender, provided such Participant agrees to
be subject to Section 12.2 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter

 

120



--------------------------------------------------------------------------------

of Credit or other obligation under any Loan Document is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

13.3.5 Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 2.8, 2.3.15, 2.6.1 or 2.6.2 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent, provided in
no instance shall the Borrower’s Obligations be increased as a result thereof. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.8 unless the Borrower is notified of the
participation sold to such Participant and such Participant complies with
Section 2.8.5 as though it were a Lender.

13.3.6 Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment or foreclosure with respect to any such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

13.3.7 Resignation as L/C Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time KeyBank assigns all of its
Commitment and Loans pursuant to Section 13.3.2 above, KeyBank may, upon thirty
(30) days’ notice to the Borrower and the Lenders, resign as L/C Issuer. In the
event of any such resignation as L/C Issuer, the Borrower shall be entitled to
appoint from among the Lenders a successor L/C Issuer hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of KeyBank as L/C Issuer. If KeyBank resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Advances or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.7.3). Upon the appointment of a successor L/C Issuer, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to KeyBank to effectively assume the obligations of KeyBank with
respect to such Letters of Credit.

 

121



--------------------------------------------------------------------------------

13.4 Administrative Matters.

13.4.1 Amendment, Waiver, Consent, Etc. Except as otherwise provided herein or
as to any term or provision hereof which specifically provides for the consent
or approval of the Administrative Agent, the Required Lenders and/or the
Lenders, as applicable, no term or provision of this Loan Agreement or any other
Loan Document may be changed, waived, discharged or terminated, nor may any
consent required or permitted by this Loan Agreement or any other Loan Document
be given, unless such change, waiver, discharge, termination or consent receives
the written approval of the Required Lenders; provided that, no such waiver and
no such amendment, waiver, supplement, modification or release shall:

(a) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby,

(b) release or discharge any portion of the Collateral other than in accordance
with the express provisions of the Loan Documents except to the extent the
release of such Collateral is permitted by this Agreement (in which case such
release may be made by the Administrative Agent acting alone) without the
written consent of each Lender,

(c) amend, modify or waive any provision of this Section 13.4 without the
written consent of each Lender,

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso at the
end of this Section 13.4.1) any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate,

(e) change the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder without the written consent of each Lender,

(f) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 11) without the written consent of such Lender,

(g) release or waive any guaranty of the Obligations or indemnifications
provided in the Loan Documents except to the extent the release of the Guarantor
is permitted by this Agreement (in which case such release may be made by the
Administrative Agent acting alone) without the written consent of each Lender;
or

 

122



--------------------------------------------------------------------------------

(h) change Section 11.2 or Section 12.2 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

13.4.2 Deemed Consent or Approval. With respect to any requested amendment,
waiver, consent or other action which requires the approval of the Required
Lenders or all of the Lenders, as the case may be, in accordance with the terms
of this Loan Agreement, or if the Administrative Agent is required hereunder to
seek, or desires to seek, the approval of the Required Lenders or all of the
Lenders, as the case may be, prior to undertaking a particular action or course
of conduct, the Administrative Agent in each such case shall provide each Lender
with written notice of any such request for amendment, waiver or consent or any
other requested or proposed action or course of conduct, accompanied by such
detailed background information and explanations as may be reasonably necessary
to determine whether to approve or disapprove such amendment, waiver, consent or
other action or course of conduct. The Administrative Agent may (but shall not
be required to unless so requested by the Borrower) include in any such notice,
printed in capital letters or boldface type, a legend substantially to the
following effect:

“THIS COMMUNICATION REQUIRES IMMEDIATE RESPONSE. FAILURE TO RESPOND WITHIN TEN
(10) CALENDAR DAYS FROM THE RECEIPT OF THIS COMMUNICATION SHALL CONSTITUTE A
DEEMED APPROVAL BY THE ADDRESSEE OF THE ACTION REQUESTED BY THE BORROWER OR THE
COURSE OF CONDUCT PROPOSED BY THE ADMINISTRATIVE AGENT AND RECITED ABOVE”,

and if (and only if) the foregoing legend is included by the Administrative
Agent in its communication, a Lender shall be deemed to have approved or
consented to such action or course of conduct for all purposes hereunder if such
Lender fails to object to such action or course of conduct by written notice to
the Administrative Agent within ten (10) calendar days of such Lender’s receipt
of such notice.

 

123



--------------------------------------------------------------------------------

14. CASUALTY AND TAKING.

14.1 Casualty or Taking; Obligation To Repair. In the event of the occurrence of
an Event of Loss as to any Collateral Property, the Borrower shall give
immediate written notice thereof to the Administrative Agent and proceed with
reasonable diligence, in full compliance with all Laws and the other
requirements of the Loan Documents, to repair, restore, rebuild or replace the
affected Collateral Property to its condition immediately prior to such Event of
Loss (each, the “Repair Work”).

14.2 Adjustment of Claims. All insurance claims or condemnation or similar
awards shall be adjusted or settled by the Borrower, at the Borrower’s sole cost
and expense, but subject to the Administrative Agent’s prior written approval
for any Borrowing Base Property, which approval shall not be unreasonably
withheld; provided that (i) the Administrative Agent shall have the right to
participate in any adjustment or settlement for any Borrowing Base Property with
respect to which the Net Proceeds in the aggregate are equal to or greater than
Five Hundred Thousand Dollars ($500,000) and (ii) if any Event of Default exists
under any of the Loan Documents, the Administrative Agent shall have the right
to adjust, settle, and compromise such claims without the approval of the
Borrower.

14.3 Payment and Application of Insurance Proceeds and Condemnation Awards.

14.3.1 Insurance Proceeds. Except as otherwise provided for herein, all Net
Proceeds shall be paid to the Administrative Agent and, at the Administrative
Agent’s option, be applied to the Obligations or released, in whole or in part,
to pay for the actual cost of repair, restoration, rebuilding or replacement to
its condition immediately prior to such Event of Loss (collectively, “Cost To
Repair”). If any Net Proceeds are received directly by any Loan Party, such Loan
Party shall hold such Net Proceeds in trust for the Administrative Agent and
shall promptly deliver such Net Proceeds in kind to the Administrative Agent.
Notwithstanding any other term or provision of this Agreement, provided no
Default or Event of Default is then in existence, all Net Proceeds related to
any Collateral Property which is not a Borrowing Base Property shall be released
to the Borrower to such repair and reconstruction, without the Borrower having
to satisfy the conditions of Sections 14.3 and 14.4 hereof.

14.3.2 Release of Funds. Notwithstanding the terms and provisions hereof, with
respect to any Borrowing Base Property, if the Net Proceeds do not exceed Five
Hundred Thousand Dollars ($500,000) and the Insurance/Taking Release Conditions
have been satisfied in a manner reasonably acceptable to the Administrative
Agent, the Administrative Agent shall release the Net Proceeds to pay for the
actual Cost to Repair and the applicable Loan Party shall commence and
diligently prosecute to completion, the Repair Work relative to the subject
Collateral Property, with any excess being retained by the applicable Loan
Party.

14.3.3 Conditions. Notwithstanding the terms and provisions hereof, with respect
to any Borrowing Base Property, if either (i) the Net Proceeds are equal to or
greater than Five Hundred Thousand Dollars ($500,000) or (ii) the Net Proceeds
do not exceed Five Hundred Thousand Dollars ($500,000), but the Insurance/Taking
Release Conditions have not been satisfied with respect to such Event of Loss,
the Administrative Agent shall release so much of the Net Proceeds as may be
required to pay for the actual Cost To Repair in accordance the limitations and
procedures set forth in Section 14.4, if the following conditions are satisfied
in a manner reasonably acceptable to the Administrative Agent:

 

124



--------------------------------------------------------------------------------

(a) no Default or Event of Default shall have occurred and be continuing under
the Loan Documents;

(b) in the Administrative Agent’s good faith judgment such Net Proceeds together
with any additional funds as may be deposited with and pledged to the
Administrative Agent, on behalf of the Lenders, are sufficient to pay for the
Cost To Repair. In order to make this determination, the Administrative Agent
shall be furnished by the Borrower with an estimate of the Cost to Repair
accompanied by an independent architect’s or engineer’s certification as to such
Cost to Repair and appropriate plans and specifications for the Repair Work;

(c) the subject Event of Loss was not a Major Event of Loss;

(d) the Administrative Agent in the exercise of its reasonable discretion, shall
have determined that all rents from Leases of the subject Collateral Property
which are to abate pursuant to their terms are to be payable to the Borrowing
Base Property Owner, subject to deductibles, if any, permitted pursuant to the
insurance policies to be maintained pursuant to this Agreement, from Rent Loss
Proceeds;

(e) in the Administrative Agent’s good faith judgment, the Repair Work can
reasonably be completed on or before the time required under applicable Laws;
and

(f) if the Borrowing Base Property was a Stabilized Asset immediately prior to
the Event of Loss, the Borrowing Base Property remains a Stabilized Asset.

14.4 Conditions To Release of Insurance Proceeds. If the Administrative Agent
elects or is required to release insurance proceeds, the Administrative Agent
may impose reasonable conditions on such release which shall include, but not be
limited to, the following:

(a) Prior written approval by the Administrative Agent, which approval shall not
be unreasonably withheld or delayed of plans, specifications, cost estimates,
contracts and bonds for the Repair Work;

(b) Waivers of lien, architect’s and/or engineer’s certificates, and other
evidence of costs, payments and completion as the Administrative Agent may
reasonably require;

 

125



--------------------------------------------------------------------------------

(c) The funds shall be released upon final completion of the Repair Work, unless
the Borrower requests earlier funding, in which event partial monthly
disbursements equal to ninety percent (90%) of the costs of the work completed
prior to the certification by the applicable Lender’s Consultant and if there is
no Lender’s Consultant, an independent architect or engineer retained by the
Borrower, that the Repair Work is completed, and then upon final completion of
the Repair Work as certified by such Lender’s Consultant or independent
architect or engineer, and the receipt by the Administrative Agent of
satisfactory evidence of payment and release of all liens, the balance of the
funds shall be released;

(d) Determination by the Administrative Agent that the undisbursed balance of
such Net Proceeds on deposit with the Administrative Agent, together with
additional funds deposited for the purpose, shall be at least sufficient to pay
for the remaining Cost To Repair, free and clear of all liens and claims for
lien;

(e) All work to comply with the Laws applicable to the construction of the
Improvements; and

(f) The absence of any Default under any Loan Documents.

14.5 Consultants. The Administrative Agent shall have the right to hire, at the
cost and expense of the Borrower, a Lender’s Consultant to assist the
Administrative Agent in the determination of the satisfaction of the conditions
provided for herein for the release of the Net Proceeds, to pay the Costs to
Repair and to periodically inspect the status of the construction of any Repair
Work.

14.6 Final Payments. In the event that the Administrative Agent makes any Net
Proceeds available to any Loan Party for the payment of Costs to Repair as
provided for herein, upon the completion of the Repair Work as certified by the
applicable Lender’s Consultant and if there is no Lender’s Consultant, an
independent architect or engineer retained by the Borrower, and receipt by the
Administrative Agent of satisfactory evidence of payment and release of all
liens, any excess Net Proceeds still held by the Administrative Agent shall be
remitted by the Administrative Agent to the Borrower provided that no Event of
Default shall have occurred and be continuing;

14.7 Lease Provisions. The terms and provisions of this Article 14 shall be
subject to the terms and provisions of any Lease as to which the Administrative
Agent has agreed otherwise with respect to the use and disbursement of Net
Proceeds in any subordination and non-disturbance agreement entered into between
the tenant under such Lease and the Administrative Agent and shall also be
subject to the terms and provisions of any condominium documents as to which a
Collateral Property is subject.

14.8 No Default. The Administrative Agent acknowledges that provided that no
Event of Default has occurred and is continuing, all Rent Loss Proceeds shall be
payable to the Borrower or the applicable Loan Party.

15. GENERAL PROVISIONS.

15.1 Notices.

 

126



--------------------------------------------------------------------------------

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent or the L/C Issuer, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 15.1; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to a Lender or
the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Section 2
if such Lender or the L/C Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

127



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent and
the L/C Issuer may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the L/C Issuer. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities Laws.

 

128



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

15.2 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

15.3 [Reserved].

15.4 [Reserved].

15.5 Parties Bound. The provisions of this Agreement and of each of the other
Loan Documents shall be binding upon and inure to the benefit of the Borrower
and the Administrative Agent and each of the Lenders and their respective
successors and assigns, except as otherwise prohibited by this Agreement or any
of the other Loan Documents.

This Agreement is a contract by and among the Borrower, the Administrative Agent
and each of the Lenders for their mutual benefit, and no third Person shall have
any right, claim or interest against either Administrative Agent, any of the
Lenders or the Borrower by virtue of any provision hereof.

15.6 Governing Law; Consent to Jurisdiction; Mutual Waiver of Jury Trial.

 

129



--------------------------------------------------------------------------------

15.6.1 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK; provided that,
notwithstanding the foregoing choice of law:

(a) The Mortgage and Assignment of Leases and Rents with respect to each
Collateral Property and the procedures governing the enforcement by
Administrative Agent of its foreclosure and other remedies under the Security
Documents and under the other Loan Documents with respect to each Collateral
Property shall be governed by the laws of the State in which such Collateral
Property is located;

(b) Administrative Agent shall comply with applicable law of the applicable
State to the extent required by the law of such jurisdiction in connection with
the foreclosure of the security interests and liens created under the Security
Documents and the other Loan Documents with respect to each Collateral Property
or other assets; and

(c) The Environmental Indemnity Agreement with respect to each Collateral
Property shall be governed by Federal law and the laws of the State in which
such Collateral Property is located, and the provisions of Federal law and the
law of the applicable State shall apply in defining the terms Hazardous
Materials, Environmental Legal Requirements and Legal Requirements applicable to
each Collateral Property as such terms are used in this Loan Agreement, the
Environmental Indemnity and the other Loan Documents.

15.6.2 SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED WITHIN THE FIRST
DEPARTMENT OF THE NEW YORK STATE UNIFIED COURT SYSTEM AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENTS SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENTS AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

130



--------------------------------------------------------------------------------

15.6.3 WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS IN ANY
COURT REFERRED TO IN SECTION 15.6.2. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

15.6.4 SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 15.1. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

15.6.5 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

15.7 Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

15.8 Cumulative Rights. All of the rights of the Administrative Agent and the
Lenders hereunder and under each of the other Loan Documents and any other
agreement now or hereafter executed in connection herewith or therewith, shall
be cumulative and may be exercised singly, together, or in such combination as
Administrative Agent may determine in its sole good faith judgment.

 

131



--------------------------------------------------------------------------------

15.9 Expenses; Indemnity; Damage Waiver.

15.9.1 Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Syndication
Agent and the Co-Documentation Agents and their respective Affiliates (including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent, the Syndication Agent and the Co-Documentation Agents), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

15.9.2 Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 2.8),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any environmental liability related in any way to CRT, the Borrower or any of
its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other

 

132



--------------------------------------------------------------------------------

theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.

15.9.3 Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required hereunder Sections 15.9.1
or 15.9.2 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
Section 15.9.3 are subject to the provisions of Section 12.2.

15.9.4 Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, and the Administrative Agent and each Lender shall not
assert, and hereby waives any claim against a Loan Party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof, with the exception of
any such damages claimed against the Administrative Agent or any Lender by a
third party as to which the Administrative Agent and each Lender has a right of
indemnification from the Borrower under Section 15.9.2. No Indemnitee referred
to in Section 15.9.2 above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from a claim described
in clause (x) or (y) of Section 15.9.2.

15.9.5 Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.

 

133



--------------------------------------------------------------------------------

15.9.6 Survival . The agreements in this Section shall survive the resignation
of the Administrative Agent and the L/C Issuer, the replacement of any Lender,
the termination of the Total Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

15.10 Regarding Consents. Except to the extent expressly provided herein, any
and all consents to be made hereunder by the Administrative Agent, Required
Lenders, or Lenders shall be in the discretion of the Party to whom consent
rights are given hereunder.

15.11 Obligations Absolute. Except to the extent prohibited by applicable law
which cannot be waived, the Obligations of Borrower and the obligations of the
Loan Parties under the Loan Documents shall be joint and several, absolute,
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of the Loan Documents under all circumstances whatsoever, including,
without limitation, the existence of any claim, set off, defense or other right
which Borrower or any Loan Party may have at any time against the Administrative
Agent or any of the Lenders whether in connection with the Loan or any unrelated
transaction.

15.12 Table of Contents, Title and Headings. Any Table of Contents, the titles
and the headings of sections are not parts of this Loan Agreement or any other
Loan Document and shall not be deemed to affect the meaning or construction of
any of its or their provisions.

15.13 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 5.1, this
Agreement shall become effective when the Administrative Agent and the Borrower
shall have received counterparts hereof that, when taken together, bear the
signatures of each party hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

15.14 Satisfaction of Commitment Letter. The Loan being made pursuant to the
terms hereof and of the other Loan Documents is being made in satisfaction of
Administrative Agent’s and each of the Lenders’ obligations under the Commitment
Letter. The terms, provisions and conditions of this Agreement and the other
Loan Documents supersede the provisions of the Commitment Letter.

15.15 Time Of the Essence. Time is of the essence of each provision of this
Agreement and each other Loan Document.

15.16 No Oral Change. This Loan Agreement and each of the other Loan Documents
may only be amended, terminated, extended or otherwise modified by a writing
signed by the party against which enforcement is sought (except no such writing
shall be required for any party which, pursuant to a specific provision of any
Loan Document, is required to be bound by changes without such party’s assent).
In no event shall any oral agreements, promises, actions, inactions, knowledge,
course of conduct, course of dealings or the like be effective to amend,
terminate, extend or otherwise modify this Loan Agreement or any of the other
Loan Documents.

 

134



--------------------------------------------------------------------------------

15.17 Monthly Statements. While the Administrative Agent may issue invoices or
other statements on a monthly or periodic basis (a “Statement”), it is expressly
acknowledged and agreed that: (i) the failure of the Administrative Agent to
issue any Statement on one or more occasions shall not affect the Borrower’s
obligations to make payments under the Loan Documents as and when due; (ii) the
inaccuracy of any Statement shall not be binding upon Lenders and so the
Borrower shall always remain obligated to pay the full amount(s) required under
the Loan Documents as and when due notwithstanding any provision to the contrary
contained in any Statement; (iii) all Statements are issued for information
purposes only and shall never constitute any type of offer, acceptance,
modification, or waiver of the Loan Documents or any of Lenders’ rights or
remedies thereunder; and (iv) in no event shall any Statement serve as the basis
for, or a component of, any course of dealing, course of conduct, or trade
practice which would modify, alter, or otherwise affect the express written
terms of the Loan Documents.

15.18 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction completed hereby, the Borrower and each other Loan Party
acknowledges and agrees that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are arm’s-length commercial transactions between the
Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent and the Arranger, on the other hand, and the
Borrower and each other Loan Party is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); and (ii) the Administrative
Agent and the Arranger have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each of the Borrower and the other
Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate. Each of the Borrower and the
other Loan Parties hereby waives and releases, to the fullest extent permitted
by Law, any claims that it may have against the Administrative Agent and the
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty.

15.19 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

 

135



--------------------------------------------------------------------------------

15.20 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives to the extent such parties require such information in
connection with the transactions contemplated by this Agreement (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.1.1 or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

15.21 Amendment, Restatement and Consolidation. The Borrower, the Administrative
Agent and the Required Lenders (as defined in the Existing BAML Credit
Agreement) hereby acknowledge and agree that (i) Bank of America, N.A. has
resigned as administrative agent under the Existing BAML Credit Agreement,
(ii) all of Bank of America, N.A.’s obligations in such capacity as
administrative agent have terminated and (iii) all references to the
Administrative Agent herein and in the other Loan Documents shall be a reference
solely to KeyBank National Association. The Borrower, the Administrative Agent
and the lenders party to the Existing BAML Agreement that are Lenders under this
Agreement and

 

136



--------------------------------------------------------------------------------

the Administrative Agent and the Required Lenders (as defined in the Existing
KeyBank Agreement) party to the Existing KeyBank Agreement each hereby agrees
that, at such time as this Agreement shall have become effective, the Existing
BAML Agreement and the Existing KeyBank Agreement automatically shall be deemed
consolidated, replaced and superseded by this Agreement and the Borrower and the
lenders party to the Existing BAML Agreement and the Existing KeyBank Agreement
shall no longer have any obligations thereunder (other than those obligations in
either of the Existing BAML Agreement or the Existing KeyBank Agreement that
expressly survive the termination of the Existing BAML Agreement or the Existing
KeyBank Agreement, as applicable) and instead all obligations of the Borrower
and the lenders under the Existing BAML Agreement and the Existing KeyBank
Agreement are now evidenced by this Agreement. The Borrower represents and
warrants to the Administrative Agent and each Lender that, simultaneously with
the closing and funding of the initial Loan Advances under this Agreement, a
portion of said initial Loan Advances will be disbursed to the administrative
agents under the Existing BAML Facility and the Existing KeyBank Facility for
repayment in full of all principal, interest, fees and other amounts owing under
the Existing BAML Agreement and/or the Existing KeyBank Agreement, respectively.
It is the intention of the parties to this Agreement that this Agreement not
operate as a novation of the obligations under the Existing BAML Agreement or
the Existing KeyBank Agreement and shall not operate as a novation or waiver of
any right, power or remedy of the Administrative Agent or any Lender. The
Security Documents with respect to the existing Borrowing Base Properties and
the existing Borrowing Base Property Owners (as applicable) continue to create a
valid security interest in, and Lien upon, the Collateral described therein, in
favor of the Administrative Agent, for the benefit of the Lenders to secure the
Obligations under this Agreement.

[The balance of this page is intentionally left blank]

 

137



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Agreement has been duly executed and delivered as of the
date first written above.

 

 

BORROWER:    

CEDAR REALTY TRUST PARTNERSHIP, L.P., a

Delaware limited partnership

    By:   Cedar Realty Trust, Inc., its general partner       By: /s/ BRUCE J.
SCHANZER       Name: Bruce J. Schanzer       Title: President

 

ADMINISTRATIVE     AGENT:     KEYBANK NATIONAL ASSOCIATION     By:   /s/ GREGORY
W. LANE       Gregory W. Lane       Vice President

 

138



--------------------------------------------------------------------------------

 

LENDER:     KEYBANK NATIONAL ASSOCIATION     By:   /s/ GREGORY W. LANE      
Gregory W. Lane       Vice President

 

139



--------------------------------------------------------------------------------

 

LENDER:     BANK OF AMERICA, N.A.     By:   /s/ EYAL NAMORDI       Eyal Namordi
     

Senior Vice President

 

140



--------------------------------------------------------------------------------

 

LENDER:     MANUFACTURERS AND TRADERS TRUST COMPANY     By:   /s/ PETER J.
OSTROWSKI       Peter J. Ostrowski       Vice President

 

141



--------------------------------------------------------------------------------

 

LENDER:     REGIONS BANK     By:   /s/ ROB MACGREGOR       Rob MacGregor      
Senior Vice President

 

142



--------------------------------------------------------------------------------

 

LENDER:     ROYAL BANK OF CANADA     By:   /s/ G. DAVID COLE       G. David Cole
      Authorized Signatory

 

143



--------------------------------------------------------------------------------

 

LENDER:     TD BANK, N.A.     By:   /s/ DAVID YESUE       David Yesue       Vice
President

 

144



--------------------------------------------------------------------------------

 

LENDER:     RAYMOND JAMES BANK, FSB     By:   /s/ ALEXANDER L. RODY      
Alexander L. Rody       Senior Vice President

 

145



--------------------------------------------------------------------------------

 

LENDER:     GOLDMAN SACHS BANK USA     By:   /s/ MARK WALTON     Name:   Mark
Walton     Title:   Authorized Signatory

 

146



--------------------------------------------------------------------------------

 

LENDER:    

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH

    By:   /s/ MIKHAIL FAYBUSOVICH       Mikhail Faybusovich     Title:  
Director     By:   /s/ ALEX VERDONE       Alex Verdone     Title:   Associate

 

147



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

COMMITMENTS

AND COMMITMENT PERCENTAGES

 

September 30, September 30, September 30, September 30,

Lender

     Revolver        Term Loan        Facility        Percentage of
Facility  

KeyBank National Association

     $ 37,500,000         $ 12,500,000         $ 50,000,000          
16.6666666667 % 

Bank of America, N.A.

     $ 37,500,000         $ 12,500,000         $ 50,000,000          
16.6666666667 % 

Manufacturers and Traders Trust Company

     $ 37,500,000         $ 12,500,000         $ 50,000,000          
16.6666666667 % 

Regions Bank

     $ 37,500,000         $ 12,500,000         $ 50,000,000          
16.6666666667 % 

Royal Bank of Canada

     $ 22,500,000         $ 7,500,000         $ 30,000,000          
10.0000000000 % 

TD Bank, N.A.

     $ 26,250,000         $ 8,750,000         $ 35,000,000          
11.6666666667 % 

Raymond James Bank, FSB

     $ 11,250,000         $ 3,750,000         $ 15,000,000          
5.0000000000 % 

Goldman Sachs Bank USA

     $ 7,500,000         $ 2,500,000         $ 10,000,000           3.3333333333
% 

Credit Suisse AG, Cayman Islands Branch

     $ 7,500,000         $ 2,500,000         $ 10,000,000           3.3333333333
%      

 

 

      

 

 

      

 

 

      

 

 

 

Total

     $ 225,000,000         $ 75,000,000         $ 300,000,000          
100.000000000 %      

 

 

      

 

 

      

 

 

      

 

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 1.1(b)

EXISTING LETTERS OF CREDIT

 

September 30, September 30, September 30, September 30,

Applicant

     Project      Amount        Expiration
Date        Letter of Credit
Number  

Cedar Realty Trust Partnership, L.P.

     Halifax III      $ 323,000.00           1/24/2012           00000068058080
  

Cedar Realty Trust Partnership, L.P.

     Aston Fueling      $ 299,351.44           1/24/2012          
00000068060792   

Cedar Realty Trust Partnership, L.P.

     Trexler Plaza      $ 141,904.13           1/24/2012          
00000068060550   

Cedar Realty Trust Partnership, L.P.

     Trexler Plaza      $ 196,802.77           1/24/2012          
00000068058785   

Cedar Realty Trust Partnership, L.P.

     Brickyard      $ 115,500.00           7/31/12           00000068058924   

Cedar Realty Trust Partnership, L.P.

     Trexler Plaza      $ 45,382.82           1/24/2012           00000068058791
  

Cedar-Brickyard, LLC

     Brickyard      $ 529,075.00           1/13/2013           00000068059929   
         

 

 

           

Total

     $ 1,651,016.16                       

 

 

           

 



--------------------------------------------------------------------------------

SCHEDULE 3.3.7

THEATER PARCEL

ALL THAT CERTAIN lot or piece of ground, with the buildings and improvements
thereon erected, SITUATE in the 1st Ward, City of Philadelphia, Commonwealth of
Pennsylvania, being bounded and described according to a Plan of Survey,
prepared by John J. Leapson, Professional Land Surveyor, dated February 19,
1997, last revised December 12, 2003, as follows:

BEGINNING at the interSection of the Northeast side of Dickinson Street (50 feet
wide) with the Southeast side of Water Street (50 feet wide); thence along the
same North 14 degrees 41 minutes 39 seconds East 331.03 feet to a point in line
of Parcel “B” on said Plan; thence along the same the following two (2) courses
and distances (1) South 63 degrees 36 minutes 02 seconds East passing partly
through a party wall 61.271 feet to a point (2) North 14 degrees 41 minutes 39
seconds East 80.761 feet to a point on the Southwest side of Reed Street (80
feet wide); thence along the same South 75 degrees 13 minutes 21 seconds East
195.00 feet to a point on the Northwest side of Christopher Columbus Boulevard
(formerly Delaware Avenue 150 feet wide); thence along the same South 14 degrees
41 minutes 39 seconds West 399.520 feet to a point on the previously mentioned
Northeast side of Dickinson Street (50 feet wide); thence along the same North
75 degrees 13 minutes 21 seconds West 255.000 feet to the first mentioned point
and place of beginning.

CONTAINING 97,401 square feet or 2.236 acres.

BEING known as #1400 South Christopher Columbus Boulevard (formerly Delaware
Avenue).

BEING Registry #9 S 16-93, 94.

 



--------------------------------------------------------------------------------

SCHEDULE 4

AUTHORIZED OFFICERS

 

1.

Bruce J. Schanzer, Chief Executive Officer of Cedar Realty Trust, Inc.

 

2.

Brenda J. Walker, Chief Operating Officer of Cedar Realty Trust, Inc.

 

3.

Philip R. Mays, Chief Financial Officer of Cedar Realty Trust, Inc.

 



--------------------------------------------------------------------------------

SCHEDULE 5.1.11

REQUIRED PROPERTY, HAZARD AND OTHER INSURANCE

Borrower or the applicable Loan Party shall at all times provide and maintain
the following insurance coverages with respect to each Collateral Property and
the Collateral issued by companies qualified to do business in the applicable
jurisdictions where the Collateral Property is located, having a Best’s Rating
of not less than A-VIII and otherwise acceptable to Administrative Agent in its
sole reasonable discretion:

(i) physical insurance on an all-risk basis without exception (including,
without limitation, flood required if property is in a “Special Flood Hazard
Area” A or V, vandalism and malicious mischief, earthquake, collapse, boiler
explosion, sprinkler coverage, mold infestation, cost of demolition, increased
costs of construction and the value of the undamaged portion of the building and
soft costs coverage) covering all the real estate, fixtures and personal
property to the extent of the full insurable value thereof, on a builder’s risk
non-reporting form prior to completion and occupancy to Occupy Endorsement,
having replacement cost and agreed amount endorsements (with deductibles not in
excess of insurable value);

(ii) rent loss or business interruption insurance in an amount equal to one
year’s projected rentals or gross revenues;

(iii) public liability insurance, with underlying and umbrella coverages
totaling not less than $2,000,000.00 per occurrence and $10,000,000.00 in the
aggregate or such other amounts as may be determined by Administrative Agent
from time to time;

(iv) automobile liability insurance (including non-owned automobile) with a
coverage of $1,000,000 per occurrence during construction;

(v) worker’s compensation, employer’s liability and other insurance required by
law;

(vi) such other insurance coverages in such amounts as Administrative Agent may
request consistent with the customary practices of prudent developers and owners
of similar properties.

An actual insurance policy or certified copy thereof, or a binder, certificate
of insurance, or other evidence of property coverage in the form of Acord 27
(Evidence of Property Coverage), Acord 25 (Certificate of Insurance), or a
30-day binder in form acceptable to Administrative Agent with an unconditional
undertaking to deliver the policy or a certified copy within thirty (30) days,
shall be delivered at closing of the Loan and prior to the first Loan Advance.

Flood insurance shall be provided if the property or the collateral is located
in a flood zone, flood risk or flood hazard area as designated pursuant to the
Federal Flood Disaster Protection Act of 1973, as amended, and the Regulations
thereunder, or if otherwise reasonably required by Administrative Agent.



--------------------------------------------------------------------------------

Administrative Agent, on behalf of the Lenders, shall be named as first
mortgagee on policies of all-risk-type insurance on the Collateral Property, as
loss payee on the Collateral and its contents, and as first mortgagee on
rent-loss or business interruption coverages related thereto.

Except with respect to public liability insurance, as to which Administrative
Agent, on behalf of the Lenders, shall be named as an additional insured with
respect to the Collateral Property or the Collateral, all other required
insurance coverages shall have a so-called “Mortgagee’s endorsement” or
“Lenders’ loss-payable endorsement” which shall provide in substance as follows:

A. Subject to the terms of this Agreement, loss or damage, if any, under the
policy shall be paid to Administrative Agent and its successors and assigns in
whatever form or capacity its interest may appear and whether said interest be
vested in said Administrative Agent in its individual or in its disclosed or
undisclosed fiduciary or representative capacity, or otherwise, or vested in a
nominee or trustee of said Administrative Agent.

B. The insurance under the policy, or under any rider or endorsement attached
thereto, as to the interest only of Administrative Agent, its successors and
assigns, shall not be invalidated nor suspended:

(a) by any error, omission or change respecting the ownership, description,
possession or location of the subject of the insurance or the interests therein
or the title thereto; or

(b) by the commencement of foreclosure or similar proceedings or the giving of
notice of sale of any of the property covered by the policy by virtue of any
mortgage, deed of trust, or security interest; or

(c) by any breach of warranty, act, omission, neglect, or noncompliance with any
provisions of the policy by the named insured, or any one else, whether before
or after a loss, which under the provisions of the policy of insurance, would
invalidate or suspend the insurance as to the named insured, excluding, however,
any acts or omissions of Administrative Agent while exercising active control
and management of the insured property.

C. Insurer shall provide Administrative Agent and each of the Lenders with not
less than thirty (30) days, prior written notice of cancellation of the policy
(for non-payment or any other reason) or of the non-renewal thereof.

D. The insurer reserves the right to cancel the policy at any time, but only as
provided by its terms. However, in such case this policy shall continue in force
for the benefit of Administrative Agent for thirty (30) days after written
notice of such cancellation is received by Administrative Agent and shall then
cease.

 

SCHEDULE 5.1.11 - 2



--------------------------------------------------------------------------------

E. Should legal title to and beneficial ownership of any of the property covered
under the policy become vested in Administrative Agent or its agents, successors
or assigns, insurance under the policy shall continue for the term thereof for
the benefit of Administrative Agent.

F. All notices herein provided to be given by the insurer to Administrative
Agent in connection with this policy and Administrative Agent’s loss payable
endorsement shall be mailed to or delivered to Administrative Agent by certified
or registered mail, return receipt requested, as follows:

KeyBank National Association

225 Franklin Street

Boston, Massachusetts 02110

Attention: Mr. Gregory Lane

 

SCHEDULE 5.1.11 - 3



--------------------------------------------------------------------------------

SCHEDULE 6.4

OWNERSHIP INTERESTS AND TAXPAYER IDENTIFICATION NUMBERS

OF LOAN PARTIES

 

Legal Name of

Loan Party

  

State of

Organization

   Partners/Members    Tax
Identification
Number      Borrowing
Base
Property
Owner    Prop
Ref.
No  

Cedar Realty Trust Partnership, L.P.

   Delaware    N/A      11-3440066       No   

Cedar Realty Trust, Inc.

   Maryland    N/A      42-1241468       No   

Cedar-South Philadelphia I, LLC

   Delaware    Cedar-South
Philadelphia II, LLC
(100%)      90-0082050       Yes      1   

Cedar-South Philadelphia II, LLC

   Delaware    Cedar Realty Trust
Partnership, L.P.
(100%)      90-0082060       No      1   

 



--------------------------------------------------------------------------------

 

September 30, September 30, September 30, September 30, September 30,

Legal Name of

Loan Party

    

State of

Organization

    

Partners/Members

     Tax
Identification
Number       

Borrowing

Base

Property

Owner

     Prop
Ref.
No  

Cedar-Riverview LP

     Pennsylvania      Cedar-Riverview LLC (1% of common interests; general
partner); CSC-Riverview LLC (99% of common interests; limited partner);
Firehouse Realty Corp. (preferred limited partner); Reed Development Associates,
Inc. (preferred limited partner); South River View Plaza, Inc. (preferred
limited partner); River View Development Corp. (preferred limited partner);
Riverview Commons, Inc. (preferred limited partner)        20-0422200        
Yes        2   

Cedar-Riverview LLC

     Delaware     

Cedar Realty Trust Partnership, L.P.

(100%)

       20-0151534         No        2   

CSC-Riverview LLC

     Delaware     

Cedar Realty Trust Partnership, L.P.

(100%)

       20-0151125         No        2   

Cedar Lender LLC

     Delaware     

Cedar Realty Trust Partnership, L.P.

(100%)

       20-0447171         No     

Cedar Dubois, LLC

     Delaware     

Cedar Realty Trust Partnership, L.P.

(100%)

       20-0768567         Yes        3   

Cedar Brickyard, LLC

     Delaware     

Cedar Realty Trust Partnership, L.P.

(100%)

       20-2011661         Yes        4   

 

 

SCHEDULE 6.4 - 2



--------------------------------------------------------------------------------

September 30, September 30, September 30, September 30, September 30,

Legal Name of

Loan Party

    

State of

Organization

    

Partners/Members

     Tax
Identification
Number     

Borrowing

Base

Property

Owner

     Prop
Ref.
No  

Cedar Brickyard II, LLC

     Delaware     

Cedar Realty Trust Partnership, L.P.

(100%)

     27-0844498      Yes        4   

Cedar St. James, LLC

     Delaware     

Cedar Realty Trust Partnership, L.P.

(100%)

     20-2311739      Yes        5   

Cedar Kenley Village, LLC

     Delaware     

Cedar Realty Trust Partnership, L.P.

(100%)

     20-2311870      Yes        6   

Cedar-Valley Plaza, LLC

     Delaware     

Cedar Realty Trust Partnership, L.P.

(100%)

     42-1596164      Yes        7   

Cedar-Glen Allen UK, LLC

     Delaware     

Cedar Realty Trust Partnership, L.P.

(100%)

     20-3797757      Yes        8   

Cedar-Fredericksburg UK, LLC

     Delaware     

Cedar Realty Trust Partnership, L.P.

(100%)

     20-3797657      Yes        9   

Cedar-Revere LLC

     Delaware     

Cedar Realty Trust Partnership, L.P.

(100%)

     20-3528504      Yes        10   

Cedar-Carlisle, LLC

     Delaware     

Cedar Realty Trust Partnership, L.P.

(100%)

     20-3397838      Yes        11   

Cedar-Oakhurst, LLC

     Delaware     

Cedar Realty Trust Partnership, L.P.

(100%)

     20-5233216      Yes        12   

Cedar-Palmyra, LLC

     Delaware     

Cedar Realty Trust Partnership, L.P.

(100%)

     20-3897470      Yes        13   

Cedar-Stadium Plaza LLC

     Delaware      CIF-Loyal Plaza Associates, Corp. (0.01%; member); Cedar
Realty Trust Partnership, L.P. (99.99%; member)      20-2957198      Yes       
14   

CIF-Loyal Plaza Associates, Corp.

     Delaware     

Cedar Realty Trust Partnership, L.P.

(100%)

     42-1597273      No        14   

 

SCHEDULE 6.4 - 3



--------------------------------------------------------------------------------

 

September 30, September 30, September 30, September 30, September 30,

Legal Name of

Loan Party

     State of
Organization     

Partners/Members

     Tax
Identification
Number      Borrowing
Base
Property
Owner      Prop
Ref.
No  

Cedar-Annie Land, LLC

     Delaware     

Cedar Realty Trust Partnership, L.P.

(100%)

     20-5412150      Yes        15   

Cedar-Arlington Road LLC

     Delaware     

Cedar Realty Trust Partnership, L.P.

(100%)

     20-2369571      Yes        16   

Cedar-Fairview Commons, LLC

     Delaware     

Cedar Realty Trust Partnership, L.P.

(100%)

     20-8241755      Yes        17   

Cedar-Norwood, LLC

     Delaware     

Cedar Realty Trust Partnership, L.P.

(100%)

     20-5610606      Yes        18   

Cedar-Metro Square II, LLC

     Delaware     

Cedar Realty Trust Partnership, L.P.

(100%)

     26-3478262      Yes        19   

Cedar-Hilliard, LLC

     Delaware     

Cedar Realty Trust Partnership, L.P.

(100%)

     26-0337651      Yes        20   

Cedar-Grove City, LLC

     Delaware     

Cedar Realty Trust Partnership, L.P.

(100%)

     26-0285531      Yes        21   

Greentree Road L.L.C. 1

     Delaware     

Greentree Road L.L.C. 2

(100%)

     11-3620398      Yes        22   

Greentree Road L.L.C. 2

     Delaware     

Cedar Realty Trust Partnership, L.P.

(100%)

     11-3620395      No        22   

Cedar-Bristol, LLC

     Delaware     

Cedar Realty Trust Partnership, L.P.

(100%)

     20-8328145      Yes        23   

Cedar-Circle, LLC

     Delaware     

Cedar Realty Trust Partnership, L.P.

(100%)

     26-0531641      Yes        24   

Hamilton FC Associates, L.P.

     Pennsylvania     

Cedar-Hamilton, LLC (60%)

Hamilton FC General, LLC (36.99%)

     20-8783810      Yes        26   

Cedar-Hamilton, LLC

     Delaware     

Cedar Realty Trust Partnership, L.P.

(100%)

          No        26   

 

SCHEDULE 6.4 - 4



--------------------------------------------------------------------------------

 

September 30, September 30, September 30, September 30, September 30,

Legal Name of

Loan Party

     State of
Organization     

Partners/Members

     Tax
Identification
Number      Borrowing
Base
Property
Owner      Prop
Ref.
No

Hamilton FC General, LLC

     Pennsylvania     

Brandon L. Famous

Jeffrey S. Cohen

Jon D. Kushner

Steven J. O’Malley

G. Trupert Ortlieb

John P. Fasciano

Adam Kohler

David Orkin

          No      26

Cedar-Lake Raystown, LLC

     Delaware     

Cedar Realty Trust Partnership, L.P.

(100%)

     20-1158059      Yes      27

Cedar-PC Plaza, LLC

     Delaware     

Cedar Realty Trust Partnership, L.P.

(100%)

     26-1293357      Yes      28

Cedar-Dunmore LLC

     Delaware     

Cedar Realty Trust Partnership, L.P.

(100%)

     20-2956203      Yes      29

Cedar-Trexler Plaza 2, LLC

     Delaware     

Cedar Realty Trust Partnership, L.P.

(100%)

     20-5065081      Yes      30

Cedar-Trexler Plaza 3, LLC

     Delaware     

Cedar Realty Trust Partnership, L.P.

(100%)

     20-5220380      Yes      30

Cedar-Campbelltown, LLC

     Delaware     

Cedar Realty Trust Partnership, L.P.

(100%)

     26-1675368      Yes      31

 

SCHEDULE 6.4 - 5



--------------------------------------------------------------------------------

SCHEDULE 6.14.2

BORROWING BASE PROPERTIES

 

September 30, September 30, September 30,

Legal Name of Loan

Party/Property Owner

    

Borrowing Base

Property/Purchase Options

     Fee Simple
or
Leasehold
Estate      Prop.
Ref.
No.  

Cedar-South Philadelphia I, LLC

    

South Philadelphia Shopping Plaza

Philadelphia, Pennsylvania

     Leasehold        1   

Cedar-Riverview LP

    

Riverview Shopping Center

Philadelphia, Pennsylvania

     Leasehold        2   

Cedar Dubois, LLC

    

Dubois Commons Shopping Center

Sandy, Pennsylvania

     Fee Simple        3   

Cedar Brickyard, LLC

Cedar Brickyard II, LLC

    

Brickyard Shopping Center

Berlin, Connecticut

     Fee Simple        4   

Cedar St. James, LLC

    

St. James Shopping Center,

Hagerstown, Maryland

     Fee Simple        5   

Cedar Kenley Village, LLC

     Kenley Village Shopping Center, Hagerstown, Maryland      Fee Simple       
6   

Cedar-Valley Plaza, LLC

    

Valley Plaza Shopping Center, Hagerstown,

Maryland

     Fee Simple        7   

Cedar-Glen Allen UK, LLC

    

Ukrop’s Shopping Center,

Glen Allen, Virginia

 

Ukrop’s Super Markets, Inc. has a purchase option.

     Fee Simple        8   

Cedar-Fredericksburg UK, LLC

    

Ukrop’s Shopping Center,

Fredericksburg, Virginia

 

Ukrop’s Super Markets, Inc. has a purchase option.

     Fee Simple        9   



--------------------------------------------------------------------------------

 

September 30, September 30, September 30,

Legal Name of Loan

Party/Property Owner

    

Borrowing Base

Property/Purchase Options

     Fee Simple
or
Leasehold
Estate        Prop.
Ref.
No.  

Cedar-Revere LLC

    

Unit 2 of The Shops at

Suffolk Downs

Condominium, Revere,

Massachusetts

 

The Stop & Shop Supermarket Company LLC has a purchase option.

       Fee Simple           10   

Cedar-Carlisle, LLC

    

Point at Carlisle Shopping Center

Carlisle, Pennsylvania

       Fee Simple           11   

Cedar-Oakhurst, LLC

    

Oakhurst Plaza

Harrisburg, Pennsylvania

       Fee Simple           12   

Cedar-Palmyra, LLC

    

Palmyra Shopping Center

Palmyra, Pennsylvania

       Fee Simple           13   

Cedar-Stadium Plaza LLC

    

Stadium Plaza

East Lansing, Michigan

 

Burger King Corporation has a purchase option.

       Fee Simple           14   

Cedar-Annie Land, LLC

    

Annie Land Plaza

Lovington, Virginia

       Fee Simple           15   

Cedar-Arlington Road LLC

    

First Merit Bank

Akron, Ohio

       Fee Simple           16   

Cedar-Fairview Commons, LLC

    

Fairview Commons

Fairview Township,

Pennsylvania

       Fee Simple           17   

Cedar-Norwood, LLC

    

Hannaford Plaza

Norwood, Massachusetts

       Fee Simple           18   

Cedar-Metro Square II, LLC

    

Metro Square at Owings Mills, Owings Mills,

Maryland

       Fee Simple           19   

Cedar-Hilliard, LLC

    

Hilliard Discount Drug Mart,

Hilliard, Ohio

 

Discount Drug Mart, Inc. has a purchase option.

       Fee Simple           20   

 

SCHEDULE 6.14.2 - 2



--------------------------------------------------------------------------------

 

September 30, September 30, September 30,

Legal Name of Loan

Party/Property Owner

    

Borrowing Base

Property/Purchase Options

     Fee Simple
or
Leasehold
Estate        Prop.
Ref.
No.  

Cedar-Grove City, LLC

    

Grove City Discount Drug Mart Plaza, Grove City, Ohio

 

Discount Drug Mart, Inc. has a purchase option.

       Fee Simple           21   

Greentree Road L.L.C. 1

    

Washington Center Shops,

Washington, New Jersey

       Fee Simple           22   

Cedar-Bristol, LLC

    

Oakland Commons, Bristol,

Connecticut

       Fee Simple           23   

Cedar-Circle, LLC

    

Circle Plaza, Shamokin Dam

Borough, Pennsylvania

       Fee Simple           24   

Hamilton FC Associates, L.P.

    

Crossroads II Shopping

Center, Dunmore, PA

       Fee Simple           26   

Cedar-Lake Raystown, LLC

    

Lake Raystown Shopping

Center, Smithfield Township, PA

       Fee Simple           27   

Cedar-PC Plaza, LLC

    

Price Chopper Plaza,

Webster, MA

       Fee Simple           28   

Cedar-Dunmore LLC

    

Dunmore Shopping Center,

Dunmore, PA

       Fee Simple           29   

Cedar-Trexler Plaza 2, LLC and Cedar-Trexler Plaza 3, LLC

    

Trexler Plaza Shopping Center,

Lower and Upper

Macungie Townships, PA

       Fee Simple           30   

Cedar-Campbelltown, LLC

    

Northside Commons

Shopping Center, South

Londonderry Township, PA

       Fee Simple           31   

 

SCHEDULE 6.14.2 - 3



--------------------------------------------------------------------------------

SCHEDULE 6.14.5

GROUND LEASES

That certain Ground Lease, dated as of October 31, 2003, by and between SPSP
Corporation, Passyunk Supermarket, Inc., and Twenty Fourth Street Passyunk
Partners, L.P., as landlord, and Cedar-South Philadelphia I, LLC, as tenant.

That certain Lease, dated as of June 24, 1992, between Interstate Land
Management Corporation and Riverview Commons, Inc.

That certain First Amendment to Lease, dated as of February 10, 1993, between
Interstate Land Management Corporation and Riverview Commons, Inc.

That certain Lease, dated as of October 16, 1991, between Interstate Land
Management Corporation and Riverview Commons, Inc.

That certain Assignment and Assumption of Lease Agreement and Estoppel
Certificate, between Interstate Land Management Corporation and Riverview
Commons, Inc. (with regard to the Lease dated June 24, 1992).

That certain Assignment and Assumption of Lease Agreement and Estoppel
Certificate, between Interstate Land Management Corporation and Riverview
Commons, Inc. (with regard to the Lease dated October 16, 1991).

As of the Closing Date, no ground lessor is an Affiliate of any Loan Party.



--------------------------------------------------------------------------------

SCHEDULE 6.23.1

MAJOR LEASE LOCATIONS

 

September 30, September 30, September 30, September 30,

Legal Name of

Loan

Party/Property

Owner

    

Borrowing Base Property

    

Major Leases

     Square
Feet        Prop.
Ref.
No.  

Cedar-South Philadelphia I, LLC

    

South Philadelphia

Shopping Plaza

Philadelphia,

Pennsylvania

    

Bally Total Fitness

Dollar Tree Stores

Ross Dress for Less

Shop Rite

      


 

 

 

31,000


6,930

31,349

54,388

  


  

  

  

       1   

Cedar-Riverview LP

    

Riverview Shopping Center

Philadelphia,

Pennsylvania

    

Avalon Carpet, Tile, Etc.

Pep Boys

United Artist Theatre Group

      


 

 

25,000


22,000

77,700

  


  

  

       2   

Cedar Dubois, LLC

    

Dubois Commons Shopping Center

Sandy, Pennsylvania

    

The Bon-Ton Dept Stores

Shop N Save

      


 

54,500


52,654

  


  

       3   

Cedar Brickyard, LLC

Cedar Brickyard II, LLC

    

Brickyard Shopping Center

Berlin, Connecticut

     Home Depot        103,003           4   

Cedar St. James, LLC

    

St. James Shopping

Center, Hagerstown,

Maryland

     Food Lion        33,000           5   

Cedar Kenley Village, LLC

    

Kenley Village Shopping

Center, Hagerstown,

Maryland

     Food Lion        29,000           6   

Cedar-Valley Plaza, LLC

    

Valley Plaza Shopping

Center, Hagerstown,

Maryland

    

K-Mart

Ollie’s Bargain Outlet

Tractor Supply Company

      


 

 

95,810


41,888

32,095

  


  

  

       7   

Cedar-Glen Allen UK, LLC

    

Ukrop’s Shopping Center,

Glen Allen, Virginia

     Giant Food Store/Martin’s        63,328           8   

Cedar-Fredericksburg UK, LLC

    

Ukrop’s Shopping Center,

Fredericksburg, Virginia

     Ukrop’s        63,000           9   

Cedar-Revere LLC

    

Unit 2 of The Shops at Suffolk Downs

Condominium, Revere,

Massachusetts

     Stop & Shop        74,977           10   



--------------------------------------------------------------------------------

 

September 30, September 30, September 30, September 30,

Legal Name of

Loan

Party/Property

Owner

    

Borrowing Base Property

    

Major Leases

     Square
Feet        Prop.
Ref.
No.  

Cedar-Carlisle, LLC

    

Point at Carlisle Shopping Center

Carlisle, Pennsylvania

    

The Bon-Ton

Dollar Tree Stores

Dunham Sports

Office Max

      


 

 

 

59,925


16,300

21,300

22,645

  


  

  

  

       11   

Cedar-Oakhurst, LLC

    

Oakhurst Plaza

Harrisburg, Pennsylvania

    

CVS

Gold’s Gym

      


 

11,300


23,499

  


  

       12   

Cedar-Palmyra, LLC

    

Palmyra Shopping Center

Palmyra, Pennsylvania

     Weis Markets        46,912           13   

Cedar-Stadium Plaza LLC

    

Stadium Plaza

East Lansing, Michigan

     Hobby Lobby        54,650           14   

Cedar-Annie Land, LLC

    

Annie Land Plaza

Lovington, Virginia

     Food Lion        29,000           15   

Cedar-Arlington Road LLC

    

First Merit Bank

Akron, Ohio

                 16   

Cedar-Fairview Commons, LLC

    

Fairview Commons

Fairview Township, Pennsylvania

     Giant Foods        17,264           17   

Cedar-Norwood, LLC

    

Hannaford Plaza

Norwood, Massachusetts

    

Dollar Tree Stores

Hannaford Brothers

Rocky’s Ace Hardware

      


 

 

16,798


42,598

18,830

  


  

  

       18   

Cedar-Metro Square II, LLC

     Metro Square at Owings Mills, Owings Mills, Maryland                  19   

Cedar-Hilliard, LLC

     Hilliard Discount Drug Mart, Hilliard, Ohio      Discount Drug Mart       
24,592           20   

Cedar-Grove City, LLC

     Grove City Discount Drug Mart Plaza, Grove City, Ohio      Discount Drug
Mart        24,596           21   

Greentree Road L.L.C. 1

     Washington Center Shops, Washington, New Jersey                  22   

Cedar-Bristol, LLC

     Oakland Commons, Bristol, Connecticut     

Bristol Ten Pin

Shaw’s

      


 

35,189


54,661

  


  

       23   

 

SCHEDULE 6.23.1 - 2



--------------------------------------------------------------------------------

 

September 30, September 30, September 30, September 30,

Legal Name of

Loan

Party/Property

Owner

    

Borrowing Base Property

    

Major Leases

     Square
Feet        Prop.
Ref.
No.  

Cedar-Circle, LLC

    

Circle Plaza, Shamokin

Dam Borough,

Pennsylvania

     K-Mart        92,171           24   

Hamilton FC Associates, L.P.

    

Crossroads II Shopping Center,

Dunmore, PA

     Giant Food Store        76,415           26   

Cedar-Lake Raystown, LLC

    

Lake Raystown Shopping Center,

Smithfield Township, PA

    

Giant Food Store

Tractor Supply Company

      


 

61,435


32,711

  


  

       27   

Cedar-PC Plaza, LLC

    

Price Chopper Plaza,

Webster, MA

     Price Chopper        58,545           28   

Cedar-Dunmore LLC

    

Dunmore Shopping Center,

Dunmore, PA

    

Eynon Furniture Outlet

Big Lots

       40,000           29   

Cedar-Trexler Plaza 2, LLC and Cedar-Trexler Plaza 3, LLC

    

Trexler Plaza Shopping Center,

Lower and Upper

Macungie Townships, PA

    

Redner’s Markets

Big Lots

      


 

47,900


33,824

  


  

       30   

Cedar-Campbelltown, LLC

     Northside Commons Shopping Center, South Londonderry Township, PA     
Redner’s Market        48,519           31   

 

SCHEDULE 6.23.1 - 3



--------------------------------------------------------------------------------

SCHEDULE 8.3.6

DESIGNATED PROPERTIES

Shopping Centers:

Aston Center

Ayr Town Center

Columbia Mall

CVS at Bradford

CVS at Celina

CVS at Erie

CVS at Kinderhook

CVS at Kingston

CVS at Naugatuck

CVS at Portage Trail

Dunmore Shopping Center

FirstMerit Bank at Akron

Gahanna Discount Drug Mart Plaza

Grove City Discount Drug Mart Plaza

Heritage Crossing

Hilliard Discount Drug Mart Plaza

McCormick Place

Oakhurst Plaza

Parkway Plaza

Pennsboro Commons

Rite Aid at Massillon

Roosevelt II

Scott Town Center

Shore Mall

Spring Meadow Shopping Center

Stadium Plaza

Stonehedge Square

The Point at Carlisle

Westlake Discount Drug Mart Plaza

Land and approx acres:

Aston Center—6 acres

Blue Mountain Commons—9 acres

Halifax Commons—4 acres

Halifax Plaza—13 acres

Liberty Marketplace—16 acres

Maxatawny Marketplace—32 acres

Oregon Pike—11 acres

Shore Mall—50 acres

Trindle Springs—2 acres

Wyoming -12 acres

 



--------------------------------------------------------------------------------

SCHEDULE 15.1

NOTICES

BORROWER:

Cedar Realty Trust Partnership, L.P.

44 South Bayles Avenue

Port Washington, New York 11050

Attention: Philip R. Mays

Telephone: (516) 944-4572

Telecopier: (516) 767-6497

Electronic Mail: pmays@cdrrt. com

Website Address: www.cedarrealtytrust.com

U.S. Taxpayer Identification Number: 11-3440066

with copies to:

Cedar Realty Trust Partnership, L.P.

44 South Bayles Avenue

Port Washington, New York 11050

Stuart Widowski, Esq.

Telephone: (516) 944-4529

Telecopier: (516) 767-6497

Electronic Mail: swidowski@cdrrt.com

and

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, NY 10038-4982

Attention: Karen Scanna, Esq.

Telephone: (212) 806-5400

Telecopier: (212) 806-6006



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

KeyBank National Association

225 Franklin Street, 18th Floor

MA-01-22-0018

Boston, Massachusetts 02110

Attention: Gregory W. Lane

Telephone: 617-385-6212

Telecopier: 617-385-6293

Electronic Mail: gregory_w_lane@keybank.com

Account No.: 1292000883

Ref: Cedar Realty Trust Partnership L.P.

ABA# 026009593

Other Notices as Administrative Agent:

KeyBank National Association

225 Franklin Street, 18th Floor

MA-01-22-0018

Boston, Massachusetts 02110

Attention: Gregory W. Lane

Telephone: 617-385-6212

Telecopier: 617-385-6293

Electronic Mail: gregory_w_lane@keybank.com

L/C ISSUER:

KeyBank National Association

225 Franklin Street, 18th Floor

MA-01-22-0018

Boston, Massachusetts 02110

Attention: Gregory W. Lane

Telephone: 617-385-6212

Telecopier: 617-385-6293

Electronic Mail: gregory_w_lane@keybank.com

 

SCHEDULE 15.1 - 2



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

LOAN NOTICE

Date:             ,             

 

To:

KeyBank National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended, Restated and Consolidated Loan
Agreement, dated as of December         , 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”). The terms defined therein being used herein as therein defined),
among Cedar Realty Trust Partnership, L.P. (the “Borrower”), the Lenders from
time to time party thereto, and KeyBank National Association, as Administrative
Agent and L/C Issuer.

The undersigned hereby requests (select one):

 

  ¨

A Loan Advance

 

  ¨

A conversion or continuation of Loans

 

  1.

On                                              (a Business Day).

 

  2.

In the amount of $                                    

 

  3.

Comprised of

  [Type

of Loan requested]

 

  4.

For a LIBO Rate Advance: an Interest Period of:     months

The undersigned hereby represents and warrants the following:1

 

  1.

The Loan Advance is for the purpose of:                                 .

 

  2.

The Total Outstandings reflecting the funding of the Loan Advance being
requested hereby are:                         .

 

 

1 

Only include for a Loan Advance.



--------------------------------------------------------------------------------

  3.

Maximum Loan Amount pursuant to Section 2.1.1(a) of the Agreement (lesser of
Total Commitment and the Borrowing Base Value) is:
$            .                

 

  4.

The aggregate remaining amount which may be funded under the Agreement
is:                         .

 

  5.

Attached as Exhibit A hereto are calculations evidencing the Borrower’s
continued compliance with the Financial Covenants, as satisfied by the Closing
Compliance Certificate, or once delivered, the most recent Compliance
Certificate delivered by the Borrower.

 

  6.

The representations and warranties of the Borrower and each other Loan Party
contained in Article 6 of the Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, are true and correct in all material respects on and as of the
date of the Credit Extension requested hereby, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this notice, the representations and warranties
contained in Section 6.8 of the Agreement shall be deemed to refer to the most
recent statements furnished pursuant to Section 7.2.1 and 7.2.2 of the Agreement
and except as to the representations and warranties in Sections 6.4, 6.7, 6.9,
and 6.14 of the Agreement which may be modified only to reflect events occurring
after the date hereof as specifically disclosed in writing to Administrative
Agent prior to or simultaneously with such written request.

 

  7.

No Default or Event of Default exists, or would result from the Loan Advance
requested hereby or from the application of the proceeds thereof.

Note: Each request for a Loan Advance hereunder shall be for (a) a minimum
amount as required by Section 2.3.6 of the Loan Agreement, and (b) an amount not
to exceed (x) the Maximum Loan Amount less (y) the Total Outstandings (after
giving effect to such Loan Advance).

Delivery of executed counterparts of this Loan Notice by telecopy or other
electronic means shall be effective as an original.

 

Exhibit A - 2



--------------------------------------------------------------------------------

 

 

CEDAR REALTY TRUST

PARTNERSHIP, L.P., a Delaware limited partnership

  By:  

Cedar Realty Trust, Inc., a Maryland

corporation, its general partner

    By:         Name:       Title:  

 

 

Exhibit A - 3



--------------------------------------------------------------------------------

EXHIBIT A

[to be completed by Borrower]

 

Exhibit A - 4



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

NOTE

            ,             

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
            or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
the Loan from time to time made by the Lender to the Borrower or so much thereof
as shall be outstanding from time to time under that certain Amended, Restated
and Consolidated Loan Agreement, dated as of December             , 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the Lender, the other financial
institutions named therein and from time to time party thereto, and KeyBank
National Association, as Administrative Agent and L/C Issuer (in such capacity,
the “Administrative Agent”).

The Borrower promises to pay interest on the unpaid principal amount of each
Loan Advance from the date of such Loan Advance until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due under the terms of the Agreement, such unpaid amount shall bear
interest, to be paid in accordance with the terms of the Agreement, from the due
date thereof until the date of actual payment (and before as well as after
judgment) computed at the per annum rate set forth in the Agreement. Loan
Advances may be repaid and re-borrowed in accordance with the terms and
provisions of the Agreement.

This Note is a Note as referred to in the Agreement, is entitled to the benefits
thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note may be declared to be, immediately due and
payable, all as provided in the Agreement. Loan Advances made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Note and endorse thereon the date and amount of its Loan Advances and
payments with respect thereto; provided, however, that if any of said schedules
shall be inconsistent with the terms of the Agreement, the terms of the
Agreement shall control.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note, except as otherwise provided in the Agreement.

The terms of Sections 13.4, 15.2, 15.6 and 15.16 of the Agreement are
incorporated herein by reference, mutatis mutandis.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

Delivery of executed counterparts of this Note by telecopy or other electronic
means shall be effective as an original.

Any notices given with respect to this Note shall be given in the manner
provided for in the Loan Agreement.

 

Exhibit B - 2



--------------------------------------------------------------------------------

 

 

CEDAR REALTY TRUST

PARTNERSHIP, L.P., a Delaware limited partnership

  By:  

Cedar Realty Trust, Inc., a Maryland

corporation, its general partner

    By:         Name:       Title:  

 

 

Exhibit B - 3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

COMPLIANCE CERTIFICATE

Financial Statement Date:             ,             

 

To:

KeyBank National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended, Restated and Consolidated Loan
Agreement, dated as of December             , 2011 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Cedar Realty Trust Partnership, L.P. (the “Borrower”), the Lenders from
time to time party thereto, and KeyBank National Association, as Administrative
Agent and L/C Issuer.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected/authorized             of Cedar Realty Trust, Inc.,
general partner of the Borrower.

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a review of the transactions and conditions of the
Borrower during the accounting period covered by the attached financial
statements.

3. The financial statements attached as Schedule 1 fairly present in all
material respects the Consolidated financial condition of CRT. The examinations
described in paragraph 2 did not disclose, and I have no knowledge of, the
existence of any condition or event which constitutes a Default or an Event of
Default during or at the end of the accounting period covered by the attached
financial statements or as of the date of this Certificate, except as set forth
below.

4. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate,
except as set forth below.

Described below are the exceptions, if any, to paragraphs 3 and 4, listing the
nature of the condition or event, the period during which it has existed and the
action which the Borrower has taken, is taking, or proposes to take with respect
to each such condition or event:

5. Attached hereto on Schedule 3 are the following: (a) a report containing, to
the extent not included in the deliveries under Sections 7.2.1, 7.2.2, or 7.2.3
of the Agreement for all Individual Properties, a summary listing of all Net
Operating Income, revenues, rent roll,



--------------------------------------------------------------------------------

mortgage Debt, if any, and, in addition, for each Individual Property acquired
during the quarter just ended, the cost basis and the amount and terms of any
assumed Debt; (b) a listing of all filings by the Borrower or CRT with the SEC,
including, without limitation, full copies of CRT’s 10-Q and 10-K filings and
(c) Cash Flow Projections, as required by Section 7.2.1 and 7.2.2 of the
Agreement specifically identifying, without limitation, (i) any changes to the
Cash Flow Projection provided in the immediately prior Officer’s Certificate,
(ii) any Distributions projected during the next one-hundred and eighty
(180) days and (iii) a consolidated Adjusted FFO, (d) a list of any Major Leases
entered into during the most recent fiscal quarter and any existing Leases that
became Major Leases during the most recent fiscal quarter and (e) any material
change in accounting policies required by GAAP or financial reporting practices
by any Loan Party or their Subsidiaries.

Delivery of executed counterparts of this Compliance Certificate by telecopy or
other electronic means shall be effective as an original.

 

Exhibit C - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                        ,                         .

 

 

CEDAR REALTY TRUST

PARTNERSHIP, L.P., a Delaware limited partnership

  By:  

Cedar Realty Trust, Inc., a Maryland

corporation, its general partner

    By:         Name:       Title:  

 

Exhibit C - 3



--------------------------------------------------------------------------------

SCHEDULE 1

to the Compliance Certificate

For the Quarter/Year ended                     ,             

[Quarterly/Annual] Financial Statements

 

Exhibit C - 4



--------------------------------------------------------------------------------

SCHEDULE 2

to the Compliance Certificate

For the Quarter/Year ended                     ,             

[FINANCIAL COVENANT CALCULATIONS TO BE ATTACHED BY BORROWER]

 

Exhibit C - 5



--------------------------------------------------------------------------------

SCHEDULE 3

to the Compliance Certificate

[TO BE ATTACHED BY BORROWER]

 

Exhibit C - 6



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]3 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]4 hereunder are several and not joint.]5
Capitalized terms used but not defined herein shall have the meanings given to
them in the Loan Agreement identified below (the “Loan Agreement”), receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Loan Agreement, as of the Effective Date inserted by the Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including, without limitation, the
Letters of Credit included in such facilities) and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Loan
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to

 

 

2

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

 

3

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

4

Select as appropriate.

 

5

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

 

[the][any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the][any] Assignor.

 

1.  

    Assignor[s]:

                      2.  

    Assignee[s]:

                     

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

  3.

Borrower: Cedar Realty Trust Partnership, L.P.

 

  4.

Administrative Agent: KeyBank National Association, as the administrative agent
under the Loan Agreement

 

  5.

Loan Agreement: Amended, Restated and Consolidated Loan Agreement, dated as of
December             , 2011, among Cedar Realty Trust, L.P., the Lenders from
time to time party thereto, and KeyBank National Association, as Administrative
Agent and L/C Issuer

 

  6.

Assigned Interest:

 

Assignor[s]6

  

Assignee[s]7

   Facility
Assigned      Aggregate
Amount of
Commitment/Loans
for all Lenders8      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans9      CUSIP
Number         Commitment         $____________         $________        
__________%               Commitment         $____________         $________   
     __________%               Commitment         $____________        
$________         __________%      

 

[7.

Trade Date:             ]10

Effective Date:             , 20            [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

6 

List each Assignor, as appropriate.

 

7 

List each Assignee, as appropriate.

 

8 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

 

9 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

10 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit D - 2



--------------------------------------------------------------------------------

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:       Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:  

 

  Title:

 

[Consented to and]11 Accepted:

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent

By:  

 

 

Title:

[Consented to:]12 By:  

 

 

Title:

 

 

11 

To be added only if the consent of the Administrative Agent is required by the
terms of the Loan Agreement.

 

12 

To be added only if the consent of the Borrower and/or other parties (L/C
Issuer) is required by the terms of the Loan Agreement.

 

Exhibit D - 3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Loan Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Loan Agreement, (ii) it
meets all the requirements to be an assignee under the Loan Agreement (subject
to such consents, if any, as may be required under the Loan Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Loan Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Loan Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to the terms of the Loan Agreement, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Loan Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

Exhibit D - 4



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit D - 5



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

ESTOPPEL CERTIFICATE

ESTOPPEL CERTIFICATE AND AGREEMENT

WHEREAS,             a             having an address at
            (hereinafter, the “Landlord”), is the owner in fee simple of that
certain parcel of real estate numbered             , and commonly known as
            , as more particularly described in Exhibit A annexed hereto
(hereinafter, the “Premises”);

WHEREAS, the Landlord has leased the Premises to             , a
            having and address at             (hereinafter, the “Tenant”),
pursuant to that certain ground lease dated as of             ,
            (hereinafter, with any amendments, modifications, extensions,
replacements or renewals, the “Lease”), a copy of which is attached hereto as
Exhibit B and made a part hereof (All capitalized terms used herein which are
not otherwise defined shall have the meaning ascribed to such term under the
Lease);

WHEREAS, KeyBank National Association, a national banking, as administrative
agent (hereinafter, the “Agent”) on behalf of itself and certain other lenders
(hereinafter, individually and collectively referred to as the “Lender” or
“Lenders”), has agreed to establish a loan arrangement (hereinafter, the “Loan
Arrangement”) with Cedar Realty Trust Partnership, L.P., a Delaware limited
partnership (hereinafter, the “Borrower”);

WHEREAS, the Tenant has substantial financial dealings with the Borrower and is
affiliated with the Borrower (by ownership and by contractual relationship
and/or other meaningful business relationship), and the extension of credit and
the providing of financial accommodations to the Borrower will enhance and
benefit the business activities and interests of the Tenant;

WHEREAS, as a condition to establishing the Loan Arrangement, the Agent and the
Lenders require that, among other collateral to be granted, the Tenant grant to
the Agent, on behalf of the Lenders, a leasehold mortgage in and to the rights
of the Tenant to the Lease and the Premises and a security interest in other
property of the Tenant, said leasehold mortgage and security interests to be
created by the execution and delivery by the Tenant of that certain [DESCRIBE
LEASEHOLD MORTGAGE AGREEMENT] (hereinafter, with any extensions, modifications
and amendments, the “Leasehold Mortgage”);

WHEREAS, as a further condition to establishing the Loan Arrangement, the Agent
and the Lenders require that the Landlord certify, represent, covenant, and
agree to the matters described in this Estoppel Certificate and Agreement
(hereinafter, this “Estoppel Certificate”); and



--------------------------------------------------------------------------------

WHEREAS, it is in the best interest of the Landlord that the Loan Arrangement be
established.

NOW, THEREFORE, in consideration of the foregoing, and upon the request of the
Agent and the Lenders, Landlord and the Tenant hereby make the following
representations and covenants:

 

1.

The Landlord and Tenant represent that:

 

  1.1

the Lease is currently in full force and effect;

 

  1.2

the Lease has not been modified or amended;

 

  1.3

neither the Tenant nor Landlord is in default under the Lease, nor has any event
occurred which is, or solely with the passage of time would be, an event of
default under the Lease; and

 

  1.4

the term of the Lease commences on             ,             and expires on
            ,             .

 

2.

The Landlord represents that all rent presently due under the Lease has been
paid in full, and no additional rent is presently due under the Lease; and as of
the date of this Estoppel Certificate, there are no other payments due and
payable from the Tenant to the Landlord under the Lease.

 

3.

The Landlord represents and warrants that its fee interest in the Premises is
unencumbered, except as set forth in Exhibit C attached hereto.

 

4.

The Landlord acknowledges and agrees that the interest of the Landlord in and to
the Premises and the Lease shall not be encumbered beyond that which such
interests are encumbered as of the date hereof in any manner whatsoever without
the prior written consent of the Agent.

 

5.

The Landlord hereby:

 

  5.1

acknowledges and consents to the granting of the Leasehold Mortgage, and
acknowledges and recognizes that the Agent, as the mortgagee of the leasehold
interest in the Lease, is entitled to the benefit of all of the rights and
privileges provided to a leasehold mortgagee under the Lease;

 

  5.2

recognizes the rights of the Agent, and any successor, assignee or transferee of
the Agent, in and to the Premises as described in the Leasehold Mortgage, and
consents to the exercise by the Agent of its rights under the Leasehold Mortgage
upon the occurrence of an event of default by the Tenant under the Leasehold
Mortgage;

 

Exhibit E - 2



--------------------------------------------------------------------------------

  5.3

recognizes the right of the Agent, and any successor, assignee or transferee of
the Agent, to exercise any options, including, without limitation, any renewal
or extension options or rights of first refusal provided to the Tenant under the
Lease, and agrees that if, prior to the exercise by the Agent of its rights
under the Leasehold Mortgage, the Tenant fails to exercise within the applicable
time periods set forth in the Lease any option including, without limitation,
any renewal or extension option or right of first refusal, the Landlord shall
notify the Agent as attorney-in-fact for the Tenant and the Agent shall be
authorized, at its option, to exercise any option or right within sixty
(60) days of receipt of such notice and the Landlord shall recognize said
exercise of any option or right by the Agent;

 

  5.4

agrees that the interest of the Landlord in and to the Premises and the Lease
shall not be transferred or assigned unless the transferee or assignee provides
a written agreement to the Agent that (i) said transfer or assignment is subject
to the terms and conditions of the Lease, and this Estoppel Certificate, and
(ii) the transferee or assignee assumes the obligations of the Landlord
thereunder and hereunder;

 

  5.5

acknowledges that notwithstanding the occurrence of any event of default under
the Lease, the Landlord will not terminate, or allow or suffer the termination
of, the Lease, without the prior written consent of Agent; and

 

  5.6

agrees that notwithstanding the terms of the Lease, any and all insurance
proceeds or eminent domain or condemnation awards or proceeds with respect to
the Premises shall be subject to the approval of the Agent and shall be payable
to the Agent, or otherwise made available for the repair or restoration of the
Premises, all in accordance with the terms and provisions of the Leasehold
Mortgage.

 

6.

Upon notice to the Landlord by the Agent of the exercise of Agent’s rights
against Tenant (whether pursuant to the Leasehold Mortgage or otherwise) the
Landlord shall:

 

  6.1

not interfere with any enforcement by the Agent of the Agent’s rights in and to
the personal property of the Tenant located on the Premises;

 

  6.2

not distrain nor assert any claim against the personal property of Tenant;

 

  6.3

permit the Agent to enter upon the Premises and remove the personal property
from the Premises, provided, the Agent agrees that it shall promptly repair, at
the Agent’s expense, any physical damage to the Premises caused by said removal;
and

 

  6.4

not interfere with the disposal of the personal property by sale (by public
auction or otherwise) conducted on the Premises.

 

7.

Until such time as the Agent executes and records a discharge of the Leasehold
Mortgage:

 

Exhibit E - 3



--------------------------------------------------------------------------------

  7.1

no modifications, extensions, renewals or surrender of the Lease shall be
effective without the prior written consent of the Agent;

 

  7.2

the Landlord shall not convey the Premises to the Tenant without the prior
written consent of the Agent;

 

  7.3

any and all rights, easements and development agreements to be granted by, or
entered into with, the Landlord relative to the Premises shall not be granted or
entered into without the prior written consent of the Agent; and

 

  7.4

the Landlord shall waive any provisions of the Lease which provide that Tenant
shall, upon request of the Landlord, subordinate the Lease to any lien of any
present or future mortgages granted by the Landlord.

 

8.

In the event of any default by the Tenant under the Lease, the Landlord shall:

 

  8.1

cause a copy of any notice of default by the Tenant under the Lease or notice of
termination of the Lease to be sent to the Agent, and the Landlord agrees that
any such notice of default or termination shall not be deemed duly given and
effective unless and until a copy of such notice is actually received by the
Agent; and

 

  8.2

permit the Agent to cure or cause to be cured such default within thirty
(30) days of the receipt of notice from the Landlord of Tenant’s default if such
default may be cured by the payment of money, or, otherwise, within sixty
(60) days of the receipt of such notice.

 

9.

If the Agent fails to cause any default of the Tenant under the Lease to be
cured, or such default is incapable of being cured, during the applicable time
period, the Landlord shall further refrain from exercising its rights and/or
remedies under the Lease and shall not terminate the Lease if the Agent has
provided the Landlord with written notice that either:

 

  9.1

the Agent intends to cause the default to be cured and the Agent is diligently
pursuing the cure of such default; or

 

  9.2

the Agent has or intends to make demand upon Tenant for payment or performance
under any agreement between Tenant and the Agent pertaining to the Loan
Arrangement and the Agent diligently pursues the exercise of its rights
thereunder.

 

10.

Any successor, assignee or transferee of the Agent shall have thirty (30) days
from the consummation of such succession, assignment, or transfer within which
to cure or cause to be cured any default of the Tenant under the Lease.

 

11.

Any default of the Tenant under the Lease which is cured or which is caused to
be cured by the Agent within the applicable cure period, shall be deemed to have
been waived by the Landlord and the Landlord shall not be entitled to exercise
any rights or remedies granted to Landlord under the Lease on account of the
occurrence of such default.

 

Exhibit E - 4



--------------------------------------------------------------------------------

12.

In the event any default of Tenant under the Lease is incapable of being cured,
the Landlord shall, upon the request of the Agent, execute a new lease with the
Agent upon the same terms and conditions (but providing for the revival of any
rights and/or options which may have lapsed due to the Tenant’s action or
inaction under the Lease) as the Lease and such new lease shall have the same
relative priority in right, title and interest in and to the Premises as the
Lease.

 

13.

The Agent shall not become liable for the obligations of the Tenant under the
Lease unless and until the Agent obtains possession of the Premises and
expressly agrees to assume all such obligations, and then, only for the period
during which the Agent is in possession of the Premises. Upon the sale, transfer
or assignment by the Agent of its interest in the Lease and/or the Premises, the
Agent shall have no further liability to the Landlord.

 

14.

Whether or not the Agent assumes the obligations of Tenant pursuant to
Section 13, above, the Agent shall have no liability to the Landlord for any
obligations of Tenant under the Lease arising prior to such assumption by the
Agent.

 

15.

All notices under this Estoppel Certificate shall be sent certified mail, return
receipt requested as follows:

If to Landlord:

 

 

 

 

 

 

 

  Attention:  

 

With a copy to:

 

 

 

 

 

 

 

  Attention:  

 

If to the Tenant:

 

 

 

 

 

 

 

  Attention:  

 

 

Exhibit E - 5



--------------------------------------------------------------------------------

With a copy to:

 

 

 

 

 

 

 

  Attention:  

 

If to the Agent:

KeyBank National Association, in its capacity as Administrative Agent

225 Franklin Street, 18th Floor

MA-01-22-0018

Boston, Massachusetts 02110

Attention: Gregory W. Lane

With a copy to:

Riemer & Braunstein LLP

Three Center Plaza

Boston, Massachusetts 02108

Attention: Kevin J. Lyons, Esquire

FAX No.: (617) 692-3433

All notices hereunder shall be deemed to have been received three (3) days after
the date of mailing in accordance with the above described requirements.

 

16.

Upon the request of the Agent, the Landlord will provide the Agent with estoppel
certificates, in form acceptable to Agent, with respect to the status of the
Lease and the compliance by the Landlord and/or Tenant with regard to specific
terms, provisions and conditions set forth thereunder.

 

17.

Each party hereto agrees to execute such documents as may be reasonably required
from time to time to evidence or effectuate the terms and provisions hereof.

 

18.

This Estoppel Certificate is binding on, and shall inure to the benefit of, the
Tenant, the Agent, and the Landlord, and each of their successor and assigns.

Delivery of executed counterparts of this Estoppel Certificate by telecopy or
other electronic means shall be effective as an original.

[The balance of this page is intentionally left blank]

 

Exhibit E - 6



--------------------------------------------------------------------------------

It is intended that this Estoppel Certificate take effect as a sealed instrument
as of this             day of             ,             .

 

LANDLORD:

 

By:     Name:  

 

Title:  

 

TENANT:

 

By:  

 

Name:  

 

Title:  

 

AGENT:

 

KEYBANK NATIONAL ASSOCIATION, in its

capacity as administrative agent

By:  

 

Name:  

 

Title:  

 

 

Exhibit E - 7



--------------------------------------------------------------------------------

EXHIBIT A

Premises

(See Attached)

 

Exhibit E - 8



--------------------------------------------------------------------------------

EXHIBIT B

Lease

(See Attached)

 

Exhibit E - 9



--------------------------------------------------------------------------------

EXHIBIT C

Encumbrances

 

Exhibit E - 10



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

CLOSING COMPLIANCE CERTIFICATE

Closing Date: December             , 2011

 

To:

KeyBank National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended, Restated and Consolidated Loan
Agreement, dated as of December             , 2011 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Cedar Realty Trust Partnership, L.P. (the “Borrower”), the Lenders from
time to time party thereto, and KeyBank National Association, as Administrative
Agent and L/C Issuer. All capitalized terms used herein which are not otherwise
defined shall have the meaning ascribed to such term under the Agreement.

The undersigned Authorized Officer hereby certifies as of the date hereof that
he/she is the             of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on behalf of the Borrower, and that:

1. No Default or Event of Default has occurred or would occur after giving
effect to the Agreement, the Loan Documents and all Credit Extensions occurring
on the Closing Date.

2. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date set forth therein.

3. The Borrower, CRT and each of the Borrowing Base Property Owners (both before
and after giving effect to the Credit Extensions occurring on the Closing Date)
(a) is solvent, (b) has assets having a fair value in excess of the amount
required to pay such Person’s probable liabilities and existing Debts as such
become absolute and mature, and (c) has adequate capital for the conduct of such
Person’s business and the ability to pay such Person’s Debts from time to time
incurred in connection therewith as such Debts mature.

4. No change has occurred in the financial condition, business, affairs,
operations or control of Borrower and/or the Loan Parties, since the date of
their respective financial statements most recently delivered to Administrative
Agent or any of the Lenders, which change has had or could reasonably be
expected to have a Material Adverse Effect.

 



--------------------------------------------------------------------------------

5. All representations and warranties made by or on behalf of any of the
Borrower and the other Loan Parties, or any of them, to the Administrative Agent
or any of the Lenders are true, accurate and complete in all material respects
and shall do not omit any material fact necessary to make the same not
misleading.

6. There are not any actions, suits or proceedings at law or in equity or by or
before any governmental instrumentality or other agency or regulatory authority
by any entity (private or governmental) pending or, to the best of the
Borrower’s knowledge, threatened with respect to the Loan, the transactions
contemplated in the Loan Documents, or the Borrower, any other Loan Party, or
any other Borrower Subsidiary, which are not fully covered (subject to
deductibles) by an insurance policy issued by a reputable and financially viable
insurance company or, to the extent not so covered, could (a) materially
adversely affect a Borrowing Base Property or (b) have or reasonably be expected
to have a Material Adverse Effect.

7. No Laws prohibit or adversely limit the capacity or authority of the Borrower
or any Loan Party to enter into the Loan Documents and perform the obligations
of such Person with respect thereto.

8. There has not been any material unrepaired or unrestored damage or
destruction by fire or otherwise to any of the real or tangible personal
property comprising the Borrowing Base Properties.

9. No third party consents and/or agreements are required with respect to
entering into the Loan Documents or performing the obligations thereunder.

Delivery of executed counterparts of this Compliance Certificate by telecopy or
other electronic means shall be effective as an original.

 

Exhibit F - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
and year set forth above.

 

CEDAR REALTY TRUST PARTNERSHIP, L.P., a Delaware limited partnership By:   Cedar
Realty Trust, Inc., a Maryland corporation, its general partner   By:  

 

  Name:  

 

  Title:  

 

 

Exhibit F - 3



--------------------------------------------------------------------------------

SCHEDULE 1

to the Closing Certificate

[TO BE COMPLETED BY BORROWER

 

Exhibit F - 4



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

GUARANTY

GUARANTY

This Guaranty (hereinafter, the “Guaranty”) is given pursuant to the terms and
conditions of that certain Amended, Restated and Consolidated Loan Agreement,
dated as of January             , 2012 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Loan
Agreement”), among Cedar Realty Trust Partnership, L.P., formerly known as Cedar
Shopping Centers Partnership, L.P. (the “Borrower”), the Lenders from time to
time party thereto, and KeyBank National Association, as Administrative Agent
and L/C Issuer (in such capacity as Administrative Agent, the “Agent”).
Capitalized terms used herein and not otherwise specifically defined shall have
the same meaning herein as in the Loan Agreement.

FOR VALUE RECEIVED, and to induce Agent and the Lenders to extend credit to the
Borrower as provided for in the Loan Agreement and the other Loan Documents,
            (hereinafter, “Guarantor”), hereby unconditionally agrees as
follows:

1. Guaranty. Guarantor, as a primary party and not merely as a surety,
unconditionally and irrevocably guarantees the prompt and full payment (and not
merely the collectability), performance, and observance of all of the
obligations, terms and conditions to be paid, performed or observed by Borrower
under the Note, Loan Agreement and each other Loan Document, to or on behalf of
the Agent, the Lenders, or any one of them, each as the same may be hereafter
amended, modified, extended, renewed or recast, including, without limitation,
all of the Obligations and the payment of all principal, interest, fees and
other charges when due under the Note, the Loan Agreement and each other Loan
Document (hereinafter, the “Guaranteed Obligations”).

Upon the occurrence of and during the continuance of any Event of Default under
the Loan Agreement, or any of the other Loan Documents, or if Agent has
accelerated the Loan pursuant to a right to do so under the Loan Agreement,
Agent may at its option proceed directly and at once, without notice (except as
otherwise provided under the Loan Agreement), against Guarantor hereunder,
without proceeding against Borrower, any other Guarantor, or any other person or
other Collateral for the Obligations or the Guaranteed Obligations.

If Borrower, or Guarantor if so required, shall fail or refuse to perform or
continue performance of all of the Obligations on the part of Borrower to be
kept and performed, then, if an Event of Default exists on account thereof under
the Loan Documents or this Guaranty, in addition to any other rights and
remedies which Agent or any Lender may have hereunder or elsewhere, and not in
limitation thereof, Agent or any Lender, at such party’s option, may exercise
any or all of its rights and remedies under the Loan Agreement and each other
Loan Document.

 



--------------------------------------------------------------------------------

This Guaranty shall survive and continue in full force and effect beyond and
after the payment and satisfaction of the Guaranteed Obligations and the
Obligations in the event Agent or any Lender is required to disgorge or return
any payment or property received as a result of any laws pertaining to
preferences, fraudulent transfers or fraudulent conveyances.

2. Waivers. Guarantor hereby waives and relinquishes to the fullest extent now
or hereafter not prohibited by applicable law:

 

  (a)

all suretyship defenses and defenses in the nature thereof;

 

  (b)

any right or claim of right to cause a marshaling of the assets of Borrower or
of any Collateral, or to cause Agent to proceed against any of the other
security for the Guaranteed Obligations or the Obligations before proceeding
under this Guaranty against Guarantor, or, if there shall be more than one
Guarantor, to require Agent to proceed against any other Guarantor or any of
Guarantors in any particular order;

 

  (c)

until satisfaction in full of the Obligations of the Borrower to the Agent and
the Lenders, and the satisfaction in full of the Guaranteed Obligations, all
rights and remedies, including, but not limited to, any rights of subrogation,
contribution, reimbursement, exoneration or indemnification pursuant to any
agreement, express or implied, or now or hereafter accorded by applicable law to
indemnitors, guarantors, sureties or accommodation parties; provided, however,
unless Agent otherwise expressly agrees in writing, such waiver by any
particular Guarantor shall not be effective to the extent that by virtue thereof
such Guarantor’s liability under this Guaranty or under any other Loan Document
is rendered invalid, voidable, or unenforceable under any applicable state or
federal law dealing with the recovery or avoidance of so-called preferences or
fraudulent transfers or conveyances or otherwise;

 

  (d)

notice of the acceptance hereof, presentment, demand for payment, protest,
notice of protest, or any and all notice of nonpayment, nonperformance,
nonobservance or default, or other proof or notice of demand whereby to charge
Guarantor therefor;

 

  (e)

the pleading of any statute of limitations as a defense to Guarantor’s
obligations hereunder;

 

  (f)

the right to a trial by jury in any matter related to this Guaranty; and

 

  (g)

the benefit of all other provisions of law which may be validly waived.

GUARANTOR, AGENT AND LENDERS MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED ON THIS GUARANTY, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY,

 

Exhibit G - 2



--------------------------------------------------------------------------------

INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS OR ACTIONS OF AGENT OR ANY LENDER RELATING TO THE ADMINISTRATION OF
THE LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT NONE OF THE
PARTIES WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH
A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW,
GUARANTOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. GUARANTOR CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF AGENT OR ANY LENDER HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT AGENT OR ANY LENDER WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER. THIS WAIVER IS GIVEN AS A
MATERIAL INDUCEMENT TO AGENT AND THE LENDERS TO ACCEPT THIS GUARANTY AND TO MAKE
THE LOAN.

3. Cumulative Rights. Agent’s and any Lender’s rights under this Guaranty shall
be in addition to and not in limitation of all of the rights and remedies of
Agent and any Lender under the Loan Documents. All rights and remedies of Agent
and any Lender shall be cumulative and may be exercised in such manner and
combination as Agent or any Lender may determine.

4. No Impairment. The liability of Guarantor hereunder shall in no way be
limited or impaired by, and Guarantor hereby assents to and agrees to be bound
by, any amendment or modification of the provisions of the Loan Documents to or
with Agent or any Lender by Borrower or any other Guarantor or any person who
succeeds Guarantor as owner of a Collateral Property (hereinafter, the
“Property”). In addition, the liability of Guarantor under this Guaranty and the
other Loan Documents shall in no way be limited or impaired by:

 

  (a)

any extensions of time for performance required by any of the Loan Documents;

 

  (b)

any amendment to or modification of any of the Loan Documents;

 

  (c)

any sale or assignment of the Loan or any sale, assignment or foreclosure of the
Security Documents, or any sale, transfer or exchange of all or part of the
Property;

 

  (d)

any exculpatory, or nonrecourse, or limited recourse, provision in any of the
Loan Documents limiting Agent’s or any Lender’s recourse to the Property secured
by any Security Document, or to any other property, or limiting Agent’s or any
Lender’s rights to a deficiency judgment against Borrower or any other person or
entity;

 

  (e)

the accuracy or inaccuracy of any of the representations or warranties made by
or on behalf of Borrower, any general partner, owner, principal, or agent of
Borrower, or Guarantor, under any Loan Document or otherwise;

 

Exhibit G - 3



--------------------------------------------------------------------------------

  (f)

the release of Borrower, any general partner, owner, principal, or agent of
Borrower, or any other person or entity, from performance or observance of any
of the agreements, covenants, terms or conditions contained in any of the Loan
Documents by operation of law, Agent’s or any Lender’s voluntary act, or
otherwise;

 

  (g)

the filing of any bankruptcy or reorganization proceeding by or against
Borrower, any general partner, owner, principal, or agent of Borrower,
Guarantor, or any subsequent owner of the Property;

 

  (h)

the release or substitution in whole or part of any collateral or security for
the Obligations or the Guaranteed Obligations;

 

  (i)

Agent’s failure to record any Security Document or file any UCC financing
statements, or Agent’s improper recording or filing of any thereof, or Agent’s
failure to otherwise perfect, protect, secure, or insure any security interest
or lien given as security for the Obligations or the Guaranteed Obligations;

 

  (j)

the release of any other party now or hereafter liable upon or in respect of
this Guaranty or any of the other Loan Documents; or

 

  (k)

the invalidity or unenforceability of all or any portion of any of the Loan
Documents as to Borrower, any Guarantor, or any other person or entity.

Any of the foregoing may be accomplished with or without notice to Borrower, any
general partner, owner, principal, or agent of Borrower, or any Guarantor, and
with or without consideration.

5. Delay Not Waiver. No delay on Agent’s or any Lender’s part in exercising any
right, power or privilege hereunder or under any of the Loan Documents shall
operate as a waiver of any such privilege, power or right. No waiver by Agent or
any Lender in any instance shall constitute a waiver in any other instance.

6. Warranties and Representations. Guarantor warrants and represents to Agent
and each of the Lenders for the express purpose of inducing Agent and the
Lenders to enter into the Loan Agreement, to make each Loan Advance, to accept
this Guaranty, and to otherwise complete the transactions contemplated by the
Loan Agreement, as to such Guarantor, that as of the date of this Guaranty, upon
the date of each Loan Advance, and at all times thereafter until the Loan is
repaid and all Guaranteed Obligations to Agent and the Lenders have been
satisfied in full, as follows:

 

  (a)

Incorporation by Reference. Each warranty and representation made by Guarantor
in the Environmental Indemnity Agreement is true, accurate and complete and is
incorporated herein by reference.

 

Exhibit G - 4



--------------------------------------------------------------------------------

  (b)

Financial Information. Copies of the financial statements of Guarantor have been
delivered to Agent and each Lender and each of the same fairly present
Guarantor’s financial condition as of the dates thereof and no material and
adverse change has occurred in Guarantor’s financial condition or business since
the respective dates thereof; and each financial statement of Guarantor
submitted in the future shall fairly present Guarantor’s financial condition as
of the dates thereof.

 

  (c)

No Violation. The payment and performance by Guarantor of the Guaranteed
Obligations, Guarantor’s obligations under the Loan Agreement, this Guaranty,
the Security Documents, the Environmental Indemnity Agreement, and any other
Loan Document, does not and shall not constitute a violation of any law, order,
regulation, contract or agreement to which Guarantor is a party or by which
Guarantor or Guarantor’s property may be bound;

 

  (d)

No Litigation. There is no material litigation now pending or, to the best of
Guarantor’s knowledge threatened in writing, against Guarantor which, if
adversely decided would materially impair the ability of Guarantor to pay and
perform the Guaranteed Obligations, Guarantor’s obligations under the Loan
Agreement, this Guaranty, the Security Documents, the Environmental Indemnity
Agreement, or any other Loan Document.

 

  (e)

Entity Matters. The Guarantor is a duly organized, validly existing entity
organized and in good standing under the laws of the State of Delaware, and has
all requisite power and authority to conduct its business and to own its
property as now conducted or owned, and is qualified to do business in all
jurisdictions where the nature and extent of its business is such that such
qualification is required by law.

 

  (f)

Valid and Binding. Each of the Loan Documents to which Guarantor is a party
constitutes Guarantor’s legal, valid and binding obligation in accordance with
the respective terms thereof, subject to bankruptcy, insolvency and similar laws
of general application affecting the rights and remedies of creditors and with
respect to the availability of remedies of specific enforcement subject to the
discretion of the court before which proceedings therefor may be brought.

 

  (g)

Solvency. Guarantor is solvent and is not rendered insolvent by the obligations
undertaken in this Guaranty. Guarantor is not contemplating either the filing of
a petition or proceeding under any state or federal bankruptcy or insolvency or
reorganization laws or the liquidating of all or a major portion of Guarantor’s
property, and Guarantor has no knowledge of any such petition or proceeding
being filed against any other Guarantor.

 

  (h)

Material Economic Benefit. The granting of the Credit Extensions to Borrower
will constitute a material economic benefit to Guarantor.

 

Exhibit G - 5



--------------------------------------------------------------------------------

7. Notices. Any notice or other communication in connection with this Guaranty
shall be in writing and (i) deposited in the United States mail, postage prepaid
by registered or certified mail, (ii) hand delivered by any commercially
recognized courier service or overnight delivery service such as Federal
Express, or (ii) sent by facsimile transmission if a FAX Number is designated
below, addressed as follows:

If to Guarantor:

 

 

 

 

44 South Bayles Avenue

Port Washington, New York Attention: Philip Mays

FAX Number: (516) 767-6497

 

with a copy to:

 

 

 

 

44 South Bayles Avenue

Port Washington, New York

Attention: Stuart Widowski

FAX Number: (516) 767-6497

with copies by regular mail or such hand delivery or facsimile transmission to:

 

 

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, New York 10038-4982

Attention: Karen Scanna, Esquire

FAX Number: (212) 806-6006

If to Agent:

 

 

KeyBank National Association

225 Franklin Street

Boston, Massachusetts 02110

Attention: Gregory W. Lane

FAX No.: (617) 385-6293

with copies by regular mail or such hand delivery or facsimile transmission to:

 

 

Riemer & Braunstein LLP

Three Center Plaza, Suite 600

Boston, Massachusetts 02108 Attention: Kevin J. Lyons, Esquire

FAX No.: (617) 880-3456

Any such addressee may change its address for such notices to any other address
in the United States as such addressee shall have specified by written notice
given as set forth above.

 

Exhibit G - 6



--------------------------------------------------------------------------------

All periods of notice shall be measured from the deemed date of delivery. A
notice shall be deemed to have been given, delivered and received upon the
earliest of: (i) if sent by such certified or registered mail, on the third
Business Day following the date of post-mark, or (ii) if hand delivered by such
courier or overnight delivery service, when so delivered or tendered for
delivery during customary business hours on a Business Day at the specified
address, or (iii) if so mailed, on the date of actual receipt (or tender of
delivery) as evidenced by the return receipt, or (iv) if so delivered, upon
actual receipt, or (v) if facsimile transmission is a permitted means of giving
notice, upon receipt an evidenced by confirmation.

8. No Oral Change. No provision of this Guaranty may be changed, waived,
discharged, or terminated orally (in person or by telephone) or by any other
means except by an instrument in writing signed by the party against whom
enforcement of the change, waiver or discharge or termination is sought.

9. Parties Bound; Benefit. This Guaranty shall be binding upon Guarantor and
Guarantor’s respective successors, assigns, heirs and personal representatives
and shall be for the benefit of Agent and each Lender, and of any subsequent
holder of Agent’s or any Lender’s interest in the Loan and of any owner of a
participation interest therein. In the event the interest of Agent or any other
Lender under the Loan Documents is sold or transferred, then the liability of
the Guarantor to Agent or such Lender shall then be in favor of both the Agent
or Lender originally named herein and each subsequent holder of Agent’s or
Lender’s interest therein, to the extent of their respective interests.

10. Joint and Several. If there is more than one (1) Guarantor, the obligations
of each Guarantor, and such Guarantor’s respective successors, assigns, heirs
and personal representatives, shall be and remain joint and several.

11. Partial Invalidity. Each of the provisions hereof shall be enforceable
against Guarantor to the fullest extent now or hereafter not prohibited by
applicable law. The invalidity or unenforceability of any provision hereof shall
not limit the validity or enforceability of each other provision hereof.

12. Governing Law. This Guaranty and the rights and obligations of the parties
hereunder shall in all respects be governed by and construed and enforced in
accordance with the internal laws of the State of New York. Agent or any Lender
may enforce its rights hereunder and under the other Loan Documents, including,
but not limited to, its rights to sue Guarantor or to collect any outstanding
indebtedness in accordance with applicable law.

13. Consent to Jurisdiction. Each party hereto irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of New York located within the First Department of the New
York State Unified Court System and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Guaranty or any other
loan document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State Court or, to the fullest extent permitted by applicable law, in such
Federal Court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this

 

Exhibit G - 7



--------------------------------------------------------------------------------

Guaranty or in any other Loan Document shall affect any right that the Agent,
any Lender or the L/C Issuer may otherwise have to bring any action or
proceeding relating to this Guaranty or any other Loan Document against the
Guarantor or any other loan party or its properties in the courts of any
jurisdiction. Guarantor hereby agrees and consents that in addition to any
methods of service of process provided for under applicable law, all service of
process in any such suit, action or proceeding in any New York State or Federal
Court located within the Southern District of the State of New York may be made
by certified or registered mail, return receipt requested, directed to Guarantor
at the address indicated in Section 7 above and service so made shall be deemed
completed five (5) days after the same shall have been so mailed.

14. Additional Covenant of the Guarantor. Guarantor shall pay, perform, observe
and comply with all of the obligations, terms, covenants and conditions set
forth in this Guaranty, the Security Documents, the Environmental Indemnity
Agreement, and the other Loan Documents to which Guarantor is a party, and by
any provisions of the Loan Agreement specifically applicable to Guarantor.

15. Subordination.

 

  (a)

Except as may be otherwise specifically provided for in the Loan Agreement with
respect to Permitted Distributions, any indebtedness of Borrower to Guarantor,
or to any affiliated entity, now or hereafter existing together with any
interest thereon shall be, and such indebtedness is, hereby deferred, postponed
and subordinated to the prior, full and Non-Contestable Payment and satisfaction
of all Obligations of Borrower to the Agent and the Lenders. Payment and
satisfaction of the Obligations shall be deemed “Non-Contestable Payment” only
upon such payment and satisfaction and the expiration of all periods of time
within which a claim for the recovery of a preferential payment, or fraudulent
conveyance, or fraudulent transfer, in respect of payments received by Agent or
any Lender as to the Obligations could be filed or asserted with: (A) no such
claim having been filed or asserted, or (B) if so filed or asserted, the final,
non-appealable decision of a court of competent jurisdiction denying the claim
or assertion.

 

  (b)

Except as may be otherwise specifically provided for in the Loan Agreement with
respect to Permitted Distributions, at all times until the full and
Non-Contestable Payment and satisfaction of the Obligations of Borrower to Agent
and the Lenders with respect to the Loan (and including interest accruing on the
Loan Advances after the commencement of a case by or against Borrower under any
Debtor Relief Laws now or hereafter in effect, which interest the parties agree
shall remain a claim that is prior and superior to any claim of Guarantor or any
affiliated entity notwithstanding any contrary practice, custom or ruling in
cases under the Debtor Relief Laws, as now or hereafter in effect, generally),
Guarantor, and each affiliated entity, agrees not to accept any payment or
satisfaction for any kind of indebtedness of Borrower to Guarantor, or any
affiliated entity, and hereby assigns such indebtedness to Agent, on behalf of
the Lenders, including, but not limited to, the right to file proofs of claim
and to vote thereon in connection with any such case under any Debtor Relief
Laws, as now or hereafter in effect, and the right to vote on any plan of
reorganization.

 

Exhibit G - 8



--------------------------------------------------------------------------------

  (c)

Any mortgage, security interest, lien or charge on the Collateral, all rights
therein and thereto, and on the revenue and income to be realized therefrom,
which Guarantor, or any affiliated entity, may have or obtain as security for
any loans, advances, indebtedness or costs, shall be, and such mortgage,
security interest, lien or charge hereby is, subordinated to the full and
Non-Contestable Payment and satisfaction of all Obligations of Borrower to Agent
and the Lenders.

 

  (d)

In addition to the foregoing, and not in limitation thereof, until the full
payment and satisfaction of all Obligations of Borrower to Agent and the
Lenders, any claims of Guarantor, or any affiliated entity, of subrogation,
contribution, reimbursement, exoneration, indemnification, or reimbursement
arising out of any payment made on this Guaranty, whether such claim is based
upon an express or implied contract, or operation of law, are hereby waived;
provided, however, unless Agent otherwise expressly agrees in writing, such
waiver by Guarantor shall not be effective to the extent that by virtue thereof
Guarantor’s liability under this Guaranty or under any other Loan Document is
rendered invalid, voidable, or unenforceable under any applicable state or
federal law dealing with the recovery or avoidance of so-called preferences or
fraudulent conveyances or otherwise.

16. Legal Fees, Costs and Expenses. Guarantor further agrees to pay within
thirty (30) days after demand all costs and expenses reasonably incurred by
Agent and the Lenders, or their successors or assigns, in connection with
enforcing any of the rights or remedies of Agent or any Lender, or such
successors or assigns, under or with respect to this Guaranty including, but not
limited to, attorneys’ fees and the out-of-pocket expenses and disbursements of
such attorneys. Any such amounts which are not paid within thirty (30) days of
demand therefor shall bear interest at the Default Rate from the date of demand
until paid.

17. Setoff. Subject to the terms of this Section 17, Guarantor hereby grants to
Agent and each of the Lenders, a lien, security interest and right of setoff as
security for all liabilities and obligations to Agent and the Lenders, whether
now existing or hereafter arising, upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Agent or any Lender or any entity under the control of
Agent or Lender, or in transit to any of them. At any time, from and after the
occurrence of and during the continuance of an Event of Default, Agent or any
Lender may set off the same or any part thereof and apply the same to any
liability or obligation of Guarantor even though unmatured and regardless of the
adequacy of any other collateral securing the Loan. Within five (5) Business
Days of making any such set-off, Agent agrees to notify Guarantor thereof,
provided that the failure by Agent to give such notice shall not affect the
validity of such set-off. ANY AND ALL RIGHTS TO REQUIRE AGENT OR ANY LENDER TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE LOAN, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS OR OTHER PROPERTY OF THE GUARANTOR, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.

 

Exhibit G - 9



--------------------------------------------------------------------------------

18. Counterparts. Delivery of executed counterparts of this Guaranty by telecopy
or other electronic means shall be effective as an original.

 

Exhibit G - 10



--------------------------------------------------------------------------------

Witness the execution and delivery hereof as an instrument under seal as of the
            day of             , 20__.

GUARANTOR:

[INSERT SIGNATURE BLOCK]

 

[SIGNATURE PAGE TO GUARANTY]



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

ENVIRONMENTAL INDEMNITY AGREEMENT

ENVIRONMENTAL COMPLIANCE AND INDEMNITY AGREEMENT

This Environmental Compliance and Indemnity Agreement (hereinafter, the
“Environmental Indemnity Agreement” or “Agreement”) is given pursuant to the
terms and conditions of a certain Amended, Restated and Consolidated Loan
Agreement, dated January         , 2012 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Loan
Agreement”), among CEDAR REALTY TRUST PARTNERSHIP, L.P., formerly known as Cedar
Shopping Centers Partnership, L.P. (the “Borrower”), the Lenders from time to
time party thereto, and KEYBANK NATIONAL ASSOCIATION, as Administrative Agent
and L/C Issuer (in such capacity as Administrative Agent, the “Agent”).
Capitalized terms used herein and not otherwise specifically defined shall have
the same meaning herein as in the Loan Agreement.

As used herein:

(A) The term “Environmental Legal Requirements” shall mean all applicable
present or future federal, state, county and local laws, by-laws, rules,
regulations, codes and ordinances, or any judicial or administrative
interpretations thereof, and the requirements of any governmental agency or
authority having or claiming jurisdiction with respect thereto, applicable to
the regulation or protection of the environment, the health and safety of
persons and property and all other environmental matters and shall include, but
not be limited to, all orders, decrees, judgments and rulings imposed through
any public or private enforcement proceedings, relating to Hazardous Materials
or the existence, use, discharge, release, containment, transportation,
generation, storage, management or disposal thereof, or otherwise regulating or
providing for the protection of the environment applicable to the Property and
relating to Hazardous Materials, or to the existence, use, discharge, release or
disposal thereof. Environmental Legal Requirements presently include, but are
not limited to, the following laws: Comprehensive Environmental Response
Compensation and Liability Act (42 U.S.C. §9601 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. §1801 et seq.), the Public Health
Service Act (42 U.S.C. §300(f) et seq.) , the Pollution Prevention Act (42
U.S.C. §13101 et seq.), the Federal Insecticide, Fungicide and Rodenticide Act
(7 U.S.C. §136 et seq.), the Resource Conservation and Recovery Act (42 U.S.C.
§6901 et seq.), the Federal Clean Water Act (33 U.S.C. §1251 et seq.), The
Federal Clean Air Act (42 U.S.C. §7401 et seq.), and the applicable laws and
regulations of the State in which the applicable Property is located.

(B) The term “Hazardous Materials” shall mean asbestos, mold, flammable
materials, explosives, radioactive or nuclear substances, polychlorinated
biphenyls, other carcinogens, oil and other petroleum products, radon gas, urea
formaldehyde, chemicals, gases, solvents, pollutants, contaminants, and any
other hazardous or toxic materials, wastes and substances which are defined,
determined or identified as such in any present or future federal, state or
local laws, by-laws, rules, regulations, codes or ordinances or any judicial or
administrative interpretation thereof.

 



--------------------------------------------------------------------------------

(C) The term “Property” shall mean the land owned by Guarantor and identified on
Schedule 1 attached hereto.

(D) The term “Surrounding Property” shall mean any property located within one
hundred (100) feet of the perimeter of each Property.

(E) The term “Guarantor” shall mean, jointly and severally,             and
Cedar Realty Trust, Inc.

(F) The term “Indemnitors” shall mean Borrower and Guarantor.

(G) The term “Indemnified Party” shall mean: (i) Agent and each of the Lenders;
(ii) all those claiming by, through or under Agent or any Lender, including any
subsequent holder of the Loan and any present or future owner of a participation
interest therein; (iii) any subsequent owner or tenant of all or any portion of
the Property following the exercise by Agent of its rights under the Loan
Agreement, the Guaranty or the other Loan Documents, including, but not limited
to, a foreclosure sale or deed in lieu thereof; and (iv) as to each of the
foregoing, their respective affiliate, parent and subsidiary corporations, and,
as applicable, the respective officers, directors, stockholders, agents,
employees, accountants and attorneys of any one or more of them, and any person,
firm or entity which controls, is controlled by, controlling, or under common
control with, any one or more of them.

(H) The term “Environmental Enforcement Action” shall mean all actions, orders,
requirements or liens instituted, threatened in writing, required, completed,
imposed or placed by any governmental authority and all claims made or
threatened in writing by any other person against or with respect to the
Property, or any present or past owner or occupant thereof, arising out of or in
connection with any of the Environmental Legal Requirements, any environmental
condition, or the assessment, monitoring, clean-up, containment, remediation or
removal of, or damages caused or alleged to be caused by, any Hazardous
Materials (i) located on or under the Property, or (ii) emanating from the
Property.

(I) The terms “generated,” “stored,” “transported,” “utilized,” “disposed,”
“managed,” “released” and “threat of release,” and all conjugates thereof, shall
have the meanings and definitions set forth in the Environmental Legal
Requirements.

(J) The term “Environmental Reports” shall mean those written reports with
respect to environmental matters affecting the Property furnished to the Agent
prior to the execution of this Agreement.

 

Exhibit H - 2



--------------------------------------------------------------------------------

FOR VALUE RECEIVED, and to induce Agent and the Lenders to grant the Loan and
extend credit to the Borrower as provided for in the Loan Agreement and the
other Loan Documents, Indemnitors hereby unconditionally agree as follows:

1. Compliance with Environmental Legal Requirements.

1.1 Compliance. Until the full satisfaction of the Obligations, and full
satisfaction of the Guaranteed Obligations (as defined in the Guaranty executed
by the Guarantor), as applicable, the Indemnitors hereby guaranty that the
Indemnitors shall comply in all materials respects with all Environmental Legal
Requirements applicable to the Property, and that the Indemnitors shall take all
remedial action necessary to avoid any liability of the Indemnitors or any
Indemnified Party, or any subsequent owner of the Property, and to avoid the
imposition of, or to discharge (by payment, bonding, or otherwise), any liens on
the Property, as a result of any failure to comply with Environmental Legal
Requirements applicable to the Property.

1.2 Prohibitions. Without limitation upon the generality of foregoing,
Indemnitors and each of them agree that they:

(a) shall not release or permit any release of any Hazardous Materials on the
Property;

(b) shall not generate or permit any Hazardous Materials to be generated on the
Property;

(c) shall not except in strict compliance with all Environmental Legal
Requirements, store, or utilize, or permit any Hazardous Materials to be stored
or utilized on the Property;

(d) shall not dispose of or permit any Hazardous Materials to be disposed of on
the Property;

(e) shall not fail to operate, maintain, repair and use the Property in
accordance with all Environmental Legal Requirements; or

(f) shall use commercially reasonable efforts not to allow, permit or suffer any
other person or entity to operate, maintain, repair and use the Property except
in accordance with Environmental Legal Requirements.

2. Notice of Conditions. Indemnitors shall provide Agent with prompt written
notice, but in no event later than ten (10) Business Days after obtaining any
actual knowledge or actual notice thereof, of any of the following conditions:
(i) the presence, or any release or threat of release, of any Hazardous
Materials on, under or from the Property, whether or not caused by any of the
Indemnitors; (ii) any Environmental Enforcement Action instituted or threatened
with respect to the Property; or (iii) any condition or occurrence on the
Property that may constitute a violation of any of the Environmental Legal
Requirements with respect to the Property.

3. Indemnitors’ Agreement to Take Remedial Actions.

3.1 Remedial Actions. Upon any of the Indemnitors becoming aware of the
violation of any Environmental Legal Requirement related to the Property, or the
presence, or any release or any threat of release, of any Hazardous Materials
on, under, or from the Property, whether or not caused by any of the
Indemnitors, Indemnitors shall, subject to the rights to contest set forth

 

Exhibit H - 3



--------------------------------------------------------------------------------

in Section 6, immediately take all actions to cure or eliminate any such
violation of any such Environmental Legal Requirement and, where required by any
such Environmental Legal Requirement, to arrange for the assessment, monitoring,
clean-up, containment, removal, remediation, or restoration of the Property.

3.2 Security For Costs. If the potential costs associated with the actions
required in Section 3.1, the release of any lien against the Property, and the
release or other satisfaction of the liability, if any, of any of the
Indemnitors with respect to the Property arising under or related to any of the
Environmental Legal Requirements or any Environmental Enforcement Action are
determined by Agent, in good faith, to exceed $500,000.00, Agent shall have the
right to require the Indemnitors to provide, and the Indemnitors shall provide,
within thirty (30) days after written request therefor, a bond, letter of credit
or other similar financial assurance, in form and substance satisfactory to
Agent, in its good faith judgment, evidencing to Agent’s reasonable satisfaction
that the necessary financial resources will be unconditionally available to pay
for all of the foregoing.

3.3 Environmental Assessments. Agent shall have the right to require the
Indemnitors, at their own cost and expense, to obtain a professional
environmental assessment of the Property in accordance with Agent’s then
standard environmental assessment requirements and sufficient in scope to comply
with the requirements of Section 4 upon the occurrence of any one or more of the
following events: (i) an Event of Default, or (ii) upon receipt of any notice of
any of the conditions specified in Section 2 of this Agreement.

4. Agent’s Rights to Inspect the Property and Take Remedial Actions.

4.1 Agent’s Rights. So long as any of the Loan Documents shall remain in force
and effect, Agent shall have the right, but not the obligation, through such
representatives or independent contractors as it may designate, to enter upon
the Property, at reasonable times and upon reasonable notice to the Indemnitors
and subject to the rights of any tenants at the Property, and to expend funds
to:

(a) Assessments. Cause one (1) or more environmental assessments of the Property
to be undertaken, if Agent in its reasonable discretion determines that any of
the conditions set forth in Section 2 exists. Such environmental assessments may
include, without limitation, (A)detailed visual inspections of the Property,
including without limitation all storage areas, storage tanks, drains, drywells
and leaching areas; (B) the taking of soils and surface and sub-surface water
samples; (C) the performance of soils and ground water analysis; and (D) the
performance of such other investigations or analysis as are reasonably necessary
and consistent with sound professional environmental engineering practice in
order for Agent to obtain a complete assessment of the compliance of the
Property and the use thereof with all Environmental Legal Requirements and to
make a determination as to whether or not any of the conditions set forth in
Section 2 exists;

(b) Cure. Cure any breach of the representations, warranties, covenants and
conditions made by or imposed upon Indemnitors under this Agreement including
without limitation any violation by any of Indemnitors, or by the Property, or
by any other occupant, prior occupant or prior owner thereof, of any of the
Environmental Legal Requirements applicable to the Property;

 

Exhibit H - 4



--------------------------------------------------------------------------------

(c) Prevention and Precaution. Take all actions as are necessary to (i) prevent
the migration of Hazardous Materials on, under, or from the Property to any
other property; (ii) clean-up, contain, remediate or remove any Hazardous
Materials on, under, or from any other property which Hazardous Materials
originated on, under, or from the Property; or (iii) prevent the migration of
any Hazardous Materials on, under, or from any other property to the Property;

(d) Environmental Enforcement Actions. Comply with, settle, or otherwise satisfy
any Environmental Enforcement Action including, but not limited to, the payment
of any funds or penalties imposed by any governmental authority and the payment
of all amounts required to remove any lien or threat of lien on or affecting the
Property; provided, however, that the Agent shall not be permitted to take any
such action so long as (i) the Borrower, or any other Indemnitor, is exercising
its rights under Section 6 of this Agreement, and (ii) no Event of Default has
occurred and is continuing; and

(e) General. Comply with, settle, or otherwise satisfy any Environmental Legal
Requirement and correct or abate any environmental condition on, or which
threatens, the Property and which could cause damage or injury to the Property
or to any person; provided, however, that the Agent shall not be permitted to
take any such action so long as (i) the Borrower, or any other Indemnitor, is
exercising its rights under Section 6 of this Agreement, and (ii) no Event of
Default has occurred and is continuing.

4.2 Recovery of Costs. Any amounts paid or advanced by Agent or any Lender and
all costs and expenditures incurred in connection with any action taken pursuant
to the terms of this Agreement, including but not limited to reasonable
environmental consultants’ and experts’ fees and expenses, reasonable attorneys’
fees and expenses, court costs and all costs of assessment monitoring clean-up,
containment, remediation, removal and restoration, with interest thereon at the
Default Rate, shall be a demand obligation of Indemnitors to Agent and, to the
extent not prohibited by law, and so long as the Borrower’s Obligations and the
Guaranteed Obligations are outstanding, shall be added to the obligations
secured by the Security Documents when paid by Agent or any Lender and shall be
secured by the lien on the Collateral and the other Security Documents as fully
and as effectively and with the same priority as every other obligation secured
thereby.

4.3 Agent and the Lenders Not Responsible. The exercise by Agent or any Lender
of any one or more of the rights and remedies set forth in this Section 4 shall
not operate or be deemed (i) to place upon Agent or any Lender any
responsibility for the operation, control, care, service, management,
maintenance or repair of the Property, or (ii) make Agent or any Lender the
“owner” or “operator” of the Property or a “responsible party” within the
meaning of any of the Environmental Legal Requirements.

4.4 Agent’s and the Lenders’ Subrogation. Furthermore, Agent and/or any Lender
by making any such payment or incurring any such costs shall be subrogated to
all rights of each of Indemnitors or any other occupant of the Property to seek
reimbursement from any other person including, without limitation, any
predecessor, owner or occupant of the Property who may be a “responsible party”
under any of the Environmental Legal Requirements in connection with the
presence of Hazardous Materials on or under or which emanated from, the
Property.

 

Exhibit H - 5



--------------------------------------------------------------------------------

4.5 Agent/Lender May Stop. Without limiting the generality of the other
provisions of this Agreement, any partial exercise by Agent or any Lender of any
one or more the rights and remedies set forth in this Section 4 including,
without limitation, any partial undertaking on the part of Agent or any Lender
to cure any failure by any of the Indemnitors, or of the Property, or any other
occupant, prior occupant or prior owner thereof, to comply with any of the
Environmental Legal Requirements shall not obligate Agent or any Lender to
complete such actions taken or require Agent or any Lender to expend further
sums to cure such non-compliance.

5. Indemnification. At all times, both before and after the repayment of the
Loan, Indemnitors hereby jointly and severally agree that they shall at their
sole cost and expense indemnify, defend, exonerate, protect and save harmless
each Indemnified Party against and from any and all damages, losses,
liabilities, obligations, penalties, claims, litigation, demands, defenses,
judgment, suits, proceedings, costs, disbursements or expenses of any kind or
nature whatsoever, including, without limitation, reasonable attorneys’ and
experts’ fees and disbursements, which may at any time be imposed upon, incurred
by or asserted or awarded against any Indemnified Party and arising from or out
of:

5.1 Hazardous Materials. Any Hazardous Materials on, in, under, affecting or
emanating from all or any portion of the Property on or before the date hereof,
or which may hereafter affect all or any portion of the Property, whenever
discovered;

5.2 Environmental Legal Requirements. The violation of any Environmental Legal
Requirement by any Indemnitor, or with respect to the Property, existing on or
before the date hereof or which may so exist in the future, whenever discovered;

5.3 Breach of Warranty, Representation or Covenant. Any breach of warranty or
representation or covenant made by any Indemnitor under or pursuant to this
Agreement; and

5.4 General. The enforcement of this Agreement or the assertion by any
Indemnitor of any defense to the obligations of any Indemnitor hereunder,
whether any of such matters arise before or after foreclosure of the Mortgage or
other taking of title to or possession of all or any portion of the Property by
Agent or any other Indemnified Party, and specifically including therein,
without limitation, the following: (i) costs incurred for any of the matters set
forth in Section 4 of this Agreement; and (ii) costs and expenses incurred in
ascertaining the existence or extent of any asserted violation of any
Environmental Legal Requirements relating to the Property and any remedial
action taken on account thereof including, without limitation, the reasonable
costs, fees and expenses of engineers, geologists, chemists, other scientists,
attorneys, surveyors, and other professionals, or testing and analyses performed
in connection therewith.

5.5 Limitation. Notwithstanding the foregoing provisions of this Section 5, the
obligation of the Indemnitors to indemnify, defend, exonerate, protect and save
harmless each Indemnified Party, as more particularly set forth herein, shall
not be applicable to any damages, losses, liabilities, obligations, penalties,
claims, litigation, demands, defenses, judgments, suits, proceedings, costs,
disbursements or expenses of any kind which are a direct result of the willful
misconduct or gross negligence of any Indemnified Party.

 

Exhibit H - 6



--------------------------------------------------------------------------------

6. Right to Contest. Borrower, or any other Indemnitor, may contest in good
faith any claim, demand, levy or assessment under any Environmental Legal
Requirements, including, but not limited to, any claim with respect to Hazardous
Materials, by any person or entity if:

6.1 Material Question in Good Faith. The contest is based upon a material
question of law or fact raised by Borrower or such other Indemnitor in good
faith;

6.2 Diligent Pursuit. Borrower or such other Indemnitor properly commences and
thereafter diligently pursues the contest;

6.3 No Impairment. The contest will not materially impair the taking of any
required remedial action with respect to such claim, demand, levy or assessment;

6.4 Adequate Resources. Borrower, or such other Indemnitor, demonstrates to
Agent’s reasonable satisfaction that Borrower, or such other Indemnitor, has the
financial capability to undertake and pay for such contest and any remedial
action then or thereafter necessary;

6.5 Resolve by Maturity. There is no reason to believe that the contest will not
be resolved prior to the Maturity Date; and

6.6 No Event of Default. No Event of Default exists under the Loan Documents.

7. Waivers. Until the full satisfaction of the Obligations and full satisfaction
of the Guaranteed Obligations, Indemnitors each hereby waive and relinquish to
the fullest extent now or hereafter not prohibited by applicable law:

7.1 Suretyship Defenses. All suretyship defenses and defenses in the nature
thereof;

7.2 Marshalling. Any right or claim of right to cause a marshalling of any
Indemnitor’s assets or to cause Agent to proceed against any of the Collateral
for the Loan before proceeding under this Agreement against any Indemnitor, or
to require Agent to proceed against Indemnitors in any particular order;

7.3 Contribution. All rights and remedies against any other Indemnitor,
including, but not limited to, any rights of subrogation, contribution,
reimbursement, exoneration or indemnification pursuant to any express or implied
agreement, or now or hereafter accorded by applicable law to indemnitors,
guarantors, sureties or accommodation parties; provided, however, unless Agent
otherwise expressly agrees in writing, such waiver by any particular Indemnitor
shall not be effective to the extent that by virtue thereof such Indemnitor’s
liability under this Indemnity Agreement or under any other Loan Document is
rendered invalid, voidable, or unenforceable under any applicable state or
federal law dealing with the recovery or avoidance of so-called preferences or
fraudulent transfers or conveyances or otherwise;

 

Exhibit H - 7



--------------------------------------------------------------------------------

7.4 Notice. Notice of the acceptance hereof, presentment, demand for payment,
protest, notice of protest, or any and all notice of nonpayment, nonperformance,
nonobservance or default or other proof or notice of demand whereby to charge
Indemnitors therefor;

7.5 Statute of Limitations. The pleading of any statute of limitations as a
defense to such Indemnitor’s obligations hereunder; and

7.6 Jury Trial. The right to a trial by jury in any matter related to this
Environmental Indemnity Agreement.

EACH INDEMNITOR, AGENT AND THE LENDERS HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PARTIES; THIS WAIVER BEING A MATERIAL INDUCEMENT FOR AGENT AND
THE LENDERS TO ACCEPT THIS AGREEMENT AND TO MAKE THE LOAN;

8. Cumulative Rights. Agent’s rights under this Agreement shall be in addition
to and not in limitation of all of the rights and remedies of Agent under the
other Loan Documents. All rights and remedies of Agent shall be cumulative and
may be exercised in such manner and combination as Agent may determine.

9. No Impairment. The liability of Indemnitors hereunder shall in no way be
limited or impaired by, and each Indemnitor hereby assents to and agrees to be
bound by, any amendment or modification of the provisions of the Loan Documents
to or with Agent and the Lenders by Borrower or any Indemnitor or any person who
succeeds Borrower as owner of the Property. In addition, the liability of
Indemnitors under this Agreement shall in no way be limited or impaired by:

9.1 Extensions. Any extensions of time for performance required by any of the
Loan Documents;

9.2 Amendments. Any amendment to or modification of any of the Loan Documents;

9.3 Transfer. Any sale or assignment of the Loan, or any sale, assignment or
foreclosure of the Mortgage, or any sale or transfer of all or part of the
Property;

9.4 Exculpatory Language. Any exculpatory, or nonrecourse, or limited recourse,
provision in any of the Loan Documents limiting Agent’s or any Lenders’ recourse
to the Property encumbered by the Security Documents or to any other property or
limiting Agent’s or any Lenders’ rights to a deficiency judgment against
Borrower or any other party;

9.5 Inaccuracies. The accuracy or inaccuracy of any of the representations or
warranties made by or on behalf of any Indemnitor under the Loan Documents or
otherwise;

 

Exhibit H - 8



--------------------------------------------------------------------------------

9.6 Release. The release of any Indemnitor, or of any other person or entity,
from performance or observance of any of the agreements, covenants, terms or
conditions contained in this Agreement or any of the other Loan Documents by
operation of law, Agent’s or any Lenders’ voluntary act, or otherwise;

9.7 Bankruptcy or Reorganization. The filing of any bankruptcy or reorganization
proceeding by or against any Indemnitor, any general partner or owner of any
Indemnitor, or any subsequent owner of the Property;

 

9.8

Substitution. The release or substitution in whole or part of any collateral or
security for the Loan;

9.9 Failure To Perfect. Agent’s failure to record any Security Document or file
any UCC financing statements (or Agent’s improper recording or filing of any
thereof) or to otherwise perfect, protect, secure, or insure any security
interest or lien given as security for the Loan; or

9.10 Invalidity. The invalidity or unenforceability of all or any portion of any
of the Loan Documents as to any Indemnitor or to any other person or entity.

Any of the foregoing may be accomplished with or without notice to Borrower or
any Indemnitor (except as otherwise required pursuant to the terms and
conditions of the Loan Agreement) or with or without consideration.

10. Delay Not Waiver. No delay on Agent’s part in exercising any right, power or
privilege hereunder or under any of the Loan Documents shall operate as a waiver
of any such privilege, power or right. No waiver by Agent in any instance shall
constitute a waiver in any other instance.

11. Warranties and Representations. Subject to Section 6.14.3 of the Loan
Agreement, the Indemnitors each represent and warrant to Agent, the same to be
true and correct in all material respects throughout the period that any of the
Loan Documents shall remain in force and effect:

11.1 No Hazardous Materials at Property. No Hazardous Materials have been or are
currently generated, stored, transported, utilized, disposed of, managed,
released or located on, under or from the Property, whether or not in reportable
quantities, or in any manner introduced onto the Property including without
limitation any septic, sewage or other waste disposal systems servicing the
Property;

11.2 No Violations Claimed Regarding Property or Indemnitors. None of the
Indemnitors has received any notice from the Environmental Protection Agency of
state in which any Property is located, the United States Environmental
Protection Agency or any other governmental authority claiming that (i) the
Property or any use thereof violates any of the Environmental Legal Requirements
or (ii) any of the Indemnitors or any of their respective employees or agents
have violated any of the Environmental Legal Requirements with respect to the
Property or any Surrounding Property;

 

Exhibit H - 9



--------------------------------------------------------------------------------

11.3 No Liability to Governmental Authorities. None of the Indemnitors has
incurred any liability to the state where any Property is located, the United
States of America or any other governmental authority under any of the
Environmental Legal Requirements;

11.4 No Lien on Property. No lien against the Property has arisen under or
related to any of the Environmental Legal Requirements;

11.5 No Enforcement Actions. There are no Environmental Enforcement Actions
pending, or to the best of the Indemnitors’ information, knowledge and belief
after due inquiry, threatened in writing;

11.6 No Knowledge of Hazardous Materials at Surrounding Property. None of the
Indemnitors has any knowledge, after due inquiry, that any Hazardous Materials
have been or are currently generated, stored, transported, utilized, disposed
of, managed, released or located on, under or from the Surrounding Property in
violation of or allegedly in violation of any of the Environmental Legal
Requirements;

11.7 No Knowledge of Violations Regarding Surrounding Property. None of the
Indemnitors has any knowledge, after due inquiry, of any action or order
instituted or threatened by any person or governmental authority arising out of
or in connection with the Environmental Legal Requirements involving the
assessment, monitoring, cleanup, containment, remediation or removal of or
damages caused or alleged to be caused by any Hazardous Materials generated,
stored, transported, utilized, disposed of, managed, released or located on,
under or from any Surrounding Property;

11.8 No Underground Storage Tanks. There are no underground storage tanks on or
under the Property;

11.9 No Dangerous Conditions. No environmental condition exists on the Property
which could cause any damage or injury to the Property or to any person;

11.10 Valid and Binding. This Agreement constitutes the legal, valid and binding
obligation of each of the Indemnitors in accordance with the respective terms
hereof, subject to bankruptcy, insolvency and similar laws of general
application affecting the rights and remedies of creditors, and with respect to
the availability of the remedy of specific enforcement subject to the discretion
of the court before which proceedings therefor may be brought;

11.11 Entity Matters. That each Indemnitor is a duly organized validly existing
entity in good standing under the laws of its organization and has all requisite
power and authority to conduct its business and to own its properties as now
conducted or owned;

11.12 No Violations. To the knowledge of the Indemnitors, the performance of the
obligations evidenced hereby will not constitute a violation of any law, order,
regulation, contract, organizational document or agreement to which the
Indemnitors or any of them is a party or by which any one or more of them or
their property is or may be bound;

11.13 No Litigation. There is no material litigation or administrative
proceeding now pending or threatened against the Indemnitors or any of them
which if adversely decided could materially impair the ability of any one or
more of the Indemnitors to pay or perform their respective obligations
hereunder; and

 

Exhibit H - 10



--------------------------------------------------------------------------------

11.14 Material Economic Benefit. The granting of the Loan to Borrower will
constitute a material economic benefit to each Indemnitor.

12. Multiple Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original. Each of the
counterparts shall constitute but one in the same instrument and shall be
binding upon each of the parties individually as fully and completely as if all
had signed but one instrument so that the joint and several liability of each of
the Indemnitors hereunder shall be unaffected by the failure of any of the
undersigned to execute any or all of said counterparts.

13. Notices. Any notice or other communication in connection with this Agreement
shall be in writing and (i) deposited in the United States mail, postage
prepaid, by registered or certified mail, or (ii) hand delivered by any
commercially recognized courier service or overnight delivery service, such as
Federal Express, or (iii) sent by facsimile transmission if a FAX Number in
designated below, addressed as follows:

If to the Indemnitors:

Cedar Realty Trust, Inc.

Cedar Realty Trust Partnership, LP

[                                                              
                       ]

44 South Bayles Avenue

Port Washington, New York 11050

Attention: Philip R. Mays

FAX Number: (516) 767-6497

with copies by regular mail or such hand delivery or facsimile transmission to:

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, New York 10038-4982

Attention: Karen Scanna, Esquire

FAX Number: (212) 806-6006

If to Agent:

KeyBank National Association, in its capacity as Administrative Agent

225 Franklin Street

Boston, Massachusetts 02110

Attention: Gregory W. Lane

FAX No.: (617) 385-6293

 

Exhibit H - 11



--------------------------------------------------------------------------------

with copies by regular mail or such hand delivery or facsimile transmission to:

Riemer & Braunstein LLP

Three Center Plaza, Suite 600

Boston, Massachusetts 02108

Attention: Kevin J. Lyons, Esquire

FAX No.: (617) 880-3456

Any such addressee may change its address for such notices to any other address
in the United States as such addressee shall have specified by written notice
given as set forth above.

All periods of notice shall be measured from the deemed date of delivery. A
notice shall be deemed to have been given, delivered and received upon the
earliest of: (i) if sent by such certified or registered mail, on the third
Business Day following the date of postmark; or (ii) if hand delivered by such
courier or overnight delivery service, when so delivered or tendered for
delivery during customary business hours on a Business Day at the specified
address; or (iii) if so mailed, on the date of actual receipt (or tender of
delivery) as evidenced by the return receipt; or (iv) if so delivered, upon
actual receipt, or (v) if facsimile transmission is a permitted means of giving
notice, upon receipt as evidenced by confirmation.

14. No Oral Change. No provision of this Agreement may be changed, waived,
discharged, or terminated orally by telephone or by any other means except by an
instrument in writing signed by the party against whom enforcement of the
change, waiver or discharge or termination is sought.

15. Parties Bound; Benefit. This Agreement shall be binding upon the Indemnitors
and their respective successors, assigns, heirs and personal representatives and
shall be for the benefit of Agent and the Lenders, and of any subsequent holder
of the Loan and of any owner of a participation interest therein. In the event
the Loan is sold or transferred, then the liability of the Indemnitors to Agent
and the Lenders shall then be in favor of both Agent and the Lenders originally
named herein and each subsequent holder of the Loan and any of interest therein.

16. Joint and Several. The obligations of each of the Indemnitors and their
respective successors, assigns, heirs and personal representatives shall be
joint and several.

17. Partial Invalidity. Each of the provisions hereof shall be enforceable
against each Indemnitor to the fullest extent now or hereafter permitted by law.
The invalidity or unenforceability of any provision hereof shall not limit the
validity or enforceability of each other provision hereof.

18. Governing Law and Consent to Jurisdiction. This Agreement and the rights and
obligations of the parties hereunder shall in all respects be governed by and
construed and enforced, with respect to each Property, in accordance with the
laws of the state where such Property is located without giving effect to
principles of conflicts of law, and insofar as Environmental Legal Requirements
are concerned, in accordance with applicable federal law as well; provided,
however, insofar as formation of the parties hereunder requires the law of the
jurisdiction of the state of formation to apply with respect to matters of
authorization to enter into the transaction contemplated by this Agreement, such
state law shall govern. The parties further agree that Agent may enforce its
rights under this Agreement and the other Loan Documents including, but not
limited to, the rights to sue any Indemnitor in accordance with applicable law.

 

Exhibit H - 12



--------------------------------------------------------------------------------

Each party hereto irrevocably and unconditionally submits, for itself and its
property, to the non-exclusive jurisdiction of the courts of the State of New
York located within the First Department of the New York State Unified Court
System or any Federal Court located within the Southern District of the State of
New York, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State Court or, to the fullest extent permitted by applicable law, in such
Federal Court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

19. Survival. The provisions of this Agreement shall continue in effect and
shall survive (among other events) any payment and satisfaction of the Loan and
the Obligations, any termination or discharge of the security documents granted
to the Agent on the Property, foreclosure, a deed-in-lieu transaction, or
release of the Property.

20. Counterparts. Delivery of executed counterparts of this Agreement by
telecopy or other electronic means shall be effective as an original.

[The balance of this page is intentionally left blank]

 

Exhibit H - 13



--------------------------------------------------------------------------------

Witness the execution and delivery hereof as an instrument under seal as of the
            day of             , 20        .

INDEMNITORS:

 

 

CEDAR REALTY TRUST PARTNERSHIP, L.P.,

a Delaware limited partnership

 

By:

 

Cedar Realty Trust, Inc., a Maryland

corporation, its general partner

    By:  

 

    Name:   Bruce J. Schanzer     Title:   President        

CEDAR REALTY TRUST, INC., a Maryland

corporation, its general partner

          By:  

 

    Name:       Title:           [INSERT OTHER GUARANTOR SIGNATURE BLOCK]

[SIGNATURE PAGE TO ENVIRONMENTAL INDEMNITY]



--------------------------------------------------------------------------------

SCHEDULE 1

Guarantor Property Information



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF

PLEDGE AND SECURITY AGREEMENT

PLEDGE AND SECURITY AGREEMENT

PLEDGE AND SECURITY AGREEMENT (hereinafter, the “Pledge Agreement”), dated as of
            , 20        , by and between CEDAR REALTY TRUST PARTNERSHIP, L.P.
(hereinafter, the “Borrower”), and KEYBANK NATIONAL ASSOCIATION, a national
banking association, in its capacity as Administrative Agent under that certain
Amended, Restated and Consolidated Loan Agreement, dated as of January         ,
2012 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Loan Agreement”), among the Borrower, the
Lenders from time to time party thereto, and KeyBank National Association, as
Administrative Agent and L/C Issuer (in such capacity as Administrative Agent,
the “Agent”). Capitalized terms used herein and not otherwise specifically
defined shall have the same meaning herein as in the Loan Agreement.

W I T N E S S E T H

WHEREAS, pursuant to the Loan Agreement, the Agent and the Lenders have agreed
to make certain financial accommodations upon the terms and subject to the
conditions set forth therein.

WHEREAS, the Borrower owns directly the ownership interests in             , in
the percentage set forth on Schedule 1 attached hereto (hereinafter, the
“Borrower Subsidiary”).

WHEREAS, the Borrower Subsidiary has substantial financial dealings with the
Borrower and is affiliated with the Borrower (by ownership and by contractual
relationship and/or other meaningful business relationship), and the extension
of credit and the providing of financial accommodations to the Borrower will
enhance and benefit the business activities and interests of the Borrower
Subsidiary.

WHEREAS, as a condition to extending the Loan to the Borrower, the Agent and the
Lenders have required the Borrower to execute and deliver this Pledge Agreement
to secure the Obligations under the Loan Agreement.

NOW, THEREFORE, in consideration of the premises and to induce the Lenders to
make the Loan under the Loan Agreement, the Borrower hereby agrees with Agent
and the Lenders as follows:

1. Defined Terms. Unless otherwise defined herein, terms which are defined in
the Loan Agreement and used herein are so used as so defined (which defined
terms are expressly incorporated herein by reference), and the following terms
shall have the following meanings:

“Agent”: as defined in the first paragraph of this Pledge Agreement.



--------------------------------------------------------------------------------

“Borrower”: as defined in the first paragraph of this Pledge Agreement.

“Borrower Subsidiary”: as defined in the recitals of this Pledge Agreement.

“Collateral”: means the Pledged Interests, the Pledged Obligations and all
Proceeds thereof.

“Consent”: shall mean that certain Consent from the Borrower Subsidiary
referenced in Section 4 of this Pledge Agreement.

“Lender” or “Lenders”: as defined in the first paragraph of this Pledge
Agreement.

“Loan”: as defined in the recitals of this Pledge Agreement.

“Loan Agreement”: as defined in the first paragraph of this Pledge Agreement.

“Obligations”: means all indebtedness, obligations and liabilities of the
Borrower to the Agent and/or any of the Lenders, whether now existing or
hereafter arising, direct or indirect, absolute or contingent, under any one or
more of: (i) this Pledge Agreement; (ii) the Loan Agreement, Note or any other
Loan Document; and (iii) each of the same as hereafter modified, amended,
extended or replaced, including, without limitation, the Obligations (as defined
in the Loan Agreement).

“Pledge Agreement”: means this Pledge and Security Agreement, as amended,
supplemented or otherwise modified from time to time.

“Pledged Interests”: means all right, title and interest of the Borrower,
whether now owned or hereafter acquired, as the holder of the direct or indirect
interests in the Borrower Subsidiary referred to in the recitals of this Pledge
Agreement, together with all interests, certificates, options or rights of any
nature whatsoever which may be issued or granted to the Borrower by the Borrower
Subsidiary in respect thereof.

“Pledged Obligations”: means all right, title and interest of the Borrower,
whether now owned or hereafter acquired, in and to any and all obligations owed
to the Borrower by the Borrower Subsidiary, whether now existing or hereafter
incurred, and in and to all collateral granted to the Borrower or for the
benefit of the Borrower as collateral security for such obligations.

“Proceeds”: means (i) the Borrower’s right, title and interest in and to all
distributions, monies, fees, payments, compensations and proceeds now or
hereafter payable in respect of the Pledged Interests and the Pledged
Obligations, whether payable as profits, distributions, asset distributions,
repayment of loans or capital or otherwise and including all “proceeds” as such
term is defined in Section 9-102(a) of the UCC; (ii) all books, records,
electronically stored data and information relating to the Pledged Interests and
the Pledged Obligations and all rights of access to such books, records and
information; (iii) all contract rights, general intangibles, instruments (as
each such term is defined in Section 9-102(a) of the UCC), claims, powers,
privileges, benefits and remedies of the Borrower relating to the foregoing;
(iv) all additions to the Pledged Interests and the Pledged Obligations, all
substitutions therefor and all replacements thereof; and (v) all cash or
non-cash proceeds of any of the foregoing.

 

Exhibit I - 2



--------------------------------------------------------------------------------

“UCC”: means the Uniform Commercial Code from time to time in effect in the
State of New York; provided, that if by mandatory provisions of law, the
perfection or the effect of perfection or non-perfection of the security
interest granted hereunder in the Collateral is governed by the Uniform
Commercial Code of a jurisdiction other than New York, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of
provisions hereof relating to such perfection or effect of perfection or
non-perfection.

2. Pledge; Grant of Security Interest. As security for the full and punctual
payment and performance of the Obligations when due and payable (whether upon
stated maturity, by acceleration or otherwise), Borrower hereby transfers,
assigns, grants, bargains, sells, conveys, hypothecates, pledges, sets over,
endorses over and delivers to Agent, on behalf of the Lenders, all the pledged
interests, and Borrower hereby grants, pledges, hypothecates, transfers and
assigns to Agent, on behalf of the Lenders, a continuing lien on and security
interest in all of the Collateral.

3. Delivery of Certificates, Instruments, Etc. The Borrower shall deliver to
Agent:

(a) all original certificates, instruments and other documents, if any,
evidencing or representing the Pledged Interests, concurrently with the
execution and delivery of this Pledge Agreement; and

(b) the original certificates, instruments or other documents, if any,
evidencing or representing all other Collateral (except for such Collateral
which this Pledge Agreement specifically permits the Borrower to retain) within
five (5) days after the Borrower’s receipt thereof.

4. Powers and Transfer Instruments. Concurrently with the delivery to the Agent
of this Pledge Agreement and each certificate, if any, representing the Pledged
Interests, the Borrower shall deliver a duly executed Consent from the Borrower
Subsidiary.

5. Representations and Warranties. The Borrower represents and warrants that:

(a) Except for the Consent, and any other consents as may be required in
connection with any disposition of any portion of the Collateral by laws
affecting the offering and sale of securities generally or as otherwise
contemplated by the Loan Agreement, no consent of any other person or entity
(including, without limitation, any owner or creditor of the Borrower), and no
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing (other than the filing of financing statements under
the UCC in order to perfect a security interest in that portion of the
Collateral in which a security interest is perfected by filing) or declaration
with any governmental instrumentality is required in connection with (i) the
execution, delivery, performance, validity or enforceability of this Pledge
Agreement, (ii) the perfection or maintenance of the security interest created
hereby (including the first priority nature of such security interest) or
(iii) the exercise by the Agent of any rights provided for in this Pledge
Agreement;

 

Exhibit I - 3



--------------------------------------------------------------------------------

(b) The Pledged Interests in the Borrower Subsidiary constitute all of the
ownership interests owned by the Borrower in the Borrower Subsidiary;

(c) All of the Pledged Interests have been duly and validly issued and are fully
paid. No certificate or other instrument has been issued at any time to evidence
the Pledged Interests. None of the ownership interests comprising the Collateral
are dealt in or traded on securities exchanges or in securities markets, and
none by its terms expressly provides that it is a security governed by Article 8
of the UCC or that it is an investment company security, and none is held in a
securities account (as defined in Section 8-501 of the UCC);

(d) The Borrower is the sole holder of record and sole beneficial of, and has
good and valid title to, the Pledged Interests in the Borrower Subsidiary, free
of any and all liens or options in favor of, or claims of, any other Person,
except the lien created by this Pledge Agreement;

(e) Upon the filing of the Form UCC-1 Statements referred to in Section 13 of
this Pledge Agreement in the place or office of public record lawfully required
to perfect a security interest therein, the lien granted pursuant to this Pledge
Agreement will constitute a valid, perfected first priority lien with respect to
that portion of the Collateral in which a security interest is perfected by the
filing of a financing statement, enforceable as such against all creditors of
Borrower and any persons purporting to purchase any of such Collateral from
Borrower, subject to bankruptcy, insolvency, moratorium, and other similar laws
of general applicability affecting creditors’ rights and general equity
principles; and

(f) There are no restrictions on the transfer of the Collateral to the Agent
hereunder, or with respect to any subsequent transfer thereof or realization
thereupon by the Agent and/or the Lenders (or, if there are any such
restrictions, such transfer restrictions have been duly waived by all required
parties or consented to pursuant to the Consent), and, as set forth in the
Consent, the Borrower has obtained all consents needed in connection with any
such transfer or subsequent transfer, subject to matters resulting from the
operation of law.

6. Covenants. The Borrower covenants and agrees with Agent and the Lenders that
from and after the date of this Pledge Agreement until this Pledge Agreement
shall be terminated:

(a) If the Borrower shall, as a result of its ownership of the Pledged
Interests, become entitled to receive or shall receive (i) any membership
interests (including, without limitation, any certificate representing a
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights, (ii) any stock, (iii) any limited or general
partnership interests (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights, or (iv) any property
other than cash, whether in addition to, in substitution of, as a conversion of,
or in exchange for any of the Pledged Interests, or otherwise in respect
thereof, the Borrower shall accept the same as Agent’s agent, hold the same in
trust for Agent and deliver the same forthwith to Agent in the exact form
received, duly endorsed by the Borrower to Agent, if required, and, to the
extent the same is in the form of a certificate, together with an undated
assignment or power covering such certificate, duly executed in blank and with,
if Agent so requests, signature guaranteed, to be held by Agent hereunder as
additional security for the Obligations.

 

Exhibit I - 4



--------------------------------------------------------------------------------

(b) Without the prior written consent of Agent, the Borrower shall not, directly
or indirectly (i) vote to enable, or take any other action to permit, the
issuer(s) of the Pledged Interests to issue any interests or shares, as
applicable, or to issue any other securities convertible into or granting the
right to purchase or exchange for any interests of the issuer(s) of the Pledged
Interests, or (ii) sell, assign, transfer, exchange or otherwise dispose of, or
grant any option with respect to, the Collateral, or (iii) create, incur or
permit to exist any lien or option in favor of, or any claim of any person or
entity with respect to, any of the Collateral, or any interest therein, except
for the lien provided for by this Pledge Agreement and liens permitted under the
Loan Agreement. The Borrower will defend the right, title and interest of Agent
in and to the Collateral against the claims and demands of all Persons
whomsoever.

(c) At any time and from time to time, upon the written request of Agent, and at
the sole expense of the Borrower, the Borrower will promptly and duly execute
and deliver such further instruments and documents and take such further actions
as Agent may reasonably request for the purposes of obtaining or preserving the
full benefits of this Pledge Agreement and of the rights and powers herein
granted. If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any promissory note, other instrument or chattel
paper, such note, instrument or chattel paper shall be promptly delivered to
Agent, duly endorsed in a manner reasonably satisfactory to Agent, to be held as
Collateral pursuant to this Pledge Agreement.

(d) The Borrower agrees to pay, and to indemnify and save Agent harmless from,
any and all liabilities with respect to, or resulting from any delay in paying,
any and all stamp, excise, sales or other taxes (other than income taxes on the
income of Agent or any of the Lenders) which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Pledge Agreement.

(e) The Borrower shall not exercise any right with respect to the Collateral
which would dilute or adversely affect Agent’s rights in the Collateral.

(f) Except as permitted in the Loan Agreement, the Borrower shall not enter into
or consent to any amendment or modification of, or with respect to, the
operating agreements of the Borrower Subsidiary without Agent’s prior written
consent in each instance, which consent shall not be unreasonably withheld,
conditioned or delayed.

7. Cash Dividends; Distributions; Voting Rights.

(a) Notwithstanding the preceding terms of this Pledge Agreement, unless an
Event of Default shall have occurred and be continuing, the Borrower shall be
permitted to exercise all voting rights with respect to the Pledged Interests;
provided, however, that the Borrower shall not, without the prior written
consent of Agent in each instance, which consent shall not be unreasonably
withheld, conditioned or delayed, vote the Collateral in favor of, or consent
to, any resolution or action which does or might:

(i) impose any restrictions upon the sale, transfer or disposition of the
Collateral other than restrictions, if any, the application of which is waived
to the full satisfaction of the Agent as to the Collateral; or

 

Exhibit I - 5



--------------------------------------------------------------------------------

(ii) result in the issuance of any additional interest in the Borrower
Subsidiary, or of any class or series of security, which issuance might
adversely affect the value of the Collateral; or

(iii) vest additional powers, privileges, preferences or priorities to any other
class or series of interest in the Borrower Subsidiary to the detriment of the
value of, or rights accruing to, the Collateral; or

(iv) to the extent prohibited in the Loan Agreement without Agent’s consent,
permit the Borrower Subsidiary to sell, transfer, assign, pledge, mortgage or
otherwise encumber any property owned by any of them, or to incur any new
indebtedness in respect of such property, unless Agent has given its prior
written consent.

(b) Notwithstanding the preceding terms of this Pledge Agreement, but subject to
the terms and provisions hereof relating to the rights and remedies of the
Agent, so long as there is no Event of Default that is continuing, cash
dividends, distributions and other payments in respect of the Collateral may be
made by the Borrower Subsidiary to the Borrower, and may be retained, used and
enjoyed by the Borrower.

8. Rights of Agent.

(a) If an Event of Default shall have occurred and be continuing, Agent shall
have the right to receive any and all cash dividends or distributions or other
payments paid in respect of the Collateral and make application thereof to the
Obligations, in such order as Agent, in its sole discretion, may elect. In
connection therewith, if an Event of Default shall have occurred and be
continuing, the Agent shall have the right to direct the issuer(s) of the
Pledged Interests, and the obligors with respect to the Pledged Obligations, to
pay all such cash dividends or distributions or other payment directly to the
Agent or as otherwise directed by the Agent.

(b) If an Event of Default shall have occurred and be continuing, then all
registered Pledged Interests, at Agent’s option, shall be registered in the name
of Agent or its nominee, and Agent or its nominee may thereafter exercise
(x) all voting and other rights pertaining to such Pledged Interests, and
(y) any and all rights of conversion, exchange, subscription and any other
rights, privileges or options pertaining to such Pledged Interests as if Agent
were the absolute owner thereof (including, without limitation, the right to
exchange at its discretion any and all of the Pledged Interests upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the organizational structure of the Borrower, or upon the exercise by the
Borrower or Agent of any right, privilege or option pertaining to such Pledged
Interests, and in connection therewith, the right to deposit and deliver any and
all of the Pledged Interests with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as it may
determine), all without liability except to account for property actually
received by it, but Agent shall have no duty to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing.

 

Exhibit I - 6



--------------------------------------------------------------------------------

(c) The rights of Agent hereunder shall not be conditioned or contingent upon
the pursuit by Agent of any right or remedy against the Borrower or against any
other person or entity which may be or become liable in respect of all or any
part of the Obligations or against any other Collateral, any security therefor,
any guarantee thereof, or right of offset with respect thereto. Agent shall not
be liable for any failure to demand, collect or realize upon all or any part of
the Collateral or for any delay in doing so, nor shall it be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
the Borrower or any other person or entity or to take any other action
whatsoever with regard to the Collateral or any part thereof.

9. Actions By Agent. The Borrower hereby designates Agent as the
attorney-in-fact of the Borrower to: (a) endorse in favor of Agent any of the
Collateral following an Event of Default which is continuing; (b) cause the
transfer of any of the Collateral in such name as Agent may from time to time
determine following an Event of Default which is continuing; (c) renew, extend
or roll over any Collateral following an Event of Default which is continuing;
(d) make, demand and initiate actions to enforce any of the Collateral or rights
therein following an Event of Default which is continuing; and (e) take any
other action to effectuate the terms and provisions of this Pledge Agreement
following an Event of Default which is continuing. Following an Event of Default
which is continuing, Agent may take such action with respect to the Collateral
as Agent may reasonably determine to be necessary to protect and preserve its
interest in the Collateral. Except as otherwise provided herein, all of the
rights, remedies, powers, privileges and discretions included in this Section 9
may be exercised by Agent whether or not the Obligations are then due provided
that an Event of Default has occurred and is continuing. The within designation
and grant of power of attorney is coupled with an interest, is irrevocable until
the lien created by this Pledge Agreement is terminated by a written instrument
executed by a duly authorized officer of Agent or is required to be so
terminated by the terms of the Loan Agreement. The power of attorney shall not
be affected by subsequent disability or incapacity of the Borrower. Agent shall
not be liable for any act or omission to act pursuant to this Section 9, except
for any act or omission to act which is in actual bad faith, or constitutes
gross negligence or willful misconduct.

10. Remedies.

(a) If an Event of Default shall have occurred and be continuing, Agent may
exercise, in addition to all other rights and remedies granted in this Pledge
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the UCC. Without limiting the generality of the foregoing, Agent, if an Event of
Default shall have occurred and be continuing, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by law referred to below or required by the Loan Agreement)
to or upon the Borrower, or any other person or entity (all and each of which
demands, presentments, protests, advertisements or notices are hereby waived),
may in such circumstances forthwith collect, receive, appropriate and realize
upon the Collateral, or any part thereof, and/or may forthwith sell, assign,
give option or options to purchase or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, in the over-the-counter
market, at any exchange, broker’s board or office of Agent or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit

 

Exhibit I - 7



--------------------------------------------------------------------------------

risk. Agent shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in the Borrower, which right or equity is hereby waived or released.
Agent shall apply any Proceeds from time to time held by it and the net proceeds
of any such collection, recovery, receipt, appropriation, realization or sale,
after deducting all reasonable costs and expenses of every kind incurred therein
or incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of Agent hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Obligations, in such order as Agent may elect, and only
after such application and after the payment by Agent of any other amount
required by any provision of law, including, without limitation,
Section 9-615(a) of the UCC, need Agent account for, and/or turnover, any
surplus to the Borrower. To the extent permitted by applicable law, the Borrower
waives all claims, damages and demands Borrower may acquire against Agent
arising out of the exercise by Agent of any of its rights hereunder, except for
any claims, damages and demands Borrower may have against Agent arising from the
gross negligence or willful misconduct of Agent. If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition. The Borrower shall remain liable for any deficiency if the
proceeds of any sale or other disposition of Collateral are insufficient to pay
the Obligations and the reasonable fees and disbursements of any attorneys
employed by Agent to collect such deficiency.

(b) If any Event of Default, or other event which would entitle Agent or any of
the Lenders to accelerate the Loan, occurs and is continuing, any deposits,
balances or other sums credited by or due from Agent, or any of the Lenders, or
from any affiliate of Agent or any of the Lenders or any of their respective
Affiliates, to the Borrower may, to the fullest extent not prohibited by
applicable law at any time or from time to time, without regard to the
existence, sufficiency or adequacy of any other collateral, and without notice
or compliance with any other condition precedent now or hereafter imposed by
statute, rule of law or otherwise, all of which are hereby waived to the fullest
extent permitted by law, be set off, appropriated and applied by Agent against
any or all of the Obligations irrespective of whether demand shall have been
made and although such Obligations may be unmatured, in such manner as Agent in
its sole and absolute discretion may determine. Within three (3) Business Days
of making any such set off, appropriation or application, Agent agrees to notify
Borrower thereof, provided the failure to give such notice shall not affect the
validity of such set off or appropriation or application. ANY AND ALL RIGHTS TO
REQUIRE AGENT OR ANY OF THE LENDERS TO EXERCISE ITS RIGHTS OR REMEDIES WITH
RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE LOAN, PRIOR TO EXERCISING ITS
RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE
BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

11. Private Sales.

(a) The Borrower recognizes that Agent may be unable to effect a public sale of
any or all the Pledged Interests, by reason of certain prohibitions contained in
the Securities Act of 1933, as amended, and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be

 

Exhibit I - 8



--------------------------------------------------------------------------------

obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. The Borrower acknowledges and agrees that any such private sale may
result in prices and other terms less favorable to Agent than if such sale were
a public sale. Agent shall be under no obligation to delay a sale of any of the
Pledged Interests for the period of time necessary to permit the Borrower to
register such securities for public sale under the Securities Act of 1933, as
amended, or under applicable state securities laws, even if the Borrower would
agree to do so.

(b) From and after the occurrence, and during the continuation, of an Event of
Default, the Borrower further agrees to use its best efforts to do or cause to
be done all such other acts as may be necessary to make any sale or sales of all
or any portion of the Pledged Interests pursuant to this Section 11 valid and
binding and in compliance with any and all other applicable requirements of law;
provided, however, that the Borrower shall not be under any obligation to
register the Pledged Interests for public sale under the Securities Act of 1933,
as amended, or under applicable state securities laws. The Borrower further
agrees that a breach of any of the covenants contained in this Section 11 will
cause irreparable injury to Agent, that Agent has no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 11 shall be specifically enforceable against the
Borrower, subject to bankruptcy, insolvency, moratorium, and other similar laws
of general applicability affecting creditor’s rights and general equity
principles, and the Borrower hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no default has occurred with respect to the Obligations.

12. Limitation on Duties Regarding Collateral. Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the UCC or otherwise, shall be to deal with
it in the same manner as Agent deals with similar securities and property for
its own account. Neither Agent nor any of its directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of the Borrower, or
otherwise.

13. Financing Statements; Other Documents.

(a) This Pledge Agreement constitutes an authenticated record, and the Borrower
hereby authorizes the Agent to file one or more financing or continuation
statements, and amendments thereto, relative to all or any part of the
Collateral, without the signature of Borrower, in such filing offices as the
Agent shall reasonably deem appropriate, and the Borrower shall pay the Agent’s
reasonable costs and expenses incurred in connection therewith.

(b) The Borrower hereby agrees that a carbon, photographic, or other
reproduction of this Pledge Agreement or of a financing statement signed by the
Borrower shall be sufficient as a financing statement and may be filed as a
financing statement in any and all jurisdictions.

(c) The Borrower agrees to deliver any other document or instrument which Agent
may reasonably request in connection with the administration and enforcement of
this Pledge Agreement or with respect to the Collateral for the purposes of
obtaining or preserving the full benefits of this Pledge Agreement and of the
rights and powers herein granted.

 

Exhibit I - 9



--------------------------------------------------------------------------------

14. Powers Coupled with an Interest. All authorizations and agencies and powers
herein contained with respect to the Collateral are irrevocable and coupled with
an interest.

15. Security Interest Absolute. All rights of the Agent hereunder, the grant of
a security interest in the Collateral and all obligations of the Borrower, shall
be absolute and unconditional irrespective of (i) any lack of validity or
enforceability of the Loan Agreement, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (ii) any change in time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Loan Agreement or any other
agreement or instrument, (iii) any exchange, release or non-perfection of any
other collateral, or any release or amendment or waiver of or consent to or
departure from any guarantee, for all or any of the Obligations, or (iv) any
other circumstance which might otherwise constitute a defense available to
(other than the defense of indefeasible payment), or a discharge of, the
Borrower in respect of the Obligations or in respect of this Pledge Agreement.

16. Fees and Expenses. To the extent provided in the Loan Agreement, the
Borrower shall be obligated to pay to the Agent the amount of any and all
reasonable expenses, including the reasonable fees and expenses of its counsel
and of any experts or agents which the Agent or any Lender may incur in
connection with (i) the sale of, collection from, or other realization upon, any
of the Collateral, or (ii) during the continuance of an Event of Default, the
exercise or enforcement of any of the rights of the Agent hereunder. Any such
amounts payable as provided hereunder or thereunder shall be additional
obligations secured hereby.

17. Termination. Upon the payment in full of the Obligations, in immediately
available funds, including, without limitation, all unreimbursed costs and
expenses, for which the Borrower is responsible, of the Agent and of each
Lender, the Agent shall release the Collateral granted to the Agent as provided
for herein. However, such release by the Agent shall not be deemed to terminate
or release the Borrower from any obligation or liability under this Pledge
Agreement which specifically by its terms survives the payment in full of the
Obligations.

18. Severability. Any provision of this Pledge Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

19. Paragraph Headings. The paragraph headings used in this Pledge Agreement are
for convenience of reference only and are not to affect the construction, or be
taken into consideration in interpreting, this Pledge Agreement.

20. No Waiver; Cumulative Remedies. Agent shall not by any act, delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default or in any breach of any of the
terms and conditions hereof. No failure to exercise, or any delay in exercising,
on the part of Agent, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any

 

Exhibit I - 10



--------------------------------------------------------------------------------

other right, power or privilege. A waiver by Agent of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which Agent would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any rights or remedies provided by law.

21. Waivers and Amendments; Successors and Assigns; Governing Law; Venue. None
of the terms or provisions of this Pledge Agreement may be waived, amended, or
otherwise modified except by a written instrument executed by the party against
which enforcement of such waiver, amendment, or modification is sought. This
Pledge Agreement shall be binding upon the Borrower and Agent, and the
successors and assigns of each, and shall inure to the benefit of Agent and the
Lenders, and their successors and assigns, and to the benefit of the Borrower
and the Borrower’s successors and permitted assigns; provided that the Borrower
shall not have any right to (i) assign this Pledge Agreement or any interest
herein, or (ii) assign any interest in the Collateral or any part thereof, or
otherwise pledge, encumber or grant any option with respect to the Collateral or
any part thereof, or any cash or property held by the Borrower as Collateral
under this Pledge Agreement if any such assignment, pledge, encumbrance or grant
would constitute a violation of the Loan Agreement. The rights of Agent under
this Pledge Agreement shall automatically be transferred to any transferee to
which Agent transfers the Note and the Loan Agreement pursuant to the terms
thereof. The construction, interpretation, validity, enforceability and effect
of all provisions of this Pledge Agreement including, but not limited to, the
payment of the Obligations and the legality of the interest rate and other
charges shall be construed and enforced in accordance with the internal laws of
the State of New York. The terms of Section 15.6 of the Loan Agreement are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

22. Executive Offices. The Borrower shall not (i) change the location of its
chief executive offices or sole place of business from the location as of the
date hereof or remove its books and records from such location, or (ii) change
its name, identity or structure if, in either case, such change is prohibited by
the Loan Agreement.

23. Notices. All notices required or permitted to be given under this Pledge
Agreement shall be in conformance with Section 15.1 of the Loan Agreement.

24. Entire Understanding. Agent acknowledges that this Pledge Agreement, the
Note and the other Loan Documents and Security Documents set forth the entire
agreement and understanding of Agent and the Borrower with respect to the Loan
and that no oral or other agreements, understanding, representation or
warranties exist with respect to the Loan, other than those set forth in this
Pledge Agreement, the Note and the other Loan Documents.

25. Counterpart Signatures. This Pledge Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument. Delivery of executed
counterparts of this Pledge Agreement by telecopy or other electronic means
shall be effective as an original.

26. Governing Law. This Pledge Agreement and the rights and obligations of the
parties hereunder shall in all respects be governed by and construed and
enforced in accordance with the internal laws of the State of New York.

 

Exhibit I - 11



--------------------------------------------------------------------------------

27. Consent To Jurisdiction. Each party hereto irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of New York located within the First Department of the New
York State Unified Court System and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Pledge Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and each
of the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State Court or, to the fullest extent permitted by applicable law, in such
Federal Court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Pledge Agreement or in any other Loan Document shall affect any
right that the Agent, any Lender or the L/C Issuer may otherwise have to bring
any action or proceeding relating to this agreement or any other Loan Document
against the Borrower or any other loan party or its properties in the courts of
any jurisdiction.

[The balance of this page is intentionally left blank]

 

Exhibit I - 12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Pledge Agreement to be duly
executed and delivered as an instrument under seal as of the date first above
written.

 

BORROWER:

 

CEDAR REALTY TRUST

PARTNERSHIP, L.P.

 

By:

 

Cedar Realty Trust, Inc., a Maryland

corporation, its general partner

          By:  

 

    Name:   Bruce J. Schanzer     Title:   President      

AGENT:

  KEYBANK NATIONAL ASSOCIATION,  

a national banking association, as

Administrative Agent

       

By:

 

 

 

Name:

     

Title:

   

 

Exhibit I - 13



--------------------------------------------------------------------------------

SCHEDULE 1

 

September 30, September 30,

Entity*

    

State of Organization

     Percentage Interests
Pledged        a Delaware limited liability company        100 % 

 

*

having an address at 44 South Bayles Avenue, Port Washington, New York 11050

 

Exhibit I - 14



--------------------------------------------------------------------------------

Exhibit J

CEDAR REALTY TRUST, INC.

Projected Operating Budget

Funds From Operations (“FFO”) and Adjusted Funds From Operations (Cash Flow -
“AFFO”)

For The Year Ending September 30, 2012

(unaudited) (in thousands)

 

September 30,        Oct-11
Thru
Sep-12  

Revenues:

    

Rent

    

Expense recoveries

    

Other

         

 

 

 

Total revenues

         

 

 

         —     

Expenses:

       —     

Operating, maintenance and management

    

Real estate and other property-related taxes

    

General and administrative

    

Interest expense (including amortization of deferred financing costs)

    

Depreciation and amortization

    

Income from unconsolidated joint ventures

         

 

 

 

Total expenses

         

 

 

         —     

Income before discontinued operations

    

Discontinued operations, net of gain on sale

         

 

 

 

Income before noncontrolling interest

    

Minority interests

    

Limited partners’ interest

         

 

 

         —     

Net income

            —     

Preferred stock distribution requirements

         

 

 

         —     

Net income attributable to common shareholders

    

Add/deduct:

       —     

Real estate depreciation and amortization

    

Limited partners’ interest

    

Minority interests

    

Minority interests’ share of FFO

    

Equity in income of unconsolidated joint ventures

    

FFO from unconsolidated joint venture

    

Gain (loss) on sale - dispositions

         

 

 

 

FFO

    

Add/deduct:

       —     

Pro rata share of straight-line rents

    

Pro rata share of amortization of intangible lease liabilities

    

Pro rata share of cap-x

    

Amortization of deferred compensation costs, net

    

Pro rata share of scheduled debt principal amortization payments

    

Non-real estate depreciation and amortization

         

 

 

 

AFFO (Cash Flow)

         

 

 

 



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF

MORTGAGE/DEED OF TRUST

[MORTGAGE/DEED OF TRUST] AND SECURITY AGREEMENT

[INSERT MORTGAGE/DEED OF TRUST STATE SPECIFIC PROVISIONS]

The parties hereto intend that, in addition to any other debt or obligation
secured hereby, this Mortgage shall secure unpaid balances of loan advances made
after this Mortgage is delivered to the Recorder for record. Such loan advances
may be evidenced by a note or notes of the Borrower.

KNOW ALL MEN BY THESE PRESENTS that [            ], a [            ] having an
address at 44 South Bayles Avenue, Port Washington, New York 11050 (hereinafter,
the “Mortgagor”) for consideration paid, hereby grants, bargains, conveys,
sells, transfers, assigns, mortgages and confirms unto KEYBANK NATIONAL
ASSOCIATION, a national banking association having an address at 225 Franklin
Street, Boston, Massachusetts 02110, in its capacity as Administrative Agent
under that certain Amended, Restated and Consolidated Loan Agreement dated
January             , 2012 (hereinafter, as amended, and as may be further
amended from time to time, the “Loan Agreement”), by and among CEDAR REALTY
TRUST PARTNERSHIP, L.P., a Delaware limited partnership having an address at 44
South Bayles Avenue, Port Washington, New York 11050 (hereinafter, the
“Borrower”, which Borrower is not a party to this Mortgage), KeyBank National
Association and the other lending institutions which are or become parties to
the Loan Agreement (KeyBank National Association and the other lending
institutions which are or become parties to the Loan Agreement are collectively
referred to as the “Lenders” and individually as the “Lender”), and KEYBANK
NATIONAL ASSOCIATION, as Administrative Agent (hereinafter, the “Agent”), with
MORTGAGE COVENANTS, the Mortgaged Property (as defined below) to secure the
Obligations (as defined below).

The terms “Mortgagor” and “Borrower” shall include, wherever the context
permits, their successors and assigns. The terms “Agent” and “Lenders” shall
include, wherever the context permits, their successors and assigns as the
holder for the time being of this [ Mortgage/Deed of Trust] and Security
Agreement, and the Obligations hereby secured.

This [Mortgage/Deed of Trust] and Security Agreement (hereinafter, the
“Mortgage”) is granted pursuant to the terms, provisions and conditions of the
Loan Agreement. Capitalized terms used herein which are not otherwise
specifically defined shall have the same meaning herein as in the Loan
Agreement.



--------------------------------------------------------------------------------

The term “Mortgaged Property” shall mean and include all of the following
described property:

A. Real Estate. The land more particularly described on Exhibit A which is
annexed hereto and made a part hereof (hereinafter, the “Land”) together with
the improvements and other structures now or hereafter situated thereon (such
improvements being sometimes called the “Improvements”) with a street address of
[            ,             ,             County,             ], together with
all rights, privileges, tenements, hereditaments, appurtenances, easements,
including, but not limited to, rights and easements for access and egress and
utility connections, and other rights now or hereafter appurtenant thereto
(hereinafter, the “Real Estate”);

B. Fixtures. All real estate fixtures or items which by agreement of the parties
may be deemed to be such fixtures, now or hereafter owned by Mortgagor, or in
which Mortgagor has or hereafter obtains an interest, and now or hereafter
located in or upon the Real Estate, or now or hereafter attached to, installed
in, or used in connection with any of the Real Estate, including, but not
limited to, any and all portable or sectional buildings, bathroom, plumbing,
heating, lighting, refrigerating, ventilating and air-conditioning apparatus and
equipment, garbage incinerators and receptacles, elevators and elevator
machinery, boilers, furnaces, stoves, tanks, motors, sprinkler and fire
detection and extinguishing systems, doorbell and alarm systems, window shades,
screens, awnings, screen doors, storm and other detachable windows and doors,
mantels, partitions, built-in cases, counters and other fixtures whether or not
included in the foregoing enumeration (hereinafter, the “Fixtures”);

C. Additional Appurtenances. All bridges, easements, rights of way, licenses,
privileges, hereditaments, permits and appurtenances hereafter belonging to or
enuring to the benefit of the Real Estate and all right, title and interest of
Mortgagor in and to the land lying within any street or roadway adjoining any of
the Real Estate and all right, title and interest of Mortgagor in and to any
vacated or hereafter vacated streets or roads adjoining any of the Real Estate
and any and all reversionary or remainder rights (hereinafter, the “Additional
Appurtenances”);

D. Awards. All of the right, title and interest of Mortgagor in and to any award
or awards heretofore made or hereafter to be made by any municipal, county,
state or federal authorities to the present or any subsequent owners of any of
the Real Estate, or the Fixtures, or the Additional Appurtenances, or the Leases
or the Personal Property, including, without limitation, any award or awards, or
settlements or payments, or other compensation hereafter made resulting from
(x) condemnation proceedings or the taking of the Real Estate, or the Fixtures,
or the Additional Appurtenances, or the Leases or the Personal Property, or any
part thereof, under the power of eminent domain, or (y) the alteration of grade
or the location or discontinuance of any street adjoining the Land or any
portion thereof, or (z) any other injury to or decrease in value of the
Mortgaged Property (hereinafter, the “Awards”);

E. Leases. All leases now or hereafter entered into of the Real Estate, or any
portion thereof, and all rents, issues, profits, revenues, earnings and
royalties therefrom, and all right, title and interest of Mortgagor thereunder,
including, without limitation, purchase or sale options, cash, letters of
credit, or securities deposited thereunder to secure performance by the tenants
or occupants of their obligations thereunder, whether such cash, letters of
credit, or securities are to be held until the expiration of the terms of such
leases or occupancy agreements or applied to one or more of the installments of
rent coming due prior to the expiration of such terms including, without
limitation, the right to receive and collect the rents and other payments due
thereunder (hereinafter, the “Leases”);

 

Exhibit K - 2



--------------------------------------------------------------------------------

F. Purchase and Sale Agreements. All purchase and sale agreements now or
hereafter entered into of the Real Estate, or any portion thereof, or any
condominium units into which the Real Estate may be converted including, without
limitation, cash, letters of credit or securities deposited thereunder to secure
performance by the purchasers of their obligations thereunder (hereinafter, the
“Purchase and Sale Agreements”); and

G. Personal Property. All tangible and intangible personal property now owned or
at any time hereafter acquired by Mortgagor of every nature and description, and
whether or not used in any way in connection with the Real Estate, the Fixtures,
the Additional Appurtenances, the Purchase and Sale Agreements or any other
portion of the Mortgaged Property, including, without limitation express or
implied upon the generality of the foregoing, all Equipment, Goods, Inventory,
Fixtures, Accounts, Instruments, Documents and General Intangibles (as each such
capitalized term is defined in the Uniform Commercial Code in effect in the
State of [            ]) and further including, without any such limitation, the
following whether or not included in the foregoing: materials; supplies;
furnishings; chattel paper; money; bank accounts; security deposits; utility
deposits; any insurance or tax reserves deposited with Agent; any cash
collateral deposited with Agent; claims to rebates, refunds or abatements of
real estate taxes or any other taxes; contract rights; plans and specifications;
licenses, permits, approvals and other rights; the rights of Mortgagor under
contracts with respect to the Real Estate or any other portion of the Mortgaged
Property; signs, brochures, advertising, the name by which the Mortgaged
Property is known and any variation of the words thereof, and good will;
copyrights, service marks, and all goodwill associated therewith; and
trademarks; all proceeds paid for any damage or loss to all or any portion of
the Real Estate, the Fixtures, the Additional Appurtenances, any other Personal
Property or any other portion of the Mortgaged Property (hereinafter, the
“Insurance Proceeds”); all Awards; all Leases; all Purchase and Sale Agreements;
all books and records; and all proceeds, products, additions, accessions,
substitutions and replacements to any of the Mortgaged Property (hereinafter,
collectively, the “Personal Property”).

The term “Obligations” shall mean and include:

A. The Guaranteed Obligations, as such term is defined in that certain Guaranty
of even date executed by the Mortgagor in favor of the Agent on behalf of the
Lenders;

B. The payment, performance, discharge and satisfaction of each covenant,
warranty, representation, undertaking and condition to be paid, performed,
satisfied and complied with by Mortgagor under and pursuant to this Mortgage,
the Guaranty, the Loan Documents, or any other document executed in connection
therewith;

C. The payment of all costs, expenses, legal fees and liabilities incurred by
Agent and the Lenders in connection with the enforcement of any of Agent’s or
any Lenders’ rights or remedies under this Mortgage, the Guaranty, the Loan
Documents, or any other instrument, agreement or document which evidences or
secures any other obligations or collateral therefor, whether now in effect or
hereafter executed; and

 

Exhibit K - 3



--------------------------------------------------------------------------------

D. The payment, performance, discharge and satisfaction of each liability and
obligation of Mortgagor to Agent or any Lender under any one or more of the Loan
Documents and any amendment, extension, modification, replacement or recasting
of any one or more of the instruments, agreements and documents referred to
herein or therein or executed in connection with the transactions contemplated
hereby or thereby.

Mortgagor hereby grants to Agent, on behalf of the Lenders, a continuing
security interest in all of the Mortgaged Property in which a security interest
may be granted under the Uniform Commercial Code as such is in effect in the
State of [            ], including, without limitation, the Fixtures, the
Personal Property and the Purchase and Sale Agreements, together with all
proceeds and products, whether now or at any time hereafter acquired and whether
or not used in any way in connection with the development, construction,
marketing or operation of the Real Estate to secure all Obligations.

This instrument is intended to take effect as a mortgage pursuant to
[            ] law and as a security agreement pursuant to the UCC and is to be
filed with the Office of the Recorder of [            ] County, [            ]
as a fixture financing statement pursuant to the UCC.

Mortgagor covenants, warrants, represents and agrees with Agent, its successors
and assigns, and the Lenders, that:

1. Title. Mortgagor has good record title to the Mortgaged Property and has good
right, full power and lawful authority to grant and convey the same in the
manner aforesaid; and that the Mortgaged Property are free and clear of all
encumbrances and exceptions, except for the Permitted Title Exceptions, if any,
as set forth on Exhibit B which is annexed hereto and made a part hereof.
Mortgagor shall make any further assurances of title that Agent may in good
faith require including, without limitation, such further instruments as may be
requested by Agent to confirm the assignment to Agent of all Awards.

2. Performance of Obligations. Mortgagor shall perform and observe all of the
obligations and conditions set forth in each of the Guaranty, this Mortgage, the
Assignment of Leases and Rents, the Environmental Indemnity Agreement, and each
of the other Loan Documents or other agreements, if any, executed by Mortgagor
in connection with the Loan.

3. Protection and Maintenance. Mortgagor shall protect and maintain, or cause to
be maintained, in good, first-class and substantial order, repair and tenantable
condition at all times, the buildings and structures now standing or hereafter
erected on the Mortgaged Property, and any additions and improvements thereto,
and all Personal Property now or hereafter situated therein, and the utility
services, the parking areas and access roads, and all building fixtures and
equipment and articles of personal property now or hereafter acquired and used
in connection with the operation of the Mortgaged Property. Mortgagor shall
promptly replace any of the aforesaid which may become lost, destroyed or
unsuitable for use with other property of first-class character.

 

Exhibit K - 4



--------------------------------------------------------------------------------

4. Insurance Coverages. Mortgagor shall insure the Mortgaged Property and the
operation thereof with such coverages and in such amounts as are required by the
provisions of the Loan Agreement and shall at all times keep such insurance in
full force and effect and pay all premiums therefor in accordance with the terms
and conditions of the Loan Agreement. The original or certified copies of all
such policies of insurance (or certificates or binders thereof issued by the
insurer in form, content and manner of execution reasonably satisfactory to
Agent) shall be delivered to Agent and the Lenders, and Mortgagor shall deliver
to the Agent and the Lenders a new policy or certified copy thereof (or such a
certificate) as replacement for an expiring policy (or such a certificate)
required to be deposited hereunder together with proof of payment of the
premiums therefor in accordance with the terms and conditions of the Loan
Agreement. Mortgagor hereby irrevocably appoints Agent its true and lawful
attorney-in-fact, with full power of substitution, to assign any such policy in
the event of the foreclosure of this Mortgage.

5. Insurance Proceeds. The proceeds of any hazard insurance shall be applied in
accordance with Article 14 of the Loan Agreement relating to the application of
insurance proceeds, which provisions are expressly incorporated by reference
herein. Notwithstanding anything in this Section 5 to the contrary, however, if
the insurer denies liability to Mortgagor, Mortgagor shall not be relieved of
any obligation under Section 3 of this Mortgage.

6. Eminent Domain. The Awards of damages on account of any condemnation for
public use of, or injury to, the Mortgaged Property shall be applied in
accordance with Article 14 of the Loan Agreement relating to the application of
condemnation proceeds, which provisions are expressly incorporated by reference
herein.

7. No Waste; Compliance with Law. Mortgagor shall not commit or suffer any
intentional waste of the Mortgaged Property, or any portion thereof, or any
violation of any law, rule, regulation, ordinance, license or permit, or the
requirements of any licensing authority affecting the Mortgaged Property or any
business conducted thereon, and shall not commit or suffer any material (for
purposes of this section, “material” shall mean an activity in excess of
$500,000.00) demolition, removal or alteration of any of the Mortgaged Property
(except for customary renovations or alterations performed in connection with
leases or the replacement of Fixtures and Personal Property in the ordinary
course of business, so long as items of comparable value and quality are
installed free and clear of liens in favor of any other party), without the
express prior written consent of Agent in each instance which consent shall not
be unreasonably withheld or delayed, and shall not violate nor suffer the
violation of the covenants and agreements, if any, of record against the
Mortgaged Property, and in all respects Mortgagor shall do all things necessary
to comply with, and keep in full force and effect all licenses, permits and
other governmental authorizations for the operation of the Mortgaged Property
for its intended purposes, including, without limitation express or implied, the
licenses, permits and authorizations referenced in the Loan Agreement.

8. Environmental and Related Matters; Indemnification. Mortgagor shall at all
times comply with all of the terms, conditions and provisions imposed on the
Indemnitors (as defined in the Environmental Indemnity Agreement) under the
Environmental Indemnity Agreement and indemnify, exonerate and save harmless
Agent, and each of the Lenders and each other Indemnified Party (as defined in
the Environmental Indemnity Agreement) in accordance with the terms of the
Environmental Indemnity Agreement.

 

Exhibit K - 5



--------------------------------------------------------------------------------

9. Payment of Taxes and Prevention of Liens. Mortgagor shall pay in accordance
with the terms of the Loan Agreement, all taxes, assessments and charges of
every nature and to whomever assessed that may now or hereafter be levied or
assessed upon the Mortgaged Property or any part thereof, or upon the rents,
issues, income or profits thereof or upon the lien or estate hereby created,
whether any or all of said taxes, assessments or charges be levied directly or
indirectly or as excise taxes or as income taxes. Mortgagor may apply for tax
abatements and prosecute diligently and in good faith claims for refund and any
such taxes, assessment, and charges, provided the requirements of Section 8.2.3
of the Loan Agreement are satisfied.

10. Due on Sale; No Other Encumbrances; No Transfer of Ownership Interests;
Failure to Comply with Permitted Exceptions. The Borrower shall comply with the
terms and conditions of the Loan Agreement with respect to Permitted
Transactions.

11. Agent’s and Lenders’ Rights. If Mortgagor shall neglect or refuse: (a) to
maintain and keep in good repair the Mortgaged Property or any part thereof as
required by this Mortgage or the Loan Agreement, taking into account all
applicable grace and cure periods, or (b) to maintain and pay the premiums for
insurance which may be required by this Mortgage or the Loan Agreement, taking
into account all applicable grace and cure periods, or (c) subject to
Mortgagor’s right to contest as set forth in the Loan Agreement, to pay and
discharge all taxes of whatsoever nature, assessments and charges of every
nature and to whomever assessed, as required by this Mortgage or the Loan
Agreement, taking into account all applicable grace and cure periods, or (d) to
pay the sums required to be paid by this Mortgage or the Loan Agreement, taking
into account all applicable grace and cure periods, or (e) to satisfy any other
terms or conditions of this Mortgage, or any instrument secured hereby, taking
into account all applicable grace and cure periods, Agent may, at its election
in each instance, but without any obligation whatsoever to do so, upon thirty
(30) days’ prior written notice (except in the case of (i) an emergency where
there is danger to person or property, or (ii) required insurance coverage would
lapse, or (iii) an Event of Default exists, in each of which events no notice
shall be required except notice of such Event of Default), cause such repairs or
replacements to be made, obtain such insurance or pay said taxes, assessments,
charges, and sums, incur and pay reasonable amounts in protecting its rights
hereunder and the security hereby granted, pay any balance due under any
conditional agreement of sale (or lease) of any property included as a part of
the Mortgaged Property, and pay any amounts as Agent deems reasonably necessary
or appropriate to satisfy any term or condition of this Mortgage, which
Mortgagor shall have failed to satisfy, or to remedy any breach of such term or
condition, and any amounts or expenses so paid or incurred, together with
interest thereon from the date of payment by Agent or the Lenders at the Default
Rate as provided in the Loan Agreement shall be immediately due and payable by
Mortgagor to Agent and the Lenders and until paid shall be secured hereby
equally and ratably, and the same may be collected as part of said principal
debt in any suit hereon. No payment by Agent or the Lenders shall relieve
Mortgagor from any default hereunder or impair any right or remedy of Agent
consequent thereon.

12. Tax Reserve and Insurance Reserve. Mortgagor shall, upon the request of
Agent, from time to time while an Event of Default is existing, pay to Agent on
dates upon which installments of interest are payable under the Loan Agreement,
such amount as Agent from time to time estimates as necessary to create and
maintain a reserve fund from which to pay before the

 

Exhibit K - 6



--------------------------------------------------------------------------------

same become due: (a) all taxes, assessments, liens and charges on or against the
Mortgaged Property, and (b) all premiums for insurance policies which are
required by this Mortgage. Such payments, if so requested, shall be invested in
a non-interest bearing account which shall be held by Agent as cash collateral.
Any part or all of such reserve fund may be applied, at the option of Agent, to
(i) cure the existing Event of Default, (ii) pay down any part of the
indebtedness hereby secured, or (iii) pay to the taxing authority or the insurer
the applicable real estate taxes or insurance premiums then due on behalf of
Mortgagor. Payments from such reserve fund for said purposes may be made by
Agent in accordance with this Section 12 even though subsequent owners of the
property described herein may benefit thereby. In refunding any part of said
reserve fund, Agent may deal with whoever is the record owner of such property
at that time.

13. Certain Expenses. If any action or proceeding is commenced, including,
without limitation, an action to foreclose this Mortgage or to collect the debt
hereby secured, to which action or proceeding Agent or any Lender is made a
party by reason of the execution of this Mortgage, or by reason of any
obligation which it secures, or by reason of entry or any other action under
this Mortgage, or if in Agent’s reasonable judgment it becomes necessary in
connection with legal proceedings or otherwise to defend or uphold the Mortgage
hereby granted or the lien hereby created or any act taken to defend or uphold
the Mortgage hereby granted or the lien hereby created or any act taken under
this Mortgage, all sums reasonably paid or incurred by Agent or any Lender for
the expense of any litigation or otherwise, in connection with any rights
created by this Mortgage or any other Loan Document, shall be paid by Mortgagor,
or may at the option of Agent, if not so paid, be added to the debt secured
hereby and shall be secured hereby equally and ratably and shall bear interest
until paid at the Default Rate set forth in the Loan Agreement.

14. Regarding Leases. Mortgagor shall comply with the terms and conditions set
forth in the Loan Agreement with respect to any leases or occupancy agreements
with respect to the Mortgaged Property.

15. Declaration of Subordination. At the option of Agent, which may be exercised
at any time or from time to time, by written notice to Mortgagor and to any
applicable tenant, this Mortgage shall become subject and subordinate, in whole
or in part (but not with respect to priority of entitlement to insurance
proceeds or condemnation proceeds), to any and all leases of all or any part of
the Mortgaged Property upon the execution by Agent and recording or filing
thereof, at any time hereafter in the appropriate official records of the
county/registry of deeds wherein the Mortgaged Property are situated of a
unilateral declaration to that effect.

16. Further Assignment by Mortgagor. Mortgagor hereby further assigns to Agent
as security for the Obligations the lessor’s interests in any or all leases, now
or hereafter outstanding, and to the extent it may lawfully do so Mortgagor’s
interests in all agreements, contracts, licenses and permits, now or hereafter
outstanding, affecting all or any portion of the Mortgaged Property. Mortgagor
shall execute, acknowledge and deliver such further or confirmatory assignments
thereof, by instruments in form reasonably satisfactory to the Agent, as Agent
may reasonably require. Mortgagor hereby authorizes Agent in the event of
foreclosure, to sell and assign said interests to the purchaser at foreclosure,
but neither such assignment nor any such future assignment shall be construed as
binding Agent to any lease, agreement, contract, license or permit so assigned,
or to impose upon Agent any obligations with

 

Exhibit K - 7



--------------------------------------------------------------------------------

respect thereto. Mortgagor hereby irrevocably appoints Agent, or any agent
designated by Agent, the true and lawful attorney-in-fact of Mortgagor, with
full power of substitution, to execute, acknowledge and deliver any such
assignment on behalf of Mortgagor which Mortgagor fails or refuses to do. In the
event of any conflict between the provisions of this Section and the provisions
of the Collateral Assignment of Leases and Rents, or any of the other Loan
Documents, the provisions of the Collateral Assignment of Leases and Rents shall
govern.

17. UCC Filing. Mortgagor, upon Agent’s written request, shall promptly cause
this Mortgage and any required financing statements to be recorded and
re-recorded, registered and re-registered, filed and re-filed at such times and
places as may be required by law or reasonably deemed advisable by Agent to
create, preserve or protect the priority hereof and of any lien created hereby
upon the Mortgaged Property or any part thereof; and Mortgagor shall from time
to time do and cause to be done all such things as may be required by Agent, or
required by law, including all things which may from time to time be necessary
under the Uniform Commercial Code of the State of [            ] to fully
create, preserve and protect the priority hereof and of any lien created hereby
upon said property. Mortgagor hereby irrevocably appoints Agent, or any agent
designated by Agent, the true and lawful attorney-in-fact of Mortgagor, with
full power of substitution, to execute, acknowledge and deliver any such things
on behalf of Mortgagor which Mortgagor fails or refuses to do.

18. Right to Deal with Successor. Agent may, without notice to any person, deal
with any successor in interest of Mortgagor herein regarding this Mortgage in
all respects as it might deal with Mortgagor herein, without in any way
affecting the liability hereunder of any predecessor-in-interest of the person
so dealt with; and no sale of the premises hereby mortgaged, nor any forbearance
on the part of Agent, shall operate to release, discharge, modify, change or
affect the original liability of any predecessor-in-interest of the equity owner
at the time of such sale or forbearance.

19. Acceleration of Debt. If there is an Event of Default, or if an event occurs
which pursuant to which Agent is entitled to exercise its rights and remedies
under the Guaranty, then, at the option of Agent, the entire indebtedness hereby
secured shall become immediately due and payable without further notice.

20. Additional Rights of Agent.

(a) Enter and Perform. Mortgagor authorizes Agent, in addition to all other
rights granted by law or by this Mortgage, or by any of the other instruments
executed in connection herewith, whenever and as long as any Event of Default
shall exist and remain uncured, and without notice beyond the notice, if any,
required to be given by the terms of such instrument, to enter and take
possession of all or any part of the Mortgaged Property and to use, lease,
operate, manage and control the same and conduct the business thereof, and
perform lessor’s obligations under any lease or the seller’s obligations under
any Purchase and Sale Agreement or Mortgagor’s obligations under any other
agreement affecting all or any part of the Mortgaged Property, perform the
obligations of the seller under any contracts, and collect the rents, profits
and all receipts of every nature therefrom as Agent shall deem best.

 

Exhibit K - 8



--------------------------------------------------------------------------------

(b) Repairs and Improvements. Upon every such entry pursuant to Section 21,
Agent may from time to time at the expense of Mortgagor make all such repairs,
replacements, alterations, additions and improvements to the Mortgaged Property
as Agent may deem necessary, but in no event shall Agent be obligated to do so,
and may, but shall not be obligated to, exercise all rights and powers of
Mortgagor, either in the name of Mortgagor, or otherwise as Agent shall
determine. Without limitation, express or implied, upon the generality of the
foregoing, Agent shall have the right to do all things necessary in order to
keep in full force and effect all applicable licenses, permits and
authorizations and any amendments thereto.

(c) Pay Costs and Expenses. Upon such entry pursuant to Section 21, Agent may,
at its option, but without any obligation to do so, do any one or more of the
following: pay and incur all expenses necessary for the holding and operating of
the Mortgaged Property, the conduct of any business thereon, the maintenance,
repair, replacement, alteration, addition and improvement of the Mortgaged
Property, including without limitation payments of taxes, assessments,
insurance, wages of employees connected with the Mortgaged Property or any
business conducted thereon, charges and reasonable compensation for services of
Agent, its attorneys and accountants and all other persons engaged or employed
in connection with the Mortgaged Property or of any business conducted thereon
and, in addition, Agent, at its option, may, but shall not be obligated to, make
payments or incur liability with respect to obligations arising prior to the
date it takes possession.

(d) Add to Secured Indebtedness. All obligations so paid or incurred by Agent
pursuant to Section 23 shall be reimbursed or paid for by Mortgagor upon demand,
and prior to the repayment thereof shall be added to the debt secured hereby and
shall bear interest at the Default Rate, and shall be secured hereby equally and
ratably. Agent may also reimburse itself therefor from the income or receipts of
the Mortgaged Property or any business conducted thereon, or from the sale of
all or any portion of the Mortgaged Property. Agent may also apply toward any of
the Obligations any tax or insurance reserve account, deposit or any sum
credited or due from Agent to Mortgagor without first enforcing any other rights
of Agent against Mortgagor or against any endorser or other guarantor or against
the Mortgaged Property.

(e) Attorney-In-Fact. Mortgagor hereby irrevocably constitutes and appoints
Agent, or any agent designated by Agent, for so long as this Mortgage remains
undischarged of record, as attorney-in-fact of Mortgagor to execute,
acknowledge, seal and deliver all instruments, agreements, deeds, certificates
and other documents of every nature and description in order to carry out or
implement the exercise of Agent’s rights under this Section 20.

21. Setoff. Subject to the terms of this Section 21, Mortgagor hereby grants to
Agent and each of the Lenders, a lien, security interest and right of setoff as
security for all liabilities and obligations to Agent and the Lenders, whether
now existing or hereafter arising, upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Agent or any Lender or any entity under the control of
Agent or any Lender, or in transit to any of them. At any time, from and after
the occurrence of and during the continuance of an Event of Default, Agent or
any Lender may set off the same or any part thereof and apply the same to any
liability or obligation of Mortgagor even though unmatured and regardless of the
adequacy of any other collateral securing the Loan. Within five (5) Business
Days of making any such set-off, Agent agrees to notify Mortgagor thereof,
provided

 

Exhibit K - 9



--------------------------------------------------------------------------------

that the failure by Agent to give such notice shall not affect the validity of
such set-off. ANY AND ALL RIGHTS TO REQUIRE AGENT OR ANY LENDER TO EXERCISE ITS
RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE LOAN,
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF THE MORTGAGOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVED.

22. Contest of Laws. Mortgagor shall have the right to contest by appropriate
legal proceedings the validity of any legal requirements affecting the Mortgaged
Property in accordance with the provisions of Section 9.1 of the Loan Agreement.

23. Notices. Any demand, notice or request by either party to the other shall be
given in the manner provided therefor in the Loan Agreement.

24. Agent/Lender Not Obligated; Cumulative Rights. Nothing in this instrument
shall be construed as obligating Agent or any Lender to take any action or incur
any liability with respect to the Mortgaged Property or any business conducted
thereon, and all options given to Agent are for its benefit and shall and may be
exercised in such order and in such combination as Agent in its sole discretion
may from time to time decide.

25. Severability. In case any one or more of the provisions of this Mortgage,
the Guaranty, the Assignment of Leases and Rents, the Environmental Indemnity
Agreement, or any of the other Loan Documents, or any other agreement now or
hereafter executed in connection with any one or more of the foregoing are held
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision hereof. Each
of the provisions of every such agreement, document or instrument shall be
enforceable by Agent to the fullest extent now or hereafter not prohibited by
applicable law.

26. No Waiver. No consent or waiver, express or implied, by Agent to or of any
Default by Mortgagor shall be construed as a consent or waiver to or of any
other Default at the same time or upon any future occasion.

27. Foreclosure and Other Remedies. From and after the occurrence of and during
the continuance of an Event of Default, Agent may institute an action of
mortgage foreclosure, or take such other action at law or in equity for the
enforcement of this Mortgage and realization on the mortgage security or any
other security herein or elsewhere provided for, as the law may allow, and may
proceed therein to final judgment and execution for the entire unpaid balance of
the indebtedness secured hereby, with interest at the rate(s) stipulated in the
Loan Agreement, together with all other sums due in accordance with the
provisions of the Loan Agreement, including all sums which may be advanced after
the date of this Mortgage, all sums which may have been advanced by the Agent
for taxes, water or sewer rents, other lienable charges or claims, insurance or
repairs or maintenance of the Mortgaged Property after the date of this Mortgage
(including the period after the entry of any judgment in mortgage foreclosure or
other judgment entered pursuant to this Mortgage or the Loan Agreement), and all
costs of suit, including reasonable counsel fees. From and after the occurrence
of and during the continuance of an Event of Default, Mortgagor authorizes Agent
at its option to foreclose this Mortgage subject to the rights of any tenants of
the Mortgaged Property, and the failure to make any such tenants parties to any
such foreclosure proceedings and to foreclose their rights will not be asserted
by Mortgagor as a defense to any proceedings instituted by Agent to recover the
indebtedness secured hereby or any deficiency remaining unpaid after the
foreclosure sale of the Mortgaged Property.

 

Exhibit K - 10



--------------------------------------------------------------------------------

28. Waivers by Mortgagor. Mortgagor, to the fullest extent that Mortgagor may do
so, hereby: (a) agrees that Mortgagor will not at any time insist upon, plead,
claim or take the benefit or advantage of any law now or hereafter in force
providing for any appraisement, valuation, stay or extension, or any redemption
after foreclosure sale, and waives and releases all rights of redemption after
foreclosure sale, valuation, appraisement, stay of execution, notice of election
to mature or declare due the debt secured hereby; and (b) waives all rights to a
marshalling of the assets of Mortgagor, including the Mortgaged Property, or to
a sale in inverse order of alienation in the event of a sale hereunder of the
Mortgaged Property, and agrees not to assert any right under any statute or rule
of law pertaining to the marshalling of assets, sale in inverse order of
alienation, or other matters whatever to defeat, reduce or affect the right of
Agent under the terms of this Mortgage to a sale of the Mortgaged Property.

29. Business Loan; Not Personal Residence. Mortgagor covenants, warrants and
represents that all of the proceeds of the Loan secured hereby shall be used for
business or commercial purposes, none of the proceeds of the Loan secured hereby
shall be used for personal, family or household purposes, and that no individual
liable for the Loan resides or intends to reside in any portion of the Mortgaged
Property.

30. Certification. The undersigned hereby certifies that Mortgagor is a duly
organized, validly existing [            ] organized and in good standing under
the laws of the State of [            ], and that the execution and delivery
hereof and of all of the other instruments executed in connection herewith by
Mortgagor has been duly authorized by all requisite [            ] actions of
Mortgagor.

31. Headings. Headings and captions in this Mortgage are for convenience and
reference only and the words and phrases contained therein shall in no way be
held to explain, modify, amplify or aid in the interpretation, construction or
meaning of any of the provisions hereof.

32. Time of Essence. Time shall be of the essence of each and every provision of
this Mortgage and each of the other instruments executed herewith.

33. Governing Law; Mutual Waiver of Jury Trial.

(a) Governing Law. This Mortgage shall in all respects be governed, construed,
applied and enforced in accordance with the internal laws of the State of
[            ] without regard to principles of conflicts of law.

(b) Submission to Jurisdiction. Each party hereto irrevocably and
unconditionally submits, for itself and its property, to the non-exclusive
jurisdiction of the courts of the State of New York located within the First
Department of the New York State Unified Court System and of the United States
District Court of the Southern District of New York, and any appellate court
having jurisdiction from an appeal therefrom, in any action or proceeding
arising out of or

 

Exhibit K - 11



--------------------------------------------------------------------------------

relating to this Mortgage or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State Court or, to the
fullest extent permitted by applicable law, in such Federal Court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Mortgage or in
any other Loan Document shall affect any right that the Administrative Agent,
any Lender or the L/C Issuer may otherwise have to bring any action or
proceeding relating to this Mortgage or any other Loan Document against the
Borrower or any other loan party or its properties in the courts of any
jurisdiction.

34. JURY TRIAL WAIVER. MORTGAGOR, AGENT, AND EACH OF THE LENDERS MUTUALLY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED ON THIS MORTGAGE, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS MORTGAGE OR ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE
EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR MORTGAGOR, AGENT AND EACH OF THE LENDERS
TO ENTER INTO THE TRANSACTIONS CONTEMPLATED HEREBY.

35. Local Law Provisions.

(a) [INSERT STATE-SPECIFIC PROVISIONS]

[The balance of this page is intentionally left blank]

 

Exhibit K - 12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed and
delivered at as a sealed instrument as of the             day of             ,
20    .

 

MORTGAGOR:     [                                             ]     By:  

[SIGNATURE BLOCK OF MORTGAGOR]

STATE OF                 

COUNTY OF             

And now, this             day of             , 20__, before me, the undersigned
Notary Public, personally appeared             , who acknowledged
himself/herself to be the Vice President of Cedar Realty Trust, Inc., a Maryland
corporation, as general partner of Cedar Realty Trust Partnership, L.P., a
Delaware limited partnership and [            ] of [            ], a
[            ], and that s/he, as such Vice President being authorized to do so,
executed the foregoing instrument for the purposes therein contained on behalf
of such partnership, corporation, and company.

In witness whereof, I hereunder set my hand and official seal.

  

Notary Public

My commission expires:

 

13



--------------------------------------------------------------------------------

EXHIBIT “A” ANNEXED TO AND MADE A PART OF THE

OPEN-END MORTGAGE AND SECURITY AGREEMENT

LEGAL DESCRIPTION

Property Address:     [                        ]

              [                         ]

ADDRESS:     [                    ]

PERMANENT PARCEL NO.                         

 

14



--------------------------------------------------------------------------------

EXHIBIT “B” ANNEXED TO AND MADE A PART OF THE

OPEN-END MORTGAGE AND SECURITY AGREEMENT

PERMITTED TITLE EXCEPTIONS

Those matters noted in Schedule B, Part I, of Agent’s Title Insurance Loan
Policy

 

15



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF

ASSIGNMENT OF LEASES AND RENTS

ASSIGNMENT OF LEASES AND RENTS

[INSERT STATE SPECIFIC PROVISIONS

This Assignment of Leases and Rents (hereinafter, this “Assignment”) made as of
this             day of             , 20__, by             , a
            having an address at 44 South Bayles Avenue, Port Washington, New
York 11050 (hereinafter, together with any successors and assigns, the
“Assignor”) to KEYBANK NATIONAL ASSOCIATION, a national banking association
having an address at 225 Franklin Street, Boston, Massachusetts 02110, in its
capacity as Administrative Agent under a certain Amended, Restated and
Consolidated Loan Agreement (as now or hereafter amended, hereinafter, the “Loan
Agreement”) dated as of January             , 2012, by and among CEDAR REALTY
TRUST PARTNERSHIP, L.P. (hereinafter, the “Borrower”, which Borrower is not a
party to this Assignment), KeyBank National Association and the other lending
institutions which are or become parties to the Loan Agreement (KeyBank National
Association and the other lending institutions which are or become parties to
the Loan Agreement are collectively referred to as the “Lenders” and
individually as the “Lender”), and KeyBank National Association, as
Administrative Agent (hereinafter, together with any successors and assigns, the
“Agent”), as the holder of this Assignment, and the Obligations (as defined
below) secured hereby.

W I T N E S S E T H T H A T:

1. Grant of Assignment. This Assignment is granted pursuant to the terms,
provisions and conditions of the Loan Agreement. Capitalized terms used herein
which are not otherwise specifically defined shall have the same meaning herein
as in the Loan Agreement.

Assignor, for good and valuable consideration, receipt of which is hereby
acknowledged, hereby absolutely and unconditionally grants, transfers and
assigns to Agent and the Lenders, and grants to Agent and the Lenders a
continuing pledge of and security interest in, the entire present and future
interest of Assignor in, to and under: (a) all leases, subleases, rental
agreements or other occupancy agreements to which Assignor is a party
(hereinafter, the “Leases”) now or hereafter in existence, with respect to all
or any portion of the real property known as             (hereinafter, the
“Property”); (b) all rents, income and profits of any kind arising from such
interests in the Leases and any renewals or extensions thereof for the use and
occupation of all or any portion of the Property; (c) all guaranties of and
security for the Leases; and (d) all proceeds of the foregoing.

Assignor is the owner of the Property. A legal description of the Property is
annexed hereto as Exhibit A.



--------------------------------------------------------------------------------

2. Obligations Secured. This Assignment is made for the purpose of securing the
“Obligations” as follows:

 

(a)

The Guaranteed Obligations, as such term is defined in that certain Guaranty of
even date executed by the Assignor in favor of the Agent on behalf of the
Lenders;

 

(b)

The payment, performance, discharge and satisfaction of each covenant, warranty,
representation, undertaking and condition to be paid, performed, satisfied and
complied with by Assignor under and pursuant to this Assignment, the Guaranty,
the Loan Documents, or any other document executed in connection therewith;

 

(c)

The payment of all costs, expenses, legal fees and liabilities incurred by Agent
or any Lender in connection with the enforcement of any of Agent’s or any
Lender’s rights or remedies under this Assignment, the Guaranty, the Loan
Documents, or any other instrument, agreement or document which evidences or
secures any other obligations or collateral therefor, whether now in effect or
hereafter executed; and

 

(d)

The payment, performance, discharge and satisfaction of all other liabilities
and obligations of Assignor to Agent and the Lenders, whether now existing or
hereafter arising, direct or indirect, absolute or contingent, and including,
but without limitation express or implied upon the generality of the foregoing,
each such liability and obligation of Assignor under this Assignment, the
Guaranty, the Loan Documents, and each amendment, extension, modification,
replacement or recasting of any one or more of the instruments, agreements and
documents referred to herein or therein or executed in connection with the
transactions contemplated hereby or thereby.

3. Warranties and Representations. Assignor warrants and represents that it is
and shall be in the future the sole owner of the entire interests described in
Section 1 above and that no rent reserved in the Leases has been or will be in
the future otherwise assigned or anticipated, and that no rent for any period
subsequent to the date of this Assignment will be collected more than one
(1) month in advance except for security deposits and last month’s rents taken
in the usual course of business pursuant to Leases.

Assignor further warrants and represents that as of the date hereof: (a) true
and complete copies, together with all amendments and modifications, of all
Leases presently in full force and effect have been delivered to Agent; (b) to
Assignor’s knowledge, and except as disclosed to Agent no default exists on the
part of any of the lessees or tenants or of Assignor as lessor in the
performance on the part of either of the terms, covenants, provisions or
agreements in the Leases contained; (c) except as disclosed to Agent, Assignor
knows of no condition which with the giving of notice or the passage of time or
both would constitute a default on the part of any of the lessees or Assignor
under the Leases; and (d) no security deposit or advance rental payment has been
made by any lessee under the Leases except as has been previously disclosed by
Assignor to Agent, or as may be specifically designated in the copies of the
Leases previously furnished to Agent.

4. Covenants. The Assignor shall comply with the terms and conditions of the
Loan Agreement with respect to all present and future Leases of the Property.

 

Exhibit L - 2



--------------------------------------------------------------------------------

5. Further Terms, Covenants and Conditions. This Assignment is made on the
following terms, covenants and conditions:

 

(a)

Prior to Default. So long as no Event of Default (as defined in the Loan
Agreement) exists (hereinafter, collectively, a “Continuing Default”): Assignor
shall have the right and license to manage and operate the Property and to
collect at the time of, but not more than one (1) month prior to (except for
security deposits and first or last month’s rent taken in the usual course of
business pursuant to the Leases), the date provided for the payment thereof, all
rents, income and profits arising under the Leases or from the premises
described therein and, subject to the provisions of the other Loan Documents, to
retain, use and enjoy the same.

 

(b)

After Default. At any time when a Continuing Default exists, Agent, without in
any way waiving such default, may at its option, without notice (except for the
notice of default), and without regard to the adequacy of the security for the
Obligations secured hereby and by the Mortgage revoke the right and license
granted above to Assignor and:

 

  (i)

Authorize and direct the lessees named in any existing Leases or any other or
future lessees or occupants of the Property, upon receipt from Agent of written
notice to the effect that Agent is or the Lenders are then the holder of the
Mortgage and this Assignment and that a Continuing Default exists thereunder, to
pay over to Agent all rents, income and profits arising or accruing under the
Leases or from the Property and to continue to do so until otherwise notified in
writing by Agent. Assignor agrees that every lessee and occupant shall have the
right to rely upon any such statement and request by Agent that lessee or
occupant shall pay such rents to Agent without any obligation or right to
inquire as to whether such Continuing Default actually exists notwithstanding
any notice from or claim of Assignor to the contrary and that Assignor shall
have no right or claim against lessees or occupants for any such rent so paid by
lessees or occupants to Agent after such notice to the lessee or occupant by
Agent;

 

  (ii)

Either in person or by agent, with or without bringing any action or
proceedings, or by a receiver appointed by a court, take possession of the
Property and have, hold, manage, lease and operate the same on such terms and
for such period of time as Agent may reasonably deem proper and, either with or
without taking possession of the Property in its own name, demand, sue for, or
otherwise collect and receive, all rents, income and profits of the Property,
including those past due and unpaid, with full power to make from time to time
all improvements, alterations, renovations, repairs and replacements thereto or
thereof as may seem proper to Agent; and

 

  (iii)

Apply such rents, income and profits to the payment of:

 

  (A)

all reasonable expenses of managing the Property including, without being
limited thereto, the salaries, fees and wages of a managing agent and such other
employees as Agent may deem necessary, and all expenses of operating and
maintaining the Property, including, without being limited

 

Exhibit L - 3



--------------------------------------------------------------------------------

 

thereto, all taxes, charges, claims, assessments, water rents, sewer rents and
other liens, and premiums for all insurance which Agent may deem necessary, the
payment or refund of security deposits, or interest thereon, and the cost of all
improvements, alterations, renovations, repairs or replacements, and all
expenses incident to taking and retaining possession of the Property; and

 

  (B)

all sums which Assignor is responsible to pay under the Mortgage, and the
principal sum, interest and indebtedness secured hereby and by the Mortgage, and
all other Obligations together with all reasonable costs and reasonable
attorneys’ fees, in such order of priority as to any of the items mentioned in
this clause (b), as Agent in its sole discretion may determine, any statute,
law, custom, or use to the contrary notwithstanding.

The exercise by Agent of the option granted it in this Section 5(b) and the
collection of the rents, income and profits and the application thereof as
herein provided shall not be considered a waiver by Agent of any Default under
the other Loan Documents, or the Guaranty, or the Leases, or this Assignment.

 

(c)

Continuing Effect. Upon the satisfaction of the Obligations secured hereby and
by the Mortgage, (a) this Assignment shall become and be void and of no effect,
but the affidavit of any officer, agent, or attorney of Agent or the Lenders
made in good faith showing any part of said Obligations to remain unsatisfied
shall be and constitute conclusive evidence of the validity, effectiveness and
continuing force of this Assignment and any person may, and is hereby authorized
to, rely thereon and (b) Agent shall execute termination of this Assignment at
Assignor’s cost. The discharge of record of the Mortgage dated as of even date
given by Assignor to Agent shall constitute a discharge of this Assignment and a
release of Agent’s and the Lenders’ interest in the Leases and rents assigned
hereby and the reassignment thereof (without recourse to Agent or any Lender) to
Assignor and all those claiming of record by, through or under Assignor.

 

(d)

No Waiver; Concurrent Rights. Nothing contained in this Assignment and no act
done or omitted by Agent pursuant to the powers and rights granted it hereunder
shall be deemed to be a waiver by Agent of its rights and remedies hereunder or
any one or more of the other Loan Documents, and this Assignment is made and
accepted without prejudice to any of the rights and remedies possessed by Agent
under the terms of any of the other Loan Documents. The right of Agent to
collect said principal sums, interest and indebtedness and to enforce any other
security therefore held by it may be exercised by Agent either prior to,
simultaneously with, or subsequent to any action taken by it hereunder.

 

(e)

No Liability. Neither Agent nor any Lender shall be liable for any loss
sustained by Assignor resulting from Agent’s failure to let the Property after
default or from any other act or omission of Agent in managing the Property
after default unless such loss is caused by the gross negligence or willful
misconduct of Agent. Agent shall not be obligated to perform or discharge, nor
does Agent hereby undertake to perform or discharge, any obligation, duty or
liability under the Leases, or under or by reason of this Assignment,

 

Exhibit L - 4



--------------------------------------------------------------------------------

 

and Assignor shall, and does hereby agree to, indemnify Agent and each of the
Lenders for, and to defend and hold Agent and each of the Lenders harmless from,
any and all liability, loss or damage which may or might be incurred under or by
reason of this Assignment and from any and all claims and demands whatsoever
which may be asserted against Agent or any Lender by reason of any alleged
obligations or undertakings on its part to perform or discharge any of the
terms, covenants or agreements contained in the Leases. Should Agent or any
Lender incur any such liability under the Leases or under or by reason of this
Assignment, or in defense of any such claims or demands, the amount thereof,
including costs, expenses and reasonable attorneys’ fees shall be secured hereby
and by the Mortgage and by the other collateral for the Obligations and Assignor
shall reimburse Agent and the Lenders therefor within thirty (30) days after
demand and upon the failure of Assignor so to do, Agent may, at its option,
declare all sums secured hereby immediately due and payable. It is further
understood that this Assignment shall not operate to place responsibility for
the control, care, management or repair of said Property upon Agent, nor for the
carrying out of any of the terms and conditions of the Leases; nor shall it
operate to make Agent responsible or liable for any waste committed on the
Property by tenants or any other parties, or for any dangerous or defective
condition of the Property, or for any negligence in the management, upkeep,
repair or control of said Property resulting in loss or injury or death to any
tenant, licensee, employee or stranger. Notwithstanding the foregoing, Agent and
the Lenders shall not be indemnified on account of, or exculpated from acts of,
their own gross negligence or willful misconduct.

 

(f)

Effect of Foreclosure Deed. Unless Agent otherwise elects in the instance of a
Lease which is subordinate to the Mortgage and is thus terminated by the
foreclosure, upon the issuance of any deed or deeds pursuant to a foreclosure of
the Mortgage, all right, title and interest of Assignor in and to the Leases
shall, by virtue of this instrument and such deed or deeds, thereupon vest in
and become the absolute property of the grantee or grantees in such deed or
deeds without any further act or assignment by Assignor. Assignor hereby
irrevocably appoints Agent, and its successors and assigns, as its agent and
attorney in fact to execute all instruments of assignment for further assurance
in favor of such grantee or grantees in such deed or deeds as may be necessary
or desirable for such purpose.

 

(g)

Rights Contained in Mortgage. This Assignment is intended to be in addition to,
and not in substitution for, or in derogation of, any assignment of rents to
secure the Obligations contained in the Mortgage or in any other Loan Document.
In the event of any conflict between this Assignment and any of the other Loan
Documents, the provisions of this Assignment shall govern.

 

(h)

Notices. Any notice or communications in connection herewith shall be
sufficiently given only if given in the manner provided for in the Loan
Agreement.

 

(i)

Grace Periods and Notice. The grace period and notice provisions set forth in
the Loan Agreement shall be applicable to any Default under this Assignment.

 

Exhibit L - 5



--------------------------------------------------------------------------------

(j)

Setoff. Subject to the terms of this Section 5(j), Assignor hereby grants to
Agent and each of the Lenders, a lien, security interest and right of setoff as
security for all liabilities and obligations to Agent and the Lenders, whether
now existing or hereafter arising, upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Agent or any Lender or any entity under the control of
Agent or any Lender, or in transit to any of them. At any time, from and after
the occurrence of and during the continuance of an Event of Default, Agent or
any Lender may set off the same or any part thereof and apply the same to any
liability or obligation of Assignor even though unmatured and regardless of the
adequacy of any other collateral securing the Loan. Within five (5) Business
Days of making any such set-off, Agent agrees to notify Assignor thereof,
provided that the failure by Agent to give such notice shall not affect the
validity of such set-off. ANY AND ALL RIGHTS TO REQUIRE AGENT OR ANY LENDER TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE LOAN, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS OR OTHER PROPERTY OF THE ASSIGNOR, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.

 

6.

Governing Law; Mutual Waiver of Jury Trial.

 

(a)

Governing Law. This Assignment shall in all respects be governed, construed,
applied and enforced in accordance with the internal laws of the State of
[            ] without regard to principles of conflicts of law.

 

(b)

JURY TRIAL WAIVER. ASSIGNOR, AGENT, AND EACH OF THE LENDERS MUTUALLY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED ON THIS ASSIGNMENT, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS ASSIGNMENT OR ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE
EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR ASSIGNOR, AGENT AND EACH OF THE LENDERS TO
ENTER INTO THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(c)

SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK LOCATED WITHIN THE FIRST DEPARTMENT OF THE NEW
YORK STATE UNIFIED COURT SYSTEM AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT HAVING JURISDICTION FROM
AN APPEAL THEREFROM, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS ASSIGNMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF
ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN

 

Exhibit L - 6



--------------------------------------------------------------------------------

 

RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS ASSIGNMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS ASSIGNMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

7.

Local Law.

 

(a)

[INSERT STATE-SPECIFIC PROVISIONS]

[The balance of this page is intentionally left blank]

 

Exhibit L - 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Assignor has caused this Assignment to be duly executed
and delivered as a sealed instrument as of the date first written above.

 

ASSIGNOR: [SIGNATURE BLOCK OF ASSIGNOR]

STATE OF                     

COUNTY OF                     

And now, this             day of             , 20        , before me, the
undersigned Notary Public, personally appeared             , who acknowledged
himself/herself to be the Vice President of Cedar Realty Trust, Inc., a Maryland
corporation, as general partner of Cedar Realty Trust Partnership, L.P., a
Delaware limited partnership and [            ] of [            ], a
[            ] and that s/he, as such Vice President being authorized to do so,
executed the foregoing instrument for the purposes therein contained on behalf
of such partnership, corporation, and company.

 

 

 

  Notary Public   My commission expires:

 

Exhibit L - 8



--------------------------------------------------------------------------------

EXHIBIT A ANNEXED TO AND MADE A PART OF THE

COLLATERAL ASSIGNMENT OF LEASES AND RENTS

LEGAL DESCRIPTION

Property Address: [                    ]

[                    ]

ADDRESS: [                    ]

PERMANENT PARCEL NO.                     

 

Exhibit L - 9



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF

COLLATERAL ASSIGNMENT OF CONTRACTS

COLLATERAL ASSIGNMENT AND SECURITY AGREEMENT IN RESPECT OF

CONTRACTS, LICENSES AND PERMITS

1. PARTIES. The undersigned                      having an address at 44 South
Bayles Avenue, Port Washington, New York 11050 (hereinafter, the “Assignor”)
hereby assigns, transfers, sets over, pledges and, if applicable, delivers, to
KEYBANK NATIONAL ASSOCIATION, a national banking association having an address
at 225 Franklin Street, Boston, Massachusetts 02110, as agent under that certain
Amended, Restated and Consolidated Loan Agreement dated as of January
            , 2012 (hereinafter, as amended, and as may be further amended from
time to time, the “Loan Agreement”) by and among Cedar Realty Trust Partnership,
L.P., a Delaware limited partnership having an address at 44 South Bayles
Avenue, Port Washington, New York 11050, formerly known as Cedar Shopping
Centers Partnership, L.P., (hereinafter, the “Borrower”), KeyBank National
Association and the other lending institutions which are or become parties to
the Loan Agreement (KeyBank National Association and the other lending
institutions which are or become parties to the Loan Agreement are collectively
referred to as the “Lenders” and individually as the “Lender”), and KEYBANK
NATIONAL ASSOCIATION, as Agent (hereinafter, together with any successors and
assigns thereof, the “Agent”) and hereby grants to Agent a continuing security
interest in the Assigned Contracts and Permits (as defined herein) to secure the
Obligations (as defined herein).

2. LOAN AGREEMENT; DEFINED TERMS. This Collateral Assignment and Security
Agreement in Respect of Contracts, Licenses and Permits (hereinafter, this
“Collateral Assignment”) is given pursuant to the terms, provisions and
conditions of the Loan Agreement. Capitalized terms not otherwise specifically
defined herein shall have the same meaning herein as in the Loan Agreement.

3. ASSIGNED CONTRACTS AND PERMITS. The term “Assigned Contracts and Permits”
shall mean all of the contracts, licenses, permits, approvals, agreements and
warranties, and all of Assignor’s right, title and interest therein, whether now
owned or hereafter acquired, and all proceeds and products thereof, and all
accounts, contract rights and general intangibles related thereto, which are in
any manner related to the land described on Schedule 1 attached hereto
(hereinafter, the “Land”) and the improvements (hereinafter, the “Improvements”)
on or to be constructed on the Land (such Land and Improvements are hereinafter,
collectively, referred to as the “Property”) as such Land and Improvements are
further described in each Mortgage made by each Assignor in favor of
Administrative Agent.

4. OBLIGATIONS. The term “Obligations” shall mean all obligations of Assignor to
Agent and the Lenders, whether now existing or hereafter arising, direct or
indirect, under each of the following instruments, documents and agreements,
each dated as of even date herewith and as the same may be hereafter modified
and amended: (i) the Guaranty; (ii) each Mortgage; (iii) each Assignment of
Leases and Rents; (iv) this Assignment; and (v) each other Loan Document.



--------------------------------------------------------------------------------

5. COVENANTS, WARRANTIES AND REPRESENTATIONS. Assignor covenants with, and
warrants and represents to, Agent that:

5.1 Assignor is and shall be the owner of the Assigned Contracts and Permits
free and clear of all pledges, liens, security interests and other encumbrances
of every nature whatsoever except in favor of Agent;

5.2 Assignor has the full right, power and authority to assign, and to grant the
pledge of and security interest in, the Assigned Contracts and Permits as herein
provided;

5.3 To Assignor’s knowledge, the execution, delivery and performance of this
Collateral Assignment by Assignor does not and will not result in the violation
of any mortgage, indenture, contract, instrument, agreement, judgment, decree,
order, statute, rule or regulation to which Assignor is subject or by which it
or any of its property is bound;

5.4 Assignor shall not make any other assignment of, or permit any pledge, lien,
security interest or encumbrance to exist with respect to, the Assigned
Contracts and Permits except in favor of Agent, and Assignor shall not otherwise
transfer, assign, sell or exchange its interest in the Assigned Contracts and
Permits;

5.5 To the extent the same is in possession of Assignor, a true and complete
executed counterpart, or certified copy, of each Assigned Contract and Permit
which now exists and which is evidenced by a written agreement or document has
been delivered to Agent, and a true and complete counterpart, or certified copy,
of each Assigned Contract and Permit which becomes effective or is issued in the
future shall be promptly delivered to Agent;

5.6 To Assignor’s knowledge, each Assigned Contract and Permit presently in
existence is in full force and effect, is valid and enforceable in accordance
with its terms, has not been modified, and no default exists thereunder on the
part of any party thereto. Each Assigned Contract and Permit which comes into
existence after the date hereof shall be valid and enforceable in accordance
with its terms;

5.7 No Assigned Contract and Permit shall be amended, modified or changed in any
material respect, have any of its material terms waived by Assignor, or
cancelled or terminated if such amendment, modification, waiver, cancellation or
termination could reasonably be expected to have a Material Adverse Effect,
without Agent’s prior written consent in each instance; and

5.8 Assignor shall pay and perform in all material respects all of its material
obligations under or with respect to each Assigned Contract and Permit and not
permit any default by it to exist with respect thereto if such failure or
default could reasonably be expected to have a Material Adverse Effect. Assignor
shall exercise all commercially reasonable efforts necessary to enforce or
secure performance by any other party to any Assigned Contract and Permit if
such other party’s failure to perform could reasonably be expected to have a
Material Adverse Effect.

 

Exhibit M - 2



--------------------------------------------------------------------------------

6. RIGHTS OF ASSIGNOR PRIOR TO DEFAULT. So long as there is no Event of Default,
Assignor shall have and may exercise all rights as the owner or holder of the
Assigned Contracts and Permits which are lawful and are not inconsistent with
the provisions of the Loan Documents. Immediately upon the occurrence of and
during the continuance of any Event of Default, the right described in the
preceding sentence shall cease and terminate, and in such event Agent is hereby
expressly and irrevocably authorized, but not required, to exercise every right,
option, power or authority inuring to Assignor under any one or more of the
Assigned Contracts and Permits as fully as Assignor could itself.

7. IRREVOCABLE DIRECTION. Assignor hereby irrevocably directs the contracting
party to, or grantor or licensor of, any such Assigned Contract and Permit, to
the extent not prohibited by either such Assigned Contract and Permit or
applicable law, or to the extent permitted under any recognition or other
agreement executed by such grantor or licensor, upon demand and after notice
from Agent of the occurrence of an Event of Default under any of the Loan
Documents, to recognize and accept Agent as the holder of such Assigned Contract
and Permit for any and all purposes as fully as it would recognize and accept
Assignor and the performance of Assignor thereunder. Assignor does hereby
constitute and appoint Agent, while this Assignment remains in force and effect,
irrevocably, and with full power of substitution and revocation, its true and
lawful attorney for and in its name, place and stead, after the occurrence of
and during the continuance of such an Event of Default, to demand and enforce
compliance with all the terms and conditions of the Assigned Contracts and
Permits and all benefits accrued thereunder, whether at law, in equity or
otherwise.

8. UCC RIGHTS AND REMEDIES. Further, and without limitation of the foregoing
rights and remedies, upon and during the continuance of an Event of Default,
Agent shall have the rights and remedies of a secured party under the Uniform
Commercial Code (the “UCC”), as enacted in the state in which the Property is
located, with respect to the Assigned Contracts and Permits, in addition to the
rights and remedies otherwise provided for herein or by law or in equity or in
any other Loan Document. The Agent shall give Assignor ten (10) days’ prior
written notice of the time and place of any public sale of any such Assigned
Contract and Permit or the time after which any private sale or any other
intended disposition is to be made. After deducting all reasonable expenses
incurred in connection with the enforcement of its rights hereunder, Agent shall
cause the proceeds of the Assigned Contracts and Permits to be applied to the
Obligations in such order as Agent may determine and Assignor shall remain
liable for any deficiency. Any surplus shall be remitted by the Agent pursuant
to Section 9-615 of the UCC.

9. INDEMNIFICATION. Assignor hereby agrees to indemnify and to defend and hold
Agent and the Lenders harmless against and from all liability, loss, damage and
expense, including reasonable attorneys’ fees, which it may or shall incur by
reason of this Collateral Assignment, or by reason of any commercially
reasonable action taken in good faith by Agent hereunder or with respect to the
Assigned Contracts and Permits, and against and from any and all claims and
demands whatsoever which may be asserted against Agent or any Lender by reason
of any alleged obligation or undertaking on its part to perform or discharge any
of the terms, covenants and conditions contained in any of the Assigned
Contracts and Permits. Should

 

Exhibit M - 3



--------------------------------------------------------------------------------

Agent or any Lender incur any such liability, loss, damage or expense, the
amount thereof, together with interest thereon at the Default Rate of interest
under the Loan Agreement, shall be payable by Assignor to Agent and the Lenders
within thirty (30) days of demand, or at the option of Agent, Agent may
reimburse itself therefor out of any receipts, rents, income or profits of the
Property collected by Agent before the application of such receipts, rents,
income or profits to any other Obligations. Any such amounts which are not paid
within thirty (30) days of demand therefor shall bear interest at the Default
Rate from the date of demand until paid.

10. AGENT/LENDER NOT OBLIGATED. Nothing contained herein or elsewhere shall
operate to obligate, or be construed to obligate, Agent or any Lender to perform
any of the terms, covenants or conditions contained in the Assigned Contracts
and Permits or otherwise to impose any obligation upon Agent with respect to the
Assigned Contracts and Permits prior to written notice by Agent to Assignor of
Agent’s election to assume Assignor’s obligations under one or more of the
Assigned Contracts and Permits. Prior to written notice from Agent of such
election, this Collateral Assignment shall not operate to place upon Agent any
responsibility for the operation, control, care, management or repair of the
Property or for the payment, performance or observance of any obligation,
requirement or condition under any such Assigned Contract and Permit, or under
any agreement in respect to any such Assigned Contract and Permit, and the
execution of this Collateral Assignment by Assignor shall constitute conclusive
evidence that all responsibility for the operation, control, care, management
and repair of the Property as well as the payment, performance or observance of
any obligation, requirement or condition under the Assigned Contracts and
Permits is and shall be that of Assignor, prior to written notice from Agent of
such election. Even if Agent does exercise its rights, it may only be liable to
the Architect, the Contractor, or any of the other parties only during the
period that it is exercising the rights of Assignor under the Assigned Contracts
and Permits, and at all times Assignor retains the obligation to reimburse Agent
in accordance with Section 9 above otherwise pay when due all obligations
incurred in connection with the Assigned Contracts and Permits.

11. FURTHER ASSURANCES; UCC FILINGS. Assignor agrees to execute and deliver to
Agent, at any time or times during which this Collateral Assignment shall be in
effect, such further instruments as Agent in good faith may deem necessary to
make effective this Collateral Assignment, the security interest created hereby
and the covenants of Assignor herein contained. To evidence such security
interest, at the request of Agent, Assignor shall, in a form reasonably
satisfactory to Agent, execute and deliver one or more financing statements, and
any continuation thereof, pursuant to the provisions of the Uniform Commercial
Code as enacted in the state in which the Property is located and shall pay the
cost for filing thereof.

12. NO WAIVER; CUMULATIVE RIGHTS. Failure of Agent to avail itself of any of the
terms, covenants, and conditions of this Collateral Assignment for any period of
time, or at any time or times, shall not be construed or deemed to be a waiver
of any of its rights hereunder. The rights and remedies of Agent under this
Collateral Assignment are cumulative and are not in lieu of, but are in addition
to, any other rights and remedies which Agent shall have under or by virtue of
the Obligations and the Loan Documents. The rights and remedies of Agent
hereunder may be exercised from time to time and as often as such exercise is
deemed expedient by Agent.

 

Exhibit M - 4



--------------------------------------------------------------------------------

13. AGENT/LENDER: RIGHT TO ASSIGN. Assignor agrees that upon any sale or
transfer by Agent and the Lenders of the Loan Documents and the indebtedness
evidenced thereby, or upon any person acquiring the Property or any interest
therein, Agent may deliver to the purchaser or transferee the Assigned Contracts
and Permits and may assign to such purchaser or transferee the rights of Agent
hereunder, who shall thereupon become vested with all powers and rights given to
Agent and the Lenders in respect thereto (and subject to Agent’s obligations
hereunder), and Agent and the Lenders shall be forever relieved and fully
discharged from any liability or responsibility thereafter accruing in
connection therewith. In no event shall Agent be liable with respect to, or on
account of, the Assigned Contracts and Permits, except for the safekeeping of
any instruments delivered to Agent pursuant hereto and as otherwise expressly
set forth in this Collateral Assignment, and Agent shall specifically have no
obligation to enforce any rights against any contractor, or grantor or issuer.

14. TERMINATION AND REASSIGNMENT. Upon full payment and performance of the
obligations and liabilities set forth or contained in this Collateral Assignment
and the other Loan Documents (excluding only any liabilities which might arise
in the future under the Environmental Indemnity), this Collateral Assignment
shall become and be void and of no effect and, in that event, upon the request
of Assignor, Agent covenants to execute and deliver to Assignor instruments
effective to evidence the termination of this Collateral Assignment and the
reassignment (without recourse) to Assignor of the Assigned Contracts and
Permits and the rights, title, interest, power and authority assigned herein;
provided, however, that any affidavit, certificate or other written statement of
any officer of Agent stating that any part of said indebtedness remains unpaid
shall be and constitute conclusive evidence of the then validity, effectiveness
and continuing force of this Collateral Assignment and any person, firm, or
corporation receiving any such affidavit, certificate or statement may, and is
hereby authorized to rely thereon.

15. COPIES OF DEFAULT NOTICES. Assignor agrees to provide Agent promptly, but in
any event within five (5) Business Days after receipt thereof by Assignor, with
copies of any and all notices received by Assignor which allege, either directly
or indirectly, that Assignor is in default of, or deficient in the performance
of the terms of any obligation of Assignor under, any Assigned Contract and
Permit, or that any fact or circumstance exists which could reasonably lead to
the termination, suspension, revocation or loss of any Assigned Contract and
Permit.

16. NOTICES. Any notices given pursuant to this Collateral Assignment shall be
sufficient only if given in the manner provided for in the Loan Agreement.

17. SUCCESSORS AND ASSIGNS. All of the agreements, obligations, undertakings,
representations and warranties herein made by Assignor shall inure to the
benefit of Agent, each Lender, and their successors and assigns, and shall bind
Assignor and its successors and assigns.

18. CAPTIONS AND HEADINGS. Captions and headings in this Collateral Assignment
are intended solely for the convenience of the parties and shall not be
considered in the determination of the meaning of any provision hereof.

19. GRACE PERIODS AND NOTICE. The grace period and notice provisions set forth
in the Loan Agreement shall be applicable to any Default under this Collateral
Assignment.

 

Exhibit M - 5



--------------------------------------------------------------------------------

20. COUNTERPARTS. This Collateral Assignment may be executed in several
counterparts, each of which when executed and delivered is an original, but all
of which together shall constitute one instrument. In making proof of this
agreement, it shall not be necessary to produce or account for more than one
such counterpart which is executed by the party against whom enforcement of such
collateral assignment is sought.

21. SETOFF. Subject to the terms of this Section 21, Assignor hereby grants to
Agent and each of the Lenders, a lien, security interest and right of setoff as
security for all liabilities and obligations to Agent and the Lenders, whether
now existing or hereafter arising, upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Agent or any Lender or any entity under the control of
Agent or Lender or in transit to any of them. At any time, from and after the
occurrence of and during the continuance of an Event of Default, Agent or any
Lender may set off the same or any part thereof and apply the same to any
liability or obligation of Assignor even though unmatured and regardless of the
adequacy of any other collateral securing the Loan. Within five (5) Business
Days of making any such set-off, Agent agrees to notify Assignor thereof,
provided that the failure by Agent to give such notice shall not affect the
validity of such set-off. ANY AND ALL RIGHTS TO REQUIRE AGENT OR ANY LENDER TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE LOAN, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS OR OTHER PROPERTY OF THE ASSIGNOR, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.

22. GOVERNING LAW. This Collateral Assignment and the rights and obligations of
the parties hereunder shall in all respects be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
giving effect to principles of conflicts of law, except insofar as formation of
the Assignor under the law applicable to such Assignor as set forth in the State
of Delaware (the “Applicable Formation Law”) requires the Applicable Formation
Law to apply with respect to matters of authorization to enter into the
transaction contemplated by this Collateral Assignment. In addition, the fact
that portions of the Loan Documents may include provisions drafted to conform to
the law of the state in which the Property is located is not intended, nor shall
it be deemed, in any way to derogate the parties’ choice of law as set forth
herein. Agent or any Lender may enforce its rights hereunder and under the other
Loan Documents, including, but not limited to, its rights to sue Assignor or to
collect any outstanding indebtedness in accordance with applicable law. It is
understood and agreed that this Collateral Assignment, and all of the other Loan
Documents, were negotiated, executed and delivered in the State of New York
which State the parties agree has a substantial relationship to the parties and
to the underlying transactions embodied by the Loan Documents.

23. CONSENT TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK LOCATED WITHIN THE FIRST DEPARTMENT OF THE NEW
YORK STATE UNIFIED COURT SYSTEM OR ANY FEDERAL COURT LOCATED WITHIN THE SOUTHERN
DISTRICT OF THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO

 

Exhibit M - 6



--------------------------------------------------------------------------------

IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

[The balance of this page is intentionally left blank]

 

Exhibit M - 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor has caused this Collateral Assignment to be duly
executed and delivered as a sealed instrument as of the             day of
            , 20        .

 

ASSIGNOR:     [                    ]     By:   [SIGNATURE BLOCK OF ASSIGNOR]

 

[SIGNATURE PAGE TO ASSIGNMENT OF CONTRACTS]



--------------------------------------------------------------------------------

SCHEDULE 1

 

Schedule 1



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF

CONSENT

CONSENT

As of             , 20        

KeyBank National Association, as Agent

225 Franklin Street

Boston, Massachusetts 02110

 

  Re:

Loan Arrangement with Cedar Realty Trust Partnership, L.P.

Ladies and Gentlemen:

This Consent (hereinafter, the “Consent”) is being delivered to KeyBank National
Association, as agent under that certain Amended, Restated and Consolidated Loan
Agreement dated January             , 2012 (hereinafter, as amended, and as may
be further amended from time to time, the “Loan Agreement”) by and among Cedar
Realty Trust Partnership, L.P., a Delaware limited partnership formerly known as
Cedar Shopping Center Partnership, L.P. having an address c/o Cedar Realty
Trust, Inc., 44 South Bayles Avenue, Suite 304, Port Washington, New York 11050
(hereinafter, the “Borrower”), KeyBank National Association and the other
lending institutions which are or become parties to the Loan Agreement (KeyBank
National Association and the other lending institutions which are or become
parties to the Loan Agreement are hereinafter, collectively, referred to as the
“Lenders” and individually as the “Lender”), and KeyBank National Association,
as Agent (hereinafter, the “Agent”), pursuant to the terms and conditions of
that certain Pledge and Security Agreement dated as of the date hereof
(hereinafter, the “Pledge Agreement”) by and between the Borrower and the Agent,
on behalf of the Lenders, at the request of the Borrower, by the undersigned
entity (hereinafter, the “Consenting Party”). Terms not otherwise defined herein
shall have the meanings ascribed to them in the Pledge Agreement.

The Borrower and the Consenting Party acknowledge and agree that as a condition
to extending the Loan to the Borrower, the Agent and the Lenders have required
that this Consent be executed and delivered to the Agent, on behalf of the
Lenders, and that the Lenders are relying on the provisions hereof in agreeing
to make the Loan. Accordingly, for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Consenting Party hereby
acknowledges, covenants, and agrees as follows:

1. Consent to Pledge and Security Interest of Collateral.

(a) The Consenting Party hereby consents to the pledge and security interest
granted to the Agent, on behalf of the Lenders, of the Collateral pursuant to
the terms and conditions of the Pledge Agreement, including, without limitation,
all of the Borrower’s right, title, and interest in and to the Pledged
Interests.



--------------------------------------------------------------------------------

(b) The Consenting Party hereby consents to the pledge and security interest
granted to the Agent, on behalf of the Lenders, of the Pledged Obligations
pursuant to the terms and conditions of the Pledge Agreement, as follows:

All right, title and interest of the Borrower, whether now owned or hereafter
acquired, in and to any and all obligations owed to the Borrower by the Borrower
Subsidiary, whether now existing or hereafter incurred, and in and to all
collateral granted to the Borrower or for the benefit of the Borrower as
collateral security for such obligations.

(c) The Consenting Party hereby acknowledges receipt of a complete copy of the
fully executed Pledge Agreement and agrees to be bound thereby and to comply
with the terms and conditions thereof, as such terms and conditions are now or
may hereafter be applicable to the Consenting Party.

(d) The existence of the foregoing pledges and security interests created
pursuant to the Pledge Agreement have been registered as of the date hereof in
the Agent’s name in the books and records of the Consenting Party.

(e) Effective upon notice from the Agent (or any successor or assign of the
Agent) of the transfer, sale, or assignment of, foreclosure on, or other
disposition or realization of the respective Pledged Interests by the Agent
pursuant to the Pledge Agreement, the Agent and/or, as may be applicable, any
nominee, successor or assign of the Agent and/or any purchaser or transferee of
the Pledged Interests or any portion thereof, without further action of any kind
by the Consenting Party or any other Person, shall become for all purposes a
partner and/or member and/or shareholder, respectively, under the applicable
formation documents (hereinafter, the “Formation Documents”) of the Consenting
Party, and shall be fully admitted and recognized by the Consenting Party and
shall be entitled to all the benefits, rights, powers, and privileges of a
partner and/or member and/or shareholder, respectively, under such Formation
Documents, including, without limitation, (i) the right to receive in respect of
the Pledged Interests all distributions and/or any other payments which such a
partner and/or member and/or shareholder is or may be entitled to receive and
(ii) the right to exercise any and all voting rights granted to such a partner,
member or shareholder under the respective Formation Documents. In the event of
any such transfer, sale, assignment or other disposition, the Agent and any such
nominee, successor, assignee, purchaser or transferee shall not be liable for
any liability of any nature whatsoever under the Formation Documents or with
respect to such Pledged Interest arising prior to the date of the acquisition of
such Pledged Interest, including, without limitation, any capital contribution
with respect thereto. Further, upon subsequent assignment or transfer by the
Agent and/or the Lenders of the Pledged Interests, the Agent and/or Lenders,
respectively, shall be automatically released from any liability of any nature
whatsoever with respect thereto arising from and after the date of such
assignment or transfer by the Agent and/or the Lenders of the Pledged Interests.

 

Exhibit N - 2



--------------------------------------------------------------------------------

(f) The Consenting Party hereby irrevocably waives any and all limitations and
restrictions contained in the respective Formation Documents on the right, power
and ability of the Agent, or any transferee or purchaser from the Agent,
respectively, to: (a) be granted a pledge and security interest respecting the
Pledged Interests, (b) acquire any or all of the Pledged Interests (through
purchase, foreclosure or otherwise), (c) foreclose upon or exercise any other
remedies pursuant to the Pledge Agreement, any other Loan Document, at law or in
equity, or otherwise, in respect of the Pledged Interests, or (d) sell or
otherwise dispose of, any or all of the Pledged Interests. The Consenting Party
hereby represents and warrants that all conditions precedent under applicable
law and the respective Formation Documents to the pledge of the Pledged
Interests have been satisfied or hereby have been waived.

2. Regarding Distributions.

(a) The Consenting Party hereby acknowledges and agrees as follows:

 

  (i)

At no time shall the Consenting Party:

 

  (1)

accept any direction or instruction from the Borrower and/or any other Person to
make (nor shall the Consenting Party make) any distributions or payments on
behalf of the Pledged Interests or the Pledged Obligations to any Person
contrary to the provisions of the Loan Agreement, the Pledge Agreement, and the
provisions herein; and/or

 

  (2)

set-off against or assert any claim or demand respecting, or otherwise reduce
the amount of, distributions or payments on behalf of the Pledged Interests or
the Pledged Obligations payable to the Borrower.

 

  (ii)

Immediately upon receipt of written notice from the Agent, the Consenting Party
shall thereafter make all distributions and all other payments directly or
indirectly payable on account of the respective Pledged Interests or Pledged
Obligations as specifically directed by the Agent in accordance with the terms
of the Loan Agreement.

(b) The Consenting Party hereby represents and warrants to the Agent and the
Lenders that, to their knowledge, none of the Pledged Interests, Pledged
Obligations or the distributions payable on account thereof, has been assigned,
pledged, or otherwise transferred to any other Person except to the Agent, for
the benefit of the Lenders, as set forth in the Pledge Agreement. The Consenting
Party has not received notice of any pledge of the respective Pledged Interests,
Pledged Obligations or any rights to distributions with respect thereto, other
than the pledge to the Agent pursuant to the Pledge Agreement.

 

Exhibit N - 3



--------------------------------------------------------------------------------

3. Additional Consents. To the extent that the Agent hereafter reasonably
determines to be necessary and appropriate, the Consenting Party hereby
covenants and agrees to execute and deliver to the Agent, on behalf of the
Lenders, such additional consents and waivers, in form and substance reasonably
satisfactory to the Agent, as and when the Agent may request from time to time.

4. Agreements Irrevocable. Each of the foregoing agreements by the Consenting
Party hereunder is and shall be irrevocable and may not be rescinded without the
express prior written consent from Agent.

5. Notices and Instructions by Agent; Communication with Agent and Lenders. None
of the representatives of the Consenting Party need inquire, directly or
indirectly, with respect to any matter relative to any written notice or
instruction from or provided by the Agent hereunder, including, without
limitation, with respect to the underlying reason for the furnishing by Agent of
said written notice or instruction, and the Consenting Party shall be entitled
to rely conclusively on any and all such notices and instructions given by
Agent. The Consenting Party, directly or indirectly through any representative
or other agent, may communicate with the Agent and/or the Lenders and their
representatives with respect to any and all matters directly or indirectly set
forth herein and may rely fully on the provisions hereof.

6. SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK LOCATED WITHIN THE FIRST DEPARTMENT OF THE NEW
YORK STATE UNIFIED COURT SYSTEM OR ANY FEDERAL COURT LOCATED WITHIN THE SOUTHERN
DISTRICT OF THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

[The balance of this page is intentionally left blank]

 

Exhibit N - 4



--------------------------------------------------------------------------------

This Consent, dated as of the date first above written is intended to take
effect as a sealed instrument, and shall be construed, governed, and enforced
pursuant to and in accordance with the laws of the State of New York. This
Consent shall be binding upon the Consenting Party and its respective successors
and assigns and shall inure to the benefit of the Agent, the Lenders, and their
successors and assigns.

 

CONSENTING PARTY:     [SIGNATURE BLOCK OF CONSENTING PARTY]

 

Acknowledged and Agreed:

Cedar Realty Trust Partnership, L.P.,

a Delaware limited partnership

By:

 

Cedar Realty Trust, Inc.,

a Maryland corporation, its general partner

By:

 

 

  Name:     Title:  

 

Acknowledged and Agreed:

KeyBank National Association,

a national banking association,

as Administrative Agent

By:

 

 

Name:  

 

Title:  

 

 

Exhibit N - 5